        Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 1 of 208


 1   THEODORE J. BOUTROUS JR., SBN 132099            MARK A. PERRY, SBN 212532
       tboutrous@gibsondunn.com                        mperry@gibsondunn.com
 2   RICHARD J. DOREN, SBN 124666                    CYNTHIA E. RICHMAN (D.C. Bar No.
       rdoren@gibsondunn.com                         492089; pro hac vice)
 3   DANIEL G. SWANSON, SBN 116556                     crichman@gibsondunn.com
       dswanson@gibsondunn.com                       GIBSON, DUNN & CRUTCHER LLP
 4   JAY P. SRINIVASAN, SBN 181471                   1050 Connecticut Avenue, N.W.
        jsrinivasan@gibsondunn.com                   Washington, DC 20036
 5   GIBSON, DUNN & CRUTCHER LLP                     Telephone: 202.955.8500
     333 South Grand Avenue                          Facsimile: 202.467.0539
 6   Los Angeles, CA 90071
     Telephone: 213.229.7000                         ETHAN D. DETTMER, SBN 196046
 7   Facsimile: 213.229.7520                           edettmer@gibsondunn.com
                                                     GIBSON, DUNN & CRUTCHER LLP
 8   VERONICA S. MOYÉ (Texas Bar No.                 555 Mission Street
     24000092; pro hac vice)                         San Francisco, CA 94105
 9     vmoye@gibsondunn.com                          Telephone: 415.393.8200
     GIBSON, DUNN & CRUTCHER LLP                     Facsimile: 415.393.8306
10   2100 McKinney Avenue, Suite 1100
     Dallas, TX 75201                                Attorneys for Defendant APPLE INC.
11   Telephone: 214.698.3100
     Facsimile: 214.571.2900
12

13

14

15
                               UNITED STATES DISTRICT COURT
16
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
17
                                        OAKLAND DIVISION
18

19   EPIC GAMES, INC.,                           Case No. 4:20-cv-05640-YGR-TSH

20                         Plaintiff, Counter-   DEFENDANT APPLE INC.’S TRIAL
                           defendant             EXHIBIT LIST
21
           v.
22
     APPLE INC.,
23
                           Defendant,
24                         Counterclaimant.

25

26
27

28


                            DEFENDANT APPLE, INC.’S TRIAL EXHIBIT LIST
                                     4:20-cv-05640-YGR-TSH
                       Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 2 of 208


               1           Pursuant to the Court’s Standing Order re Pretrial Instructions in a Civil Case and the Court’s
               2   Order Regarding Pretrial Schedule (Dkt. 377), Defendant and Counterclaimant Apple Inc. (“Apple”)
               3   by and through its undersigned counsel, hereby submits its trial exhibit list, which is attached hereto
               4   as Exhibit A. Apple submits its updated exhibit list which includes summary exhibits pursuant to
               5   Federal Rule of Evidence 1006 in accordance with the schedule set by the Court’s Order Regarding
               6   Pretrial Schedule (Dkt. 377). The parties are continuing to meet and confer regarding the
               7   admissibility of exhibits. Apple reserves its right to use the exhibits in Epic’s trial exhibit list.
               8

               9
                   DATED: April 25, 2021                           GIBSON, DUNN & CRUTCHER LLP
           10

           11
                                                                   By:    /s/ Richard J. Doren
           12

           13                                                            Richard J. Doren

           14                                                            Attorney for Defendant and Counterclaimant
                                                                         Apple Inc.
           15

           16

           17

           18

           19
           20

           21

           22

           23

           24

           25

           26
           27

           28

Gibson, Dunn &
                                                DEFENDANT APPLE, INC.’S TRIAL EXHIBIT LIST
Crutcher LLP
                                                       CASE NO. 4:20-cv-05640-YGR
    Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 3 of 208
























              (;+,%,7$
                                   
                                   
                                   
                                   



                                   
                                   

                                   
                    
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 4 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                  Sponsoring     ID         Epic     Date
  No.                     Description                      Witness      Only     Objection Admitted
                                                                               See Epic’s
                                                                               Objections
                                                                               to Apple’s
DX-       Deposition Designation of Ron Okamoto,                               Deposition
3000      dated December 16, 2020                        Okamoto               Designations
                                                                               See Epic’s
                                                                               Objections
                                                                               to Apple’s
DX-       Deposition Designation of Ron Okamoto,                               Deposition
3001      dated December 17, 2020                        Okamoto               Designations
                                                                               See Epic’s
                                                                               Objections
                                                                               to Apple’s
DX-       Deposition Designation of Matt Fischer, dated                        Deposition
3002      December 18, 2020                             Fischer                Designations
                                                                               See Epic’s
                                                                               Objections
                                                                               to Apple’s
DX-       Deposition Designation of Matt Fischer, dated                        Deposition
3003      January 7, 2021                               Fischer                Designations
                                                                               See Epic’s
                                                                               Objections
                                                                               to Apple’s
DX-       Deposition Designation of Phillip Shoemaker,                         Deposition
3004      dated January 12, 2021                       Shoemaker               Designations
                                                                               See Epic’s
                                                                               Objections
                                                                               to Apple’s
DX-       Deposition Designation of Phillip Shoemaker,                         Deposition
3005      dated January 14, 2021                       Shoemaker               Designations
                                                                               See Epic’s
                                                                               Objections
                                                                               to Apple’s
DX-       Deposition Designation of C.K. Haun, dated                           Deposition
3006      January 13, 2021                               Haun                  Designations
                                                                               See Epic’s
                                                                               Objections
                                                                               to Apple’s
DX-       Deposition Designation of C.K. Haun, dated                           Deposition
3007      January 14, 2021                               Haun                  Designations




                                                Page 1
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 5 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                  Sponsoring     ID         Epic     Date
  No.                     Description                      Witness      Only     Objection Admitted
                                                                               See Epic’s
                                                                               Objections
                                                                               to Apple’s
DX-       Deposition Designation of Carson Oliver,                             Deposition
3008      dated January 26, 2021                         Oliver                Designations
                                                                               See Epic’s
                                                                               Objections
                                                                               to Apple’s
DX-       Deposition Designation of Carson Oliver,                             Deposition
3009      dated February 1, 2021                         Oliver                Designations
                                                                               See Epic’s
                                                                               Objections
                                                                               to Apple’s
DX-       Deposition Designation of Eric Friedman,                             Deposition
3010      dated February 1, 2021                         Friedman              Designations
                                                                               See Epic’s
                                                                               Objections
                                                                               to Apple’s
DX-       Deposition Designation of Eric Friedman,                             Deposition
3011      dated February 2, 2021                         Friedman              Designations
                                                                               See Epic’s
                                                                               Objections
                                                                               to Apple’s
DX-       Deposition Designation of Trystan Kosmynka,                          Deposition
3012      dated February 2, 2021                      Kosmynka                 Designations
                                                                               See Epic’s
                                                                               Objections
                                                                               to Apple’s
DX-       Deposition Designation of Trystan Kosmynka,                          Deposition
3013      dated February 3, 2021                      Kosmynka                 Designations
                                                                               See Epic’s
                                                                               Objections
                                                                               to Apple’s
DX-       Deposition Designation of Eddy Cue, dated                            Deposition
3014      February 8, 2021                               Cue                   Designations
                                                                               See Epic’s
                                                                               Objections
                                                                               to Apple’s
DX-       Deposition Designation of Mark Grimm, dated                          Deposition
3015      February 9, 2021                            Grimm                    Designations




                                                Page 2
            Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 6 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring   ID         Epic     Date
  No.                      Description                        Witness    Only     Objection Admitted
                                                                                See Epic’s
                                                                                Objections
                                                                                to Apple’s
DX-       Deposition Designation of Mark Rollins, dated                         Deposition
3016      February 11, 2021                             Rollins                 Designations
                                                                                See Epic’s
                                                                                Objections
                                                                                to Apple’s
DX-       Deposition Designation of Shaan Pruden,                               Deposition
3017      dated February 11, 2021                          Pruden               Designations
                                                                                See Epic’s
                                                                                Objections
                                                                                to Apple’s
DX-       Deposition Designation of Shaan Pruden,                               Deposition
3018      dated February 15, 2021                          Pruden               Designations
                                                                                See Epic’s
                                                                                Objections
                                                                                to Apple’s
DX-       Deposition Designation of Craig Federighi,                            Deposition
3019      dated February 10, 2021                          Federighi            Designations
                                                                                See Epic’s
                                                                                Objections
                                                                                to Apple’s
DX-       Deposition Designation of Craig Federighi,                            Deposition
3020      dated February 12, 2021                          Federighi            Designations
                                                                                See Epic’s
                                                                                Objections
                                                                                to Apple’s
DX-       Deposition Designation of Phillip Schiller,                           Deposition
3021      dated February 11, 2021                          Schiller             Designations
                                                                                See Epic’s
                                                                                Objections
                                                                                to Apple’s
DX-       Deposition Designation of Phillip Schiller,                           Deposition
3022      dated February 15, 2021                          Schiller             Designations
                                                                                See Epic’s
                                                                                Objections
                                                                                to Apple’s
DX-       Deposition Designation of Tim Cook, dated                             Deposition
3023      February 12, 2021                                Cook                 Designations




                                                  Page 3
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 7 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring   ID         Epic     Date
  No.                      Description                        Witness    Only     Objection Admitted
                                                                                See Epic’s
                                                                                Objections
                                                                                to Apple’s
DX-       Deposition Designation of Eric Gray, dated                            Deposition
3024      February 12, 2021                                Gray                 Designations
                                                                                See Epic’s
                                                                                Objections
                                                                                to Apple’s
DX-       Deposition Designation of Eric Gray, dated                            Deposition
3025      February 15, 2021                                Gray                 Designations
                                                                                See Epic’s
                                                                                Objections
                                                                                to Apple’s
DX-       Deposition Designation of Mike Schmid,                                Deposition
3026      dated February 15, 2021                          Schmid               Designations
                                                                                See Epic’s
                                                                                Objections
                                                                                to Apple’s
DX-       Deposition Designation of Scott Forstall,                             Deposition
3027      dated March 8, 2021 (Vol. I)                     Forstall             Designations
                                                                                See Epic’s
                                                                                Objections
                                                                                to Apple’s
DX-       Deposition Designation of Scott Forstall,                             Deposition
3028      dated March 8, 2021 (Vol. II)                    Forstall             Designations
                                                                                See Epic’s
                                                                                Objections
                                                                                to Apple’s
DX-       Deposition Designation of Alec Shobin, dated                          Deposition
3029      January 22, 2021                             Shobin                   Designations
                                                                                See Epic’s
                                                                                Objections
                                                                                to Apple’s
DX-       Deposition Designation of Nick Penwarden,                             Deposition
3030      dated January 26, 2021                           Penwarden            Designations
                                                                                See Epic’s
                                                                                Objections
                                                                                to Apple’s
DX-       Deposition Designation of Andrew Grant,                               Deposition
3031      dated January 27, 2021                           Grant                Designations




                                                  Page 4
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 8 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring    ID         Epic     Date
  No.                      Description                      Witness     Only     Objection Admitted
                                                                               See Epic’s
                                                                               Objections
                                                                               to Apple’s
DX-       Deposition Designation of Joe Kreiner, dated                         Deposition
3032      February 5, 2021                                Kreiner              Designations
                                                                               See Epic’s
                                                                               Objections
                                                                               to Apple’s
DX-       Deposition Designation of David Nikdel,                              Deposition
3033      dated February 8, 2021                          Nikdel               Designations
                                                                               See Epic’s
                                                                               Objections
                                                                               to Apple’s
DX-       Deposition Designation of Tim Sweeney,                               Deposition
3034      dated February 8, 2021                          Sweeney              Designations
                                                                               See Epic’s
                                                                               Objections
                                                                               to Apple’s
DX-       Deposition Designation of Steven Allison,                            Deposition
3035      dated February 9, 2021                          Allison              Designations
                                                                               See Epic’s
                                                                               Objections
                                                                               to Apple’s
DX-       Deposition Designation of Mark Rein, dated                           Deposition
3036      February 10, 2021                               Rein                 Designations
                                                                               See Epic’s
                                                                               Objections
                                                                               to Apple’s
DX-       Deposition Designation of Matt Weissinger,                           Deposition
3037      dated February 11, 2021                         Weissinger           Designations
                                                                               See Epic’s
                                                                               Objections
                                                                               to Apple’s
DX-       Deposition Designation of Thomas Ko, dated                           Deposition
3038      February 11, 2021                               Ko                   Designations
                                                                               See Epic’s
                                                                               Objections
                                                                               to Apple’s
DX-       Deposition Designation of Joe Babcock, dated                         Deposition
3039      February 12, 2021                            Babcock                 Designations




                                                 Page 5
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 9 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring   ID         Epic     Date
  No.                      Description                       Witness    Only     Objection Admitted
                                                                               See Epic’s
                                                                               Objections
                                                                               to Apple’s
DX-       Deposition Designation of Marc Hutcheson,                            Deposition
3040      dated February 12, 2021                         Hutcheson            Designations
                                                                               See Epic’s
                                                                               Objections
                                                                               to Apple’s
DX-       Deposition Designation of Haseeb Malik,                              Deposition
3041      dated February 12, 2021                         Malik                Designations
                                                                               See Epic’s
                                                                               Objections
                                                                               to Apple’s
DX-       Deposition Designation of Daniel Vogel,                              Deposition
3042      dated February 15, 2021                         Vogel                Designations
                                                                               See Epic’s
                                                                               Objections
                                                                               to Apple’s
DX-       Deposition Designation of Aashish Patel                              Deposition
3043      (NVIDIA), dated February 11, 2021               Patel                Designations
                                                                               See Epic’s
                                                                               Objections
                                                                               to Apple’s
DX-       Deposition Designation of Adrian Ong                                 Deposition
3044      (Match), dated February 24, 2021                Ong                  Designations

          7/22/2020 email regarding "Invitation: Project
DX-       Liberty Comms Copy Review @ Thu Jul 23, Sweeney;
3045      2020 12:30pm - 2pm (EDT) (Nick Chester)" Weissinger
          5/18/2020 email regarding "Accepted: Project
DX-       Liberty @ Thu May 21, 2020 1pm - 2pm
3046      (EDT) (Victoria Hutchinson)"                   Sweeney
                                                         Schiller;
          Apple, "Apple Developer - Support: Identity Federighi;
          Verification," available at                    Kosmynka;
DX-       https://developer.apple.com/support/identity- Friedman;
3047      verification/                                  Rubin                 802; 602
DX-
3048      3/4/2020 email regarding Direct Carrier Billing Ko                   802; 602




                                                 Page 6
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 10 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                  Sponsoring     ID       Epic         Date
  No.                       Description                    Witness      Only    Objection    Admitted
          Christopher Burgess, “Apple means business
          when protecting intellectual property,” CSO
          Online, available at
          https://www.csoonline.com/article/3269868/ap Malackowski;
DX-       ple-means-business-when-protecting-           Federighi;
3049      intellectual-property.html                    Schiller               802; 602
                                                        Hutcheson;
DX-       10/19/2018 email regarding "Re: Touching      Grimm;
3050      Base"                                         Schmid                 602
                                                        Malackowski;
                                                        Haun;
DX-       Apple, “Apple Developer: Metal,” available at Federighi;
3051      https://developer.apple.com/metal/            Schiller               802; 602
                                                        Malackowski;
                                                        Schiller;
DX-                                                     Federighi;
3052      U.S. Patent No. 8,620,272                     Kosmynka               602

DX-       1/8/2020 email regarding "RE: [EXTERNAL]
3053      Re: Draft Epic Games store disty agreement" Sweeney                  802; 602
          ECF No. 42-14 (4:20-cv-05640-YGR), Byars
          Decl. ISO Motion for TRO, Ex. N, Epic
DX-       Games, Inc. (Enterprise acct) Developer     Sweeney;
3054      Agreement, dated 9/5/2019                   Schiller
                                                      Hitt;
          Apple, "App Store," available at            Schmalensee;
DX-       https://www.apple.com/ios/app-              Schiller;
3055      store/principles-practices/                 Fischer                  802; 602
                                                      Schiller;
                                                      Kosmynka;
DX-       11/9/2018 email regarding "Re: App Review - Fischer;
3056      SaaS in Enterprise & Education Rejections"  Malackowski              802; 602
DX-       8/20/2018 email regarding "Re: Monetization
3057      on Android"                                 Hutcheson

          Google, "Creating Better User Experiences on
          Google Play," Android Developers Blog,
          March 17, 2015, available at
DX-       https://androiddevelopers.googleblog.com/201
3058      5/03/creating-better-user-experiences-on.html Kosmynka               802; 602




                                                Page 7
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 11 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring    ID       Epic        Date
  No.                       Description                      Witness     Only    Objection   Admitted
          Apple, "Legal - A Statement on FRAND
          Licensing of SEPs," available at
DX-       https://www.apple.com/legal/intellectual-
3059      property/frand                                  Schiller              802; 602
          Apple, “Press release: Apple Launches
          Subscriptions on the App Store,” Apple
          Newsroom, February 15, 2011, available at
          https://www.apple.com/newsroom/2011/02/15       Rubinfeld;
DX-       Apple-Launches-Subscriptions-on-the-App-        Schiller;
3060      Store/                                          Fischer               802; 602
          Apple, “App Store Preview: YouTube Music,”
          available at
DX-       https://apps.apple.com/us/app/youtube-          Schiller;
3061      music/id1017492454                              Fischer               802; 602
          Apple, “Apple Developer Documentation:
          Accelerate,” available at
DX-       https://developer.apple.com/documentation/acc   Schiller;
3062      elerate                                         Malackowski           802; 602
DX-       Tim Sweeney Tweet regarding civil rights,
3063      dated November 18, 2020                         Sweeney               802
          Investopedia, “Apple iOS,” available at
DX-       https://www.investopedia.com/terms/a/apple-     Schiller;
3064      ios.asp                                         Malackowski           802; 602
                                                          Sweeney;
DX-       Presentation titled "Project Liberty Update,"   Weissinger;
3065      dated July 29, 2020                             Rein
          Equinux, “A better App Store Pricing Matrix,”
          available at
DX-       https://www.equinux.com/us/appdevelopers/pri
3066      cematrix.html                                   Hitt                  802; 602
DX-       Presentation re US Partner Onboarding
3067      Guideline, dated October 19, 2020               Schmalensee           602
DX-       4/19/2018 email regarding "Re: Metal success    Penwarden;
3068      stories and porting FortNite to iOS"            Sweeney               802
DX-       9/27/2019 email regarding "Re: Scoping FN       Sweeney;
3069      Build for Google Play"                          Malik                 602
          Apple, “Press Release: Apple’s App Store
          Downloads Top Three Billion,” Apple
          Newsroom, January 5, 2010,
          https://www.apple.com/newsroom/2010/01/05       Malackowski;
DX-       Apples-App-Store-Downloads-Top-Three-           Schiller;
3070      Billion/                                        Fischer               802; 602

                                                Page 8
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 12 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring     ID       Epic        Date
  No.                       Description                     Witness      Only    Objection   Admitted
          Apple, "Haiku Article Preview: Help your
          child set up an iPhone, iPad, or iPod touch,"
          available at
          https://accp.corp.apple.com/content/haiku/artic Schiller;
DX-       le/en_US/KBase/023/205763.html?cq_ck=161 Federighi;
3071      2518553074                                      Friedman              802; 602
                                                          Malackowski;
                                                          Schiller;
DX-                                                       Federighi;
3072      U.S. Patent No. 10,734,025                      Kosmynka              602
DX-       Apple, “watchOS 7,” available at
3073      https://www.apple.com/watchos/watchos-7/        Schiller              802; 602
DX-
3074      8/13/2020 email regarding SOW - 08.01.2020"     Weissinger
          Apple, “Apple Developer Documentation:
          AdSupport,” available at
DX-       https://developer.apple.com/documentation/ads   Schiller;
3075      upport                                          Malackowski           802; 602
          “Express Play: Apple FairPlay Streaming
          DRM,” Intertrust, available at
DX-       https://www.intertrust.com/products/drm-
3076      system/apple-fairplay-streaming-drm/            Malackowski           802; 602
                                                          Malackowski;
                                                          Schiller;
DX-                                                       Federighi;
3077      U.S. Patent No. 10,901,514                      Kosmynka              602
                                                          Cook;
                                                          Sweeney;
DX-                                                       Federighi;
3078      8/13/2020 email regarding "Fortnite payments" Fischer
          Apple, "Haiku Article Preview: About the
          security content of Xcode 10," available at     Schiller;
          https://accp.corp.apple.com/content/haiku/artic Federighi;
DX-       le/en_US/KBase/036/209135.html?cq_ck=161 Friedman;
3079      2529164349                                      Kosmynka              802; 602
          Microsoft Xbox, “Games & Apps: How to
          use cloud gaming,” available at
DX-       https://support.xbox.com/en-US/help/games-
3080      apps/cloud-gaming/about-cloud-gaming            Hitt; Wright          802; 602
DX-       4/11/2019 email regarding "Re: Epic / Fortnite
3081      Escalations"                                    Grimm                 802



                                                Page 9
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 13 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring      ID       Epic        Date
  No.                        Description                    Witness       Only    Objection   Admitted
DX-       Apple, “QuartzCore,” available at
3082      https://glossarytech.com/terms/ios/quartzcore Malackowski              802; 602
DX-       7/22/2020 email regarding "Re: Visibility into
3083      Mobile Update Speed"                           Shobin; Grant

                                                          Schiller;
DX-       Presentation titled "Kantar Comtech USA         Malackowski;
3084      Report CQ3'20"                                  Cook; Fischer
          Nick Statt and Sean Hollister, "Epic Games
          takes on Steam with its own fairer game
          store," The Verge, available at
          https://www.theverge.com/2018/12/4/1812420
DX-       3/epic-games-fortnite-valve-steam-game-store-
3085      distribution-unreal-engine                    Schiller                 802; 602
DX-       1/21/2019 email regarding "Re: Retail
3086      Opportunity - Fortnite"                       Hutcheson                802

          Apple, “Press Release: Apple’s App Store
          Downloads Top 15 Billion,” Apple
          Newsroom, July 7, 2011, available at            Malackowski;
DX-       https://www.apple.com/newsroom/2011/07/07       Schiller;
3087      Apples-App-Store-Downloads-Top-15-Billion/      Fischer                802; 602
          Jason D. Ogrady, "Breaking: Third party
          applications confirmed for iPhone (updated),"
          ZD Net, avilable at
          https://www.zdnet.com/article/breaking-third-
DX-       party-applications-confirmed-for-iphone-
3088      updated                                       Friedman                 802; 602
                                                        Schiller;
                                                        Kosmynka;
                                                        Fischer;
DX-                                                     Cook;
3089      Spreadsheet titled "IS&S and iAd P&L's Final" Malackowski

DX-       Roblox, “Roblox Premium,” available at
3090      https://www.roblox.com/premium/membership Hitt                         602
DX-
3091      Tim Sweeney Tweet on July 28, 2020              Sweeney




                                                Page 10
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 14 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring     ID       Epic        Date
  No.                       Description                      Witness      Only    Objection   Admitted
          Kif Leswing, "Inside Apple's team that
          greenlights iPhone apps for the App Store,"
          CNBC, June 21, 2019, available at
          https://www.cnbc.com/2019/06/21/how-
DX-       apples-app-review-process-for-the-app-store-
3092      works.html                                       Rubin           X
          Sam Costello, “The History of iOS, from
          Version 1.0 to 14.0,” Lifewire, September 18,
          2020, available at                               Malackowski;
DX-       https://www.lifewire.com/ios-versions-           Schmalensee;
3093      4147730                                          Lafontaine      X
DX-       Sony PlayStation presentation dated August       Kreiner;
3094      2019                                             Sweeney               802; 1002
          Jacob Kastrenakes, "Apple’s first major racial
          equity investments include a Detroit developer
          center and HBCU tech hub," The Verge,
          available at
          https://www.theverge.com/2021/1/13/2222858     Schiller;
DX-       0/apple-detroit-developer-academy-equity-      Pruden;
3095      center-hbcu-tech-hub                           Fischer                 802; 602
                                                         Schiller;
                                                         Kosmynka;
          Presentation titled "iPhone SE Early Buyer     Fischer;
DX-       Survey, US, China and Japan," dated May        Cook;
3096      2016                                           Malackowski             802; 602
          Apple, “WWDC 2016: Getting Started with        Cook;
          Swift,” available at                           Federighi;
DX-       https://developer.apple.com/videos/play/wwdc Schiller;                 106; 802;
3097      2016/404/                                      Malackowski             602; 6(c)
DX-       5/11/2018 email regarding "Re: quotes for      Sweeney;
3098      wwdc"                                          Penwarden
          Google, "Android Developers: Upload your
          app to the Play Console," available at         Rubin;
DX-       https://developer.android.com/studio/publish/u Google
3099      pload-bundle                                   custodian         X

DX-       8/24/2011 email regarding "McAfee: Android Schiller;
3100      malware surges 76%, iPhone untouched"      Fischer; Haun               802




                                                Page 11
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 15 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring   ID       Epic        Date
  No.                        Description                       Witness    Only    Objection   Admitted
          Apple, "Haiku Article Preview: Security
          certifications for Apple Applications,"
          available at
          https://accp.corp.apple.com/content/haiku/artic Schiller;
DX-       le/en_US/Kbase/042/211007.html?cq_ck=161 Federighi;
3101      2550984041                                      Friedman               802; 602
                                                          Sweeney;
                                                          Grant;
                                                          Kreiner;
DX-                                                       Weissinger;
3102      Epic structured data                            Hitt
DX-       4/11/2019 email regarding "Fwd: 250M bad        Sweeney;
3103      accounts is bad practice"                       Vogel
                                                          Schiller;
                                                          Federighi;
DX-       Document titled "Update to In-App Purchase Rubin;
3104      Programming Guide"                              Kosmynka;
          Kris Graft, "The Future According to Epic's
          Tim Sweeney," Gamasutra, May 7, 2012,
          available at
          https://www.gamasutra.com/view/feature/1698
          45/the_future_according_to_epics_tim_/php?p
DX-       age=3&_sm_au_=IVVR0FV3S17TVSqrFcVT
3105      vkQkcK8MG                                       Sweeney                802; 602
                                                          Malackowski;
                                                          Schiller;
          Presentation titled "Kantar ComTech Length Fischer;
DX-       of ownership analysis iOS vs. Android," dated Cook;
3106      February 2019                                   Kosmynka               802; 602
DX-
3107      7/30/2020 email regarding SOW - 08.01.2020 Weissinger
          Apple, "Haiku Article Preview: About the
          security content of iOS 9," available at
          https://acap.corp.apple.com/content/haiku/artic Schiller;
DX-       le.en_US/Kbase/020/205212.html?cq_ck=1612 Federighi;
3108      524566662                                       Friedman               802; 602
DX-
3109      Tim Sweeney Tweets on July 28, 2020                Sweeney             802
DX-                                                                              802; 1002;
3110      Spreadsheet titled "Microsoft Outlook"             Wright              602




                                                   Page 12
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 16 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring   ID       Epic         Date
  No.                     Description                        Witness    Only    Objection    Admitted
                                                          Sweeney;
                                                          Grant;
                                                          Kreiner;
DX-                                                       Weissinger;
3111      Epic structured data                            Hitt
          Document titled "Online Platforms and
          Market Power, Part 6: Examining the
          Dominance of Amazon, Apple, Facebook, and
DX-       Google: Question for Tim Cook, CEO, Apple, Cook;
3112      Inc."                                         Rubinfeld              802; 602
                                                        Kosmynka;
                                                        Cook;
DX-                                                     Schiller;
3113      Presentation titled "App Review - In Review" Fischer                 802; 602
DX-       2/21/2019 email regarding "Re: Mobile Lag,
3114      Disconnects, Crashes, Hitches"                Penwarden
                                                        Kosmynka;
DX-       6/6/2011 email regarding "HOT: Updated        Fischer;               802; 1002;
3115      Guidelines..."                                Schiller               602
DX-       2/8/2018 email regarding "Re: Cash Update 3-
3116      Feb-18"                                       Sweeney
          12/11/2012 email regarding "Re: The Next
          Web: Microsoft balks at Apple’s 30% fee,
DX-       leaving SkyDrive and apps that integrate with Schiller;
3117      it in the lurch on iOS"                       Fischer                802
DX-       7/28/2020 email regarding "Re:
3118      greenbriar/lane"                              Sweeney
          Jason Kincaid, "Apple Announces In-App
          Purchases for Fred iPhone Applications," Tech
          Crunch, October 15, 2009, available at
          https://techcrunch.com/2009/10/15/apple-
DX-       announces-in-app-purchases-for-free-iphone-
3119      applications/                                 Rubin            X
          Borck, Jonathan, Juliette Caminade, and
          Markus von Wartburg, “Apple’s App Store
          and Other Digital Marketplaces,” Analysis
          Group, July 2020, available at
          https://www.analysisgroup.com/globalassets/in
          sights/publishing/apples_app_store_and_other
DX-       _digital_marketplaces_a_comparison_of_com Schiller;
3120      mission_rates.pdf                             Schmalensee            802; 602



                                                Page 13
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 17 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring       ID       Epic        Date
  No.                     Description                        Witness        Only    Objection   Admitted
          ECF No. 41-9, Byars decl. iso Motion for
DX-       TRO Ex. I, Epic Games, Inc. DPLA                Sweeney;
3121      (6/30/2020)                                     Schiller
                                                          Schiller;
DX-       Workbook with three spreadsheets titled in      Gray;
3122      part "Apple Inc.: Apple Media Products"         Schmalensee              602
          Game Developers Conference (GDC) 2015,
DX-       Tim Sweeney presentation titled "The State of                            106; 602;
3123      Unreal Engine"                                Sweeney                    6(c)

          Google, "Developer Program Policy:
          September 16, 2020, Google Play Console
          Help, available at
          https://support.google.com/googleplay/android   Rubin;
DX-       -                                               Google
3124      developer/answer/10065487#misrepresentation     custodian          X
DX-       6/3/2018 email regarding "Re: Fortnite
3125      interoperability and esports"                   Sweeney                  802
          Champions Academy, “Minecraft Mods,”
          available at
DX-       https://www.championsacademyinfo.com.au/m
3126      inecraft-mods.html                              Hitt                     802; 602
          HT204536_P1.0_19-03-2015_EN.pdf                 Schiller;
DX-       REDIRECTED: Mac App Store: Automatic            Federighi;
3127      security updates ? 204536                       Friedman                 802; 602
          Apple, “Haiku Article Preview: Creating
          Immersive Apps with Core Motion,” Apple
          Social/Support App Content, avaialble at
DX-       https://developer.apple.com/videos/play/wwdc    Schiller;                106; 802;
3128      2017/704/                                       Federighi; Hitt          602; 6(c)
          9/25/2018 instant message exchange between
DX-       Devin Winterbottom and Joe Kriener, ID no.
3129      0XTodAAAAAE-2018.09.25                          Kreiner

          Luke Dormehl, “Today in Apple history: Devs
          get the key to unlock iPhone’s awesome
          power,” Cult of Mac, March 6, 2020, available Hitt;
DX-       at https://www.cultofmac.com/469975/today- Rubinfeld;
3130      in-apple-history-iphone-sdk/                  Schiller                   802; 602




                                                Page 14
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 18 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring     ID       Epic        Date
  No.                     Description                       Witness      Only    Objection   Admitted
          Justin Antonipallai, et al. “Intellectual
          Property and the U.S. Economy: 2016
          Update,” Economics & Statistics
          Administration and the US PTO, September
          2016, available at
DX-       https://www.uspto.gov/sites/default/files/docu
3131      ments/IPandtheUSEconomySept2016.pdf            Malackowski            802; 602
                                                         Schiller;
DX-       Apple, "Press Release: Apple Launches          Kosmynka;
3132      Subscriptions on the App Store"                Fischer; Cook          802; 602
                                                         Malackowski;
                                                         Schiller;
DX-                                                      Federighi;
3133      U.S. Patent No. 9,384,101                      Kosmynka               602
                                                         Malackowski;
                                                         Schiller;
DX-                                                      Federighi;
3134      U.S. Patent No. 10,726,604                     Kosmynka               602
DX-                                                      Apple
3135      9/8/2002 email regarding "FW: Wolfram"         custodian              802
          Apple, “Apple Rings in New Era of Services
          Following Landmark Year,” Apple                Cook;
          Newsroom, January 8, 2020, available at        Schiller;
          https://www.apple.com/newsroom/2020/01/ap Fischer;
DX-       ple-rings-in-new-era-of-services-following-    Rubinfeld;
3136      landmark-year/                                 Schmalensee            802; 602
                                                         Gray;
                                                         Fischer;
                                                         Cook;
                                                         Schiller;
DX-       Presentation titled "Agenda: Business Update, Federighi;              802; 602;
3137      FY'19 Focus Areas, Financials, Resources"      Schmalensee            37(c)
                                                         Malackowski;
                                                         Schiller;
DX-                                                      Federighi;
3138      U.S. Patent No. 8,099,332                      Kosmynka               602
                                                         Cook;
DX-       5/6/2019 email regarding "Fwd: Our Pact and Schiller;
3139      Apple's MDM policy"                            Malackowski            602




                                                Page 15
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 19 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring ID     Epic           Date
  No.                      Description                         Witness  Only Objection       Admitted
                                                            Federighi;
                                                            Schiller;
          Apple, "App security overview," Apple             Friedman;
          Platform Security, available at                   Haun;
DX-       https://support.apple.com/guide/security/app-     Kosmynka;
3140      security-overview-sec35dd877d0/1/web/1            Malackowski     802; 602
          Nokia, "Nokia Threat Intelligence Report –
          2019," available at
DX-       https://pages.nokia.com/T003B6-Threat-
3141      Intelligence-Report-2019.html                     Hitt              802; 602
DX-       PlayStation, “PlayStation Now,” available at
3142      https://www.playstation.com/en-us/ps-now/         Hitt              802; 602
          Joseph Kim, "The Economy of the Metaverse:
          Interview with Epic CEO Tim Sweeney," GG
          Digest, July 27, 2020, avilable at
          https://medium.com/ggdigest/the-economy-of-
DX-       the-metaverse-interview-with-epic-ceo-tim-
3143      sweeney-1822eed01ddf                              Sweeney           802; 602
DX-       4/9/2019 email regarding "Re: Gift card retail
3144      promo"                                            Shobin            802
          App Annie, “Garena Free Fire – The Cobra,”
          available at
DX-       https://www.appannie.com/en/apps/google-                            802; 602;
3145      play/app/com.dts.freefireth                       Hitt              Illegible
          Yuval Kanarenstein, "SSD Advisory - iOS
          Jailbreak via Sandbox Escape and Kernal R/W
          leading to RCE," SSD Disclosure, available at
          https://ssd-disclosure.com/ssd-advisory-via-
DX-       ios-jailbreak-sandbox-escape-and-kernel-r-w-
3146      leading-to-rce/                                   Rubin             802; 602
          Apple Special Event, September 10, 2013,
          video and transcript (Apple intends to show
          portions of the video corresponding to the        Schiller;
DX-       following portions of the transcript: 2:1-3;      Cook;
3147      5:11-6:3; 11:19-12:23)                            Federighi         802
          Apple, "Haiku Article Preview: About the          Federighi;
          security content of iOS 10," available at         Schiller;
          https://accp.corp.apple.com/content/haiku/artic   Friedman;
DX-       le/en_US/Kbase/028/207143.html?cq_ck=161          Haun;
3148      2507794483                                        Kosmynka          802; 602




                                                 Page 16
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 20 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring     ID       Epic        Date
  No.                       Description                     Witness      Only    Objection   Admitted
          Brandon Griggs, "Developer Strikes it rich
          with iPhone Game," CNN.com, available at        Schiller;
DX-       https://www.cnn.com/2008/TECH/11/18/iphon Fischer;
3149      e.game.developer/index.html                     Pruden                802; 602
                                                          Malackowski;
                                                          Schiller;
DX-                                                       Federighi;
3150      U.S. Patent No. 8,306,367                       Kosmynka              602
          Apple, “Audio Unit,” Apple Developer            Malackowski;
          Documentation, available at                     Schiller;
DX-       https://developer.apple.com/documentation/au Federighi;
3151      diounit                                         Haun                  802; 602
                                                          Malackowski;
                                                          Schiller;
DX-                                                       Federighi;
3152      U.S. Patent No. 9,510,141                       Kosmynka              602
          Apple, "Haiku Article Preview: About the        Federighi;
          security content of Xcode 5.0," available at    Schiller;
          https://accp.corp.apple.com/content/haiku/artic Friedman;
DX-       le/en_US/Kbase/011/202813.htlm?cq_ck=161 Haun;
3153      2504459275                                      Kosmynka              802; 602
DX-       12/20/2018 email regarding "Fwd: Exclusive
3154      Fortnite Offer Recap"                           Schmid                802
DX-       11/15/2019 email regarding "Re: 3 Year
3155      Corporate Forecast For Epic Board"              Babcock
          Google Stadia, “Play Stadia on iOS,” available
          at
DX-       https://support.google.com/stadia/answer/1020 Hitt; Google
3156      4874                                            custodian             802; 602
          Epic Games, Inc.'s Responses and Objections
DX-       to Apple, Inc.'s Second Set of Interrogatories, Kreiner;
3157      dated January 29, 2021                          Vogel           X
          Apple, “AR Creation Tools,” Apple               Malackowski;
          Developer, available at                         Schiller;
DX-       https://developer.apple.com/augmented-          Federighi;
3158      reality/tools/                                  Haun                  802; 602
          Apple, “Core WLAN,” Apple Developer
          Documentation, available at                     Malackowski;
DX-       https://developer.apple.com/documentation/cor Federighi;
3159      ewlan                                           Haun                  802; 602




                                                Page 17
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 21 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring       ID       Epic        Date
  No.                      Description                       Witness        Only    Objection   Admitted

          Microsoft, “Xbox Live Policies for PC and
          Mobile,” Microsoft Docs, December 12, 2020,
DX-       available at https://docs.microsoft.com/en-
3160      us/gaming/xbox-live/policies/live-policies-pc Schmalensee                802; 602
          Danny Samson, “Intellectual Property Strategy
          and Business Strategy: Connections through
          Innovation Strategy,” January 1, 2014,
          avilable at
          https://www.researchgate.net/publication/2287
          40384_Intellectual_Property_Strategy_and_Bu
DX-       siness_Strategy_Connections_through_Innovat
3161      ion_Strategy                                    Malackowski              602
DX-       10/24/2018 email regarding "Re: URGENT:
3162      We need to craft an emergency message"          Hutcheson
          Valerio Costamagna, et al. ,“Identifying and
          evading android sandbox through usage-
          profile based fingerprints,” Proceedings of the
          First Workshop on Radical and Experiential
          Security, available at
DX-       https://dl.acm.org/doi/abs/10.1145/3203422.32
3163      03427                                           Rubin                    106; 602
          “The Patents and Trademarks of Steve Jobs:
          Art and Technology that Changed the World,”
          WIPO,
          https://www.wipo.int/export/sites/www/pressro
DX-       om/en/documents/steve_jobs_brochure_2012.p
3164      df                                              Malackowski              802; 602
          Slide deck titled "US Smartphone NPS
DX-       Analysis: Latest Data Q4 2019," dated January Google
3165      2020                                            custodian; Hitt          802; 602
DX-       1/24/2020 email regarding "Re: EPIC ONLY:
3166      email to Google execs"                          Malik                    802
DX-       5/2/2013 email regarding "Re: Trojan horse
3167      embedded in an iOS game"                        Malackowski
          Apple Special Event, dated September 2015,
          video and transcript (Apple intends to show
          portions of the video corresponding to the
DX-       following portions of the transcript: 2:1-4;    Schiller;
3168      12:6-12; 23:3-26-16)                            Wright                   802; 602
DX-       Script titled "iPhone OS 4 Launch," dated       Schiller;
3169      April 8, 2010                                   Malackowski

                                                 Page 18
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 22 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring    ID       Epic        Date
  No.                      Description                         Witness     Only    Objection   Admitted

          Apple, “What are Frameworks?,” available at
          https://developer.apple.com/library/archive/doc   Malackowski;
DX-       umentation/MacOSX/Conceptual/BPFramewor           Haun;
3170      ks/Concepts/WhatAreFrameworks.html                Federighi             802; 602
DX-       7/22/2020 email regarding "Project Liberty        Sweeney;
3171      Comms Copy Review"                                Weissinger
DX-       2/15/2019 email regarding "Re: Investing in
3172      the future of AR together"                        Sweeney               802
          Google & Apple, "Privacy-Preserving Contact
DX-       Tracing," availble at                             Schiller;
3173      https://covid19.apple.com/contacttracing          Rubin                 802; 602
          Presentation titled "iPhone Owner Study:
DX-       Australia, China, France, Germany, Japan,         Schiller;
3174      India, UK, US," dated October, 2020               Malackowski
DX-       8/2/2019 email regarding "Fwd: Season X
3175      Today Story"                                      Malik                 802
          David S. Evans, “Economics of Vertical
          Restraints for Multi-Sided Platforms,”
          January 2, 2013, available at
DX-       http://papers.ssrn.com/sol3/papers.cfm?abstrac    Rubinfeld;
3176      t_id=2195778                                      Evans                 602
                                                            Schiller;
                                                            Cook;
                                                            Fischer;
                                                            Kosmynka;
                                                            Rubinfeld;
                                                            Schmalensee;
DX-       Document titled "Apple, Inc., iPhone SDK          Lafontaine;
3177      Launch," dated March 6, 2008                      Malackowski
          Apple, “Core Services,” Apple Developer
          Documentation, available at                   Malackowski;
DX-       https://developer.apple.com/documentation/cor Federighi;
3178      eservices                                     Haun                      802; 602
                                                        Malackowski;
                                                        Schiller;
DX-                                                     Federighi;
3179      U.S. Patent No. 8,358,314                     Kosmynka                  602




                                                 Page 19
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 23 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring      ID       Epic        Date
  No.                      Description                      Witness       Only    Objection   Admitted
          Euphemia Wong, “Principle of Consistency
          and Standards in User Interface Design,”
          Interactive Design Foundation, January 2,
          2021, available at https://www.interaction-
          design.org/literature/article/principle-of-
DX-       consistency-and-standards-in-user-interface-
3180      design                                          Rubinfeld              802; 602
          Jonathan Borck, et al., “How Large Is the
          Apple App Store Ecosystem? A Global
          Perspective for 2019,” Analysis Group, June
          15, 2020, available at
DX-       https://www.apple.com/newsroom/pdfs/app-        Schiller;
3181      store-study-2019.pdf                            Rubinfeld              802; 602
          Epic Games, “How do I install Fortnite using
          the Epic Games Launcher?,” Fornite Support,
          available at
          https://www.epicgames.com/help/en-
          US/fortnite-c75/technical-support-c118/how-
DX-       do-i-install-fortnite-using-the-epic-games-
3182      launcher-a6391                                  Hitt; Sweeney          602
          Apple, “User Notification,” Apple Developer
          Documentation, available at                     Malackowski;
DX-       https://developer.apple.com/documentation/use   Haun;
3183      rnotifications/                                 Federighi              802; 602

          Apple, "Apple to Support Third-Party Web 2.0
          Applications," Apple Newsroom, available at
          https://www.apple.com/newsroom/2007/06/11i
DX-       Phone-to-Support-Third-Party-Web-2-0-        Schiller;
3184      Applications/                                Rubin                     802; 602

          the FTC, “The state of antitrust and consumer
          protection law and enforcement, and their
          development, since the Pitofsky hearings,”
          available at https://www.ftc.gov/policy/public-
DX-       comments/2018/07/initiative-755> accessed
3185      on February 14, 2021                            Rubinfeld              802; 602
                                                          Schiller;
DX-       Bloomberg Transcript of Apple Q3 2014           Cook;
3186      Earnings Call, dated July 22, 2014              Federighi
DX-       iMessage chat between Mike Schmid and           Malik;
3187      Haseeb Malik, dated July 24, 2020               Schmid                 802

                                                Page 20
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 24 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring     ID       Epic        Date
  No.                       Description                      Witness      Only    Objection   Admitted
DX-       10/23/2018 email regarding "Fwd:                Grimm;
3188      Fortnitemares Metadata Rejection"               Schmid                 802
DX-       Screenshot of Andrew Grant's Tweet dated
3189      July 20, 2018                                    Grant
          Jason Snell and Dan More, “Live Update:
          2010 WWDC Keynote,” Macworld, June 7,
          2010, available at
DX-       https://www.macworld.com/article/1151730/li
3190      veupdate.html?page=2                             Malackowski           802; 602
          Apple, "Haiku Article Preview: Apple security
          updates (2013)," available at
          https://accp.corp.aple.com/content/haiku/article
DX-       /en_US/Kbase/023/205759.html?cq_ck=16125 Schiller;
3191      7302972                                          Federighi             802; 602
          Apple, “Apple Introduces New iPod touch,”
          Apple Newsroom, September 1, 2010,
          available at
DX-       https://www.apple.com/newsroom/2010/09/01 Malackowski;
3192      Apple-Introduces-New-iPod-touch/                 Cook                  802; 602
DX-       2/20/2018 email regarding "Re: Fortnite
3193      crossplay"                                       Kreiner
DX-       6/11/2012 email regarding "Re: Store within a Apple
3194      Store question…"                                 custodian             802
                                                           Sweeney;
DX-       12/6/2018 email regarding "Apple Noticed FN Hutcheson;
3195      Starter Pack"                                    Vogel                 106
                                                           Schiller;
                                                           Cook;
DX-       Document titled "Mac Developer Program           Fischer;
3196      License Agreement," dated March 9, 2015          Kosmynka              602
                                                           Malackowski;
                                                           Schiller;
DX-                                                        Federighi;
3197      U.S. Patent No. 9,143,317                        Kosmynka              602
                                                           Malackowski;
                                                           Schiller;
DX-                                                        Federighi;
3198      U.S. Patent No. 10,067,653                       Kosmynka              602




                                                Page 21
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 25 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring     ID       Epic        Date
  No.                      Description                       Witness      Only    Objection   Admitted

          Martin Robinson, "The big interview: Tim
          Sweeney on why players should embrace Epic
          Games' store," Eurogamer.net, available at
DX-       https://eurogamer.net/articles/2019-03-21-the-
3199      big-interview…                                 Sweeney                 802; 602
          The New York Times, “Digital
          Subscriptions,” available at
          https://help.nytimes.com/hc/en-
DX-       us/articles/115015852367-Digital-
3200      subscriptions                                  Hitt                    602

          Apple, “iPhone 3G on Sale Tomorrow,” Apple
          Newsroom, July 10, 2008, available at            Schiller;
DX-       https://www.apple.com/newsroom/2008/07/10i       Malackowski;
3201      Phone-3G-on-Sale-Tomorrow/                       Hitt                  802; 602
          Apple, "Apple unveils all-new App Store,"
          Apple Newsroom, available at
DX-       https://www.apple.com/newsroom/2017/06/ap
3202      ple-unveils-all-new-app-store/                   Schiller              802; 602
          Apple, “ResearchKit,” Apple Developer,           Malackowski;
DX-       available at                                     Haun;
3203      https://developer.apple.com/researchkit/         Federighi             802; 602
          US PTO, “Intellectual Property and the U.S.
          Economy,” USPTO-Industries in Focus,
          September 26, 2016, available at
          https://www.uspto.gov/learning-and-
DX-       resources/ip-motion/intellectual-property-and-                         106; 802;
3204      us-economy                                       Malackowski           602
                                                           Cook;
                                                           Schiller;
DX-       4/8/2013 email regarding "Re: Rumor has          Federighi;
3205      Google close to buying WhatsApp for $1B"         Malackowski
DX-       7/23/2015 email regarding "RE: Universal
3206      Windows Platform Strategy"                       Sweeney               802
DX-       8/21/2018 email regarding "pushing gifting       Sweeney;
3207      out"                                             Vogel
DX-
3208      Slide deck titled "Review Accuracy"          Malackowski
          Document titled "Epic Games, Project Liberty
DX-       Campaign, Campaign Overview," dated June
3209      24, 2020                                     Sweeney                   602

                                                Page 22
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 26 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring ID      Epic          Date
  No.                      Description                         Witness   Only Objection      Admitted
                                                            Schmalensee;
                                                            Schiller;
                                                            Cook;
                                                            Fischer;
DX-       Presentation titled "App Store Survey," dated     Kosmynka;
3210      July 2012                                         Malackowski      802; 602
DX-
3211      2/6/2008 email regarding "Good article"           Schiller            802
          Apple, “App Store Preview: Candy Crush
          Saga,” available at
DX-       https://apps.apple.com/us/app/candy-crush-        Schiller;           802; 602;
3212      saga/id553834731                                  Fischer; Haun       Illegible
DX-       Consulting Services Agreement, dated August
3213      1, 2020                                           Weissinger          1002
DX-
3214      11/3/2019 email regarding "E2 - 2020"             Babcock
          Executed agreement titled "Epic Games Store
DX-       Distribution Agreement" between Epic and          Sweeney;
3215      COMPANY, dated December 8, 2019                   Allison; Hitt       602

          Caitalin Cimpanu, "After two zero-days in
          Chrome desktop, Google patches a third zero-
          day in the Android version," ZD Net,
          November 3, 2020, avaialble at
          https://www.zdnet.com/article/after-two-zero-
DX-       days-in-chrome-desktop-google-patches-a-
3216      third-zero-day-in-the-android-version/            Rubin           X
          Document titled "US 500 2021: The Annual
          Report on the Most Valuable and Strongest
DX-       American Brands," Brand Finance, January
3217      2021                                              Malackowski         802; 602
          In-Stat document titled "There's an App for
          That: Smartphone Application Market
DX-       Overcrowded but Downloads Continue to             Schiller;
3218      Rise," dated June 2011                            Malackowski         802; 602
          Apple, "Haiku Article Preview: Find My &
          Privacy," available at
          https://accp.copr.apple.com/content/haiku/artic
DX-       le/en_US/Kbase/046/212037.html?cq_ck=161          Schiller;
3219      2520877831                                        Federighi           802; 602
DX-
3220      11/17/2017 email regarding "Re: Crossplay"        Kreiner             802

                                                 Page 23
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 27 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring       ID       Epic        Date
  No.                      Description                        Witness        Only    Objection   Admitted

DX-       Slide deck titled "Andoid in China: A Parallel   Google
3221      Universe"                                        custodian; Hitt          802; 602
DX-       ECF No. 86-2, Exhibit B to declaration of Tim
3222      Sweeney, dated September 18, 2020                Kosmynka                 602
          “PlayStation Global Developer & Publisher
          Agreement,” Sony Computer Entertainment,
          March 23, 2017 available at
DX-       https://www.sec.gov/Archives/edgar/data/9465
3223      81/000162828017005833/ex10-48.htm                Schmalensee              602
          Executed agreement titled "Epic Games Store
DX-       Distribution Agreement" between Epic and         Sweeney;
3224      COMPANY, dated August 19, 2019                   Allison; Hitt
          Google Play, “Games - Android Apps on
          Google Play,” available at
DX-       https://play.google.com/store/apps/category/GHitt; Google
3225      AME                                          custodian                    802; 602
                                                       Schiller;
                                                       Cook;
DX-       Document titled "Apple Developer Program     Fischer;
3226      License Agreement," dated June 4, 2018       Kosmynka                     602
          Apple, “Understanding Core Motion,” Apple Malackowski;
          WWDC 2012, available at                      Cook;
DX-       https://developer.apple.com/videos/play/wwdc Federighi;                   106; 802;
3227      2012/524/                                    Schiller                     602; 6(c)
          Apple, “Apple Announces iPad Air -
          Dramatically Thinner, Lighter & More
          Powerful iPad,” Apple Newsroom, October
          22, 2013, avaialble at
          https://www.apple.com/newsroom/2013/10/23
DX-       Apple-Announces-iPad-Air-Dramatically-       Malackowski;
3228      Thinner-Lighter-More-Powerful-iPad           Cook                         802; 602
          Apple, “Apple Trademark List,” Apple Legal,
          available at
DX-       https://www.apple.com/legal/intellectual-    Malackowski;
3229      property/trademark/appletmlist.html          Federighi                    802; 602




                                                Page 24
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 28 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring    ID       Epic         Date
  No.                     Description                       Witness     Only    Objection    Admitted

          Thomas Brewster, "Fake PornHub and Google
          Android Apps Are Actually 'Russian Spy
          Tools,'" Forbes, July 24, 2019, available at
          https://www.forbes.com/sites/thomasbrewster/
          2019/07/24/warning-android-malware-
DX-       masquerading-as-pornhub-google-and-
3230      evernote-is-actually-a-russian-spy-operation/ Rubin            X
                                                        Malackowski;
DX-       Apple, “Swift,” Apple Developer, available at Haun;
3231      https://developer.apple.com/swift/            Federighi              802; 602
          Sam Machkovech, “Unreal Engine is now
          royalty-free until a game makes a whopping
          $1 million,” Ars Technica , May 13, 2020,
          available at
          https://arstechnica.com/gaming/2020/05/unreal
DX-       -engine-is-now-royalty-free-until-a-game-
3232      makes-a-whopping-1-mill                       Malackowski            802; 602
DX-       Presentation titled "Fortnite: North America
3233      Publishing Update April 2019"                 Weissinger

          Apple, "Open a Mac app from an unidentified
          developer," macOS User Guide, available at
          https://support.apple.com/guide/mac-
DX-       help/open-a-mac-app-from-an-unidentified-   Rubin;
3234      developer-mh40616/mac                       Schiller                 802; 602

          Amazon, “Amazon Developer Services
          Agreement,” Amazon Developer, January 22,
DX-       2021, available at
3235      https://developer.amazon.com/support/legal/da Hitt                   602
          Benj Edwards, From The Past to The Future:
          Tim Sweeney Talks," Gamasutra, May 25,
          2009, available at
DX-       https://www.gamastutra.com/view/feature/132
3236      426/…                                         Sweeney                802; 602
DX-       7/9/2020 email regarding [EXTERNAL] . . .
3237      Investment                                    Sweeney                802
                                                        Malackowski;
          Apple, “Your Apps on the App Store,” Apple Schiller;
DX-       Developer, available at                       Fischer;
3238      https://developer.apple.com/app-store-connect Pruden                 802; 602

                                                Page 25
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 29 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring     ID       Epic        Date
  No.                       Description                     Witness      Only    Objection   Admitted
          Aori, "Digital Fraud: How big of a problem is
DX-       it?," The Funnel, March 15, 2019, available at
3239      https://aori.com/blog/click-fraud               Rubin                 802; 602
          ECF No. 41-11, Byars decl. iso Motion for
DX-       TRO Ex. K, Epic Games International, S.a r.l Sweeney;
3240      DPLA, dated June 30, 2020                       Schiller              602
                                                          Malackowski;
                                                          Schiller;
DX-                                                       Federighi;
3241      U.S. Patent No. 8.949,935                       Kosmynka              602
          Apple, “Apple iOS and iPadOS Software
          License Agreement,” available at
DX-       https://www.apple.com/legal/sla/docs/iOS14_i Schiller;
3242      PadOS14.pdf                                     Malackowski           602
                                                          Malackowski;
                                                          Schiller;
DX-                                                       Federighi;
3243      U.S. Patent No. 8,584,027                       Kosmynka              602
          Apple, "Updates to the App Store Review
          Guidelines," dated June 3, 2019, available at
DX-       https://developer.apple.com/news/?id=0603201 Rubin;
3244      9j                                              Schiller              802; 602
          Apple, "iOS Security Guide White Paper: iOS
          11," January 2018, available at
DX-       https://www.apple.com/ca/business-              Rubin;
3245      docs/iOS_Security_Guide.pdf                     Federighi             802; 602
                                                          Malackowski;
          Apple, “iAd,” Apple Developer                   Federighi;
DX-       Documentation, available at                     Fischer;
3246      https://developer.apple.com/documentation/iad Schiller                802; 602
DX-       5/17/2019 email regarding "Re: Apple            Penwarden;
3247      developer access to Epic Games Inc"             Grant
          Document titled "2018 Global Games Market
DX-       Report - Trends, Insights, and Projections      Schiller;
3248      Toward 2021" by Newzoo                          Malackowski           802; 602
          Apple, "Haiku Article Preview: Apple security
          updates (2014)," available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       leen_US/Kbase/023/205762.html?cq_ck=1612 Schiller;
3249      527776915                                       Federighi             802; 602




                                                Page 26
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 30 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring     ID       Epic        Date
  No.                     Description                       Witness      Only    Objection   Admitted

          Slide deck titled "Closing the Gen Z App Gap: Google
DX-       Differences between Android and iOS users'      custodian;
3250      experiences on Instagram and Snapchat"          Lafontaine            802; 602
                                                          Grimm;
DX-       12/21/2018 email regarding "Re: Fortnite        Schmid;
3251      bundling promotion is a go"                     Fischer               802
          5/13/2017 email regarding "Re: [Ops Alerted] Sweeney;
DX-       Forums are reporting user accounts are          Vogel;
3252      inactive"                                       Weissinger
          App Annie, “Pokémon Go,” available at
DX-       https://www.appannie.com/en/apps/google-                              802; 602;
3253      play/app/com.nianticlabs.pokemongo/             Hitt                  Illegible
DX-       2/1/2019 email regarding "Re: Concert Music
3254      Leak"                                           Sweeney
                                                          Malackowski;
                                                          Schiller;
DX-                                                       Federighi;
3255      U.S. Patent No. 10,505,872                      Kosmynka              602
                                                          Schmalensee;
                                                          Schiller;
                                                          Lafontaine;
                                                          Cook;
DX-       Agrement titled "Schedule 2," dated             Fischer;
3256      September 11, 2020                              Kosmynka              602
          Apple, “Core MIDI,” Apple Developer
          Documentation, available at                     Malackowski;
DX-       https://developer.apple.com/documentation/cor Federighi;
3257      emidi/                                          Haun                  802; 602
DX-                                                       Schmalensee;
3258      Agreement concerning PlayStation                Grant                 602
          Federal Trade Commission, “Monopolization
          Defined,” available at
          https://www.ftc.gov/tips-advice/competition-
DX-       guidance/guide-antitrust-laws/single-firm-
3259      conduct/monopolization-defined                  Lafontaine            802; 602
          Apple, "Haiku Article Preview: About the
          security content of Xcode 11.0," avaialble at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/Kbase/040/210609.html?cq_ck=161 Schiller;
3260      2519357320                                      Federighi             802; 602



                                                Page 27
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 31 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring     ID       Epic        Date
  No.                      Description                         Witness      Only    Objection   Admitted
          Martim Labao, "Android versus iOS software
          updates revisited: Two years later and not
          much has changed," Android Police, available
          at
          https://www.androidpolice.com/2017/11/02/an
DX-       droid-versus-ios-software-updates-revisited-
3261      two-years-later                                   Rubin            X
          Viveport, “Search results for ‘Roblox,’”
          available at
DX-       https://www.viveport.com/catalogsearch/result/
3262      ?q=roblox                                         Hitt                   802; 602
          Apple, "Haiku Article Preview: About the
          security content of iOS 13," available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/Kbase/040/210606.html?cq_ck=161          Schiller;
3263      2515834606                                        Federighi              802; 602
          Apple, “Membership Detail,” Apple
          Developer Program, available at
DX-       https://developer.apple.com/programs/whats-       Schiller;
3264      included/                                         Fischer; Haun          802; 602
          ECF No. 41-19, Byars Declaration in Support
DX-       of Motion for TRO Ex. S, Psyonix DPLA,            Sweeney;
3265      dated June 29, 2020                               Schiller
                                                            Schiller;
                                                            Cook;
DX-       Document titled "Mac Developer Program            Fischer;
3266      License Agreement," dated June 11, 2012           Kosmynka               802; 602
          Apple, “About the iAd App Network                 Malackowski;
DX-       Shutdown,” Apple Developer, available at          Schiller;
3267      https://developer.apple.com/support/iad           Pruden                 802; 602
          Doug Gross, “Apple Trademarks ‘There’s an
          app for that,’” CNN, October 12, 2010,
          available at
DX-       http://www.cnn.com/2010/TECH/mobile/10/12 Malackowski;
3268      /app.for.that/index.html                  Federighi                      802; 602

          “Apple WWDC 2010, YouTube , December
          31, 2011, available at
          https://www.youtube.com/watch?v=ldFx1ftxs0
          A (Apple intends to show portions of the
DX-       video corresponding to the following portions Malackowski;               106; 802;
3269      of the transcript: 8:7-11:2, 20:8-21:4)       Schiller                   602

                                                 Page 28
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 32 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring    ID       Epic         Date
  No.                      Description                      Witness     Only    Objection    Admitted
          Slack exchange between Don Eubanks and Joe
DX-       Kreiner, Thread ID: 2989140259, dated
3270      February 25, 2020                            Kreiner
          “Form 10-K For the fiscal year ended
          December 31, 2018,” Worldpay, Inc.,
          February 26, 2019, available at
          https://www.sec.gov/Archives/edgar/data/1533
DX-       932/000153393219000044/wp-                   Schmalensee;
3271      20181231x10k.htm                             Cook                    602
DX-
3272      7/17/2020 email regarding "Re: The Why"       Weissinger
          6/10/2020 email regarding "RE:
          [EXTERNAL] Re: Epic | Microsoft Store -
DX-       App Developer Agreement Change                Sweeney;
3273      Notification - Effective July 10, 2020"       Kreiner                802; 602
          Google, "Improving the Update Process with
          Your Feedback," Android Developers Blog,
          available at https://android-                 Rubin;
DX-       developers.googleblog.com/2019/04/improving Google
3274      -update-process-with-your.html                custodian        X
          3/31/2011 email regarding "Fwd: The Loop:
DX-       Apple’s protected App Store doesn’t look so
3275      bad now"                                      Fischer                802
                                                        Schiller;
                                                        Kosmynka;
DX-                                                     Fischer;
3276      Slide deck titled "App Review"                Malackowski
DX-       12/4/2018 email regarding "Payment            Sweeney;
3277      processing fees"                              Allison
          David Evans, “The Antitrust Economics of
          Multi-Sided Platform Markets,” Yale Journal
          on Regulation, 20, 2003, pp. 325-381,
          available at
DX-       https://digitalcommons.law.yale.edu/cgi/viewc Schmalensee;
3278      ontent.cgi?article=1144&context=yjreg         Evans                  602
                                                        Schiller;
                                                        Cook;
                                                        Fischer;
DX-       Presentation titled "User Privacy on iOS and  Kosmynka;
3279      OS X"                                         Friedman               802; 602




                                                Page 29
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 33 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring   ID       Epic        Date
  No.                      Description                        Witness    Only    Objection   Admitted
                                                           Nikdel;
DX-       6/4/2019 email regarding "Re: [kairos] Re:       Grant;
3280      Microsoft Announces Minecraft World"             Sweeney
          Apple, "Haiku Article Preview: iOS:
          Understanding Restrictions (Parental
          controls)," available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/Kbase/005/201304.html?cq_ck=161 Schiller;
3281      2600138381                                      Federighi             802; 602

          Apple, “Framework: ImageCaptureCore,”
          Apple Developer Documentation, available at Malackowski;
DX-       https://developer.apple.com/documentation/im Federighi;
3282      agecapturecore                                Fischer; Haun           802; 602
                                                        Schiller;
                                                        Cook;
                                                        Fischer;
DX-       Document titled "iOS Schedule 2, v16" dated Kosmynka;
3283      October 17, 2013                              Gray                    602
          Apple, “Carbon Core,” Apple Developer
          Documentation, available at                   Malackowski;
DX-       https://developer.apple.com/documentation/cor Federighi;
3284      eservices/carbon_core                         Haun                    802; 602
          David S. Evans and Richard Schmalensee,
          Matchmakers: The New Economics of
DX-       Multisided Platforms, Harvard Business        Schmalensee;
3285      Review Press, May 3, 2016                     Evans
DX-       Presentation titled "V-Buck Price-change
3286      Regroup," dated May 19, 2020                  Weissinger              602
                                                        Malackowski;
                                                        Schiller;
DX-                                                     Federighi;
3287      U.S. Patent No. 9,684,501                     Kosmynka                602
          Apple, “Change your Apple ID country or       Schiller;
DX-       region,” Apple Support, available at          Gray;
3288      https://support.apple.com/en-us/HT201389      Lafontaine              802; 602
          Apple, "Enrolling and Managing Your
          Account with the Apple Developer App,
          Apple Developer Support, available at         Schiller;
DX-       https://developer.apple.com/support/app-      Federighi;
3289      account                                       Rubin                   802; 602



                                                 Page 30
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 34 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring ID      Epic           Date
  No.                      Description                        Witness  Only Objection        Admitted
                                                           Sweeney;
                                                           Federighi;
                                                           Fischer;
DX-                                                        Cook;
3290      5/16/2019 email regarding "Fwd: OurPact"         Malackowski     602
DX-       Presentation titled "Geforce Now - Cloud
3291      Gaming," dated January 2019                      Patel              802; 602
          Nathan Grayson, "Why People Are So Mad
          About The Epic Games Store," Kataku, April
          8, 2019, available at https://kotaku.com/why-
DX-       people-are-so-mad-about-the-epic-games-
3292      store-1833848770                                 Sweeney            802; 602
DX-       Document titled "PlayStation Global
3293      Developer & Publisher Agreement"                 Kreiner
DX-       9/14/2019 email regarding "RE: Epic Games        Sweeney;
3294      Store Investment - COMPANY"                      Allison
DX-       12/20/2018 email regarding "Re: Apple            Sweeney;
3295      Gifting, Promotions and Bundle"                  Rein; Kreiner      802
DX-       8/27/2019 email regarding ERB ticket re          Kosmynka;
3296      rejection                                        Malackowski
DX-       Document titled "Statement of Work
3297      Attachment"                                      Weissinger         1002
          Google, "Google Play Developer Distribution
          Agreement, effective as of Nov. 5, 2019,"
          Google Play, available at
DX-       https://play.google.com/about/developer-
3298      distribution-agreement.html                      Evans
          PlayStation, “PS5 Entertainment,” available at
DX-       https://www.playstation.com/en-us/ps5/ps5-
3299      entertainment                                    Lafontaine         901; 602
          Agreement between Epic Games International
DX-       S.a.r.l., and a Company, dated October 12,
3300      2018                                             Weissinger         Illegible
DX-       Document titled "Epic Games - November
3301      2019 Business Report"                            Babcock

DX-       1/26/2018 email regarding "Re: Easyanticheat Sweeney;
3302      pricing budget approval request for Fortnite" Babcock

DX-       10/14/2019 email regarding "Fortnite Chapter     Grimm;
3303      2 - Editorial & Marketing Plan of Action"        Schmid             802



                                                 Page 31
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 35 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring   ID       Epic        Date
  No.                       Description                        Witness    Only    Objection   Admitted
          Chance Miller, “Apple releases first beta of
          iOS 14.5, watchOS 7.4, and more to
          developers,” 9to5Mac , February 1, 2021,
          available at
          https://9to5mac.com/2021/02/01/apple-
DX-       releases-first-beta-of-ios-14-5-watchos-7-4-
3304      and- more-to-developers                        Malackowski       X
          U.S. Department of Justice and Federal Trade
          Commission, “Antitrust Guidelines for the
          Licensing of Intellectual Property,”
          January 12, 2017, available at
DX-       https://www.justice.gov/atr/IPguidelines/downl
3305      oad                                            Rubinfeld               802; 602
DX-
3306      Apkpure, available at https://apkpure.com         Rubin                602

          U.S. Patent and Trademark Office Trademark
          Electronic Search System, results for "Apple
DX-       inc," accessed on February 14, 2021, available
3307      at http://tmsearch.uspto.gov…                     Malackowski          602
          Sarah Perez, "App Submissions on Google
          Play Now Reviewed by Staff, Will include
          Age-based Ratings," Tech Crunch, March 17,
          2015, available at
          https://techcrunch.com/2015/03/17/app-
DX-       submissions-on-google-play-now-reviewed-by-
3308      staff-will-include-age-based-ratings              Rubin          X
DX-       4/19/2019 email regarding "Re: Bath Removal       Kreiner;
3309      of Game Access through Uplay"                     Allison        X     802

DX-       Presentation titled "Project Liberty: Update to
3310      the Board of Directors," dated July 27, 2020      Sweeney
          Document titled "Intellectual Property
DX-       Agreement," executed by Phillip Shoemaker,
3311      March 3, 2009                                     Shoemaker
                                                            Schiller;
                                                            Cook;
                                                            Fischer;
DX-       Document titled "Schedule 2," dated October       Kosmynka;
3312      17, 2013                                          Gray                 602




                                                  Page 32
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 36 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring     ID       Epic        Date
  No.                       Description                       Witness      Only    Objection   Admitted
          FCC 10-81, Annual Report and Analysis of
          Competitive Market Conditions with Respect
DX-       to Commercial Mobile Services, Fourteenth
3313      Report, May 20, 2010                              Malackowski           802; 602
          Apple, “Foundation,” Apple Developer
          Documentation, available at                       Malackowski;
DX-       https://developer.apple.com/documentation/fou     Federighi;
3314      ndation                                           Haun                  802; 602
DX-       7/23/2019 email regarding "Re: Hi Tim,            Sweeney;
3315      reaching out from the WSJ"                        Allison
                                                            Schiller;
                                                            Cook;
                                                            Fischer;
DX-                                                         Kosmynka;
3316      Presentation titled "Developers"                  Gray                  802; 602
                                                            Malackowski;
                                                            Schiller;
DX-                                                         Federighi;
3317      U.S. Patent No. 9,712,266                         Kosmynka              602
          Apple, “Apple TestFlight 3.0.1 License
          Agreement,” TestFlight on the App Store,
          available at
DX-       https://apps.apple.com/us/app/testflight/id8992   Schiller;
3318      47664                                             Malackowski           602
          Apple, "Haiku Article Preview: Apple
          Advertising & Privacy," available at
DX-       https://accp.corp.apple.com/content/haiku/artic   Schiller;
3319      le/en_US/Kbase/020/205223.html                    Federighi             802; 602
          6/17/2016 email regarding "Clubs, LFG and
DX-       Arena on Xbox Live Will Unite Gamers to
3320      Play and Compete - Xbox Wire"                     Fischer               802
          Gamepedia, “Wegame,” January 20, 2020,
DX-       available at
3321      https://fortnite.gamepedia.com/Wegame             Hitt                  602
                                                            Schiller;
                                                            Cook;
          Document titled "Apple Developer Program          Fischer;
DX-       License Agreement," dated September 19,           Kosmynka;
3322      2017                                              Gray                  602
DX-
3323      Presentation titled "Business Overview"           Malackowski



                                                 Page 33
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 37 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring ID       Epic           Date
  No.                     Description                        Witness   Only Objection        Admitted
                                                          Malackowski;
                                                          Schiller;
DX-                                                       Federighi;
3324      U.S. Patent Application No. 2019/0392441        Kosmynka         602
DX-       12/21/2018 email regarding "RE: Can Epic
3325      help with Game Pass?"                           Sweeney             802
          8/5/2020 email regarding "Invitation: Project
          Liberty Standup @ Wed Aug 12, 2020 10am -       Sweeney;
DX-       10:30am (EDT)                                   Grant; Ko;
3326      (tim.sweeney@epicgames.com)"                    Weissinger
          Apple, “Security Interface,” Apple Developer    Malackowski;
          Documentation, available at                     Haun;
DX-       https://developer.apple.com/documentation/sec   Federighi;
3327      urityinterface                                  Friedman            802; 602
          Lenovo, "SuperFish Vulnerability," Lenovo
          Knowledge Base & Guides, available at
DX-       https://support.lenovo.com/us/en/product_secu
3328      rity/ps500035-superfish-vulnerability           Rubin               802; 602
                                                          Schiller;
                                                          Cook;
                                                          Fischer;
DX-       Presentation titled "In-App Purchase for iOS    Kosmynka;
3329      and Mac OS X"                                   Gray                802; 602
          Roku, “Channel Store,” Roku Apps Channels,
DX-       available at
3330      https://channelstore.roku.com/browse/apps    Hitt                   602
DX-       10/29/2010 email regarding "App Review:      Apple
3331      November"                                    custodian              802

          Chen Yu, "Sophisticated Android clickfraud
          apps pose as iPhone apps and devices,"
          Sophos News, December 6, 2018, available at
DX-       https://news.sophos.com/en-
3332      us/2018/12/06/android-clickfraud-fake-iphone Rubin                  802; 602
                                                        Sweeney;
DX-       7/2/2020 email regarding "Re: Project Liberty Grant;
3333      Update Meeting: Next Steps"                   Weissinger




                                                Page 34
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 38 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring     ID       Epic        Date
  No.                      Description                        Witness      Only    Objection   Admitted

          “iPhone App Store Downloads Top 10 Million
          in First Weekend,” Apple, July 14, 2008,
          https://www.apple.com/newsroom/2008/07/14i Malackowski;
DX-       Phone-App-Store-Downloads-Top-10-Million- Fischer;
3334      in-First-Weekend                           Schiller                     802; 602

DX-       “Apple Beta Developer Software Downloads,”        Schiller;
3335      Apple, https://developer.apple.com/download       Malackowski           802; 602
          Apple, “Haiku Article Preview – Protecting
          Security Information”available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/004/201214.html?cq_ck=161          Schiller;
3336      2591496219                                        Federighi             802; 602
DX-       Presentation titled “Project Liberty Update-
3337      July 16 2020”                                     Grant

          Xcode Help, “Test a Beta Version – Manually
          Manage distribution signing” available at
DX-       https://help.apple.com/xcode/mac/current/#/de Rubin;
3338      vcac6ab5b3                                    Schiller                  802; 602
                                                        Malackowski;
DX-       Apple Wiki, “Open GL,” Fandom,                Federighi;
3339      https://apple.fandom.com/wiki/OpenGL          Haun                      802; 602
          Macworld, “Steve Jobs at D: All Things
          Digital, Live Coverage” available at
DX-       https://www.macworld.com/article/1058128/st Rubin;
3340      eveatd.html                                   Rubinfeld                 802; 602
                                                        Schiller;
                                                        Cook;
                                                        Fischer;
DX-                                                     Kosmynka;
3341      Mac Developer Program License Agreement Gray                            602
DX-
3342      Slack Chat Thread ID: 3013157607                  Grant
                                                            Malackowski;
                                                            Schiller;
DX-                                                         Federighi;
3343      U.S. Patent No. 9,632,664                         Kosmynka              602
DX-                                                         Sweeney;
3344      8/13/2020 email regarding "Re: Liberty"           Weissinger



                                                 Page 35
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 39 of 208
            Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                   Apple Inc.'s Trial Exhibit List
Exhibit                                                 Sponsoring    ID       Epic         Date
  No.                      Description                    Witness     Only    Objection    Admitted
DX-     10/11/2018 email regarding "Re: Waiting for
3345    review / in review"                             Kosmynka             802
        Presentation titled "Smartphone Owners, US,
DX-     UK, France, Germany, Japan, China, CY17-        Schiller;
3346    Q1"                                             Malackowski          802; 602
        Online Platforms and Market Power, Part 6:
        Examining the Dominance of Amazon, Apple,
        Facebook, and Google: Hearing before the
        Subcommittee on Antitrust, Commercial, and
        Administrative Law, Mr. Cook’s Responses to
        Questions for the Record from the Honorable
DX-     Ken Buck [Mr. Cook's Responses to Ken        Cook;
3347    Buck.pdf]                                    Rubinfeld               802; 602
        Mansoor Iqbal, “App Download and Usage
        Statistics (2020),” Business of App, updated
        October 30, 2020, available at
DX-     https://www.businessofapps.com/data/app-
3348    statistics                                   Hitt                    802; 602
DX-
3349    3/26/2020 email regarding "Google Play build" Malik; Ko
        “RealityKit and Reality Composer, AR tools
        from Apple: A cheat sheet,” Cory Bohon,
        Tech Republic, June 8, 2019,
        https://www.techrepublic.com/article/realitykit
DX-     -and-reality-composer-ar-tools-from-apple-a-
3350    cheat-sheet                                     Malackowski    X
                                                        Schiller;
                                                        Rubinfeld;
DX-     “App Store,” Apple, 2021,                       Rubin;
3351    <https://www.apple.com/app-store/>              Malackowski          802; 602
                                                        Schiller;
                                                        Cook;
                                                        Fischer;
DX-      Apple Developer Program License                Kosmynka;
3352    Agreement (Free Applications v5004.pdf)         Gray                 602
DX-     5/8/2017 email regarding "Re: ERB:
3353    Minecraft shared currency"                      Kosmynka             802
        "Qualcomm Announces BREW Gaming
        Solution," June 2, 2006, Gamasutra ,
        https://www.gamasutra.com/view/news/10052
DX-     3/Product_Qualcomm_Announces_BREW_Ga
3354    ming_Solution.php.                              Malackowski    X

                                              Page 36
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 40 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring     ID       Epic        Date
  No.                      Description                         Witness      Only    Objection   Admitted

          David S. Evans and Michael D. Noel, “The
          Analysis of Mergers that Involve Multisided
DX-       Platform Businesses,” Journal of Competition      Evans;
3355      Law & Economics, 4(3), 2008, pp. 663–695          Lafontaine             602
          “iPhone Developers Go From Rags to
          Riches,” Brian X. Chen WIRED, September
          19, 2008, available at                            Schiller;
DX-       https://www.wired.com/2008/09/indie-              Pruden;
3356      developer/                                        Fischer                802; 602
                                                            Hutcheson;
DX-       6/14/2019 email regarding "Re: FORTNITE:          Grimm;
3357      Xcode 10 Support Help"                            Schmid                 802; 602
          “iOS From Scratch With Swift: First Steps
          With UIKit,” Bart Jacobs, envatotuts+,
          December 16, 2015,
          https://code.tutsplus.com/tutorials/ios-from-
DX-       scratch-with-swift-first-steps-with-uikit--cms-
3358      25461                                             Malackowski            802; 602
DX-       2/19/2020 email regarding "Re: QIA - Written      Sweeney;
3359      Responses"                                        Babcock                602
DX-       1/20/2020 email regarding "Re: 2020
3360      forecast(Internet mail)"                          Babcock
DX-       Screenshot of Andrew Grant's Tweet dated
3361      Sept. 24, 2020                                    Grant
          RedHat, “What is an SDK?” available at
DX-       https://www.redhat.com/en/topics/cloud-
3362      native-apps/what-is-SDK                           Hitt                   802; 602
DX-       6/6/2011 email regarding "Re: Netflix and         Schiller;
3363      Hulu"                                             Fischer                802
DX-       4/24/2020 email regarding "Re: Your pov on
3364      possible payment options"                         Kreiner          X
          Spreadsheet with tabs titled "Revenue by App      Google
DX-       Category," "Revenue Breakdown," and               custodian;
3365      "Number of App and In-App Sales"                  Schmalensee            602
          Unreal Engine, “Unreal Engine, Frequently
DX-       Asked Questions (FAQ),” available at
3366      https://www.unrealengine.com/en-US/faq            Hitt; Sweeney          106; 602

                                                            Sweeney; Ko;
DX-                                                         Weissinger;
3367      Document titled "Next Steps"                      Rein                   602

                                                  Page 37
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 41 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring     ID       Epic        Date
  No.                      Description                        Witness      Only    Objection   Admitted
DX-
3368      Coalition for App Fairness webpage                Ong                   602
DX-       3/17/2019 email regarding "Re: iOS
3369      TestFlight approvals"                             Grant
DX-       Schiller Decl. Exhibit B - Apple Developer        Schiller;
3370      Program License Agreement                         Malackowski           602
          Apple Newsroom, “Apple launches app               Schiller;
          development program to support women              Cook;
          entrepreneurs,” November 26, 2018, available      Fischer;
          at                                                Kosmynka;
          https://www.apple.com/newsroom/2018/11/ap         Pruden;
DX-       ple-launches-app-development-program-to-          Grimm;                402; 403;
3371      support-women-entrepreneurs/                      Schmid                802; 602
          “MusicKit JS,” Apple,                             Malackowski;
DX-       https://developer.apple.com/documentation/mu      Haun;
3372      sickitjs/musickit                                 Federighi             802; 602

                                                        Ko; Sweeney;
DX-                                                     Allison;
3373      7/29/2020 email regarding Amazon call         Kreiner
          “Create ML,” Apple,                           Malackowski;
DX-       https://developer.apple.com/documentation/cre Federighi;
3374      ateml                                         Haun                      802; 602
          Apple Developer, “Beta Testing Made Simple
DX-       with TestFlight,” available at                Schiller;
3375      https://developer.apple.com/testflight        Fischer; Haun             802; 602
          5/17/2019 email regarding "Re: Fortnite
DX-       License Agreement with COMPANY                Sweeney;
3376      approval request"                             Babcock                   1002
DX-       Apple Settlement Agreement with an
3377      Individual                                    Shoemaker                 402; 403
DX-       Screenshot of Andrew Grant's Tweet dated
3378      March 17, 2017                                Grant                     802

          Apple, “Haiku Article Preview – placeholder
          for 31 loc test on Sunday, maybe”available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/004/201221.html?cq_ck=161          Schiller;
3379      2593761930                                        Federighi             802; 602
DX-       Document titled "iOS Apps Reviewed                Malackowski;
3380      Summary," dated December 7, 2015                  Kosmynka              602



                                                 Page 38
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 42 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring      ID       Epic        Date
  No.                      Description                        Witness       Only    Objection   Admitted
                                                            Schiller;
                                                            Cook;
                                                            Fischer;
                                                            Kosmynka;
                                                            Pruden;
DX-       Document titled "9th Annual App Store             Grimm;
3381      Leadership Summit Notes"                          Schmid                 802; 602
DX-       9/10/2018 email regarding "Re: A Press            Sweeney;
3382      Release in Turkey against Fortnite"               Rubin                  602
          Apple, “Haiku Article Preview – Manage your
          iTunes Store and App Store password
          preferences”available at https://accp.corp.a
DX-       pple.com/content/haiku/article/en_US/KBase/0      Schiller;
3383      16/20403 0.html?cq_ck=1612596073326               Federighi              802; 602
          Apple, “Haiku Article Preview – Security and
          your Apple ID”available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/005/201303.html?cq_ck=161          Schiller;
3384      2598031284                                        Federighi              802; 602
DX-       iMessage thread between Matt Fischer and
3385      Mark Rein, dated January 11, 2019                 Rein
          1/11/2020 email regarding "Re: Epic Games –
DX-       November 2019 Business                            Sweeney;
3386      Report(Internet_mail)"                            Babcock
DX-       1/9/2019 email regarding "Re: Switch
3387      performance & Issues"                             Penwarden
DX-       Schiller Decl. Exhibit C - App Store Review       Schiller;
3388      Guidelines                                        Malackowski            602
          Apple, “Haiku Article Preview – About the
          security content of iOS 11”available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/032/208112.html?cq_ck=161          Schiller;
3389      2509320945                                        Federighi              802; 602
          3/19/2015 email regarding "Re: A Medium
DX-       story for you: “10 Things Google Play Does        Schmalensee;
3390      Better than the App Store”"                       Gray; Fischer          602
                                                            Schiller;
DX-       Slide deck titled "App Store Year-End             Fischer;
3391      Review: CY 2013"                                  Malackowski
DX-       1/4/2019 email regarding "RE: Opening iOS
3392      to competing stores(Internet mail)"               Sweeney



                                                 Page 39
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 43 of 208
             Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                    Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring     ID       Epic        Date
  No.                      Description                        Witness      Only    Objection   Admitted
DX-     11/25/2014 email regarding "Re: FY15: 1 Day
3393    SLA"                                               Shoemaker              802
DX-
3394    1/9/2019 email regarding "Re:"                     Sweeney
        Apple, “Haiku Article Preview – Product
        security certifications for iPadOS” available at
        https://accp.corp.apple
DX-     .com/content/haiku/article/en_US/KBase/042/2       Schiller;
3395    11006.html?cq_ck=1612588703460                     Federighi              802; 602
        Apple Event, WWDC 2017, video and
        transcript (Apple intends to show portions of
        the video corresponding to the following           Cook;
DX-     portions of the transcript: 3:14-15; 44:24-        Federighi;
3396    45:24; 63:7-70:24)                                 Schiller               802
DX-     1/20/2018 email regarding "Re: SIDEBAR:
3397    customer support"                                  Sweeney
        9/16/2012 email regarding "Re: Tim Cook
        Email: Review process is lazy, frustrating
DX-     ,disrespectful and discriminating [App
3398    Submission]"                                       Shoemaker
DX-     Slide deck titled "Weekly Store Strategy           Sweeney;
3399    Meeting Agenda," dated September 24, 2020          Allison; Hitt          602
DX-
3400    Epic structured data                               Sweeney
                                                           Schiller;
                                                           Cook;
                                                           Fischer;
DX-      Session 710 - Privacy Support in iOS and OS       Kosmynka;
3401     X                                                 Gray                   802; 602
                                                           Schiller;
                                                           Kosmynka;
DX-      Document titled "App Review Process Flow:         Fischer;
3402     A to F"                                           Malackowski
         Brand Finance, US 500 2021: The Annual
DX-      Report on the Most Valuable and Strongest                                106; 802;
3403     American Brands (Jan. 2021)                   Rubin                      602
DX-      5/10/2018 email regarding "Re: iOS sideload -
3404      Invitation to edit"                          Grant
DX-                                                    Sweeney;
3405     11/29/2017 email regarding "Fortnite mobile" Rein
DX-      Presentation titled "App Store Vs Android     Apple                      106; 802;
3406     Market"                                       custodian                  1002

                                                Page 40
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 44 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                 Sponsoring ID      Epic               Date
  No.                       Description                   Witness   Only Objection           Admitted
          “Introducing App Store Connect,” Apple, June Malackowski;
          6, 2018,                                     Pruden;
DX-       https://developer.apple.com/news/?id=0604201 Fischer;
3407      8                                            Schiller         802; 602

DX-       Epic Games, “FAQ,” available at
3408      https://www.epicgames.com/fortnite/en-US/faq Hitt; Sweeney          602
                                                          Malackowski;
                                                          Schiller;
DX-                                                       Federighi;
3409      U.S. Patent No. 8,484,728                       Kosmynka            602
          Apple, “Haiku Article Preview – OS X: About
          Gatekeeper” available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/009/202491.html?cq_ck=161 Schiller;
3410      255278124 2                                     Federighi           802; 602

          App Annie, “Candy Crush Saga,” available at
DX-       https://www.appannie.com/en/apps/google-                            802; 602;
3411      play/app/com.king.candycrushsaga/               Hitt                Illegible
                                                          Malackowski;
                                                          Schiller;
DX-                                                       Federighi;
3412      U.S. Patent Application No. 2020/0382616        Kosmynka            602

          “’The Mobile Industry’s Never Seen Anything
          Like This’: An Interview With Steve Jobs at
          the App Store’s Launch,” available at
          https://www.wsj.com/articles/the-mobile-
          industrys-never-seen-anything-like-this-an-
DX-       interview-with-steve-jobs-at-the-app-stores-
3413      launch-1532527201                               Rubin               802; 602
          “MDM Compromise and Cerberus Malware
          Attack,” Mobileiron,
DX-       https://www.mobileiron.com/en/blog/mdm-
3414      compromise-and-cerberus-malware-attack          Rubin               802; 602
          “Video Toolbox,” Apple,                         Malackowski;
DX-       https://developer.apple.com/documentation/vid   Haun;
3415      eotoolbox                                       Federighi           802; 602
          Android Developers, “Android Studio,”
DX-       available at                                    Hitt; Google
3416      https://developer.android.com/studio            custodian           802; 602

                                                Page 41
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 45 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring       ID       Epic        Date
  No.                        Description                      Witness        Only    Objection   Admitted
          Match Group, Inc., Form 10-Q for the
DX-       quarterly period ended September 30, 2020,       Match
3417      filed on November 6, 2020.                       custodian; Hitt          602
          Apple Special Event, September 2009, video
          and transcript (Apple intends to show portions
          of the video corresponding to the following      Cook;
DX-       portions of the transcript: 3:17-4:7; 21:5-13;   Federighi;
3418      25:19-26:1; 26:10-28:20)                         Schiller                 802

          Online Platforms and Market Power, Part 6:
          Examining the Dominance of Amazon, Apple,
          Facebook, and Google: Hearing before the
          Subcommittee on Antitrust, Commercial, and
          Administrative Law, Mr. Cook’s Responses to
          Questions for the Record from the Honorable
DX-       David N. Cicilline [Mr. Cook's Responses to      Cook;
3419      David N. Cicilline.pdf]                          Rubinfeld                802; 602
DX-       Slide titled "2. Fees: Transaction fees &        Grant;
3420      Others, 2019 Summary"                            Schmalensee              602
                                                           Schiller;
          Apple Video Partner Program - Apple              Cook;
          Developer.pdf                                    Fischer;
DX-       https://developer.apple.com/programs/video-      Kosmynka;
3421      partner/                                         Gray                     802; 602
DX-
3422      6/10/2014 email regarding "Re: thank you!"       Fischer                  802
                                                           Malackowski;
DX-       “Making the Most of the App Store,” Apple,       Fischer;
3423      https://developer.apple.com/app-store/           Schiller                 802; 602
DX-       2/27/2018 email regarding "Representation
3424      Agreement"                                       Rein

          “Metal Developer Tools for Windows Version
          1.2 (for use with Xcode 12.2),” Apple ,
          https://download.developer.apple.com/Develop
          er_Tools/Metal_Developer_Tools_for_Windo
          ws_1.2/                                          Federighi;
DX-       Metal_Developer_Tools_for_Windows_1.2.pd         Schiller;
3425      f                                                Malackowski              802; 602
          Apple - Press Info - Apple Reinvents the
DX-       Phone with iPhone Apple - Press Info - Apple     Schiller;
3426      Reinvents the Phone with iPhone.pdf              Cook; Fischer            802; 602

                                                 Page 42
         Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 46 of 208
            Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                   Apple Inc.'s Trial Exhibit List
Exhibit                                              Sponsoring       ID       Epic         Date
  No.                    Description                   Witness        Only    Objection    Admitted
DX-     3/27/2019 email regarding "Re: Fortnite     Schmid;
3427    Metadata Rejection"                         Fischer                  802; 602
DX-
3428    5/9/2018 email regarding "RE: New thoughts" Sweeney                  802

        “App Store Tops 40 Billion Downloads with
        Almost Half in 2012,” Apple, January 7, 2013,
        https://www.apple.com/newsroom/2013/01/07
DX-     App-Store-Tops-40-Billion-Downloads-with- Schiller;
3429    Almost-Half-in-2012                           Malackowski            802; 602
DX-     4/12/2020 email regarding "Re: What’s
3430    happening in the community?"                  Sweeney
DX-                                                   Patel;
3431    3/9/2020 email regarding "RE: Thank you"      Sweeney                802; 602
DX-     7/29/2020 email regarding "Re: Verifying
3432    Statement about Payment Systems"              Vogel; Ko              602
DX-     3/6/2018 email regarding "Re: Fortnite Mobile
3433    Cross Play"                                   Kreiner                802
DX-     Numbers spreadsheet, file name                Malackowski;
3434    "AutomationByGuidelines.numbers"              Kosmynka
        Entertainment Software Association, “2018
        Sales, Demographic, and Usage Data:
        Essential Facts about the Computer and Video
        Game Industry,” April 2018, available at
        https://www.theesa.com/wp-
DX-     content/uploads/2019/03/ESA_EssentialFacts_
3435    2018.pdf                                      Hitt                   802; 602
        John Markoff, “Steve Jobs Walks the
        Tightrope Again, The New York Times,
        January 12, 2007,
DX-     https://www.nytimes.com/2007/01/12/technolo
3436    gy/12apple.html                               Rubin                  802; 602
DX-     Independent Developers Publishing Program Kreiner;
3437    on Xbox One Title Licensing Agreement         Schmalensee            602
DX-     10/6/2007 email regarding "Re: iPhone public
3438    relations nightmare for Apple"                Schiller               802; 602
        Arnold Kim, “Steve Jobs Announces 3rd Party
        SDK for iPhone for February 2008,”
        MacRumors.com, October 17, 2007,
        <https://www.macrumors.com/2007/10/17/stev
DX-     e-jobs-announces-3rd-party-sdk-for-iphone-    Schiller;
3439    for-february-2008/>                           Rubinfeld              802; 602

                                              Page 43
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 47 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring     ID       Epic        Date
  No.                        Description                     Witness      Only    Objection   Admitted
          Apple Developer, “Choosing A Business
          Model,” available at
DX-       https://developer.apple.com/app-                Schiller;
3440      store/business-models                           Fischer; Haun          802; 602
          Presentation titled "Android to iPhone
DX-       Switcher Study, US, UK, France, Germany,        Schiller;
3441      Japan, and China" dated September 2015          Malackowski            802; 602
                                                          Malackowski;
                                                          Schiller;
DX-                                                       Federighi;
3442      U.S. Patent No. 10,706,604                      Kosmynka               602
DX-       11/6/2019 email regarding "Re: Subscription     Nikdel;
3443      Launch - Open Items"                            Schmid                 802
DX-       iMessage thread between Mark Rein and Joe
3444      Babcock, dated October 10, 2019                 Rein; Babcock          602

          Spreadsheet Workbook with nine tabs: Tab
          1"Fortnite-Consolidated Price P"; Tab 2
          "Fortnite-New Price Points (~"; Tab 3
          "Fortnite-Incremental V-Bucks"; Tab 4
          "Fortnite-Incremental V-Bucks"; Tab 5
          "UploadTab-All Price Points"; Tab 6
          "UploadTab - Battle Breakers"; Tab 7 "Battle
DX-       Breakers-Consolidated"; Tab 8 "UploadTab -
3445      Spyjinx"; Tab 9 "New Price Points"              Sweeney                602
                                                          Schiller;
                                                          Cook;
                                                          Fischer;
DX-       iOS Apps Reviewed Summary – January 29,         Kosmynka;
3446      2020                                            Gray                   602
                                                          Schiller;
                                                          Cook;
DX-       Presentation titled "Apple App Store Brand      Fischer;
3447      Health Tracking, Top Line Report"               Kosmynka               802
DX-       1/17/2018 email regarding "Re: getting          Sweeney;
3448      marketing out of Apple"                         Rein; Kreiner
          Priya Ganapati, “Bloatware Creeps Into
          Android Phones,” WIRED, July 21, 2010,
DX-       https://www.wired.com/2010/07/bloatware-
3449      android-phones/                                 Rubin            X




                                                Page 44
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 48 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring       ID       Epic        Date
  No.                      Description                        Witness        Only    Objection   Admitted

          “Best Practices for Inclusive Design,” Human
          Interface Guidelines, Apple Developer,
          <https://developer.apple.com/design/human-
          interface-                                   Rubinfeld;
DX-       guidelines/accessibility/overview/best-      Schiller;
3450      practices/>                                  Fischer                      802; 602
                                                       Penwarden;
                                                       Sweeney;
                                                       Allison;
DX-       4/15/2019 email regarding "Re: Walmart       Grant;
3451      meeting follow up"                           Kreiner; Rein

DX-       Slide deck titled "Let's talk about our business Google
3452      model…"                                          custodian; Hitt          802; 602
                                                           Malackowski;
                                                           Schiller;
DX-                                                        Federighi;
3453      U.S. Patent No. 9,727,326                        Kosmynka                 602
          12/11/2012 email regarding "Re: The Next
          Web: Microsoft balks at Apple’s 30% fee,
DX-       leaving SkyDrive and apps that integrate with Schiller;
3454      it in the lurch on iOS"                          Fischer                  802

DX-       2/14/2020 email regarding "Fwd: Epic Games
3455      – 4Q19 Business Report(Internet mail)"            Sweeney                 602
DX-       10/15/2014 email regarding "Re: Binary Size       Fischer;
3456      Increase"                                         Schmalensee             802; 602
DX-       9/27/2019 email regarding "Chapter 2 Apple
3457      App Store Takeover"                               Malik

          Improving the Update Process with Your
          Feedback (Apr. 15, 2019),                         Kosmynka;
DX-       https://androiddevelopers.googleblog.com/201      Google
3458      9/04/improving-update-process-with-your.html      custodian               802; 602
DX-       11/10/2010 email regarding "Re: 6 Week App
3459      Review"                                           Shoemaker
          Apple letter re notice of violations of the
DX-       Apple Developer Program License
3460      Agreement, dated August 14, 2020                  Sweeney                 802
DX-       Executed agreement between Epic and a
3461      Company, dated January 18, 2019                   Sweeney; Hitt           602

                                                  Page 45
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 49 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring    ID       Epic         Date
  No.                     Description                       Witness     Only    Objection    Admitted

          Apple WWDC 2014 Keynote Address (HD),
          video and transcript (Apple intends to show
          portions of the video corresponding to the   Cook;
DX-       following portions of the transcript: 36:11- Federighi;
3462      37:13; 66:18-72:2; 76:21-79:19; 87:19-88:19) Schiller                802

          Rob Griffiths, “Apple allows in-app
          purchasing for free App Store apps,”
DX-       Macworld, October 15, 2009,
3463      <https://www.macworld.com/article/1143339> Rubinfeld                 802; 602
DX-
3464      Assignment and Assumption Agreement             Kreiner

          Presentation titled "iPad Buyer Survey" FY19- Schiller;
DX-       Q1 Report - US, UK, France, Germany, China, Malackowski;
3465      Japan, Mexico, India, Thailand, and Russia    Schmalensee
                                                        Cook;
          “Apple Reinvents the Phone with iPhone,”      Schiller;
          Apple, January 9, 2007, available at          Rubinfeld;
DX-       https://www.apple.com/newsroom/2007/01/09 Schmalensee;
3466      Apple-Reinvents-the-Phone-with-iPhone         Malackowski            802; 602
DX-       Presentation titled "Finance Board Update,
3467      February 2020"                                Babcock; Hitt          602
                                                        Malackowski;
                                                        Schiller;
DX-                                                     Federighi;
3468      U.S. Patent Application No. 2017/0357936      Kosmynka               602
DX-
3469      Epic Games - July 2019 Business Report        Babcock
DX-       12/5/2018 email regarding "Re: passing        Sweeney;
3470      payment fees to players"                      Allison
                                                        Schiller;
                                                        Cook;
                                                        Fischer;
DX-                                                     Kosmynka;              802; 602;
3471      App Store - Apple.pdf https://apps.apple.com/ Federighi              Illegible
DX-       Collaboration Agreement between Epic and a Sweeney; Ko;
3472      Company, dated August 9, 2018                 Hitt                   602




                                                Page 46
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 50 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                       Sponsoring ID       Epic        Date
  No.                      Description                          Witness   Only Objection     Admitted
                                                             Malackowski;
                                                             Schiller;
DX-                                                          Federighi;
3473      U.S. Patent No. 10,503,564                         Kosmynka         602

          “Jobs’ original vision for the iPhone: No third-
          party native apps,” 9to5Mac, October 21,
          2011, <https://9to5mac.com/2011/10/21/jobs-
DX-       original-vision-for-the-iphone-no-third-party-
3474      native-apps/>                                      Rubinfeld          802; 602
          “Apple Updates iOS to 6.1,” Apple, January
          28, 2013,
DX-       https://www.apple.com/newsroom/2013/01/28          Malackowski;
3475      Apple-Updates-iOS-to-6-1                           Schiller           802; 602
          7/13/2020 email regarding "Invitation:
          (HOLD) Project Liberty Sync @ Thu Jul 16,          Sweeney;
DX-       2020 2pm - 3pm (PDT)                               Grant;
3476      (mmaloney@cravath.com)"                            Weissinger
DX-       Presentation titled "Millennial smartphone         Schiller;
3477      owners"                                            Malackowski        802; 602
DX-
3478      8/7/2020 email regarding "Re: Apple"               Sweeney            802
DX-       Document titled "Games", dated February 6,
3479      2019                                               Schmid             802
          Apple, “Haiku Article Preview – Apple
          security updates” available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/004/201222.html?cq_ck=161           Schiller;
3480      2528446199                                         Federighi          802; 602

          “Creating Better User Experiences on Google
          Play,” March 17, 2015, https://android-     Rubin;
DX-       developers.googleblog.com/2015/03/creating- Google
3481      better-user-experiences-on.html             custodian             X
                                                      Schiller;
                                                      Cook;
                                                      Fischer;
DX-       Schedule 2, Mac Developer Program License Kosmynka;
3482      Agreement                                   Federighi                 602




                                                  Page 47
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 51 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring      ID       Epic        Date
  No.                        Description                      Witness       Only    Objection   Admitted
          Statement of Tim Cook Apple Inc. U.S. House
          of Representatives Judiciary Committee
          Subcommittee on Antitrust, Commercial and
DX-       Administrative Law [Statement of Tim Cook,        Cook;
3483      July 29, 2020.pdf]                                Rubinfeld              802; 602
          Apple Developer, “Start Developing iOS Apps
          (Swift): Jump Right in,” available at
          https://developer.apple.com/library/archive/ref
DX-       erencelibrary/GettingStarted/DevelopiOSApps       Schiller;
3484      Swift                                             Fischer; Haun          802; 602
          Tim Sweeney DICE 2020 Talk, video and
          transcript (Apple intends to show portions of
          the video corresponding to the following
DX-       portions of the transcript: 5:6-24; 7:15-8:16;
3485      8:25-9:7; 11:1-11; 13:9-14:6)                     Sweeney
                                                            Sweeney;
DX-       6/26/2020 email regarding "Re: (HOLD) V-          Weissinger;
3486      Bucks Pricing Economic Impact"                    Lafontaine             602
          “Apple Previews Developer Beta of iPhone
          OS 3.0,” Apple, March 17, 2009,
          https://www.apple.com/newsroom/2009/03/17
DX-       Apple-Previews-Developer-Beta-of-iPhone-    Schiller;
3487      OS-3-0                                      Malackowski                  802; 602
DX-       Article titled, "Steve Jobs confirms native
3488      iPhone SDK by February," AppleInsider.com Schiller; Cook                 802; 602
DX-
3489      8/7/2020 email regarding "Apple"                  Sweeney                802
          Microsoft, “Microsoft 365 and Office
          Resources,” available at
          https://www.microsoft.com/en-us/microsoft-
DX-       365/microsoft-365-and-office-
3490      resources/?rtc=1#coreui-heading-5dcqxz4           Hitt; Wright           802; 602
                                                            Malackowski;
                                                            Schiller;
DX-                                                         Federighi;
3491      U.S. Patent No. 8,446,415                         Kosmynka               602

DX-       Apple Developer, “App Review,” available at Schiller;
3492      https://developer.apple.com/app-store/review Kosmynka                    802; 602
DX-                                                    Apple
3493      11/24/2009 email regarding "Fwd: Gameloft" custodian                     802



                                                 Page 48
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 52 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring ID       Epic           Date
  No.                     Description                        Witness   Only Objection        Admitted
                                                          Malackowski;
                                                          Schiller;
DX-                                                       Federighi;
3494      U.S. Patent No. 10,216,962                      Kosmynka         602
DX-       Oculus, “Experiences,” available at
3495      https://www.oculus.com/experiences/quest        Hitt; Sharma        602
          “Delete built-in Apple apps on your iOS 12,
DX-       iOS 13, or iPadOS device or Apple Watch”        Rubin;
3496      https://support.apple.com/en-us/HT208094        Schiller            802; 602
DX-       6/30/2018 email regarding "Re: Epic Games /     Schiller;
3497      Fortnite"                                       Fischer             802
          “MediaToolbox.dll download,” Wiki DLL,
          https://wikidll.com/apple/mediatoolbox-
          dll#:~:text=dll%3F-
DX-       ,MediaToolbox.,files%20of%20the%20Windo
3498      ws%20OS                                         Malackowski         802; 602
          Technobuffalo, “Palm: The Rise and Fall of a
          Legend,” March 31, 2011, available at
DX-       https://www.technobuffalo.com/palm-the-rise-
3499      and-fall-of-a-legend                            Hitt                802; 602
          Computer Hope, “PalmPilot,” December 16,
          2018, available at
DX-       https://www.computerhope.com/jargon/p/palm
3500      pilot.htm                                       Hitt                802; 602
DX-
3501      Tim Sweeney Tweets, dated July 31, 2020      Sweeney                802
                                                       Weissinger;
                                                       Vogel;
                                                       Sweeney;
DX-                                                    Lafontaine;
3502      Epic Games slide deck re price elasticity    Hitt                   602
DX-                                                    Sweeney;
3503      8/15/2018 email regarding "Re: Security bug" Rein                   802
          Minecraft, “Where can I buy Minecraft Java
          Edition?” available at
          https://help.minecraft.net/hc/en-
          us/articles/360035131351-Where-can-I-buy-
DX-       Minecraft-Java-Edition, accessed on February
3504      9, 2020                                      Hitt; Wright           802; 602




                                                Page 49
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 53 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring    ID       Epic        Date
  No.                       Description                      Witness     Only    Objection   Admitted
          “Developer Program Policy (effective January
          20, 2021),” Google, available at
          https://support.google.com/googleplay/android   Schmalensee;
DX-       -developer/answer/10355942?hl=en, accessed      Google
3505      on February 14, 2021                            custodian             602
DX-       Document titled "Apple Xcode waiver
3506      discussion for Fortnite"                        Hutcheson
          Apple, “App Store Preview: Google LLC,”
          available at
DX-       https://apps.apple.com/us/developer/google-     Schiller;
3507      llc/id281956209                                 Fischer               802; 602

          Cody Toombs, “[Update: Delays may exceed
          7 days] Google Play Store silently extends app
          review to many submissions, fails to inform
          developers,” September 3, 2019, available at
DX-       https://www.androidpolice.com/2019/09/03/go
3508      ogle-play-expands-store-app-review/            Rubin            X
          Apple Support webpage, "Transfer a copy of
          your iCloud Photos collection to another
DX-       service," at https://support.apple.com/en-     Schiller;
3509      us/HT208514                                    Federighi              802; 602
DX-                                                      Sweeney;
3510      8/28/2018 email regarding "Re: Security bug" Vogel
DX-       Epic Games Web page, Competitive Payments
3511      and Support-A-Creator Update                   Sweeney                602
                                                         Schiller;
                                                         Cook;
                                                         Fischer;
DX-       Session 301 - Introducing Expanded             Kosmynka;
3512      Subscriptions in iTunes Connect (WWDC16) Federighi                    802; 602
                                                          Schiller;
                                                          Cook;
                                                          Fischer;
                                                          Kosmynka;
                                                          Federighi;
                                                          Gray;
                                                          Pruden;
          Presentation titled "FY18 Developer Survey      Grimm;
DX-       Results China, India, Japan, UK and U.S.,"      Schmid;
3513      dated July 2018                                 Schmalensee           802; 602



                                                Page 50
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 54 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                  Sponsoring ID       Epic             Date
  No.                        Description                   Witness   Only Objection          Admitted
          “Core Text,” Apple,                           Malackowski;
DX-       https://developer.apple.com/documentation/cor Federighi;
3514      etext                                         Haun             802; 602
DX-       6/5/2018 email regarding "Re: Staffing the
3515      Fraud Support filter"                         Babcock
                                                        Schiller;
                                                        Cook;
                                                        Fischer;
          Slide deck titled "BHU 27178, Video Partner Kosmynka;
DX-       Billing Project - Phase 1: SAP Design         Gray;
3516      Playback," dated May 28, 2019                 Malackowski
DX-       8/4/2014 email regarding "This game made it Shoemaker;
3517      to Google Play and then was removed..."       Pruden           802

          “About Open GL for OS X,” Apple,
          https://developer.apple.com/library/archive/doc
          umentation/GraphicsImaging/Conceptual/Open
DX-       GL-                                             Malackowski;
3518      MacProgGuide/opengl_intro/opengl_intro.html Schiller                802; 602
                                                          Shobin;
DX-       Apple-Epic Quarterly Business Review: June Schmalensee;
3519      2020                                            Hitt                602
DX-       Article titled "Virtual Currency" dated January
3520      6, 2021                                         Evans

          Article titled “Android vs. iOS: User
          Differences Every Developer Should Know,”
          https://www.comscore.com/Insights/Blog/Andr
DX-       oid-vs-iOS-User-Differences-Every-
3521      Developer-Should-Know                           Rubin               802; 602
          App, “App Store Preview: Minecraft,”
          available at
DX-       https://apps.apple.com/us/app/minecraft/id479   Schiller;
3522      516143                                          Fischer; Haun       802; 602
DX-       4/27/2020 email regarding "Mobile Payment
3523      Strategies"                                     Sweeney; Ko
DX-       GameStop, “Find a Store,” available at
3524      https://www.gamestop.com/stores                 Hitt                602
                                                          Malackowski;
DX-       “HomeKit,” Apple,                               Federighi;
3525      https://developer.apple.com/homekit             Haun                802; 602



                                                Page 51
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 55 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring    ID       Epic        Date
  No.                        Description                      Witness     Only    Objection   Admitted
          Apple, “Haiku Article Preview – About the
          security content of Xcode” available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/020/205217.html?cq_ck=161          Schiller;
3526      2506199950                                        Federighi            802; 602
DX-       Presentation titled "iOS App Store Benefits       Schiller;
3527      Study, US," dated Sept. 2017                      Malackowski          802; 602

          8/9/2020 email regarding "Re: [Summary +
DX-       China statements for review] VICE - Trump's
3528      Executive Order, Tencent, and Epic"               Sweeney
          “iOS From Scratch With Swift: Exploring the
          Foundation Framework,” Bart Jacobs,
          envatotuts+, December 15, 2015,
          https://code.tutsplus.com/tutorials/ios-from-
          scratch-with-swift-exploring-the-foundation-
          framework--cms-
          25155#:~:text=The%20Foundation%20framew
DX-       ork%20is%20the,strings%2C%20to%20arrays
3529      %20and%20dictionaries                             Malackowski          802; 602
DX-       Schiller Decl. Exhibit A - Apple Developer        Schiller;
3530      Agreement                                         Malackowski          602
          Apple, “Haiku Article Preview – Keeping
          your confidential data secure during hardware
          repair,” available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/007/201857.html?cq_ck=161      Schiller;
3531      25267 50532                                   Federighi                802; 602
DX-       Presentation titled "iPhone and Samsung       Schiller;
3532      Smartphone Owners," dated April 2014          Malackowski              802; 602
DX-       3/13/2018 email regarding "Re: Fortnite cross-Sweeney;
3533      play/progression deck"                        Kreiner                  802
DX-       4/20/2018 email regarding "Epic Games – Q1    Sweeney;
3534      2018 Business Report"                         Babcock
                                                        Federighi;
DX-       “Metal Sample Code,” Apple ,                  Schiller;
3535      https://developer.apple.com/metal/sample-code Malackowski              802; 602
                                                        Kreiner;
DX-       5/11/2019 email regarding "Fwd: Apology -     Sweeney;
3536      Epic Games store woes"                        Allison




                                                 Page 52
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 56 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring   ID       Epic        Date
  No.                       Description                        Witness    Only    Objection   Admitted
          Apple, “Haiku Article Preview – Fast charge
          your iPhone” available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/031/208137.html?cq_ck=161          Schiller;
3537      25258 05939                                       Federighi            802; 602
DX-       Slack Chat Thread ID: 3020971820 between
3538      Ray Park and Thomas Ko, August 12, 2020           Ko
DX-       4/23/2020 email regarding "Re: Fortnite on the    Schmid;
3539      App Store"                                        Fischer              802
          Article titled “Endpoint Protection – Five
          ways Android malware is becoming more
          resilient” available at
          https://community.broadcom.com/symantecent
          erprise/communities/community-
          home/librarydocuments/viewdocument?Docu
          mentKey=99d9b265-1ce9-4dd4-887c-
          829dde647c7c&CommunityKey=1ecf5f55-
DX-       9545-44d6-b0f4-
3540      4e4a7f5f5e68&tab=librarydocuments                 Rubin                802; 602
          Microsoft Store, “App Developer Agreement,”
          July 10, 2020, available at
DX-       https://query.prod.cms.rt.microsoft.com/cms/ap
3541      i/am/binary/RE4o4bH                               Hitt                 602
DX-       4/11/2018 email regarding "Re: Payment
3542      methods in multiple accounts"                     Nikdel
          Apple, “App Store Preview: Uber,” available
          at
DX-       https://apps.apple.com/si/app/uber/id36867736     Schiller;
3543      8                                                 Fischer              802; 602

          “App Store Rings in 2015 with New Records,”
          Apple, January 8, 2015,
DX-       https://www.apple.com/newsroom/2015/01/08 Schiller;
3544      App-Store-Rings-in-2015-with-New-Records Malackowski                   802; 602
          “Apple Warns Employees to Stop Leaking
          Information to Media,” Bloomberg, April 13,
          2018,
          https://www.bloomberg.com/news/articles/201
DX-       8-04-13/apple-warns-employees-to-stop-
3545      leaking-information-to-media                Malackowski          X




                                                 Page 53
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 57 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring    ID       Epic        Date
  No.                      Description                         Witness     Only    Objection   Admitted
          “Apple’s Commitment to Customer Privacy,”
          Apple, June 16, 2013,                       Schiller;
DX-       https://www.apple.com/apples-commitment-to- Federighi;
3546      customer-privacy/                           Rubin                       802; 602

          “Hardware security overview,” Apple
          Platform Security,
DX-       https://support.apple.com/guide/security/hardw    Schiller;
3547      are-security-overview-secf020d1074/1/web/1        Federighi             802; 602
          Presentation titled "Fortnite Economic
DX-       Report," dated April, 2020 by Paul Ibarra,
3548      Nate Adams, and Dara Leung                        Weissinger
          Mansoor Iqbal, “Spotify Usage and Revenue
          Statistics (2020),” Business of Apps, October
          30, 2020, available at
DX-       https://www.businessofapps.com/data/spotify-
3549      statistics                                        Hitt                  802; 602
                                                            Malackowski;
                                                            Schiller;
DX-                                                         Federighi;
3550      U.S. Patent No. 9,589,068                         Kosmynka              602
          TIDAL, “Subscription Types,” available at
DX-       https://support.tidal.com/hc/en-
3551      us/articles/115003662825-Subscription-types       Hitt                  802; 602

          Responsive Comment of Apple Inc. In
          Opposition to Proposed Exemptions 5A and
          11A (Class #1), In the Matter of Exemption to
          Prohibition on Circumvention of Copyright
          Protection Systems for Access Control
          Technologies, Docket No. RM 2008-8,
DX-       https://www.wired.com/images_blogs/threatlev
3552      el/2009/05/apple.pdf                          Malackowski               802; 602
DX-
3553      12/9/2019 email regarding cross-play              Sweeney               802
DX-       NVIDIA Presentation: GFN Review, January
3554      8, 2021                                           Patel
          Apple, “Haiku Article Preview – Apple Store
          App & Privacy,” available at
DX-       https://accp.corp.apple.com/content/haiku/artic   Schiller;
3555      le/en_US/KBase/040/210700.html                    Federighi             802; 602



                                                 Page 54
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 58 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring       ID       Epic        Date
  No.                      Description                         Witness        Only    Objection   Admitted

DX-       11/7/2017 email regarding "Re: Face Tracking
3556      w/ARKit - Apple Call - 2017-10-26"           Penwarden
DX-       2/22/2019 email regarding "Re: Mobile vs
3557      Console NA ARPDAU"                           Weissinger

DX-       Slide deck titled "Play Monthly Review,           Google
3558      Sept[ember] 2020"                                 custodian; Hitt    X     802; 602
          NVD Article titled “CVE-2020-8913 Detail,”
          available at
DX-       https://nvd.nist.gov/vuln/detail/CVE-2020-
3559      8913#range-5840182                                Rubin                    802; 602
          Complaint For Patent Infringement, Apple Inc.
DX-       v. Samsung Electronics Co. Ltd., February 8,                               402; 403;
3560      2012.                                             Malackowski              802; 602
                                                            Schiller;
                                                            Federighi;
DX-       Document titled "iOS Security, iOS 9.0 or         Haun; Rubin;
3561      later," dated September 2015                      Schmalensee              802; 602
DX-       8/13/2020 email regarding "Re: Fortnite and
3562      Epic Update"                                      Weissinger               802
                                                            Fischer;
          Document titled "Is there any other feedback      Schiller;
DX-       that you would like to give to Apple? FY16        Malackowski;
3563      App Store Survey Open Responses"                  Pruden
DX-       5/11/2020 email regarding "Re: Project
3564      Liberty"                                          Weissinger
DX-       4/28/2018 email regarding "Re: State of           Penwarden;
3565      Mobile Anticheat"                                 Sweeney
                                                            Hitt; Cook;
DX-       Reuters, “About Apple Inc.,” available at         Schiller;
3566      https://www.reuters.com/companies/AAPL.O          Fischer                  802; 602
          Google Play Developer Distribution
DX-       Agreement (Effective June 12, 2020), Bates
3567      Number EPIC_03846511                              Sweeney                  602
DX-       8/12/2020 email regarding "Re: Project liberty    Sweeney; Ko;
3568      PR"                                               Vogel                    602
          Apple, “Haiku Article Preview – Activity
          Sharing & Privacy,” available at
DX-       https://accp.corp.apple.com/content/haiku/artic   Schiller;
3569      le/en_US/KBase/040/210680.html                    Federighi                802; 602



                                                 Page 55
         Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 59 of 208
            Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                   Apple Inc.'s Trial Exhibit List
Exhibit                                                Sponsoring ID        Epic       Date
  No.                      Description                   Witness    Only Objection Admitted
DX-     8/10/2020 email regarding "Re: Video Review Sweeney;
3570    - Liberty"                                    Weissinger
                                                      Sweeney;
                                                      Grant;
                                                      Kreiner;
DX-                                                   Weissinger;
3571    Epic structured data                          Hitt
DX-     Slide deck titled "State of Unreal: Tim       Sweeney;
3572    Sweeney, Founder & CEO"                       Malackowski       602
                                                      Schiller;
                                                      Cook;
                                                      Fischer;
DX-      Schedule 2, Apple Developer Program          Kosmynka;
3573    License Agreement (v111, 3 June 2019)         Federighi;        602
DX-     7/28/2020 email regarding "Re: Fwd: Issue
3574    from Australia"                               Schmid            802
DX-     12/8/2018 email regarding "Re: Apple Noticed Sweeney;
3575    FN Starter Pack"                              Hutcheson
DX-     6/20/2018 email regarding "Re: Mac
3576    Screenshot"                                   Hutcheson
                                                      Schiller;
        Enroll in the new App Store Small             Cook;
DX-     Business Program - News - Apple               Fischer;
3577    Developer.pdf Small Business Program          Kosmynka;         602
                                                      Schiller;
                                                      Cook;
DX-     Session 304, iTunes Connect – Development Fischer;
3578    to Distribution (WWDC15)                      Kosmynka;         802; 602
                                                      Schiller;
                                                      Cook;
DX-     Session 717, Kids and Apps – How to deal      Fischer;
3579    with kids worldwide (WWDC14)                  Kosmynka;         802; 602
        The Epic Games store earns a net profit on
DX-     each transaction from its 12% store (Tweet
3580    dated April 3, 2019)                          Sweeney           802; Illegible
                                                      Malackowski;
                                                      Schiller;
DX-     “Beta Testing Made Simple with TestFlight,” Federighi;
3581    Apple, https://developer.apple.com/testflight Haun              802; 602
DX-
3582    Schedule to Agreement                         Kreiner; Hitt     602



                                              Page 56
         Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 60 of 208
            Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                   Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring     ID       Epic        Date
  No.                    Description                         Witness      Only    Objection   Admitted
DX-     7/26/2019 email regarding "Re: ARKit 3
3583    support for UE4"                                  Grant
                                                          Google
        Spreadsheet with tabs titled "App Sales           custodian;
DX-     (USD)," "In-App Product Sales (USD)," and         Hitt;
3584    "Subscription Payments (USD)"                     Schmalensee            602
DX-     Agreement titled "Valve Corporation, Steam
3585    Distribution Agreement - Online Version"          Schmalensee            602
DX-     Presentation titled "STAGING - Liberty            Sweeney;
3586    Partner Comms - Phase 1"                          Weissinger             602
DX-     Agreement between Epic Games, Inc. and a          Sweeney;
3587    Company, dated May 8, 2017                        Kreiner; Rein
        Google Play, “Weather Forecast & Snow
        Radar: The Weather Channel,” available at
DX-     https://play.google.com/store/apps/details?id=c   Hitt; Google
3588    om.weather.Weather&hl=en_US&gl=US                 custodian              802; 602
        Rene Ritchie, “Apple iPad and iPhone 3.2
        Preview,” iMore, February 1, 2010,
DX-     https://www.imore.com/apple-ipad-iphone-32-       Schiller;
3589    os-preview                                        Malackowski            802; 602
        Apple, “Haiku Article Preview – iTunes Store
        & Privacy” available at
        https://accp.corp.apple.com/content/haiku/artic
DX-     le/en_US/KBase/033/208477.html?cq_ck=161          Schiller;
3590    2594706332                                        Federighi              802; 602
DX-     Bulk Data API Documentation, October 17,
3591    2020                                              Hitt                   602
        Advisory Details: (Pwn20wn) Samsung
        Galaxy 510 lndexedDB Use-After-Free
        Sandbox Escape Vulnerability,” Zero Day,
        February 20, 2020,
DX-     https://www.zerodayinitiative.com/advisories/
3592    ZDI-20-256                                        Rubin                  802; 602
        iPhone OS 3.0 Software Sneak Peak 2009,
        video and transcript (Apple intends to show       Schiller;
        portions of the video corresponding to the        Cook;
DX-     following portions of the transcript: 2:7-16;     Fischer;
3593    3:4-10; 3:19-7:21; 8:15-12:14)                    Kosmynka;              802
                                                          Schiller;
        “Developers see a world of possibilities with     Cook;
DX-     new App Store Small Business Program,”-           Fischer;               802; 602;
3594    Apple                                             Kosmynka               Illegible

                                               Page 57
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 61 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring       ID       Epic        Date
  No.                        Description                       Witness        Only    Objection   Admitted
          “What is an API? Application programming
          interfaces explained,” Jonathan Freeman,
          InfoWorld , August 8, 2019,
          https://www.infoworld.com/article/3269878/w
DX-       hat-is-an-api-application- programming-
3595      interfaces-explained.html                         Malackowski              802; 602
          Christian Nutt, “Epic radically changes
          licensing model for Unreal Engine,”
          Gamastra, March 19, 2014,
          https://www.gamasutra.com/view/news/21351
DX-       7/Epic_radically_changes_licensing_model_fo
3596      r_Unreal_Engine.php                               Schiller                 802; 602
          Jason D. O’Grady, “BREAKING: Third party
          applications confirmed for iPhone (updated),”
          ZDNet, October 17, 2007,
          https://www.zdnet.com/article/breaking-third-
DX-       party-applications-confirmed-for-iphone-
3597      updated/                                          Rubin              X
          Slide deck titled "Smartphone Purchase
DX-       Journey 2018: US Findings: P&E Marketing          Google
3598      Analytics / October 2018"                         custodian; Hitt          802; 602
          Website titled "New Revenue Share Tiers and
          other updates to the Steam Distribution
          Agreement," dated November 30, 2018,
          available at
          https://steamcommunity.com/groups/steamwor
DX-       ks/announcements/detail/16971912679301578
3599      38                                                Hitt                     802; 602
          Apple, “Haiku Article Preview – About the
          security content of iOS 8,” available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/005/201395.html?cq_ck=161      Schiller;
3600      2523150050                                    Federighi                    802; 602
                                                        Malackowski;
          “Security,” Apple,                            Schiller;
DX-       https://developer.apple.com/documentation/sec Federighi;
3601      urity                                         Friedman                     802; 602
DX-       1/27/2020 email regarding "Your app,          Sweeney;
3602      Fortnite, may be featured on the App Store."  Malackowski                  602
                                                        Schiller;
DX-       Slide deck titled "App Store Business Update: Fischer;
3603      2014 (draft)"                                 Malackowski

                                                 Page 58
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 62 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring     ID       Epic        Date
  No.                        Description                      Witness      Only    Objection   Admitted
          “Breaking Benjamin, Weezer and more added
          to Guitar Hero iPhone store,” G. McElroy,
          July 23, 2010, engadget.com ,
          https://www.engadget.com/2010-07-23-
DX-       breaking-benjamin-weezer-and-more- added-
3604      to-guitar-hero-iphone-s.html                 Malackowski          X
          9/11/2019 email regarding "Fortnite
DX-       Performance Analysis and Churn Mitigation
3605      Plan"                                        Schmid                     802
                                                       Malackowski;
                                                       Schiller;
DX-                                                    Federighi;
3606      U.S. Patent No. 10,388,054                   Kosmynka                   106; 602
          2020.08.23 [41 - 41-22] - Byars decl. iso
DX-       Motion for TRO Ex. L.pdf Life on Air, Inc.   Sweeney;
3607      Developer Agreement (5/7/2018)               Schiller
DX-       Presentation titled "Epic Games Project E2,"
3608      dated January 2020                           Babcock
DX-       6/28/2020 email regarding "Re: Project
3609      Liberty Update"                              Sweeney                    602
DX-
3610      4/23/2020 email regarding "Re: TimS request"      Weissinger
          Apple, “Haiku Article Preview – Protecting
          Security Information: PGP Archive,” available
          at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/004/201215.html?cq_ck=161          Schiller;
3611      2608687852                                        Federighi             802; 602
DX-       3/10/2018 email regarding "Re: Latest -
3612      Commerce and Payments Deck - DRAFT"               Gray
DX-       2/16/2011 email regarding "2.15 Developer         Schiller;
3613      feedback on Subscriptions"                        Haun; Pruden
          Internet Security Threat Report, Symantec, at
          11 (Apr. 2016) (“Apple is well-known for its
          stringent screening processes, which is why
          the number of malicious iOS apps is so much
          smaller than for Android.”),
DX-       https://docs.broadcom.com/doc/istr-21-2016-
3614      en                                                Kosmynka              802; 602
          “Profiles,” Apple,                                Malackowski;
DX-       https://developer.apple.com/account/resources/    Haun;
3615      profiles/list                                     Federighi             802; 602

                                                 Page 59
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 63 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring ID       Epic           Date
  No.                      Description                       Witness   Only Objection        Admitted
                                                          Malackowski;
                                                          Schiller;
DX-                                                       Federighi;
3616      U.S. Patent Application No. 2020/0412980        Kosmynka         602

DX-       Apple Developer Program License              Schiller;
3617      Agreement, last accessed on February 4, 2021 Malackowski            602
          “Complete list of macOS versions,” Karen
          Haslam, Macworld, December 3, 2020,
DX-       https://www.macworld.co.uk/feature/os-x-
3618      macos-versions-3662757                       Malackowski            802; 602

DX-       11/12/2019 email regarding "Re: Epic Games
3619      – 3Q19 Business Report(Internet mail)"          Sweeney
DX-       5/6/2020 email regarding Fortnite on Google
3620      Play                                            Sweeney; Ko         802
          “Apple Announces New iOS App Design and
          Development Accelerator in Bengaluru,”
          Apple, May 18,2016,                             Schiller;
          https://www.apple.com/newsroom/2016/05/18       Cook;
DX-       Apple-Announces-New-iOS-App-Design-and-         Fischer;
3621      Development-Accelerator-in-Bengaluru/           Kosmynka;           802; 602
          “App Store Downloads Top 100 Million
          Worldwide,” Apple, September 9, 2008,
          https://www.apple.com/newsroom/2008/09/09
DX-       App-Store-Downloads-Top-100-Million-            Schiller;
3622      Worldwide                                       Malackowski         802; 602

DX-       Presentation titled "iPad Buyer Survey FY14-    Schiller;
3623      Q2 Global Report," dated July 22, 2014          Malackowski         802; 602

                                                          Malackowski;
                                                          Schmalensee;
                                                          Hitt;
                                                          Lafontaine;
                                                          Rubinfeld;
                                                          Cook;
DX-       Apple Inc. Form 10-K for the fiscal year        Schiller;
3624      ending September 30, 2017                       Fischer             602
DX-       Roblox, “Buy Robux,” available at
3625      https://www.roblox.com/upgrades/robux           Hitt                602



                                                Page 60
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 64 of 208
             Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                    Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring ID       Epic          Date
  No.                        Description                     Witness   Only Objection       Admitted
                                                          Sweeney;
          12/17/2019 email regarding "Re: [hi] Earn       Allison;
DX-       even more through the Epic Games Store with Kreiner;
3626      Xsolla"                                         Schmalensee      802; 602
          Manoj Chakraborty, “Best Sites To Download
          Cracked Android apps apk,” TechPanga,
          January 14, 2021,
DX-       https://techpanga.com/download-cracked-
3627      android-apps/                                   Rubin         X
          Apple, “App Store Preview: Electronic Arts,”
          available at
DX-       https://apps.apple.com/us/developer/electronic- Schiller;
3628      arts/id284800461                                Fischer          802; 602
          Presentation titled "Xbox LIVE Games
          Marketplace - Guiding Principles, Mission and
DX-       Vision" by Interactive Entertainment Business,
3629      dated June 11, 2011                             Wright           802; 602
          The State of Unreal Engine, GDC 2015 Event
          Coverage, video and transcript (Apple intends
          to show portions of the video corresponding to
DX-       the following portions of the transcript: 2:10-
3630      12; 5:11-6:15 )                                 Sweeney
          3/27/2020 email regarding "Re:
          CONFIDENTIAL BOARD
DX-       COMMUNICATION I 3rd Party Publishing
3631      Deals"                                          Allison
                                                          Malackowski;
                                                          Schiller;
DX-                                                       Federighi;
3632      U.S. Patent No. 10,839,577                      Kosmynka         602
DX-                                                       Malackowski;
3633      Document titled "Policy & Escalations"          Kosmynka
DX-       6/23/2018 email regarding "Re: Epic/Apple -
3634      Fortnite Marketing follow up"                   Hutcheson
          “Motion Events Part 2: Core Motion,”
          TechRepublic, May 28, 2013,
DX-       https://www.techrepublic.com/blog/software-
3635      engineer/motion-events-part-2-core-motion/. Malackowski       X
DX-       4/23/2020 email regarding "Re: Fortnite on the Sweeney;
3636      App Store"                                      Fischer




                                               Page 61
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 65 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring   ID       Epic         Date
  No.                       Description                      Witness    Only    Objection    Admitted
          Blizzard Shop, “World of Warcraft:
          Subscription,” available at
DX-       https://us.shop.battle.net/en-us/product/world-
3637      of-warcraft-subscription                        Hitt                 602

          “GameKit,” Apple,                            Malackowski;
DX-       https://developer.apple.com/documentation/ga Federighi;
3638      mekit                                        Haun; Schiller          802; 602
                                                       Malackowski;
                                                       Schiller;
DX-                                                    Federighi;
3639      U.S. Patent No. 9,818,023                    Kosmynka                602
          Epic Games, “The Ultimate Fortnite Offer:
          Announcing Fortnite Crew,” November 24,
          2020, available at
          https://www.epicgames.com/fortnite/en-
DX-       US/news/the-ultimate-fortnite-offer-
3640      announcing-fortnite-crew                     Hitt; Sweeney           602
DX-       Email from Matt Weissinger, dated May 22,    Sweeney;
3641      2020                                         Weissinger              602
          “Apple unveils all-new App Store,” Apple,
          June 5, 2017, available at                   Schiller;
DX-       https://www.apple.com/newsroom/2017/06/ap Schmalensee;
3642      ple-unveils-all-new-app-store                Malackowski             802; 602
DX-       8/13/2020 email regarding "Direct payments
3643      through Google Play"                         Ko; Sweeney             602
          NVIDIA, “GeForce NOW: System
          Requirements,” available at
DX-       https://www.nvidia.com/en-us/geforce-
3644      now/system-reqs                              Hitt; Patel             802; 602
                                                       Schiller;
                                                       Cook;
                                                       Fischer;
                                                       Kosmynka;
DX-       Presentation titled "US Mobile Phone Market Schmalensee;
3645      Study Pre-iPhone Launch," dated June 2007    Malackowski             802; 602

          “Apple FairPlay Streaming DRM,” Intertrust ,
DX-       https://www.intertrust.com/products/drm-
3646      system/apple-fairplay-streaming-dr           Malackowski             802; 602




                                                 Page 62
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 66 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring ID      Epic           Date
  No.                     Description                         Witness   Only Objection       Admitted
                                                           Schiller;
                                                           Cook;
DX-       Session 305: Preventing Unauthorized             Fischer;
3647      Purchases with Receipts (#WWDC14)                Kosmynka;        802; 602
                                                           Malackowski;
                                                           Federighi;
DX-       “In-App Purchase,” Apple,                        Fischer;
3648      https://developer.apple.com/in-app-purchase      Schiller         802; 602
          John Markoff, "Steve Jobs Walks the
          Tightrope Again," New York Times, January
DX-       12, 2007, https://www.nytimes.com/2007 /01
3649      /12/technology/12apple.html                  Schiller; Cook         802; 602
                                                       Malackowski;
                                                       Schiller;
DX-                                                    Federighi;
3650      U.S. Patent No. 9,948,728                    Kosmynka               602
          “Core Animation,” Apple,                     Malackowski;
DX-       https://developer.apple.com/documentation/qu Federighi;
3651      artzcore                                     Haun                   802; 602
                                                       Malackowski;
                                                       Schiller;
                                                       Cook;
DX-       Presentation titled "Kantar Global Mobile    Fischer;
3652      Report CQ4'19"                               Kosmynka;              802; 602
          Document titled "Epic Games, Inc. and
DX-       Subsidiaries - Consolidated Financial
3653      Statements December 31, 2019 and 2018"       Babcock
DX-       1/30/2020 email regarding "Re: 2GB IOS
3654      Devices that play FN"                        Shobin
          “Image I/O,” Apple,                          Malackowski;
DX-       https://developer.apple.com/documentation/im Federighi;
3655      ageio                                        Fischer; Haun          802; 602
DX-       Apple Inc. FQ1 2009 Earnings Call            Malackowski;
3656      Transcript, January 21, 2009                 Cook                   802; 602
          Spreadsheet with five tabs: Tab 1 "Epic
          Games, Inc. Fortnite Budget vs Actual Review
          September 2017"; Tab 2 "Outsourced
          Development Detail September 2017"; Tab 3
          "Sept Head Count"; Tab 4 "Mid-Year Re-
DX-       forecast"; Tab 5 "Mid-Year Re-forecast-OS
3657      Dev"                                         Babcock; Hitt          602



                                                 Page 63
         Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 67 of 208
            Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                   Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring    ID       Epic        Date
  No.                   Description                          Witness     Only    Objection   Admitted
DX-     Screenshot of Andrew Grant's Tweet dated
3658    May 30, 2016                                      Grant
                                                          Malackowski;
                                                          Schiller;
DX-                                                       Federighi;
3659    U.S. Patent No. 9,378,340                         Kosmynka              602
DX-     Epic Agreement with a Company, dated May
3660    31, 2017                                          Kreiner
                                                          Schmid;
DX-     5/16/2020 email regarding "Re: Apple              Fischer;
3661    attendees"                                        Weissinger            602
DX-     Agreement between Epic Games International
3662    S.a.r.l., and a Company                    Weissinger
DX-     Epic Games Web Message, Consumer Choice
3663    & Competition, dated June 30, 2020         Sweeney
                                                   Malackowski;
                                                   Schiller;
DX-                                                Federighi;
3664    U.S. Patent No. 9,880,824                  Kosmynka                     602
DX-     12/4/2018 email regarding "Re: Epic Games
3665    store"                                     Sweeney                      106
DX-     Roblox, “Roblox,” available at
3666    https://corp.roblox.com                    Hitt                         802; 602

        Melissa Perenson, “Google Launches Android
        Market,” PCWorld, October 22, 2008,
DX-     https://www.pcworld.com/article/152613/goog       Schiller;
3667    le_android_ships.html                             Fischer               802; 602
        Apple, “Haiku Article Preview – iCloud
        security and privacy overview” available at
        https://accp.corp.apple.com/content/haiku/artic
DX-     le/en_US/KBase/009/202303.html?cq_ck=161       Schiller;
3668    2608763694                                     Federighi                802; 602
                                                       Weissinger;
        Epic Games, Inc.'s Responses and Objections Allison;
DX-     to Apple Inc.'s First Set of Requests For      Grant; Vogel;
3669    Admission dated February 15, 2021              Rein
        7/22/2020 email regarding "Invitation: Project Sweeney;
DX-     Liberty Update @ Wed Jul 22, 2020 2pm -        Grant; Ko;
3670    3:30pm (EDT) (Nathan Mooney)"                  Weissinger




                                               Page 64
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 68 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring      ID       Epic        Date
  No.                      Description                         Witness       Only    Objection   Admitted
          Zach Epstein, “Survey reveals why people
          ditch Android for the iPhone, and vice versa,”
          BGR, April 24, 2018, available at
DX-       https://bgr.com/2018/08/24/iphone-vs-android-
3671      switch-survey/                                 Rubin                      802; 602

DX-       Apple, “Apple” available at                       Malackowski;
3672      https://www.apple.com                             Schiller; Cook          802; 602
DX-       5/22/2018 email regarding "Re: RMT Offer #2
3673      on Switch and Apple"                              Nikdel
          Apple, “Haiku Article Preview – Apple Pay &
          Privacy” available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/040/210665.html?cq_ck=161          Schiller;
3674      2522268730                                        Federighi               802; 602
                                                            Schiller;
                                                            Cook;
DX-                                                         Fischer;
3675      iOS Schedule 2 v14                                Kosmynka                602
                                                            Malackowski;
                                                            Schiller;
DX-                                                         Federighi;
3676      U.S. Patent No. 9,633,226                         Kosmynka                602
          1/4/2016 email regarding "Re: Invoice -
DX-       Duiker Research Consulting - 12/14/15
3677      through 12/23/15"                               Sweeney                   602
          Epic Games, “Epic Games Store 2020 Year in
          Review” available at
          https://www.epicgames.com/store/en-
DX-       US/news/epic-games-store-2020-year-in-          Sweeney;
3678      review                                          Allison                   602
                                                          Schiller;
DX-                                                       Kosmynka;
3679      Apple, "App Store Review Guidelines"            Malackowski
          Apple, “What is Core Audio?,” available at
          https://developer.apple.com/library/archive/doc
          umentation/MusicAudio/Conceptual/CoreAudi Malackowski;
DX-       oOverview/WhatisCoreAudio/WhatisCoreAud Haun;
3680      io.html                                         Federighi                 802; 602




                                                 Page 65
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 69 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring     ID       Epic        Date
  No.                     Description                       Witness      Only    Objection   Admitted

          Slack messages among Alec Shobin; Arthur
          Flew; Cameron Payne; Carlos Almeida; Chane
          Hollander; Chris Adams; David Hook; Devin
          Winterbottom; Ed Zobrist; Elizabeth Cook;
          Garth O Brien; Jeremy Hoffmann; Jodi
          Lamela; Joseph Sozio; Julian Eggebrecht;
          Mana Drake; Matt Grandstaff; Matt Salazar;
          Matt Weissinger; Michael House; Nick
          Chester; Sarah Germano; Scott Nellessen;        Sweeney;
DX-       Steven Allison; Tony Rossi; Wen-Jen Chang, Allison;
3681      dated August 12, 2020                           Weissinger
                                                          Schiller;
                                                          Cook;
                                                          Fischer;
                                                          Kosmynka;
                                                          Pruden;
DX-       Apple, “Apple Developer,” available at          Grimm;
3682      https://developer.apple.com/                    Schmid                802; 602
                                                          Sweeney;
DX-       6/26/2020 email regarding "Re: Fortnite player Hutcheson;
3683      & creator payments"                             Ko                    602
                                                          Malackowski;
                                                          Schiller;
DX-                                                       Federighi;
3684      U.S. Patent No. 10,656,920                      Kosmynka              602
DX-                                                       Malackowski;
3685      2/2/2017 email regarding "Re: Coin Booster" Kosmynka
          Document titled "Epic Mobile Status Update -
          04/30/2020" re Fortnite Mobile KPI Details;
DX-       Google Play Launch; User Acquisition (4/21
3686      to 4/28)                                        Sweeney               602
          Apple, “Haiku Article Preview – Apple
          Arcade & Privacy,” available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/040/210660.html?cq_ck=161 Schiller;
3687      2518566775                                      Federighi             802; 602
                                                          Gray;
                                                          Schiller;
                                                          Cook;
DX-                                                       Fischer;
3688      Document titled “iOS Schedule 2 v15”            Kosmynka;             602

                                                Page 66
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 70 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring     ID       Epic        Date
  No.                      Description                        Witness      Only    Objection   Admitted
                                                           Hutcheson;
DX-       2/7/2019 email regarding "Re: XCode              Grimm;
3689      Transition Call Request"                         Schmid

          Apple, “Apple’s Revolutionary App Store
          Downloads Top One Billion in Just Nine
          Months,” April 24, 2009, available at
          https://www.apple.com/newsroom/2009/04/24 Malackowski;
DX-       Apples-Revolutionary-App-Store-Downloads- Schiller;
3690      Top-One-Billion-in-Just-Nine-Months/      Fischer                       802; 602

                                                           Vogel; Grant;
DX-       Epic Games, Inc.'s Response and Objections       Allison;
3691      to Apple Inc.'s First Set of Interrogatories     Weissinger
DX-       Square, “Develop on the platform that sellers
3692      trust.”                                          Schmalensee            602
DX-       Declaration of Mike Schmid in Support of
3693      Apple’s PI Opposition Brief (ECF No. 79)         Schmid                 802
          Leena Rao, “Jobs: 6.5 Billion Apps
          Downloaded From The App Store,”
          TechCrunch, September 1, 2010, available at
DX-       https://techcrunch.com/2010/09/01/jobs-6-5-   Malackowski;
3694      billion-apps-downloaded-from-app-store/       Schiller                  802; 602
                                                        Schiller;
          Apple, “App Store Review Guidelines”          Cook;
DX-       available at https://developer.apple.com/app- Fischer;
3695      store/review/guidelines/#kids-category        Kosmynka;
                                                        Malackowski;
                                                        Schiller;
DX-                                                     Federighi;
3696      U.S. Patent No. 9,524,500                     Kosmynka                  602
          Apple, “CFNetwork,” available at              Malackowski;
DX-       https://developer.apple.com/documentation/cfn Federighi;
3697      etwork                                        Haun                      802; 602
DX-       5/4/2020 email regarding "FN economy
3698      deflation"                                    Weissinger
DX-       7/21/2020 email regarding "Re: Coalition
3699      Partner Tracker"                              Weissinger




                                                 Page 67
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 71 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring    ID       Epic        Date
  No.                      Description                         Witness     Only    Objection   Admitted
          Michael Potuck, “Apple releases first macOS
          Big Sur 11.3 beta for developers,” 9to5Mac ,
          February 2, 2021, available at
DX-       https://9to5mac.com/2021/02/02/first-macos-
3700      big-sur-11-3-beta/                                Malackowski     X
DX-       3/29/2019 email regarding "App Review
3701      Times EOL"                                        Kosmynka              802
                                                            Schiller;
                                                            Cook;
DX-       Dave Van Tassell, “The New iTunes                 Fischer;
3702      Connect,” 2014                                    Kosmynka;             802; 602
          App Annie, “Lords Mobile: Kingdom Wars,”
          available at
DX-       https://www.appannie.com/en/apps/google-          Hitt; Google          802; 602;
3703      play/app/com.igg.android.lordsmobile/             custodian             Illegible
          Apple, “Haiku Article Preview – Apple ID,
          Media Services, and Privacy,” available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/033/208512.html?cq_ck=161          Schiller;
3704      2521009176                                        Federighi             802; 602
          Apple, “Haiku Article Preview – About the
          security content of Xcode 8,” available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/028/207140.html?cq_ck=161          Schiller;
3705      2507421092                                        Federighi             802; 602
          Russell L. Parr, Intellectual Property,
DX-       Valuation, Exploitation, and Infringement
3706      Damages, Fifth Edition, 2018                      Malackowski           802; 602
          Twitch, “Twitch Affiliate Agreement,”
          October 7, 2019, available at
DX-       https://www.twitch.tv/p/legal/affiliate-
3707      agreement/                                        Hitt                  602
DX-       King Games, “Candy Crush Saga,” available
3708      at https://www.king.com/game/candycrush           Hitt                  602
                                                            Malackowski;
                                                            Schiller;
DX-                                                         Federighi;
3709      U.S. Patent No. 10,319,068                        Kosmynka              602
          Andy Wu and Christopher Zhang, "Epic
DX-       Games," Harvard Business School, March 13, Sweeney;
3710      2019                                       Schmalensee                  802; 602



                                                 Page 68
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 72 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring ID       Epic         Date
  No.                      Description                         Witness  Only    Objection    Admitted
                                                            Schiller;
                                                            Kosmynka;
DX-                                                         Fischer;
3711      Document titled "App Review Process"              Malackowski
DX-       Epic Games Store, Review of Performance
3712      and Strategy, dated October 25, 2019              Kreiner
DX-       7/22/2020 email regarding "Re: Coalition
3713      Partner Tracker"                                  Weissinger
                                                            Malackowski;
DX-       Apple, “FairPlay Streaming,” available at         Federighi;
3714      https://developer.apple.com/streaming/fps/        Haun               802; 602
DX-       2/19/2010 email regarding "Fwd: Thank You         Schiller;
3715      to you and Apple"                                 Fischer            802
          Apple, “Apple Unveils iOS 7,” June 10, 2013,
          available at
DX-       https://www.apple.com/newsroom/2013/06/10         Malackowski;
3716      Apple-Unveils-iOS-7/                              Federighi          802; 602
DX-       ESA, “We are ESA,” available at
3717      https://www.theesa.com/about-esa/                 Hitt               802; 602
          Apple, “Core Media,” available at                 Malackowski;
DX-       https://developer.apple.com/documentation/cor     Federighi;
3718      emedia                                            Haun               802; 602

          Epic Games, “Epic Online Services
          Documentation – Starting Out with Epic
DX-       Online Services,” available at                    Sweeney;
3719      http://dev.epicgames.com/docs/services/en-US/     Malackowski        602
          Apple Platform Security Whitepaper – Spring
          2020 available at
          https://manuals.info.apple.com/MANUALS/10         Schiller;
DX-       00/MA1902/en_US/apple-platform-security-          Federighi;
3720      guide.pdf                                         Rubin              802; 602
DX-       Agreement between Epic Games International
3721      S.a.r.l., and a Company                           Weissinger
          Apple, “Haiku Article Preview – Resolve
          issues between iTunes and security software,”
          available at
DX-       https://accp.corp.apple.com/content/haiku/artic   Schiller;
3722      le/en_US/KBase/005/201413.html                    Federighi          802; 602
DX-       Slide deck titled "Project Liberty Comms
3723      Strategy (Draft)," dated July 22, 2020            Sweeney            602



                                                 Page 69
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 73 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring    ID       Epic        Date
  No.                        Description                      Witness     Only    Objection   Admitted
          Epic Games, “Join the Battle and Play in the
          #FreeFortnite Cup on August 23,” August 20,
          2020, available at
DX-       https://www.epicgames.com/fortnite/en-
3724      US/news/freefortnite-cup-on-august-23-2020       Hitt                  602
          Apple, “Apple Store Review Guidelines,”
          February 1, 2021, available at
DX-       https://developer.apple.com/app-
3725      store/review/guidelines/                         Schiller
          2020.08.23 [4:20-cv-05640 – dkt. 41-10] -
          Byars decl. iso Motion for TRO Ex. J Epic
DX-       Games International, S.a r.l Developer           Sweeney;
3726      Agreement (10/21/2016)                           Schiller
          1/10/2019 email regarding "Re: (Preemptive
DX-       SH) Checkpoint Security Missed
3727      Vulnerability"                                   Sweeney
          Nick Statt, “Epic CEO Tim Sweeney says
          Apple fight is about ‘basic freedoms of all
          consumers and developers,’” TheVerge,
          August 14, 2020, available at
          https://www.theverge.com/2020/8/14/2136962
DX-       2/epic-ceo-tim-sweeney-apple-fortnite-lawsuit-
3728      ban-basic-freedoms-developers                    Sweeney               802; 602
          Evans, David and Michael Noel, “Analyzing
          Market Definition and Power in Multi-sided
          Platform Markets,” October 21, 2005,
          available at
DX-       https://papers.ssrn.com/sol3/papers.cfm?abstra   Schmalensee;
3729      ct_id=835504                                     Evans                 602
DX-       Presentation titled "Epic UA Privacy Policy &
3730      Recommendations: 9.17.19"                        Weissinger
          Nick Wingfield, “‘The Mobile Industry’s
          Never Seen Anything Like This’: An
          Interview with Steve Jobs at the App Store’s
          Launch,” The Wall Street Journal, July 25,
          2018, available at
          https://www.wsj.com/articles/the-mobile-
          industrys-never-seen-anything-like-this-an-
DX-       interview-with-steve-jobs-at-the-app-stores-     Hitt;
3731      launch-1532527201                                Malackowski           802; 602
DX-       2/23/2018 email regarding "Re: Android -
3732      wild idea"                                       Sweeney

                                                 Page 70
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 74 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring    ID       Epic        Date
  No.                      Description                       Witness     Only    Objection   Admitted
          7/27/2018 email regarding "Re: The
DX-       Information: Hear Steve Jobs, at the Dawn of     Fischer;
3733      App Store, Predict the Future of Mobile"         Malackowski
                                                           Schiller;
                                                           Cook;
                                                           Fischer;
DX-       Presentation titled "4th Annual App Store        Kosmynka;
3734      Global Management Team Summit"                   Schmalensee          802; 602
          Giant Bomb, “Epic Games,” available at
DX-       https://www.giantbomb.com/epic-games/3010-
3735      149                                              Lafontaine           802; 602
                                                           Sweeney;
DX-       Presentation titled "Project Liberty Update,"    Weissinger;
3736      dated July 22, 2020                              Rein
DX-       4/23/2020 email regarding "Fwd: Fortnite on Schmid;
3738      the App Store"                                   Fischer              802
          Twitter tweet by Tim Sweeney “Our team of
DX-       expert Shopping Cart Engineers is on it”
3739      February 6, 2020                                 Sweeney              802; 901
                                                           Rubin;
DX-       Android, “About the Android Open Source          Google
3740      Project” available at https://source.android.com custodian      X
          Matthew Humphries, “Over 20 Malicious
          Minecraft Android Apps Found on Google
          Play,” PC Mag,Nov. 24, 2020, available at
          https://www.pcmag.com/news/over-20-
          malicious-minecraft-android-apps-found-on-
          googleplay#:~:text=As%20Graham%20Cluley
DX-       %20reports%2C%20security,criminals%20to%
3741      20take%20advantage%20of                      Kosmynka                 802; 602
          Epic Games, “What platforms or devices are
          compatible with Fortnite?” available at
          https://www.epicgames.com/help/en-
          US/fortnite-c75/technical-support-c118/what-
DX-       platforms-or-devices-are-compatible-with-
3742      fortnite-a6693                               Sweeney                  602
DX-                                                    Sweeney;
3743      3/12/2020 email regarding "Please Print"     Malik                    602
          Apple, “Swift. A powerful open language that Malackowski;
DX-       lets everyone build amazing apps,” available Haun;
3744      at https://www.apple.com/swift/              Federighi                802; 602



                                                 Page 71
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 75 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring      ID       Epic        Date
  No.                      Description                       Witness       Only    Objection   Admitted
          John Gruber, “Epic CEO Tim Sweeney’s
          Hand-Waving Explanation Explanation for
          How Game Consoles Deserve 30 Percent of
          Fortnite Revenue but Apple and Google’s App
          Stores Do Not” Daring Fireball, August 17,
          2020, available at
DX-       https://daringfireball.net/2020/08/sweeney_han                          802; 1002;
3745      d_waving_game_consoles_app_stores                Sweeney                602
DX-       Slide deck titled "Steam Rev Share - Group
3746      Update"                                          Schmalensee            802; 602
                                                           Schiller;
                                                           Cook;
DX-       Presentation titled "Current App Review          Fischer;
3747      Process"                                         Kosmynka;              802; 602
          Google Play, “Roblox – Apps on Google
          Play,” available at
DX-       https://play.google.com/store/apps/details?id=c Hitt; Google
3748      om.roblox.client&amp;hl=en                       custodian              802; 602
          Apple WWDC 2012 Keynote Address, video
          and transcript (Apple intends to show portions
          of the video corresponding to the following      Cook;
DX-       portions of the transcript: 4:7-6:4; 52:21-53:9; Schiller;
3749      55:1-4; 61:14-63:6)                              Federighi              802
          [4:20-cv-05640 Dkt. 74-9] Schiller Decl.
          Exhibit I - Correspondence from Apple to         Schiller;
DX-       Epic re App Store Review Guidelines dated        Sweeney;
3750      August 14, 2020                                  Malackowski            802; 602
          Formstack “Unreal Engine Royalty Form”
          available at
DX-       https://epicgames.formstack.com/forms/royalty
3751      _report                                          Penwarden              602
          6/10/2020 email regarding "Invitation: Project
DX-       Liberty Call @ Wed Jun 17, 2020 4pm -
3752      5:30pm (EDT) (Ed Zobrist)"                       Sweeney                602
DX-       Epic Games Store Finance Update, dated April
3753      2020                                             Allison
          Apple Developer, “Discovery on the App
          Store and Mac App Store,” available at
DX-       https://developer.apple.com/app-                 Schiller;
3754      store/discoverability                            Fischer; Haun          802; 602




                                                 Page 72
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 76 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring    ID       Epic         Date
  No.                     Description                       Witness     Only    Objection    Admitted

          Mircosoft, “Get ROBLOX – Microsoft Store,”
DX-       available at https://www.microsoft.com/en-
3755      us/p/roblox/bq1tn1t79v9k                      Hitt; Wright           802; 602
                                                        Kreiner;
DX-       5/1/2019 email regarding "Re: Fraud update    Sweeney;
3756      for week of April 14th"                       Allison
                                                        Schiller;
                                                        Cook;
DX-       Document titled “WWDC 2008 Session            Fischer;
3757      Videos”                                       Kosmynka;              602
DX-       10/31/2019 email regarding "Re: 11.10.1 iOS Grimm;
3758      Build Submission"                             Schmid                 802
DX-       Slide deck titled “Project Liberty Update”
3759      August 3, 2020                                Sweeney                602
          Presentation titled "Xbox LIVE Games
DX-       Marketplace - Future Strategy" dated February
3760      23, 2011                                      Wright                 802; 602
          Loren Grush and Arielle Duhaime-Ross
          “Apple launches CareKit to let people develop
          their own health apps,” The Verge, March 21,
          2016, available at
          https://www.theverge.com/2016/3/21/1127746
DX-       6/apple-carekit-announced-health-care-        Schiller;
3761      software-platform                             Malackowski            802; 602
          Google Stadia, “In-game purchases,” available
          at
DX-       https://support.google.com/stadia/answer/9609 Hitt; Google
3762      579                                           custodian              802; 602

          eBay “eBay Rules and Policies,” available at
DX-       https://www.ebay.com/help/policies/default/eb Schiller;
3763      ays-rules-policies?id=4205                    Schmalensee            602
DX-       Licensing Amendment #1 between Epic
3764      Games and a Company dated May 2020            Kreiner
                                                        Malackowski;
                                                        Schiller;
DX-                                                     Federighi;
3765      U.S. Patent No. 10,771,946                    Kosmynka               602




                                                Page 73
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 77 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring   ID       Epic        Date
  No.                       Description                        Witness    Only    Objection   Admitted
          Apple, “Haiku Article Preview – About the
          security content of iOS 7,” available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/011/202816.html?cq_ck=161          Schiller;
3766      2522422974                                        Federighi            802; 602
          Apple, “First year of Apple Entrepreneur
          Camp Offers invaluable experiences to 100
          innovators” October 23, 2019, available at
          https://www.apple.com/newsroom/2019/10/firs       Schiller;
DX-       t-year-of-apple-entrepreneur-camp-offers-         Fischer;             402; 403;
3767      invaluable-experiences-to-100-innovators/         Pruden               802; 602
          The Future of Gaming - Tim Sweeney (Epic)
          DICE 2012 Session, video and transcript
          (Apple intends to show portions of the video
          corresponding to the following portions of the
DX-       transcript: 3:15-4:16; 16:7-20; 19:12-20:9;
3768      26:1-23)                                     Sweeney
                                                       Malackowski;
          Apple, “Metal for OpenGL Developers,”        Cook;
DX-       https://developer.apple.com/videos/play/wwdc Federighi;                106; 802;
3769      2018/604/                                    Schiller                  602; 6(c)
          S&P Global Market Intelligence “Apple Inc.
DX-       FQ4 2011 Earnings Call Transcript,” October Malackowski;
3770      18, 2011                                     Cook                      802; 602
          Apple, “WebKit,,” available                  Malackowski;
DX-       athttps://developer.apple.com/documentation/ Haun;
3771      webkit                                       Federighi                 802; 602
          2020.08.23 [4:20-cv-05640 Dkt. 41-13] -
DX-       Byars decl. iso Motion for TRO Ex. M Life on Sweeney;
3772      Air, Inc. DPLA (6/25/2020)                   Schiller
DX-       Presentation titled "iPhone Buyer FY20-Q4    Schiller;
3773      Apple and Other Product Ownership"           Malackowski

DX-       Presentation titled “Project Liberty, Update to   Sweeney;
3774      the Board of Directors,” dated July 27, 2020      Weissinger           602
          Apple, “Haiku Article Preview – Wallet &
          Privacy” available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/046/212045.html?cq_ck=161          Schiller;
3775      2543191353                                        Federighi            802; 602
DX-
3776      9/11/2018 email regarding Purchase Errors         Nikdel               802

                                                 Page 74
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 78 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring    ID       Epic         Date
  No.                     Description                       Witness     Only    Objection    Admitted

DX-       2/8/2019 email regarding "Re: FOR REVIEW:
3777      Fortnite Authentication App Designs"          Shobin
                                                        Malackowski;
                                                        Schiller;
DX-                                                     Federighi;
3778      U.S. Patent No. 9,380,123                     Kosmynka               602
          Slide deck " Google - Safety, Security, and   Google
DX-       User Trust: 2019 Annual Planning," dated      custodian;
3779      August 9, 2018                                Rubin                  802; 602
DX-       9/27/2019 email regarding "Your app,          Babcock;
3780      Fortnite, may be featured on the App Store."  Malackowski            602
                                                        Schmalensee;
                                                        Schiller;
          Presentation titled "Apple - iPhone Developer Cook;
DX-       Program Satisfaction Survey, Wave 2: July     Fischer;
3781      2010" dated August, 2010                      Kosmynka;              802; 602
DX-       8/3/2019 email regarding "k3zgEgAAAAE-
3782      2019.08.03"                                   Malik
DX-       7/13/2010 email regarding "Re: App Store
3783      Removal Request 368153049 iEnthusiast"        Shoemaker              802
          4/27/2020 email regarding "Updated
          invitation: Mobile Payment Strategies @ Thu
DX-       Apr 30, 2020 1pm - 2pm (EDT) (Haseeb          Sweeney;
3784      Malik)"                                       Malik
                                                        Sweeney;
DX-       7/29/2020 email regarding "Next steps from    Grant; Ko;
3785      the weekly Project Liberty mtg"               Weissinger

DX-       3/22/2018 email regarding "Re: Epic Games -
3786      February 2018 Business Flash(Internet mail)" Sweeney
                                                       Sweeney;
DX-                                                    Weissinger;
3787      Document titled "Phase 2: D-Day and Beyond" Rein
          R. Nelson “ ‘Project Sword’ coming to iOS
          from Epic [update: try the demo!]
          Engadget.com September 1, 2010,
DX-       https://www.engadget.com/2010-09-01-
3788      project-sword-coming-to-ios-from-epic.html Schiller                  802; 602
                                                       Schiller;
DX-       Presentation titled "Apple Arcade, Worldwide Cook;
3789      Pricing"                                     Fischer; Gray           802; 602

                                                Page 75
         Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 79 of 208
            Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                   Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring   ID       Epic        Date
  No.                    Description                        Witness    Only    Objection   Admitted
DX-     5/17/2018 email regarding "Re: Next FN
3790    Engine Merge - 5/14/18 Minutes"                   Penwarden
                                                          Schiller;
        Presentation title “Session 203 - Introducing     Cook;
DX-     App Sandbox – Magical and Revolutionary           Fischer;
3791    Develop Security”                                 Kosmynka;           802; 602
        Apple, “Change your subscription from
DX-     Apple,” available at                            Schiller;
3792    https://support.apple.com/en-us/HT204939        Fischer               802; 602
                                                        Malackowski;
        Apple, “AVFoundation,” available at             Schiller;
DX-     https://developer.apple.com/documentation/avf Federighi;
3793    oundation                                       Haun                  802; 602
DX-     Apple, “iPadOS,” available at
3794    https://www.apple.com/ipados/ipados-14/         Schiller              802; 602
                                                        Vogel;
DX-     Presentation titled "Epic - Leadership Finance Sweeney;
3795    Presentation," February 2020                    Schmalensee           602
DX-     5/31/2017 email regarding "Re: ERB:             Schmalensee;
3796    Minecraft shared currency"                      Kosmynka              802; 602
        Mitchel Broussard, “After Onstage Demo at
        WWDC 2015, Epic Games’ ‘Fortnite’ Will
        Officially Launch on Mac This July,” Mac
        Rumors, June 8, 2017, available at
DX-     https://www.macrumors.com/2017/06/08/fortni
3797    te-launch-mac-july/                             Malackowski     X
                                                        Google
DX-     Slide deck titled "Google Play: Alphabet        custodian;
3798    Board Meeting," May 2019                        Rubin                 802; 602
        5/6/2019 email regarding "Fwd: Please find      Cook;
DX-     workarounds for 3rd party screen time           Schiller;
3799    solution apps such as OurPact"                  Malackowski
                                                        Schmalensee;
                                                        Schiller;
                                                        Cook;
DX-     Presentation titled "App Store Developers       Fischer;
3800    Profiling Research," dated March 2015           Kosmynka;             802; 602
        Tizen, “Tizen Store Overview” available at
DX-     https://developer.tizen.org/distribution/tizen-
3801    store-overview                                  Rubin                 802; 602




                                                Page 76
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 80 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring      ID       Epic        Date
  No.                      Description                       Witness       Only    Objection   Admitted
          Apple, “Apple Rings in New Era of Services
          Following Landmark Year,” January 8, 2020,
          available at
          https://www.apple.com/newsroom/2020/01/ap
DX-       ple-rings-in-new-era-of-services-following-      Schiller;
3802      landmark-year/                                   Lafontaine             802; 602
          Apple, “Apple Reinvents the Phone with
          iPhone” January 9, 2007, available at
DX-       https://www.apple.com/newsroom/2007/01/09        Schiller;
3803      Apple-Reinvents-the-Phone-with-iPhone/           Cook; Fischer          802; 602
          Epic Games Inc. Apple Discovery 12/2/2020
DX-       Non-GAAP (unaudited)Epic Games Non-
3804      GAAP Consolidated Financials                     Kreiner                602
                                                           Sweeney;
                                                           Grant;
                                                           Kreiner;
DX-                                                        Weissinger;
3805      Epic structured data                             Hitt
          BestBuy, “Video Games,” available at
DX-       https://www.bestbuy.com/site/electronics/vide
3806      o-games/abcat0700000.c                        Hitt                      802; 602

                                                           Weissinger;
          Epic Games, Inc.'s Responses and Objections      Allison;
DX-       to Apple, Inc.'s First Set of Interrogatories    Grant; Vogel;
3807      dated December 11, 2020                          Penwarden
                                                           Malackowski;
                                                           Schiller;
DX-                                                        Federighi;
3808      U.S. Patent No. 10,402,931                       Kosmynka               602
DX-       6/23/2018 email regarding "Keeping Android       Sweeney;
3809      in a secure state"                               Vogel                  602
DX-       3/4/2016 email regarding "Fwd: The Android       Cook; Gray;
3810      test"                                            Malackowski
                                                           Malackowski;
                                                           Schiller;
DX-                                                        Federighi;
3811      U.S. Patent No. 10,394,838                       Kosmynka               602
          Samsung, “Terms and Conditions,” available
          at
DX-       https://seller.samsungapps.com/help/termsAnd
3812      Conditions.as                                Schmalensee                602

                                                 Page 77
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 81 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                 Sponsoring ID       Epic              Date
  No.                       Description                   Witness   Only Objection           Admitted
          Apple, “Application Services,” available at  Malackowski;
DX-       https://developer.apple.com/documentation/ap Schiller;
3813      plicationservices                            Fischer          802; 602
          Entertainment Software Association, “U.S.
          Video Game Sales Reach Record-Breaking
          $43.4 Billion in 2018,” ESA, January 22,
          2019, available at
          https://www.theesa.com/press-releases/u-s-
DX-       video-game-sales-reach-record-breaking-43-4-
3814      billion-in-2018/                             Hitt             802; 602
DX-       3/4/2020 email regarding "Fortnite on Google Patel;
3815      devices"                                     Sweeney          802; 602
          Epic Games,“Please Read the Epic Games
          Store Refund Policy,” available at
DX-       https://www.epicgames.com/site/en-US/store-
3816      refund-policy                                Babcock          602

                                                       Pruden;
DX-       11/12/2020 email regarding "macOS Big Sur Federighi;
3817      reviews"                                     Schiller; Cook         802; 1002
DX-       9/14/2019 email regarding "Fwd: Epic Games
3818      Store Investment - COMPANY"                  Allison
                                                       Sweeney;
DX-       12/4/2019 email regarding "Re: [Feedback     Allison;
3819      Requested] EGS IAP Policy Change"            Kreiner
                                                       Schmalensee;
                                                       Schiller;
                                                       Cook;
DX-       Presentation titled "App Store Business      Fischer;
3820      Management Overview," July 2020              Kosmynka;              802; 602
DX-       5/22/2020 email regarding Fortnite on Google
3821      Play                                         Sweeney; Ko
          Defendant and Counterclaim Plaintiff Apple
DX-       Inc.'s Notice of Deposition of Plaintiff and
3822      Counter-Defendant Epic Games, Inc.           Weissinger
                                                       Malackowski;
                                                       Schiller;
DX-                                                    Federighi;
3823      U.S. Patent Application No. 2020/0236152     Kosmynka               602




                                                Page 78
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 82 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring ID       Epic           Date
  No.                       Description                      Witness   Only Objection        Admitted
                                                          Schiller;
          Apple, “App Store Review Guidelines,”           Cook;
          available at                                    Fischer;
DX-       https://developer.apple.com/appstore/resources Kosmynka;
3824      /approval/guidelines                            Schmalensee      602
DX-       6/29/2018 email regarding "Re: iOS starter      Hutcheson;
3825      pack"                                           Vogel
          Apple, “Haiku Article Preview – Update the
          birth date associated with your Apple ID,”
          available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/016/204164.html?cq_ck=161 Schiller;
3826      2610364194                                      Federighi        802; 602
          Apple, “Apple Announces iOS 8 Available
          September 17,” September 9, 2014, available
          at
          https://www.apple.com/newsroom/2014/09/09
DX-       Apple-Announces-iOS-8-Available-                Malackowski;
3827      September-17/                                   Cook             802; 602

          Andy Greenberg, “How Spies Snuck Malware
          Into the Google Play Store—Again and
          Again,” Wired, April 28, 2020, available at
DX-       https://www.wired.com/story/phantomlance-
3828      googleplay-malwareapt32/                    Kosmynka                802; 602
DX-       Document titled "Phase 1: Price Changes and Sweeney;
3829      Submission"                                 Weissinger

          Apple, “Apple Developer Software
DX-       Downloads,” available at                          Schiller;
3830      https://developer.apple.com/download/release/     Malackowski       802; 602
DX-       5/1/2018 email regarding "Re: [Fortnite]
3831      Starter Pack #2?"                                 Hutcheson
          Erica Yee, “The real reason Epic landed a $15
          billion valuation is not Fortnite’s viral video
          game success” CNBC, December 21, 2018,
          available at
          https://www.cnbc.com/2018/12/14/the-reason-       Sweeney;
DX-       epic-landed-a-15-billion-valuation-is-not-        Weissinger;
3832      fortnite-success.html                             Rein              802; 602




                                                 Page 79
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 83 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring      ID       Epic        Date
  No.                       Description                     Witness       Only    Objection   Admitted
          Marwin Baumann and Leandro Velasco,
          “Automated embedding of dynamic libraries
DX-       into iOS applications from GNU/Linux.”
3833      University of Amsterdam, July 21, 2017          Rubin                  602
          Epic Games, “Season 5 – Zero Point Battle
          Pass,” available at
DX-       https://www.epicgames.com/fortnite/en-
3834      US/battle-pass/zero-point                       Hitt; Sweeney          602
DX-       11/21/2018 email regarding "Epic Games –        Sweeney;
3835      October 2018 Business Report"                   Babcock
                                                          Malackowski;
                                                          Schiller;
DX-                                                       Federighi;
3836      U.S. Patent No. 10,445,396                      Kosmynka               602
DX-                                                       Kreiner;
3837      1/16/2018 email regarding "Re: Phil chats"      Sweeney
DX-       7/31/2020 email regarding "Re: Samsung
3838      priorities"                                     Ko

          Kate O’Flaherty, “Android Users Beware:
          Delete These 240 Malicious Apps Now,”
          Forbes.com October 8, 2020, available at
          https://www.forbes.com/sites/kateoflahertyuk/2
DX-       020/10/08/android-users-beware-delete-these-
3839      240-malicious-apps-now/?sh=7572b8aa4a41 Rubin                    X
DX-
3840      5/14/2018 email regarding "Re: iOS sideload" Vogel

          Apple “Important discoveries are at your
DX-       fingertips,” Research and Care, available at
3841      https://www.researchandcare.org/researchkit/ Malackowski               802; 602
          Nintendo, “Fortnite,” available at
DX-       https://www.nintendo.com/games/detail/fortnit
3842      e-switch                                      Hitt                     602
                                                        Schiller;
                                                        Cook;
DX-                                                     Fischer;
3843      Apple Developer Program License Agreement Kosmynka;                    602
          Apple, “Marketing Resources and Identity
          Guidelines,” available at                     Malackowski;
DX-       https://developer.apple.com/app-              Fischer;
3844      store/marketing/guidelines/                   Schiller                 802; 602

                                                Page 80
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 84 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring    ID       Epic        Date
  No.                       Description                        Witness     Only    Objection   Admitted
           Gordon Kelly “Apple iOS 14.4 Release:
          Should You Upgrade?,” Forbes , January 28,
          2021, available at
          https://www.forbes.com/sites/gordonkelly/202
DX-       1/01/28/apple-ios-144-release-should-you-         Malackowski;
3845      upgrade/?sh=51356bdf2f5b                          Rubin           X
          Checkpoint, “Of Kittens and Princes: the latest
          updates on two Iranian espionage operations”
          available at
          https://blog.checkpoint.com/2021/02/08/of-
DX-       kittens-and-princes-the-latest-updates-on-two-
3846      iranian-espionage-operations/                     Rubin           X
          Apple, “Looks brand new. Feels like hom. -
DX-       iOS14,” available at
3847      https://www.apple.com/ios/ios-14/                 Schiller              802; 602
          ASCIIwwdc, “Sensing Device Motion in iOS
DX-       4 – Session 423 WWDC 2010” available at           Hitt;
3848      https://asciiwwdc.com/2010/sessions/423           Malackowski           802; 602
          American Dialect Society, “‘App” voted 2010
          word of the year by the American Dialect
          Society (UPDATED),” American Dialect
          Society, January 8, 2011, available at
          https://www.americandialect.org/app-voted-
DX-       2010-word-of-the-year-by-the-american-
3849      dialect-society-updated                           Hitt                  802; 602
DX-       10/20/2016 email regarding "Re: Nintendo
3850      Switch trailer"                                   Fischer
                                                            Malackowski;
                                                            Schiller;
DX-                                                         Federighi;
3851      U.S. Patent No. 10,180,825                        Kosmynka              602
                                                            Malackowski;
                                                            Schiller;
DX-                                                         Federighi;
3852      U.S. Patent No. 8,734,255                         Kosmynka              602




                                                 Page 81
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 85 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring    ID       Epic         Date
  No.                     Description                       Witness     Only    Objection    Admitted

                                                        Malackowski;
                                                        Schmalensee;
                                                        Hitt;
                                                        Lafontaine;
                                                        Rubinfeld;
                                                        Cook;
DX-       Apple Inc. Form 10-K for the fiscal year      Schiller;
3853      ending September 24, 2005                     Fischer                602
                                                        Pruden;
                                                        Fischer;
DX-       3/16/2015 email regarding "Re: Google Play's Schiller;
3854      app review system change"                     Rubin                  802; 602
DX-                                                     Sweeney;
3855      Document titled “Ecosystem – Redline”         Malackowski            602
DX-       Expo, “iOS Simulator,”available at
3856      https://docs.expo.io/workflow/ios-simulator/ Malackowski             802; 602
          Slack Thread ID: 3006521904 between Lane
DX-       Kasselman and Matt Weissinger, dated August
3857      6, 2020                                       Weissinger
          Apple, “HealthKit,” available at              Malackowski;
DX-       https://developer.apple.com/documentation/hea Federighi;
3858      lthkit                                        Haun                   802; 602
                                                        Schiller;
                                                        Cook;
DX-       Presentation titled “Introducing the New App Fischer;
3859      Store – Session 301” dated 2017               Kosmynka;              802; 602
          Samsung, “Apps on your Samsung smart TV,”
          available at
DX-       https://www.samsung.com/us/support/answer/
3860      ANS00062169/                                  Hitt                   602
          Presentation titled "Smartphone Owners –
DX-       Apple Market Research and Analysis CY15- Schiller;
3861      Q1," Mar. 2015                                Malackowski            802; 602
DX-       1/20/2018 email regarding "Re: display name
3862      banning process is broken"                    Sweeney
DX-       Google Stadia, “Games,” Google, available at Hitt; Google
3863      https://stadia.google.com/games               custodian              602




                                                Page 82
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 86 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring     ID       Epic        Date
  No.                     Description                       Witness      Only    Objection   Admitted

          Andrew Cunningham, “Google Play apps and
          updates are now subject to a review process –
          Company has also started handing out kid- and
          parent-friendly age ratings for apps”
          Arstechnica, March 17, 2015, available at
          https://arstechnica.com/gadgets/2015/03/googl
DX-       e-play-apps-and-updates-are-now-subject-to-a-
3864      review-process/                               Rubin                   802; 602
DX-       7/9/2018 email regarding "revenue
3865      preservation"                                 Sweeney
DX-       7/1/2012 email regarding "Re: Google I/O ::
3866      Google Play - Apps"                           Fischer                 802
                                                        Weissinger;
DX-       9/14/2018 email regarding "Fwd: PC ecom       Vogel;
3867      business shrinking"                           Sweeney; Hitt           602
DX-       Slide deck titled "Steam Rev Share - Group
3868      Update"                                       Hitt                    802; 602

          Apple, “Apple’s App Store Downloads Top
          25 Billion,” March 5, 2012, available at        Malackowski;
DX-       https://www.apple.com/newsroom/2012/03/05 Schiller;
3869      Apples-App-Store-Downloads-Top-25-Billion/ Fischer                    802; 602
                                                          Sweeney;
DX-                                                       Allison;
3870      5/11/2019 email regarding Halt sales on EGS Kreiner
          Apple, “Haiku Article Preview – Identifying
          legitmate emails from iTunes Store,” available
          at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/006/201679.html?cq_ck=161 Schiller;
3871      2596024329                                      Federighi             802; 602
          Kiloo Games, “Can I Remove Ads?,”
          available at https://faq-
DX-       subway.kiloogames.com/article/152-can-i-                              802; 901;
3872      remove-ads                                      Hitt                  602
DX-
3873      Presentation titled “Mobile Payment Sync”       Sweeney




                                                Page 83
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 87 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring     ID       Epic        Date
  No.                        Description                      Witness      Only    Objection   Admitted
          Apple, “Apple Announces Over 100,000 Apps
          Now Available on the App Store,” November
          4, 2009, available at
          https://www.apple.com/newsroom/2009/11/04
DX-       Apple-Announces-Over-100-000-Apps-Now-           Schiller;
3874      Available-on-the-App-Store/                      Malackowski            802; 602
          Apple Developer, “Promoting your apps,”
DX-       available at https://developer.apple.com/app-    Schiller;
3875      store/promote/                                   Fischer; Haun          802; 602
                                                           Sweeney;
                                                           Grant;
                                                           Kreiner;
DX-                                                        Weissinger;
3876      Epic structured data                             Hitt
                                                           Malackowski;
DX-       Slide deck titled "iPhone Devleoper Program      Schiller;
3877      Satisfaction Survey," March, 2010                Cook; Fischer
DX-       Match, “FAQ,” available at
3878      https://www.match.com/dnws/help/faq              Hitt                   602
          Spreadsheet titled "the amount charged for
DX-       APP downloads and IN-APP products, by
3879      APP marketplace"                                 Hitt                   602
DX-       Presentation title “Staging – Liberty Partner
3880      Comms – Phase 1”                                 Sweeney                602

          2020.08.23 [4:20-cv-05640 Dkt, 41-16] -
DX-       Byars decl. iso Motion for TRO Ex. P KA-RA       Sweeney;
3881      SARL Developer Agreement (10/21/2016)            Schiller
DX-       Apple Developer, “Swift,” available at           Schiller;
3882      https://developer.apple.com/swift/               Fischer; Haun          802; 602
          Vox Media, “The Evolution of Epic Games,”
          available at
DX-       https://apps.voxmedia.com/at/polygon-a-
3883      history-of-epic-games/                           Hitt; Sweeney          802; 602
                                                           Sweeney;
DX-       Document titled "Project Liberty Public-         Weissinger;
3884      Facing Media Q&A (DRAFT)"                        Rein
          Unreal Engine, “Frequently Asked Questions
DX-       (FAQ)” available at
3885      https://www.unrealengine.com/en-US/faq           Sweeney




                                                 Page 84
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 88 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring    ID       Epic        Date
  No.                       Description                       Witness     Only    Objection   Admitted
          Evans, David and Michael Noel, “Defining
          Antitrust Markets when Firms Operate Two-
DX-       Sided Platforms,” Columbia Business Law          Schmalensee;
3886      Review, 2005                                     Evans                 602
          Evans, David S., “Attention Platforms, the
          Value of Content, and Public Policy,” Review
DX-       of Industrial Organization, 54, 2019, pp. 775-   Schmalensee;
3887      792                                              Evans                 602
          Apple, “Remove built-in Apple apps from the
          Home screen on your iOS 10 device for Apple
DX-       Watch,” available at                             Rubin;
3888      https://support.apple.com/en-us/HT204221         Schiller              802; 602
DX-       8/3/2011 email regarding "Android Market 2.2
3889      :: Competitive Analysis"                         Schiller              802
DX-       2/6/2011 email regarding "Re: Magazine
3890      subscription write up"                         Schiller
                                                         Schiller;
          Agreement titled "Merchant Agreement           Fischer;
DX-       (Apple iTunes Store)," between Apple, Inc.     Gray;
3891      and PayPal, Inc., dated July 7, 2017           Schmalensee             602
                                                         Schiller;
                                                         Cook;
DX-       Presentation titled “What’s New in Metal, Part Fischer;
3892      1 – Session 603 – WWDC15”                      Federighi               802; 602
                                                         Schiller;
                                                         Cook;
                                                         Fischer;
                                                         Kosmynka;
DX-       Presentation titled “Better Apps Through       Federighi;
3893      Better Privacy – Session 718 – WWDC18”         Friedman                802; 602
DX-                                                      Sweeney;
3894      6/19/2020 email regarding "Re: iOS trends"     Weissinger
          12/20/2018 email regarding "Re: ??
DX-       Confirming the specifics of the Fortnite       Schmid;
3895      featuring plan"                                Fischer                 802
                                                         Schiller;
                                                         Cook;
          Slide deck titled "Kantar ComTech              Fischer;
DX-       Smartphone KPIs: CQ1'10 USA and Urban          Kosmynka;
3896      China," dated May 2020                         Hitt




                                                Page 85
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 89 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring       ID       Epic        Date
  No.                     Description                        Witness        Only    Objection   Admitted

          Reuters, “APPL.O – Apple Inc. Profile,”
DX-       available at                                    Hitt; Schiller;
3897      https://www.reuters.com/companies/AAPL.O        Cook                     802; 602
DX-       3/12/2018 email regarding "Re: Android          Penwarden;
3898      feedback for Google?"                           Grant
          Evans, David S. and Richard Schmalensee,
          Matchmakers: The New Economics of
          Multisided Platforms, Harvard Business
          Review Press – Chapter 5 Ignite or Fizzle –
DX-       Multisided Platforms Must Secure Critical       Schmalensee;
3899      Mass, or Else, May 3, 2016                      Evans                    602
                                                          Schiller;
                                                          Cook;
                                                          Fischer;
                                                          Kosmynka;
DX-       Agreement titled "Apple Developer Program       Rubinfeld;
3900      License Agreement," dated June 22, 2020         Lafontaine               602
          Workbook with two spreadsheets: Tab 1 "Epic
          Games, Inc. BR Fortnite Q1 2018"; Tab 2
DX-       "Epic Games, Inc. BR + StWFortnite Q1
3901      2018""                                          Babcock; Hitt            602
          Apple, “Availability of Apple Media
DX-       Services,” available at                         Schiller;
3902      https://support.apple.com/en-us/HT204411        Lafontaine               802; 602
DX-       2/6/2020 email regarding "Fwd: Analytics
3903      Insights Weekly - 2/4/20"                       Malik                    802
          Apple, “App Store Preview: Rockstar
          Games,” available at
DX-       https://apps.apple.com/us/developer/rockstar-   Schiller;
3904      games/id330049731                               Fischer                  802; 602
DX-       PayPal developer documentation (as provided
3905      by PayPal websites)                             Schmalensee              802; 602
          2020.08.23 [4:20-cv-05640 Dkt. 74.7] Schiller   Schiller;
          Decl. Exhibit G - Email from Tim Sweeney to     Sweeney;
DX-       Tim Cook et al. re "Fortnite Payments" dated    Cook;
3906      August 13, 2020                                 Malackowski              602
          Apple Developer, “Apple Video Partner
          Program,” available at
DX-       https://developer.apple.com/programs/video-                              802; 602;
3907      partner/                                        Schiller                 Illegible



                                                Page 86
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 90 of 208
             Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                    Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring ID        Epic         Date
  No.                      Description                        Witness   Only    Objection    Admitted
DX-                                                        Malackowski;
3908    7/24/2015 email regarding "Fwd: Intro"             Kosmynka
DX-     1/11/2020 email regarding "Re:
3909    [EXTERNAL] On subscription paywalls"               Sweeney             802
        2/13/2019 email regarding "Re: FOR
DX-     REVIEW: Fortnite Authentication App
3910    Designs"                                           Hutcheson
DX-     Spreadsheet titled "Apple Inc. Line of             Malackowski;
3911    Business Reports" for various products             Rollins
DX-     11/6/2019 email regarding "Match + Epic Call
3912    | Room Hold"                                       Ong                 602
         Slide deck titled "Google Play: Play Business     Google
DX-     Leads Q1 Onsite: Day One," dated January           custodian;
3913    2019                                               Rubin               802; 602
DX-                                                        Sweeney;
3914    1/9/2019 email regarding "Re: Fortnite in iOS"     Rein
DX-     7/31/2020 email regarding "Fortnite 1984
3915    Copy (DRAFT)"                                      Weissinger
        2/20/2019 email regarding "Re: [kairos-dev]
DX-     Kairos / FN / Engine merge actions&meet            Penwarden;
3916    notes"                                             Grant
                                                           Malackowski;
                                                           Schiller;
DX-                                                        Federighi;
3917     U.S. Patent No. 10,417,114                        Kosmynka            602
                                                                               602;
                                                                               Document
                                                                               does not
DX-      Spreadsheet with sheets titled in part "Package                       match
3918     Names" and "Premium Subscription Package"         Wright              Description
DX-      Presentation titled "Brand Research Survey,"      Schiller;
3919     dated December 2011                               Malackowski         802; 602
DX-      6/29/2012 email regarding "Fwd: Google I/O
3920     :: Google Play - Apps"                            Fischer             802
         Unreal Engine, “Infinity Blade,” December 9,
         2010, available at
DX-      https://www.unrealengine.com/en-
3921     US/blog/infinity-blade                        Hitt; Sweeney           602
                                                       Schiller;
DX-      Slide deck titled "App Store Developer Study: Fischer;
3922     US, China, Japan," dated May 2017             Pruden; Hitt



                                                Page 87
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 91 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring     ID       Epic        Date
  No.                     Description                       Witness      Only    Objection   Admitted

          Brian X. Chen, “Apple Registers Trademark
          for ‘There’s an App for That’,” Wired,
DX-       October 11, 2010, available at              Malackowski;
3923      https://www.wired.com/2010/10/app-for-that/ Federighi                 802; 602

          7/16/2020 email regarding "Invitation: Project Sweeney;
DX-       Liberty Update @ Wed Jul 22, 2020 11am -       Grant;
3924      12pm (PDT) (mmaloney@cravath.com)"             Weissinger

          Daniel Nations, “What is the iPhone OS
          (iOS)? iOS is the operating system for Apple’s
          mobile devices” Lifewire, November 9, 2019,
DX-       available at https://www.lifewire.com/what-is- Malackowski;
3925      ios-1994355                                    Schmalensee            802; 602
                                                         Sweeney;
DX-                                                      Weissinger;
3926      Document titled "High level feedback"          Rein
          8/27/2018 email regarding "Re: Fortnite’s Bad
DX-       Bug, Epic’s Complaint, The Downside of
3927      Open"                                          Sweeney                802
          Chris Welch, “Here’s why so many apps are
          asking to use Bluetooth on iOS 13,” The
          Verge, September 19, 2019, available at
          https://www.theverge.com/2019/9/19/2086728
DX-       6/ios-13-bluetooth-permission-privacy-feature-
3928      apps                                           Rubin            X
                                                         Schiller;
DX-       Presentation titled "App Review FY17,          Fischer;
3929      Headcount planning"                            Kosmynka;              802; 602
                                                         Sweeney;
DX-       5/12/2019 email regarding "Re: Update on       Allison;
3930      Ubi/EGs"                                       Kreiner
          Agreement titled "Valve Corporation, Steam
          Distribution Agreement, Amendment No. 1"
DX-       between Valve Corporation and Epic Games
3931      Inc., effective December 15, 2008              Sweeney; Hitt          602




                                                Page 88
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 92 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring   ID       Epic         Date
  No.                      Description                       Witness    Only    Objection    Admitted

                                                         Malackowski;
                                                         Schmalensee;
          “Form 10-K For the fiscal year ended           Hitt;
          September 28, 2019,” Apple Inc., October 30, Lafontaine;
          2019, available at                             Rubinfeld;
          https://www.sec.gov/Archives/edgar/data/3201 Cook;
DX-       93/000032019319000119/a10-                     Schiller;
3932      k20199282019.htm                               Fischer               602
DX-       Presentation titled "Communications            Sweeney;
3933      Overview" by Epic Games                        Weissinger            602
          PlayStation, “Official PlayStation Store US,”
DX-       available at https://store.playstation.com/en-
3934      us/latest                                      Hitt                  602
          2020.08.23 [4:20-cv-05640 Dkt. 41-17] -
DX-       Byars decl. iso Motion for TRO Ex. Q KA-RA Sweeney;
3935      SARL DPLA (6/30/2020)                          Schiller              602
DX-       3/18/2018 email regarding "Fwd: Fortnite on
3936      iOS Marketing Opportunity"                     Hutcheson
                                                         Sweeney;
DX-       8/5/2020 email regarding "Project Liberty      Grant; Ko;
3937      Standup"                                       Weissinger
          Apple, “HomeCourt: Basketball Training,”
          available at
          https://apps.apple.com/us/app/homecourt-
DX-       basketball-
3938      training/id1258520424#?platform=iphone         Malackowski           802; 602
          4/30/2020 email regarding "Accepted: Mobile
DX-       Payment Strategies @ Thu Apr 30, 2020
3939      12:30pm - 2pm (EDT) (Ed Zobrist)"              Kreiner
          Apple, “Apple Launches iPad,”, January 27,
          2010, available at
DX-       https://www.apple.com/newsroom/2010/01/27 Malackowski;
3940      Apple-Launches-iPad/                           Cook                  802; 602

          Stuart Dredge, “Steve Jobs resisted third-party
          apps on iPhone, biography reveals,” The
          Guardian, October 24, 2011, available at
DX-       https://www.theguardian.com/technology/apps
3941      blog/2011/oct/24/steve-jobs-apps-iphone         Hitt                 802; 602




                                                 Page 89
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 93 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring       ID       Epic        Date
  No.                        Description                     Witness        Only    Objection   Admitted
          Slide deck titled "Google - US Smartphone
DX-       NPS Analysis: Latest Data Q1 2019," dated       Google
3942      June 2019                                       custodian; Hitt          802; 602
                                                          Malackowski;
                                                          Schiller;
DX-                                                       Federighi;
3943      U.S. Patent Application No. 2019/0370030        Kosmynka                 602
DX-       2/4/2011 email regarding "Fwd: Marco.org -      Apple
3944      Ode to the App Review team"                     custodian                802
DX-       7/23/2020 email regarding "Ninteen Eighty
3945      Fortnite"                                       Weissinger               602
          Scott Forstall academic profile, available at
DX-       https://academic2.ru/Scott%20Forstall_690885
3946      8                                               Malackowski              802; 602
DX-       Document titled – “COMPANY agreement
3947      redline”                                        Sweeney                  602
          6/13/2020 email regarding "RE:
DX-       [EXTERNAL] Supporting XCloud, opening
3948      stores and platforms"                           Sweeney                  802
          Gimi, “The In-Game Currency Guide,”
          November 20, 2018, available at
DX-       https://www.gimitheapp.com/en/news/the-in-
3949      game-currency-guide                             Hitt                     802; 602
                                                          Malackowski;
                                                          Schiller;
DX-                                                       Federighi;
3950      U.S. Patent No. 9,678,571                       Kosmynka                 602
DX-
3951      9/12/2018 email regarding "Fwd: Cross wallet"   Kreiner
DX-       7/1/2010 email regarding "Fwd: More
3952      Eucalyptus rejection woes"                      Malackowski
          Alexia Tstosis “App Store Hits 7 Billion
          Downloads,” TechCrunch, October 20, 2010,
          available at
DX-       https://techcrunch.com/2010/10/20/app-store-    Schiller;
3953      hits-7-billion-downloads/                       Malackowski        X
                                                          Schiller;
                                                          Cook;
DX-       Agreement titled “iOS Developer Program         Fischer;
3954      License Agreement                               Kosmynka;                602




                                                Page 90
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 94 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring    ID       Epic        Date
  No.                        Description                       Witness     Only    Objection   Admitted
          Presentation titled “Epic Games Store
DX-       Presentation to the Board of Directors” August
3955      13, 2019                                       Allison
DX-       12/21/2010 email regarding "Re: Knorr
3956      Flashlight app"                                Schiller                 802
DX-
3957      Presentation titled "Fortnite: About Fortnite"    Sweeney               602
DX-       iMessage chat between Mike Schmid and             Malik;
3958      Haseeb Malik, dated August 13, 2020               Schmid                802
          S. O’Dea, “Number of smartphones sold to
          end users worldwide from 2007 to 2021,”
          Statista, September 2, 2020, available at
          https://www.statista.com/statistics/263437/glob
          al-smartphone-sales-to-end-users-since-
          2007/#:~:text=This%20statistic%20shows%20
DX-       the%20number,with%20the%20Android%20o
3959      perating%20system                               Malackowski             802; 602

                                                            Malackowski;
                                                            Schmalensee;
                                                            Hitt;
                                                            Lafontaine;
                                                            Rubinfeld;
                                                            Cook;
DX-       Apple Inc. Form 10-K for the fiscal year          Schiller;
3960      ending September 27, 2008                         Fischer               602
                                                            Malackowski;
                                                            Schiller;
DX-                                                         Federighi;
3961      U.S. Patent No. 10,271,293                        Kosmynka              602
DX-
3962      7/15/2015 email regarding "Re: Final Deck"        Gray                  802
          App Annie, “Top Apps on Google Play,
          United States, Games, February 15, 2021,”
          available at
DX-       https://www.appannie.com/en/apps/google-                                802; 602;
3964      play/top/united-states/game                       Hitt                  Illegible
          Jared Petty, “The History of Fortnite … So
          Far,” IGN, November 27, 2018, available at
DX-       https://www.ign.com/articles/2018/11/06/the-
3965      history-of-fortnite-so-far                        Malackowski     X



                                                  Page 91
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 95 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring    ID       Epic         Date
  No.                       Description                     Witness     Only    Objection    Admitted
          Google, “Service fees,” available at
DX-       https://support.google.com/googleplay/android Hitt; Google
3966      -developer/answer/112622?hl=en                 custodian             802; 602
                                                         Schiller;
                                                         Cook;
DX-        Agreement titled “Mac Developer Program       Fischer;
3967      License Agreement”                             Kosmynka;
          Android, “Define a Custom App Permission”
          available at                                   Rubin;
DX-       https://developer.android.com/guide/topics/per Google
3968      missions/defining                              custodian       X
          App Annie, “The State of Mobile 2021,”
          available at
DX-       https://www.appannie.com/en/go/state-of-
3969      mobile-2021                                    Hitt                  802; 602
DX-       11/2/2019 email regarding "Re: Epic Games      Sweeney;
3970      Store Strategy & 5 Yr Plan(Internet mail)"     Allison
          Lauren Goode, “Apple’s App Store just had
          the most successful month of sales ever,” The
          Verge, January 5, 2017, available at
          https://www.theverge.com/2017/1/5/14173328/
DX-       apple-december-2016-app-store-record-phil- Malackowski;
3971      schiller                                       Schiller              802; 602
DX-       7/26/2010 email regarding "Fwd: Winner
3972      feedback on the ADA"                           Schiller              802
DX-       3/26/2018 email regarding "Fwd: Fornite        Sweeney;
3973      Mobile"                                        Rein
DX-       Spreadsheet titled "Epic Games - 5 Year        Schmalensee;
3974      Forecast: Upside Case"                         Sweeney               602

          Rene Ritchie, “iPhone OS 2.2 review,” iMore,
DX-       November 21, 2008, available at
3975      https://www.imore.com/iphone-os-2-2-review Malackowski               802; 602
          Paper titled "Games Publishing:" with bulleted
DX-       lists consisting of: "Q1 Highlights, Q2
3976      Outlook, and Challenges"                       Grant
                                                         Malackowski;
                                                         Schiller;
                                                         Cook;
DX-       Slide deck titled "iOS Apps Reviewed           Fischer;
3977      Summary"                                       Kosmynka;



                                                Page 92
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 96 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring     ID       Epic        Date
  No.                       Description                     Witness      Only    Objection   Admitted
          9/25/2018 email regarding "Re: Most local
DX-       payments via Xsolla do not work on Android's Sweeney;
3978      embedded web"                                   Vogel
DX-       8/13/2020 email regarding "Re: Epic and
3979      Fortnite Update"                                Weissinger
                                                          Schiller;
                                                          Cook;
DX-       Agreement titled “Apple Developer Program Fischer;
3980      License Agreement”                              Kosmynka;             602
          Tim Fisher, “Is Google Play Safe?,” Lifewire,
          March 6, 2020, available at
DX-       https://www.lifewire.com/isgoogle-playsafe-
3981      153675                                          Kosmynka              802; 602
          Slack Thread ID: 3018437525 among Nate
DX-       Adams, Emu Servais and David Nikdel, dated
3982      July 23, 2020                                   Sweeney
          Apple, “Haiku Article Preview – Sign in with
          Apple & Privacy,” available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/040/210699.html?cq_ck=161 Schiller;
3983      2590969942                                      Federighi             802; 602
          5/26/2018 email regarding "Re: Please
          reconsider Re: Apple Rejects Valve's Steam
DX-       Link App Due to 'Business Conflicts' - Mac
3984      Rumors"                                         Schiller              802
          Tuan C. Nguyen, “The Brief History of
          Smartphones” ThoughtCo, January 20, 2021,
          available at
DX-       https://www.thoughtco.com/history-of-
3985      smartphones-4096585                             Malackowski     X
          Apple, “Guidelines for Using Apple
          Trademarks and Copyrights,” available at        Malackowski;
DX-       https://www.apple.com/legal/intellectual-       Federighi;
3986      property/guidelinesfor3rdparties.html           Haun                  802; 602

          Stuart Dredge, “Super Monkey Ball goes live
          on iPhone App Store,” PocketGamer.com,
          July 10, 2008, available at
          https://www.pocketgamer.com/articles/007630
DX-       /super-monkey-ball-goes-live-on-iphone-app-
3987      store/                                      Malackowski         X



                                                Page 93
         Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 97 of 208
            Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                   Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring ID       Epic         Date
  No.                  Description                           Witness   Only Objection      Admitted
DX-     Agreement between Epic Games Inc. and a           Schmalensee;
3988    Company, dated September 18, 2018                 Sweeney          602
                                                          Malackowski;
                                                          Schiller;
DX-                                                       Federighi;
3989    U.S. Patent No. 9,778,921                         Kosmynka         602
        Apple, “Haiku Article Preview – About the
        security content of iOS 5 Software Update,”
        available at
        https://accp.corp.apple.com/content/haiku/artic
DX-     le/en_US/KBase/009/202349.html?cq_ck=161          Schiller;
3990    2519735160                                        Federighi          802; 602
DX-     12/1/2018 email regarding "Fwd: iTunes has        Schiller;
3991    been shut down for Netflix"                       Fischer            802

        Apple, “Swift Has Reached 1.0,” September 9,      Malackowski;
DX-     2014, available at                                Haun;
3992    https://developer.apple.com/swift/blog/?id=14     Federighi          802; 602
        Presentation titled “Epic Games Store,
DX-     Presentation to the Board of Directors,” dated
3993    January 16, 2020                                  Allison
        Email chain from Benjamin Simon to Sarah
DX-     Maxwell, re “Coalition for App Fairness &         DownDog
3994    Washington Post Story”                            custodian      X   802
DX-     9/4/2019 email regarding "COMPANY -               Sweeney;
3995    Attorney Client Privilege"                        Vogel              602
        Jessica Bursztynsky, “Epic Games rallies
        Fortnite players against Apple with new
        tournament” CNBC, August 21, 2020,
        available at
        https://www.cnbc.com/2020/08/21/epic-             Sweeney;
DX-     games-rallies-fortnite-players-against-apple-     Weissinger;
3996    with-new-tournament.html                          Ko                 802; 602
        King Games, “Can I move my game progress
        onto a new device?” available at
        https://community.king.com/en/blog/kb/article
DX-     s/393-can-i-move-my-game-progress-onto-a-
3997    new-device                                        Hitt               802; 602




                                               Page 94
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 98 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring    ID       Epic        Date
  No.                     Description                         Witness     Only    Objection   Admitted
                                                           Schiller;
                                                           Fischer;
                                                           Kosmynka;
                                                           Grimm;
DX-       Presentation titled “Game Design and             Schmid;
3998      Development for iPhone OS – Part One”            Federighi             802; 602

                                                           Malackowski;
                                                           Schmalensee;
                                                           Hitt;
                                                           Lafontaine;
                                                           Rubinfeld;
                                                           Cook;
DX-       Apple Inc. Form 10-K for the fiscal year         Schiller;
3999      ending September 24, 2011                        Fischer               602
          Statt, Nick, “Google Matches Apple by
          Reducing Play Store Fee for Android App
          Subscriptions,” The Verge, October 19, 2017,
          available at
          https://www.theverge.com/2017/10/19/165021
DX-       52/google-play-store-android-apple-app-store-
4000      subscription-revenue-cut                      Schmalensee              802; 602
          Slide deck titled "Google - US Smartphone
DX-       NPS Analysis: Latest Data Q3 2019 P&E         Google
4001      Marketing Analytics," dated October 2019      custodian; Hitt          802; 602

          Dean Takahashi, –“Tim Sweeney: Epic's CEO
          on Fortnite on Android, skipping Google Play,
          and the open Metaverse,” VentureBeat,
          2018.08.03 available at
          https://venturebeat.com/2018/08/03/tim-
DX-       sweeney-epics-ceo-on-fortnite-on-android-                              802; 602;
4002      skipping-google-play-and-the-open-metaverse/ Sweeney                   Illegible
          “A Statement on FRAND Licensing of SEPs,”
          available at Apple,
DX-       https://www.apple.com/legal/intellectual-
4003      property/frand                                Malackowski              802; 602
          Facebook, Inc., Form 10-K for the fiscal year
DX-       ended December 31, 2020, filed on January
4004      28, 2021                                      Sharma; Hitt             106; 602
DX-
4005      9/8/2018 email regarding Cooperation             Sweeney               802

                                                 Page 95
           Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 99 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring     ID       Epic        Date
  No.                        Description                    Witness      Only    Objection   Admitted
          Presentation titled "Epic Games Store, Review
DX-       of Performance and Strategy," dated October
4006      25, 2019                                        Babcock
          Evans, David, “Governing Bad Behavior by
          Users of Multi-Sided Platforms,” Berkeley
DX-       Technology Law Journal, 27(2), 2012, pp.        Schmalensee;
4007      1201-1250                                       Evans                 602
          PCMag, “Encyclopedia: Video Game
          Console,” available at
DX-       https://www.pcmag.com/encyclopedia/term/vid
4008      eo-game-console                                 Hitt                  802; 602
DX-       Document titled “Sensor & Usage Data &          Schiller;
4009      Privacy”                                        Federighi             802; 602
DX-       7/26/2019 email regarding "Re: Fortnite Card
4010      Economics"                                      Kreiner               802
DX-       5/12/2020 email regarding "Re: New iPad Pro
4011      with LiDAR scanner and ARKit 3.5"               Penwarden
          “Disk Arbitration,” Apple, available at         Malackowski;
DX-       https://developer.apple.com/documentation/dis   Federighi;
4012      karbitration                                    Haun                  802; 602
                                                          Malackowski;
                                                          Schiller;
DX-                                                       Federighi;
4013      U.S. Patent No. 10,395,128                      Kosmynka              602

          “Exploring Intellectual Property at Apple: A
          study of Strategy and Patterns,” ktMINE, July
          25, 2018, https://www.ktmine.com/exploring-
DX-       intellectual-property-at-apple-a-study-of-
4014      strategy-and-patterns                         Malackowski             802; 602
                                                        Malackowski;
                                                        Schiller;
DX-                                                     Federighi;
4015      U.S. Patent No. 10,586,260                    Kosmynka                602
DX-       10/29/2018 email regarding "Re: A             Sweeney;
4016      clarification about Creator links/codes"      Allison
DX-       Document titled, “Contact Apple About         Schiller;
4017      Security Issues,” Apple                       Federighi               802; 602
DX-       Presentation titled "Project Liberty Update,"
4018      dated May 13, 2020                            Sweeney                 602




                                                Page 96
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 100 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring     ID       Epic        Date
  No.                        Description                      Witness      Only    Objection   Admitted
          Document titled “Data Breach, Cambridge
          English Dictionary, available at
DX-       https://dictionary.cambridge.org/us/dictionary/
4019      english/data-breach                               Rubin           X
          Document titled “Safari Services,” Apple,
          available at                                      Malackowski;
DX-       https://developer.apple.com/documentation/saf     Haun;
4020      ariservices                                       Federighi             802; 602
          Document titled “Antitrust Guidelines for the
          Licensing of Intellectual Property,” U.S.
          Department of Justice and the Federal Trade
          Commission, January 12, 2017, available at
          https://www.ftc.gov/system/files/documents/pu
DX-       blic_statements/1049793/ip_guidelines_2017.p
4021      df                                                Malackowski           802; 602
          Epic Games website titled "Unreal Engine End
DX-       User License Agreement," dated October 10,
4022      2018                                           Babcock
                                                         Malackowski;
          “PassKit (Apple Pay and Wallet),” Apple,       Haun;
DX-       https://developer.apple.com/documentation/pas Federighi;
4023      skit?language=occ                              Gray                     802; 602
                                                         Fischer;
                                                         Schiller;
DX-       Document Titled "Mac App Store Developer Malackowski;
4024      Feedback," dated November 20, 2015             Pruden
DX-       Presentation titled "Epic Mobile Update,”      Schmalensee;
4025      dated February 13, 2020                        Schiller                 602
DX-       3/6/2013 email regarding "Re: New App
4026      Process"                                       Malackowski
DX-       Document titled "Epic Games April Board
4027      Report 052219 Engine View v2 (1).docx"         Sweeney
          Steve Jobs iPhone 2007 Presentation (HD),
          available at
          https://www.youtube.com/watch?v=vN4U5Fqr
          OdQ, video and transcript (Apple intends to
          show portions of the video corresponding to
DX-       the following portions of the transcript: 2:1-
4028      4:7; 15:15-20)                                 Schiller                 802; 602




                                                 Page 97
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 101 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring    ID       Epic        Date
  No.                     Description                          Witness     Only    Objection   Admitted
                                                            Schiller;
          Document titled “Announcing the App Store         Cook;
DX-       Small Business Program,” - News - Apple           Fischer;
4029      Developer.pdf Small Business Program              Kosmynka;             602
DX-
4030      5/14/2018 email regarding "iOS sideload"          Grant; Vogel
DX-       Presentation titled "STAGING - Liberty
4031      Partner Comms - Phase 1"                          Sweeney               602
DX-       7/23/2020 email regarding "Re: FN Mobile
4032      Deep Dive"                                        Shobin
          Presentation titled “Session 524 –
          Understanding Core Motion,” Andy Pham,            Malackowski;
          https://download.developer.apple.com/wwdc_2       Cook;
DX-       012/wwdc_2012_session_pdfs/44020_session_         Federighi;
4033      524 understanding_coremotion.pdf.                 Schiller              802; 602
                                                            Shoemaker;
DX-       3/19/2015 email regarding "Re: Google             Haun;
4034      Review"                                           Malackowski

          Article titled “Apple: 30B apps downloaded,
          400M App Store accounts set up,” CNET,
          June 11, 2012,
DX-       https://www.cnet.com/news/apple-30b-apps-
4035      downloaded-400m-app-store-accounts-set-up         Malackowski     X
DX-       1/9/2018 email regarding "RE: Fortnite going
4036      big"                                              Sweeney               802
                                                            Sweeney;
          8/31/2019 email regarding "Re: Epic Games         Hutcheson;
DX-       Store Gives Away Amazing Games, What              Allison;
4037      More Could They Do? - IGN"                        Kreiner
          “AppKit,” Apple,
DX-       https://developer.apple.com/documentation/ap      Schiller;
4038      pkit                                              Malackowski           802; 602
DX-       5/23/2019 email regarding "Re: Board
4039      Requested Engine Material"                        Sweeney
          “Apple’s App Store Marks Historic 50
          Billionth Download,” Apple, May 16, 2013,
          https://www.apple.com/newsroom/2013/05/16         Malackowski;
DX-       Apples-App-Store-Marks-Historic-50-               Schiller;
4040      Billionth-Download                                Fischer               802; 602




                                                  Page 98
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 102 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring    ID       Epic        Date
  No.                       Description                      Witness     Only    Objection   Admitted
          Web page, Epic Games CEO Says it Will Still
DX-       Sign Exclusivity Deals With Steam Games,
4041      April 3, 2019                                   Kreiner               802; 602
          Matt Swider, “iOS 10 and iOS 10.3 features
          and updates,” TechRadar, July 20, 2017,
          https://www.techradar.com/news/software/oper
DX-       ating-systems/ios-10-release-date-news-beta-
4042      and-rumors-1311275                              Malackowski           802; 602
          “Address Book,” Apple,
DX-       https://developer.apple.com/documentation/ad    Schiller;
4043      dressbook                                       Malackowski           802; 602
                                                          Malackowski;
                                                          Schiller;
                                                          Cook;
          Slide deck titled "iOS Developer Program        Fischer;
DX-       Satisfaction Survey: Wave 4," dated February    Kosmynka;
4044      2013                                            Pruden
DX-
4045      Matthew Weissinger LinkedIn Profile             Weissinger
                                                          Google
          Document titled "Games sim-ship on Play         custodian;
DX-       Ellie Powers. Data from Ricky Singla (Play      Hitt;
4046      Biz Ops)," dated February 4, 2017               Schmalensee           802; 602
DX-       5/28/2012 email regarding "Re: Viewdini on
4047      iOS"                                            Schiller              802
DX-       11/30/2018 email regarding Partner Request -
4048      Refunds                                         Nikdel
                                                          Schiller;
                                                          Cook;
                                                          Fischer;
                                                          Kosmynka;
DX-       Document titled "Apple, Inc., iPhone SDK        Federighi;
4049      Launch," dated March 6, 2008                    Rubin                 602


          “Core Audio Overview - Introduction,” Apple,
          https://developer.apple.com/library/archive/doc Malackowski;
DX-       umentation/MusicAudio/Conceptual/CoreAudi Federighi;
4050      oOverview/Introduction/Introduction.html        Haun                  802; 602




                                                Page 99
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 103 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring ID        Epic          Date
  No.                     Description                        Witness  Only     Objection     Admitted
                                                          Schiller;
                                                          Cook;
                                                          Fischer;
DX-       Slide deck titled "App Store Competitive        Kosmynka;
4051      Analysis: FYQ2'10 Update"                       Malackowski
          Document titled “PlayStation Global
          Developer & Publisher Agreement” available
          at
DX-       https://www.sec.gov/Archives/edgar/data/9465
4052      81/000162828017005833/ex10-48.htm               Evans
          Document titled “Windows Phone Apps –
          Microsoft Store” available at                   Rubin;
DX-       https://www.microsoft.com/en-                   Microsoft
4053      us/store/apps/windows-phone                     custodian           602
DX-       1/21/2019 email regarding "Re: Retention
4054      Tool added in Tableau"                          Penwarden           602
                                                          Fischer;
          “Services security overview,” Apple,            Friedman;
DX-       https://support.apple.com/guide/security/servic Schiller;
4055      es-security-overview-sec025128f1b/1/web/1       Malackowski         802; 602
          “In Conversation With Epic Games,” The
          British Arrows,
DX-       https://www.britisharrows.com/in-
4056      conversation-with-epic-games                    Malackowski         802; 602
                                                          Cook;
DX-       2/15/2013 email regarding "Back to School       Schiller;
4057      next year..."                                   Malackowski
                                                          Schiller;
                                                          Cook;
                                                          Fischer;
DX-       Ivan Krstic, Presentation titled “How iOS       Kosmynka;
4058      Security Really Works”                          Friedman            802; 602
DX-
4059      Amendment to Agreement                          Kreiner
                                                          Sweeney;
DX-       10/31/2019 email regarding "Re: EGS FAQ         Hutcheson;
4060      discussion - Follow Up Re: Exclusivity"         Allison
          Amazon, “PlayStation 4 Games,” available at
DX-       https://www.amazon.com/PlayStation-4-
4061      Games/b?ie=UTF8&node=6427831011                 Hitt                602




                                               Page 100
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 104 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring     ID       Epic        Date
  No.                       Description                      Witness      Only    Objection   Admitted
          Matt Bertz, Article titled “Tim Sweeney
DX-       Answers Questions About The New Epic
4062      Games Store,” December 4, 2018                   Sweeney               802; 602
                                                           Malackowski;
                                                           Schiller;
DX-                                                        Federighi;
4063      U.S. Patent No. 10,852,912                       Kosmynka              602
          Owen S. Good, “How Lucasfilm used Unreal
          Engine to make The Mandalorian,” dated,
          February 20, 2020, available at
          https://www.polygon.com/tv/2020/2/20/21146
DX-       152/the-mandalorian-making-of-video-unreal-
4064      engine-projection-screen                         Sweeney               802; 602
DX-       12/19/2011 email regarding "Fwd: Android vs.     Google
4065      iOS"                                             custodian             802
DX-       5/14/2018 email regarding "iOS sideload -
4066      Curious where this is going. This fo..."         Grant; Rubin          602
          Microsoft, “Microsoft purchases ‘Minecraft,’”
          available at
DX-       https://news.microsoft.com/announcement/mic
4067      rosoft-purchases-minecraft/#                     Hitt; Wright          802; 602

DX-       11/27/2019 email regarding "Re: Epic Games
4068      Store planned policy change(Internet mail)"      Babcock
                                                           Malackowski;
                                                           Schiller;
DX-                                                        Federighi;
4069      U.S. Patent No. 10,341,852                       Kosmynka              602
DX-       We don't have a shopping cart yet (Tweet),
4070      dated January 6, 2020                            Sweeney               802; 901
DX-       1/23/2018 email regarding "Re: 1-19-2018         Penwarden;
4071      ProfileGo Captures 3846046"                      Grant
                                                           Sweeney;
                                                           Nikdel;
DX-       8/13/2020 email regarding "[Meeting Block]       Allison;
4072      Liberty block"                                   Grant; Ko
                                                           Schiller;
                                                           Cook;
DX-       Document titled “iOS Developer Program           Fischer;
4073      License Agreement”                               Kosmynka;             602




                                                Page 101
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 105 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring ID     Epic            Date
  No.                      Description                        Witness  Only Objection        Admitted
          Schiller Decl. Exhibit H - Correspondence        Schiller;
DX-       from Apple to Epic re App Store Review           Sweeney;
4074      Guidelines dated August 13, 2020                 Malackowski     802; 602
          Agreement titled "Nintendo Switch Content
DX-       License and Distribution Agreement," last
4075      updated November 15, 2019                      Evans
                                                         Malackowski;
          “Audio Toolbox,” Apple,                        Schiller;
DX-       https://developer.apple.com/documentation/au Federighi;
4076      diotoolbox                                     Haun                 802; 602
          Epic Games, “Why can’t I play Season 4 on
          iOS?” available at
          https://www.epicgames.com/help/en-
DX-       US/fortnite-c75/battle-royale-c93/why-can-t-i-
4077      play-season-4-on-ios-a6761                     Hitt; Sweeney        602

          Epic Games, “What is the Battle Pass? Where
          can I learn More?” available at
          https://www.epicgames.com/help/en-
DX-       US/fortnite-c75/battle-royale-c93/what-is-the-
4078      battle-pass-where-can-i-learn-more-a3271,        Hitt; Sweeney      602
DX-       Slide deck titled "Fortnite Subscription," dated Vogel;
4079      October 24, 2019                                 Lafontaine         602
                                                           Malackowski;
          “Intellectual Property,” Apple,                  Federighi;
DX-       https://www.apple.com/legal/intellectual-        Fischer;
4080      property                                         Schiller           802; 602
                                                           Cook;
DX-       Apple WWDC 2012 Keynote Address, June            Schiller;
4081      11, 2012                                         Federighi          802; 602
          6/14/2019 email regarding "Fwd: URGENT:
DX-       FORTNITE: Responses to recent call from
4082      App Review"                                      Kosmynka           802
DX-       Spreadsheet with sheets referring to packages
4083      and subscription packages                        Hitt               602
DX-       Document titled “Apple Pay security and          Schiller;
4084      privacy overview”                                Federighi          802; 602
DX-       Epic Games Store presentation titled “Epic
4085      Games store (PC)”                                Sweeney




                                                Page 102
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 106 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                  Sponsoring ID       Epic             Date
  No.                        Description                   Witness   Only Objection          Admitted
                                                        Malackowski;
          “What’s New in Core Motion,” Apple ,          Cook;
DX-       https://developer.apple.com/videos/play/wwdc Federighi;        106; 802;
4086      2011/423                                      Schiller         602
          10/4/2013 email regarding "Google Gives
          Android Developers Improved Analytics To
DX-       Track Users' Acquisition And Engagement
4087      Data - TechCrunch"                            Gray             802
                                                        Malackowski;
          “IOSurface,” Apple,                           Federighi;
DX-       https://developer.apple.com/documentation/ios Fischer;
4088      urface                                        Schiller         802; 602
                                                        Schiller;
DX-       Presentation titled "iPhone Buyer Survey      Malackowski;
4089      FY19-Q3 Global Report"                        Schmalensee      802; 602

          Steven Levy article titled “Phil Schiller on
          iPhone’s Launch, How It Changed Apple, and
          Why It Will Keep Going for 50 Years,”
          Wired, dated January 9, 2017 available at
          https://www.wired.com/2017/01/phil-schiller-
DX-       on-iphones-launch-how-it-changed-apple-and-                         106; 802;
4090      why-it-will-keep-going-for-50-years             Schiller            602
DX-       8/9/2018 email regarding "Re: Apple and         Sweeney;
4091      receiving gifts"                                Vogel               602
DX-       3/4/2020 email regarding "Epic Games –
4092      January 2020 Business Report"                   Babcock
          6/11/2020 email regarding "RE:
DX-       [EXTERNAL] Supporting XCloud, opening
4093      stores and platforms"                         Sweeney               802
                                                        Schmalensee;
                                                        Schiller;
DX-       Presentation re "Update on how the next year Fischer;
4094      is shaping up for the App Store"              Kosmynka;
                                                        Malackowski;
          “ARKit,” Apple,                               Schiller;
DX-       https://developer.apple.com/documentation/ark Federighi;
4095      it                                            Haun                  802; 602




                                               Page 103
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 107 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring     ID       Epic        Date
  No.                      Description                      Witness      Only    Objection   Admitted
                                                          Schiller;
                                                          Cook;
                                                          Fischer;
                                                          Kosmynka;
                                                          Rubinfeld;
DX-       Apple announces App Store Small Business        Schmalensee;
4096      Program - Apple.pdf Small Business Program Malackowski                802; 602
                                                          Schiller;
                                                          Cook;
DX-       Pete Hare and Ross LeBeau presentation titled Fischer;
4097      “What’s New in StoreKit Session 303”            Kosmynka;             802; 602
DX-       2/6/2011 email regarding "Re: Magazine
4098      subscription write up"                          Schiller              802
          “What is an API?,” Red Hat,
DX-       https://www.redhat.com/en/topics/api/what-
4099      are-application-programming-interfaces          Malackowski     X
          “What is an API?,” Red Hat,
DX-       https://www.redhat.com/en/topics/api/what-
4100      are-application-programming-interfaces          Sweeney; Ko           802; 602
          Apple, “Haiku Article Preview – Family Setup
          & Privacy,” available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/033/208513.html?cq_ck=161 Schiller;
4101      2520113150                                      Federighi             802; 602
DX-       3/28/2019 email regarding "Re: Gifting timing Hutcheson;
4102      update"                                         Kreiner
          Erick Schonfeld, “Apple Opens Up More
          Ways to Get Paid on the iPhone, Adds Key
          New Features. Apps Hit 800 Million
          Downloads.” TechCrunch , March 17, 2009,
          available at
DX-       https://techcrunch.com/2009/03/17/phone-
4103      apps-hit-800-million-downloads/                 Malackowski     X
DX-       Presentation titled “Project Liberty Update”
4104      July 1, 2020                                    Sweeney
          App Annie, “Coin Master,” available at
DX-       https://www.appannie.com/en/apps/google-                              802; 602;
4105      play/app/com.moonactive.coinmaster/             Hitt                  Illegible




                                               Page 104
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 108 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring     ID       Epic        Date
  No.                     Description                       Witness      Only    Objection   Admitted

          Sam Byford, “PSA: Fake ‘Pokemon Yellow’
          app riding high in the App Store Charts
          (update: app pulled),” theverge, February 20,
          2012, available at
DX-       https://www.theverge.com/2012/2/20/2812849/
4106      psa-fake-pokemon-yellow-app-store-iphone        Rubin           X
          Apple, “Haiku Article Preview – About the
          “Are you sure you want to open it?” alert (File
          Quarantine / Known Malware Detection) in
          OS X,” available at
          https://accp.corp.apple.com/cf#/content/haiku/a
DX-       rticle/en_US/KBase/007/201940.html?cq_ck= Schiller;
4107      1612505011134                                   Federighi             802; 602
          David Pogue, “Envelope, Please. It’s a Pogie,”
          The New York Times, Dec. 17, 2008,
          available at
DX-       www.nytimes.com/2008/12/18/technology/pers
4108      onaltech/18pogue.html                           Malackowski     X
                                                          Grimm;
DX-       9/25/2019 email regarding "Re: CODM store Schmid;
4109      propagation and exec meeting follow-ups"        Fischer               802
DX-
4110      Presentation titled "Epic Games - Kairos"       Sweeney               602
          PCMag Staff, “Every Place Apple and
          Samsung Are Suing Each Other,” PCMag,
          September 14, 2011, available at
          https://www.pcmag.com/archive/every-place-
DX-       samsung-and-apple-are-suing-each-other-
4111      287700                                          Malackowski     X
          Jacqui Cheng, “‘Who needs an app store?’
          Five years of iPhone,” ArsTechnica, June 28,
          2012, available at
DX-       https://arstechnica.com/gadgets/2012/06/who-
4112      needs-an-app-store-five-years-of-iphone/        Rubinfeld             802; 602
          Apple, “Core Motion,” available at              Malackowski;
DX-       https://developer.apple.com/documentation/cor   Federighi;
4113      emotion                                         Haun                  802; 602
                                                          Malackowski;
                                                          Schiller;
DX-                                                       Federighi;
4114      U.S. Patent No. 8,671,416                       Kosmynka              602

                                               Page 105
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 109 of 208
             Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                    Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring ID       Epic          Date
  No.                       Description                      Witness   Only Objection       Admitted
                                                          Malackowski;
                                                          Schiller;
DX-                                                       Federighi;
4115      U.S. Patent No. 10,366,278                      Kosmynka         602
                                                          Fischer;
          Apple, “Secure software updates,” available at Friedman;
DX-       https://support.apple.com/guide/security/secure Schiller;
4116      -software-updates-secf683e0b36/1/web/1          Malackowski      802; 602
          Apple, “Haiku Article Preview – Apple ID &
          Privacy,” available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/033/208650.html?cq_ck=161 Schiller;
4117      2519085040                                      Federighi        802; 602
          Apple, “Haiku Article Preview – Contact
          Apple for help with Apple ID account
          security,” available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/016/204169.html?cq_ck=161 Schiller;
4118      2523405694                                      Federighi        802; 602
DX-       6/3/2019 email regarding "Re: [kairos] Re:      Grant;
4119      Microsoft Announces Minecraft World"            Sweeney
                                                          Malackowski;
                                                          Schiller;
DX-                                                       Federighi;
4120      U.S. Patent No. 10,353,693                      Kosmynka         602
                                                          Malackowski;
                                                          Schiller;
DX-                                                       Federighi;
4121      U.S. Patent Application No. 2020/0159966        Kosmynka         602
          Apple, “Haiku Article Preview – About the
          security content of Xcode 12.0,” available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/045/211848.html?cq_ck=161 Schiller;
4122      2530457543                                      Federighi        802; 602
                                                          Sweeney;
DX-       5/22/2020 email regarding "Re: ongoing          Allison;
4123      player support fires (continued)"               Weissinger
DX-       10/7/2019 email regarding "Re: Epic Games       Sweeney;
4124      Store 5 Year P&L Deck"                          Allison




                                              Page 106
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 110 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring    ID       Epic        Date
  No.                     Description                        Witness     Only    Objection   Admitted
                                                          Schiller;
                                                          Cook;
DX-       Agreement titled “Apple Developer               Fischer;
4125      Agreement”                                      Kosmynka;
          Apple, “Apple Announces the New iPhone
          3GS—The Fastest, Most Powerful iPhone
          Yet,” June 8, 2009, available at
          https://www.apple.com/newsroom/2009/06/08
DX-       Apple-Announces-the-New-iPhone-3GS-The- Schiller;
4126      Fastest-Most-Powerful-iPhone-Yet/               Malackowski           802; 602
          Martin Robinson, “The big interview: Tim
          Sweeney on why players should embrace epic
          Games’ store,” Eurogamer.net, March 21,
          2019, available at
          https://www.eurogamer.net/articles/2019-03-
DX-       21-the-big-interview-tim-sweeney-on-why-
4127      players-should-embrace- epic-games-store        Sweeney               802; 602
                                                          Malackowski;
                                                          Schiller;
DX-                                                       Federighi;
4128      U.S. Patent No. 10,445,043                      Kosmynka              106; 602
          Apple, “Haiku Article Preview – About the
          security content of iOS 14.0 and iPadOS
          14.0,” available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/045/211850.html?cq_ck=161 Schiller;
4129      2516938855                                      Federighi             802; 602
          Apple, “Code Signing,” available at             Schiller;
DX-       https://developer.apple.com/support/code-       Federighi;
4130      signing/                                        Rubin                 802; 602

          6/21/2018 email regarding "Re: Google Play’s
DX-       redesigned Subscription Center simplifies
4131      recurring Android app bills | 9to5Google"    Fischer                  802
DX-       YouTube, “YouTube Music,” available at
4132      https://www.youtube.com/musicpremium         Hitt                     602
DX-                                                    Vogel;
4133      Presentation titled "PS4 Cross-Play Data"    Sweeney
          Apple, “Game Controller,” available at       Malackowski;
DX-       https://developer.apple.com/documentation/ga Federighi;
4134      mecontroller                                 Haun                     802; 602



                                               Page 107
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 111 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                        Sponsoring       ID       Epic        Date
  No.                      Description                           Witness        Only    Objection   Admitted
DX-       Document titled “Transcript of Apple Inc.
4135      WWDC June 9, 2008 Keynote”                          Cook; Schiller           802
DX-       7/2/2018 email regarding "Re: Android               Sweeney;
4136      Unknown Sources when Updating"                      Vogel; Rubin             602

          Sarah Perez, “App revenue tops $39 billion in
          the first half of 2019, up 15% from first half of
          last year,” TechCrunch, July 3, 2019, available
          at https://techcrunch.com/2019/07/03/app-
DX-       revenue-tops-39-billion-in-first-half-of-2019-
4137      up-15-from-first-half-of-last-year/                 Hitt                     802; 602
DX-       8/4/2020 email regarding "Re: Fw: Project           Sweeney;
4138      Liberty - mtg next steps"                           Weissinger               602
          Spreadsheet titled "Match" with tabs titled
DX-       "Downloads," "Revenue," "Unique Users,"             Match
4139      "iOS User Digital Products"                         custodian; Hitt          602
          2020.09.15 [2:30-cv-05640 Dkt. 74-5] Schiller
          Decl. Exhibit E - Letter from Douglas G.            Schiller;
DX-       Vetter (Apple) to Canon Pence (Epic) dated          Sweeney;
4140      July 10, 2020                                       Malackowski              802; 602
          Apple, “Haiku Article Preview – App Privacy
          – App Store,” available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/045/211971.html?cq_ck=161            Schiller;
4141      2523118516                                          Federighi                802; 602

          Document titled “Roll Call Release, U.S.
          Dep’t of Homeland Security & Federal Bureau
          of Investigation,” July 23, 2013, available at
DX-       https://info.publicintelligence.net/DHS-FBI-
4142      AndroidThreats.pdf                             Hitt                          802; 602
                                                         Sweeney;
DX-       Document titled "Epic Direct Pay Supported     Weissinger;
4143      Countries and Currencies – Update”             Rein
                                                         Malackowski;
          Apple, “StoreKit,” available at                Haun;
DX-       https://developer.apple.com/documentation/sto Federighi;
4144      rekit                                          Schiller                      802; 602




                                                  Page 108
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 112 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring    ID       Epic         Date
  No.                     Description                       Witness     Only    Objection    Admitted

          Apple, “Apple Previews Developer Beta of
          iPhone OS 3.0,” March 17, 2009, available at
          https://www.apple.com/newsroom/2009/03/17 Malackowski;
DX-       Apple-Previews-Developer-Beta-of-iPhone-      Schiller;
4145      OS-3-0/                                       Haun; Fischer          802; 602
                                                        Grant;
DX-       1/30/2019 email regarding "Re: Apple 30% At Sweeney;
4146      Risk_8.15.2018.pdf"                           Vogel                  106
          Reddit, "r/fuckepic - Community Notice –
          Ooblets,” available at
DX-       https://www.reddit.com/r/fuckepic/comments/c                         402; 403;
4147      lc3zf/community_notice_ooblets/               Hutcheson              802; 602
DX-       5/11/2019 email regarding "Re: Fortnite
4148      Season 9 Assets and Details"                  Shobin
DX-       Workbook with two spreadsheets titled in part Schiller;
4149      "Kantar ComTech USA"                          Malackowski            802; 602
          Microsoft, “Get Roblox – Microsoft Store,”
DX-       available at https://www.microsoft.com/en-
4150      us/p/roblox/9nblgggzm6wm                      Hitt                   802; 602
                                                        Malackowski;
          Apple, “CareKit,” available at                Schiller;
DX-       https://developer.apple.com/documentation/car Federighi;
4151      ekit                                          Haun                   802; 602
          6/14/2019 email regarding "URGENT:
DX-       FORTNITE: Responses to recent call from       Grimm;
4152      App Review"                                   Schmid                 802
DX-       Document titled CEO Meeting note, May 17,
4153      2018                                          Ko; Sweeney            802; 602
                                                        Malackowski;
          Apple, “Metal,” available at                  Haun;
DX-       https://developer.apple.com/documentation/me Federighi;
4154      tal                                           Schiller               802; 602
          Document titled “Microsoft Store – Version
DX-       8.6 Effective Date: July 10, 2020 – App
4155      Developer Agreement”                          Sweeney                602
DX-       8/5/2011 email regarding "Fwd: Android
4156      Market 2.2 :: Competitive Analysis"           Fischer                802
          Samsung Galaxy Store, “Terms and
          Conditions,” available at
DX-       https://seller.samsungapps.com/help/termsAnd
4157      Conditions.as                                 Hitt                   602

                                               Page 109
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 113 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring   ID       Epic         Date
  No.                       Description                      Witness    Only    Objection    Admitted
          Epic Games, “The Epic Games Store is now
          live,” December 6, 2018, available at
DX-       https://www.epicgames.com/store/en-             Sweeney;
4158      US/news/the-epic-games-store-is-now-live        Allison              602
DX-       8/1/2020 email regarding "Re: Upcoming
4159      Project Liberty meetings"                       Sweeney
DX-       6/8/2016 email regarding "APP STORE 2.0 |
4160      The Verge"                                      Gray                 802
          Apple, “Redownload apps and games from
DX-       Apple,” available at                            Schiller;
4161      https://support.apple.com/en-us/HT211841        Fischer              802; 602
          Apple, “Entitlements,” available at
DX-       https://developer.apple.com/documentation/bu  Rubin;
4162      ndleresources/entitlements                    Schiller               802; 602
                                                        Gray;
          Slide deck titled "App Store Pricing –        Schiller;
DX-       Decisions Expansion to 200 Tiers for          Fischer;
4163      Subscriptions"                                Malackowski
                                                        Schiller;
          Presentation titled “System Frameworks –      Fischer;
DX-       Using StoreKit for In-App Purchases with      Kosmynka;
4164      Swift 3 – Session 702 – WWDC16”               Haun                   802; 602
                                                        Cook;
          Apple, “Introducing Create ML,” available     Federighi;
DX-       athttps://developer.apple.com/videos/play/wwd Schiller;              106; 802;
4165      c2018/703/                                    Malackowski            602; 6(c)
DX-       Document titled "Project Liberty Campaign,"
4166      file dated June 30, 2020                      Sweeney                602
          Document titled “App Developers Deserve a
DX-       Level of Playing Field,” Coalition for App                           106; 802;
4167      Fairness                                      Ong                    901; 602
          Apple, “App Store Small Business              Schiller;
          Program,”available at                         Cook;
DX-       https://developer.apple.com/app-store/small- Fischer;
4168      business-program/                             Kosmynka;              602
          Epic Games Inc. Apple Discovery 12/2/2020
DX-       Non-GAAP (unaudited) Commissions to 3rd
4169      Party Platforms                               Kreiner                602
DX-       Presentation titled "EEDAR - Gamer            Schiller;
4170      Segmentation 2018 Syndicated Report"          Malackowski            802; 602




                                               Page 110
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 114 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring       ID       Epic        Date
  No.                       Description                        Witness        Only    Objection   Admitted
          Apple, “App Store Preview: Match™ - #1
          Dating App,” available at
DX-       https://apps.apple.com/us/app/match-1-dating- Schiller;
4171      app/id305939712                               Fischer                      802; 602

DX-       Slide deck titled in part "Google Play," dated    Google
4172      March 2020                                        custodian; Hitt          802; 602
          Apple, “Haiku Article Preview – Face ID
          Diagnostics & Privacy,” available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/040/210668.html?cq_ck=161          Schiller;
4173      2517947162                                        Federighi                802; 602
                                                            Malackowski;
                                                            Schiller;
DX-                                                         Federighi;
4174      U.S. Patent No. 10,176,845                        Kosmynka                 602
          Business of Apps, “App Monetization
          Models,” available at
          https://www.businessofapps.com/marketplace/
DX-       app-monetization/research/app-monetization-
4175      models/                                     Hitt                           802; 602

          Youtube, “Apple – WWDC 2015”, June 15,
          2015,
          https://www.youtube.com/watch?v=_p8AsQha          Malackowski;
          VKI, (Apple intends to show portions of the       Schiller;
DX-       video corresponding to the following portions     Cook;                    106; 802;
4176      of the transcript: 13:20-19:8, 56:1-57:3)         Federighi                602
DX-       Email from Matt Weissinger, dated May 15,
4177      2020                                              Weissinger
                                                            Schmalensee;
                                                            Schiller;
                                                            Cook;
DX-       Presentation titled "Kick off Services with an    Fischer;
4178      update on the App store"                          Kosmynka;                802; 602
          4/27/2020 email regarding "Accepted: Mobile
DX-       Payment Strategies @ Thu Apr 30, 2020
4179      12:30pm - 2pm (EDT) (Ed Zobrist)"              Weissinger




                                                 Page 111
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 115 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                       Sponsoring    ID       Epic        Date
  No.                      Description                          Witness     Only    Objection   Admitted

          Apple, “Haiku Article Preview – About the
          security content of iTunes 11.0.3,” available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/010/202737.html?cq_ck=161 Schiller;
4180      2527951138                                       Federighi               802; 602
                                                           Malackowski;
          Apple, “IOBluetooth,” available at               Federighi;
DX-       https://developer.apple.com/documentation/iob Fischer;
4181      luetooth                                         Schiller                802; 602

          Nintendo, “Buy digital: Download and play
DX-       today,” available at
4182      https://www.nintendo.com/games/buy-digital/        Hitt                  602
          Document titled in part "Public Affairs
DX-       Proposal: Project Liberty for Epic Games”
4183      July 20, 2020                                      Weissinger            802
          Epic Games,“Why don't all of my V-Bucks
          transfer across platforms?,” available at
          https://www.epicgames.com/help/en-
          US/fortnite-c75/billing-support-c121/why-don-
DX-       t-all-of-my-vbucks-transfer-across-platforms-
4184      a3305                                              Sweeney               602
DX-       4/30/2020 email regarding "Re: Sync on             Sweeney;
4185      mobile payment strategy"                           Shobin
          Tim Sweeney Dealbook Interview, November
          18, 2020
          https://www.youtube.com/watch?v=OWJ8TIn
          3cRM, video and transcript (Apple intends to
          show portions of the video corresponding to
DX-       the following portions of the transcript: 2:3-5;
4186      3:5-19; 8:7-9:6)                                   Sweeney               802; 602
DX-       Presentation titled "iPhone Owner Study,"          Schiller;
4187      dated June 2012                                    Malackowski           802; 602
                                                             Malik;
DX-       10/2/2019 email regarding "Epic+Apple              Grimm;
4188      Weekly Sync"                                       Schmid
          Minecraft, “How do you want to play,”
DX-       available at https://www.minecraft.net/en-
4189      us/get-minecraft/#                                 Hitt; Wright          802; 602
DX-       5/17/2020 email regarding "Re:
4190      Communications Notes"                              Weissinger

                                                 Page 112
         Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 116 of 208
             Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                    Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring      ID       Epic        Date
  No.                     Description                        Witness       Only    Objection   Admitted
DX-     6/13/2019 email regarding "Re: UE4
4191    Encryption Vulnerability Disclosure"              Penwarden
        Document titled "Transcirpt of Apple Inc.         Schiller;
        Preview Developer Beta of iPhone OS 3.0           Fischer;
DX-     Town Hall Presentation," dated March 17,          Rubinfeld;
4192    2009                                              Schmalensee             802; 602
        Evans, David S. and Richard Schmalensee,
        “Chapter 2 – The “Grab All the Eyeballs”
        Fallacy,” Matchmakers: The New Economics
DX-     of Multisided Platforms, Harvard Business         Schmalensee;
4193    Review Press, May 3, 2016,                        Evans                   106; 602
        Jim Dalrymple, “AIM highlights iPhone demo
        apps,” MacWorld, March 6, 2008
DX-     https://www.macworld.com/article/1132401/ai
4194    m.html                                            Malackowski       X
        Apple, “Haiku Article Preview – iOS product
        security: Validations and guidance,” available
        at
        https://accp.corp.apple.com/content/haiku/artic
DX-     le/en_US/KBase/010/202739.html?cq_ck=161        Schiller;
4195    2612845137                                      Federighi                 802; 602
                                                        Schiller;
                                                        Cook;
DX-      Presentation titled “Managing Subscriptions    Fischer;
4196     with In-App Purchase – Session 308”            Haun; Pruden              802; 602
         Apple, “Certificates, Identifiers & Profiles”  Malackowski;
         available at                                   Schiller;
DX-      https://developer.apple.com/account/resources/ Haun;
4197     certificates/list                              Friedman                  802; 602
                                                        Sweeney;
DX-      Document titled "Project Liberty Press Rude Weissinger;
4198     Q&A - Staging"                                 Rein

DX-      Spreadsheet titled "US sales: iPhone, iPad,      Rubinfeld;
4199     and iPod Touch: Q4FY208-Q4FY2019"                Schiller; Cook          602
         Email from DJ Powers to Steam SWAT
         Release re Epic Games Store, subject "Talking
DX-      points from recent trip," dated January 27,
4200     2019                                             Hitt                    802; 602
DX-      Spreadsheet calendar from August 3 - 19,
4201     2020 re various Project Liberty projects         Sweeney                 602



                                               Page 113
         Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 117 of 208
            Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                   Apple Inc.'s Trial Exhibit List
Exhibit                                                 Sponsoring      ID       Epic        Date
  No.                     Description                     Witness       Only    Objection   Admitted
DX-     Distribution Agreement between Epic Games,
4202    Inc. and a Company                              Sweeney; Hitt          602
        2020.08.23 [4:20-cv-05640 Dkt. 41-15] -
        Byars decl. iso Motion for TRO Ex. O.pdf
DX-     Epic Games, Inc. (Enterprise acct) DPLA         Sweeney;
4203    (6/30/2020)                                     Schiller               602
DX-     Apple Fandom, “Xcode,” available at
4204    https://apple.fandom.com/wiki/Xcode             Malackowski            802; 602
        Apple, “Apple’s App Store Downloads Top
        Two Billion,” September 28, 2009, available
        at                                              Malackowski;
        https://www.apple.com/newsroom/2009/09/28       Schiller;
DX-     Apples-App-Store-Downloads-Top-Two-             Fischer;
4205    Billion/                                        Schmalensee            802; 602
                                                        Penwarden;
                                                        Sweeney;
                                                        Epic
DX-     4/13/2018 email regarding "Re: Keyboard and Document
4206    Mouse in PUBG Mobile"                           Custodian
        Apple, “Apple Developer Enterprise
        Program,” available at
DX-     https://developer.apple.com/programs/enterpris Schiller;
4207    e/                                              Malackowski            802; 602
DX-     3/27/2009 email regarding "Re: App Store
4208    refund issue"                                   Gray; Pruden           802
        2020.08.23 [4:20-cv-05640 Dkt. 41-18] -
DX-     Byars decl. iso Motion for TRO Ex. R Psyonix Sweeney;
4209    Developer Agreement (11/14/2019)                Schiller               602
        Apple, “What is Cocoa? ,” available at
        https://developer.apple.com/library/archive/doc Malackowski;
DX-     umentation/Cocoa/Conceptual/CocoaFundame Haun;
4210    ntals/WhatIsCocoa/WhatIsCocoa.html              Federighi              802; 602

                                                     Malackowski;
DX-     Apple, “From Code to Customer,” available at Federighi;
4211    https://developer.apple.com/programs/        Haun; Schiller            802; 602
                                                     Schiller;
                                                     Cook;
DX-     Agreement titled “Apple Developer Program Fischer;
4212    License Agreement”                           Kosmynka;                 802; 602




                                             Page 114
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 118 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring    ID       Epic        Date
  No.                        Description                      Witness     Only    Objection   Admitted
          Android, “Permissions on Android,” available
          at                                             Rubin;
DX-       https://developer.android.com/guide/topics/per Google
4213      missions/overview#dangerous_permissions        custodian         X
                                                         Malackowski;
                                                         Schiller;
                                                         Cook;
DX-       Slide deck titled "iOS Apps Reviewed           Fischer;
4214      Summary," dated March 11, 2020                 Kosmynka;
DX-       F-Droid, “What is F-Droid,” available at
4215      https://f-droid.org/en/                        Rubin                   802; 602

          Apple, “Purchase and Activation,” available at   Schiller;
DX-       https://developer.apple.com/support/purchase-    Federighi;
4216      activation/                                      Rubin                 802; 602
          Entertainment Software Association, “2019
          Essential Facts About the Computer and
          Video Game Industry,” May 2019, available at
          https://www.theesa.com/wp-
DX-       content/uploads/2019/05/ESA_Essential_facts
4217      _2019_final.pdf                                  Hitt                  802; 602

DX-       10/2/2019 email regarding "RE: Epic Games –
4218      August 2019 Business Report(Internet_mail)"      Sweeney
DX-       Slack Thread ID: 2951608166 among Josh
4219      Sachs, David Nikdel                              Sweeney               602
          Evans, David S. and Richard Schmalensee,
          “Chapter 28 - Markets with Two-Sided
          Platforms,” Issues in Competition Law and
DX-       Policy (ABA Section of Antitrust Law), 1,        Schmalensee;
4220      2008, pp. 667-693                                Evans                 602
DX-       8/9/2018 email regarding "Re: Fortnite
4222      Android ISSUE"                                   Sweeney
          Apple, “Quartz,” available at                    Malackowski;
DX-       https://developer.apple.com/documentation/qu     Haun;
4223      artz                                             Federighi             802; 602
                                                           Schiller;
                                                           Cook;
                                                           Fischer;
                                                           Kosmynka;
DX-       Presentation titled "App Store Developer         Gray;
4224      Study, US, China, Japan," dated May 2017         Schmalensee           802; 602

                                                Page 115
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 119 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                       Sponsoring ID       Epic        Date
  No.                      Description                          Witness   Only Objection     Admitted
                                                             Schiller;
                                                             Cook;
DX-       Agreement titled “Mac Developer Program            Fischer;
4225      License Agreement”                                 Kosmynka;        602
                                                             Schiller;
                                                             Cook;
                                                             Fischer;
                                                             Kosmynka;
                                                             Pruden;
DX-       Presentation titled “Maximizing Apple              Grimm;
4226      Development Resources – Session 415”               Schmid; Haun     802; 602

          Saul Hansell, “Programmers Welcome for the
          iPhone… Next Year,” NYTimes, October 17,
          2007, available at
DX-       https://bits.blogs.nytimes.com/2007/10/17/prog
4227      rammers-welcome-for-the-iphonenext-year/       Schiller             802; 602
DX-
4228      Document titled “Sustained Release Goals”          Grant
DX-       Presentation titled "Fortnite Batle Royale /
4229      iOS + Android Go to Market Plan"                   Sweeney

          Apple, “iPhone to Support Third-Party Web
          2.0 Applications,” , June 11, 2007, available at
          https://www.apple.com/newsroom/2007/06/11i
DX-       Phone-to-Support-Third-Party-Web-2-0-
4230      Applications/                                      Schiller         802; 602
          Apple, “Meet the developer: Philip Lam,”
          April 24, 2020, available at                       Schiller;
DX-       https://developer.apple.com/news/?id=wk9cj82       Pruden;
4231      2                                                  Malackowski      802; 602
          Apple, “Apple Website Terms of Use,”               Fischer;
          available at                                       Friedman;
DX-       https://www.apple.com/legal/internet-              Schiller;
4232      services/terms/site.html                           Malackowski      802; 602
          2/7/2020 email regarding "Re: FORTNITE:
DX-       Harley Quinn Integration Approval and              Malik;
4233      Feature Assets"                                    Schmid           802




                                                 Page 116
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 120 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring    ID       Epic         Date
  No.                       Description                     Witness     Only    Objection    Admitted
          Gordon Corera, “Iran ‘hides spyware in
          wallpaper, restaurant and games apps’,” BBC,
          February 8, available at
DX-       https://www.bbc.com/news/technology-
4234      55977537                                     Rubin                   802; 602
DX-       1/30/2019 email regarding "Re: Apple 30% At
4235      Risk_8.15.2018.pdf"                          Grant; Vogel

DX-       Agreement between Epic Games International
4236      S.a.r.l., and a Company, dated March 8, 2019 Weissinger
                                                         Schiller;
DX-       Apple, “Apple Security Bounty,” available at Federighi;
4237      https://developer.apple.com/security-bounty/ Rubin                   802; 602
          Presentation titled "Epic Games / Fortnite
DX-       Moblie / Adam Sussman Onboarding -
4238      January 2020"                                  Babcock               602
DX-                                                      Grimm;
4239      8/1/2019 email regarding "Thank You."          Schmid
                                                         Schiller;
                                                         Cook;
DX-       Document titled “Schedule 2 v12” August 10, Fischer;
4240      2014                                           Kosmynka;             602
          Apple. “Enrollment,” available at              Schiller;
DX-       https://developer.apple.com/support/enrollment Federighi;
4241      /                                              Rubin                 802; 602
DX-       Document titled in part CEO Meeting note,
4242      May 17, 2018                                   Sweeney               802; 602
DX-       12/20/2018 email regarding "Re: Exclusive      Schmid;
4243      Fortnite Offer Recap"                          Fischer               802
          “Form 6-K,” Nokia Corporation, August 01,
          2006, available at https://nokia.gcs-
DX-       web.com/static-files/092db310-669e-4013-
4244      9a76-bf4497d26ac1                              Schmalensee           602
          Apple, “DeviceCheck,” available at             Malackowski;
DX-       https://developer.apple.com/documentation/de Federighi;
4245      vicecheck                                      Haun                  802; 602
          Apple, “Statement by Apple on App Store
          Review Guidelines,” Apple Newsroom,
          September 9, 2010, available
          athttps://www.apple.com/newsroom/2010/09/0 Rubinfeld;
DX-       9Statement-by-Apple-on-App-Store-Review- Schiller;
4246      Guidelines                                     Kosmynka              802; 602

                                               Page 117
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 121 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring     ID       Epic        Date
  No.                        Description                     Witness      Only    Objection   Admitted
          7/27/2020 email regarding "Updated
          invitation: Weekly Project Liberty Update @     Sweeney;
DX-       Wed Aug 12, 2020 3pm - 4:30pm (EDT)             Grant; Ko;
4247      (Alec Shobin)"                                  Weissinger
DX-       Apple Developer, “SceneKit,” available at       Schiller;
4248      https://developer.apple.com/scenekit            Fischer; Haun          802; 602
          8/27/2018 email regarding "Fwd: Fortnite’s
DX-       Bad Bug, Epic’s Complaint, The Downside of      Sweeney;
4249      Open"                                           Rubin; Vogel           802; 602
          Microsoft, “Windows Apps,” available at
DX-       https://www.microsoft.com/en-
4250      us/store/apps/windows                           Hitt; Wright           602
          YouTube, September 13, 2018, available at
          https://www.youtube.com/watch?v=wFTmQ27
          S7OQ (Apple intends to show portions of the
DX-       video corresponding to the following portions   Malackowski;           106; 802;
4251      of the transcript: 29:4-30:16)                  Schiller               602
          Apple, “Apple Developer Documentation,”
DX-       available at                                    Schiller;
4252      https://developer.apple.com/documentation/      Malackowski            802; 602
                                                          Rubin;
DX-       Android, “Licenses,’ available at               Google
4253      https://source.android.com/setup/start/licenses custodian        X
          Apple, “Hot News,” available at
DX-       https://web.archive.org/web/20071018221832/
4254      http://www.apple.com/hotnews/                   Schiller               802; 602
          Epic Games,“What platforms or devices are
          compatible with Fortnite?,” available at
          https://www.epicgames.com/help/en-
          US/fortnite-c75/technical-support-c118/what-
DX-       platforms-or-devices-are-compatible-with-
4255      fortnite-a6693                                  Sweeney                602
DX-       Agreement titled "Playstation Global
4256      Developer & Publisher Agreement"                Sweeney                602
DX-       Twitter “Andrew Grant's Tweet” dated Jan. 2,
4257      2018                                            Grant                  802
DX-       1/21/2020 email regarding "Re: Fortnite         Sweeney;
4258      Weekly KPIs Update - Week of 1/13/20"           Vogel                  602
DX-       Apple, “iPhone 3G on Sale Tomorrow,” July Schiller;
4259      10, 2008                                        Cook;                  802; 602




                                               Page 118
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 122 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring    ID       Epic        Date
  No.                        Description                     Witness     Only    Objection   Admitted
          GitHub, “Open-Source Android Apps,”
DX-       available at https://github.com/pcqpcq/open-
4260      source-android-apps                              Rubin          X
                                                           Schiller;
                                                           Cook;
                                                           Fischer;
DX-       Presentation titled “Protecting Your Users’      Kosmynka;
4261      Privacy – Session 714”                           Friedman             802; 602
DX-       12/20/2018 email regarding "Re: Apple
4262      Gifting, Promotions and Bundle"                Sweeney
          Apple Developer, “Choosing a Membership,”
          available at
DX-       https://developer.apple.com/support/compare- Schiller;
4263      memberships/                                   Fischer; Haun          802; 602
                                                         Schiller;
                                                         Cook;
                                                         Fischer;
                                                         Kosmynka;
DX-       Legal – “Apple Privacy Policy,” available at   Friedman;              802; 602;
4264      www.apple.com/legal/privacy/en-ww/             Rubin                  Illegible
          Ingrid Lunden, “iTunes App Store Passes
          1.5M Apps, 100B Downloads, $30B Paid to
          Developers to Date,” TechCrunch, June 8,
          2015, available at
          https://techcrunch.com/2015/06/08/itunes-app-
DX-       store-passes-1-5m-apps-100b-downloads-30b-
4265      paid-to-developers/                            Malackowski      X
                                                         Sweeney;
DX-       5/1/2019 email regarding "Re: Fraud update     Allison;
4266      for week of April 14th"                        Kreiner
          Apple, “App Store Preview: TIDAL Music,”
          available at
DX-       https://apps.apple.com/us/app/tidal-           Schiller;
4267      music/id913943275                              Fischer                802; 602
DX-       Presentation titled “Epic Games – Project
4268      Liberty Comms, May 2020”                       Sweeney
DX-       2/23/2018 email regarding "Re: Android -       Sweeney;
4269      wild idea"                                     Vogel                  602
                                                         Schmalensee;
          slide deck titled, "Epic Games Fortnite Mobile Sweeney;
DX-       - Adam Sussman Onboarding," dated January Weissinger;
4270      2020                                           Malik                  602

                                                Page 119
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 123 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring      ID       Epic        Date
  No.                      Description                        Witness       Only    Objection   Admitted

          Apple, “Apple’s App Store Downloads Top
          10 Billion,” January 22, 2011, available at Malackowski;
DX-       https://www.apple.com/newsroom/2011/01/22 Schiller;
4271      Apples-App-Store-Downloads-Top-10-Billion/ Fischer                       802; 602

          Claud Xiao, “KeyRaider: iOS Malware Steals
          Over 225,000 Apple Accounts to Create Free
          App Utopia,” Paloaltonetworks.com, August
          30, 2015, available at
          https://unit42.paloaltonetworks.com/keyraider-
DX-       ios-malware-steals-over-225000-apple-
4272      accounts-to-create-free-app-utopia               Rubin                   802; 602
DX-       8/5/2020 email regarding "STAGING - Project
4273      Liberty Public-Facing Media Q&A"              Weissinger
DX-       Presentation titled “iPhone Software          Schiller;
4274      Roadmap”                                      Cook; Fischer
                                                        Schmalensee;
                                                        Schiller;
                                                        Cook;
          Presentation titled "iPhone Owner Survey, US, Fischer;
DX-       UK, France, Germany, China and Japan,"        Kosmynka;
4275      dated March 2017                              Malackowski                802; 602
          Document titled “Exhibit B, In-Game
DX-       Transaction Rider to the Epic Games Store     Allison;
4276      Distribution Agreement”                       Sweeney
          Workbook titled "Epic Games Inc Apple
          Discovery 12/2/2020 Non-GAAP (unaudited)" Sweeney;
DX-       with two spreadsheets: Tab 1 "iOS"; Tab 2     Weissinger;
4277      "Android"                                     Vogel; Rein

DX-       Apple, “Apple Software License Agreements,” Schiller;
4278      available at https://www.apple.com/legal/sla/ Malackowski                802; 602

          Apple, “Choosing a Membership,” available at     Schiller;
DX-       https://developer.apple.com/support/compare-     Federighi;
4279      memberships/                                     Rubin                   802; 602
DX-       9/28/2016 email regarding "Fwd: Heads up:
4280      Incorrect SPI rejections"                        Kosmynka                802
DX-       1/10/2007 email regarding "Fwd: Coverage                                 802; 1002;
4281      Analysis - iPhone 1.9.07"                        Cook; Schiller          602



                                                Page 120
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 124 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                        Sponsoring ID       Epic       Date
  No.                       Description                          Witness   Only Objection    Admitted
                                                              Malackowski;
                                                              Schiller;
DX-                                                           Federighi;
4282      U.S. Patent No. 9,531,779                           Kosmynka         602
DX-       8/26/2019 email regarding "Re: August 2019          Sweeney;
4283      bonus proposal(Internet mail)"                      Babcock
DX-       12/7/2019 email regarding "Re: Video End
4284      Slate Logos"                                        Epic custodian
                                                              Malackowski;
                                                              Schiller;
DX-                                                           Federighi;
4285      U.S. Patent No. 10,719,303                          Kosmynka         602
          FCC 08-028, in the Matter of Annual Report
          and Analysis of Competitive Market
          Conditions with Respect to Commercial
          Mobile Services, before the Federal
DX-       Communications Commission - Twelfth
4286      Report, February 4, 2008                            Malackowski      802; 602

          Apple March 2008 Event, SDK launch, video
          and transcript (Apple intends to show portions
          of the video corresponding to the following
          portions of the transcript: 2:1-17; 3:16-22; 6:9-   Schiller;
DX-       25; 17:17-18:19; 19:10-37:4; 50:23-51:12;           Cook;
4287      52:20-57:13; 58:14-19; 59:5-24; 63:11-17)           Rubinfeld        802; 602
          Apple, “Teaching Code," available at
DX-       https://www.apple.com/education/k12/teaching
4288      -code/                                              Schiller         802; 602
          Apple, “Haiku Article Preview – About
          privacy information on the App Store and the
          choices you have to control your data,”
          available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/045/211970.html?cq_ck=161            Schiller;
4289      2503342900                                          Federighi        802; 602
          Brandon Sheffield, “The Future Human: An
          Interview with Tim Sweeney,” Gamasutra,
          December 28, 2012, available at
          https://www.gamasutra.com/view/feature/1841
          56/the_future_human_an_interview_.php?page
DX-       =2&_sm_au_=iVVj5Zf7SMvN1S3PFcVTvKQ
4290      kcK8MG                                              Sweeney          802; 602

                                                  Page 121
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 125 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                       Sponsoring      ID       Epic            Date
  No.                        Description                        Witness       Only    Objection       Admitted
          Fortnite, “FAQ–General,” available
          athttps://web.archive.org/web/2017090911542
DX-       2/https://www.epicgames.com/fortnite/en-
4291      US/faq                                             Hitt; Sweeney           602; Illegible
          Roblox, “Roblox VR,” available at
DX-       https://en.help.roblox.com/hc/en-
4292      us/articles/208260046-Roblox-VR                    Hitt                    802; 602
          Apple Event WWDC 2007, available at
          https://www.youtube.com/watch?v=ubm2dYzo
          DW8, video and transcript (Apple intends to
          show portions of the video corresponding to
DX-       the following portions of the transcript: 58:18-
4293      60:11)                                             Schiller                802; 602
          10/17/2007 email regarding "Coverage
DX-       analysis: third party applications on the
4294      iPhone"                                            Cook; Schiller          802; 1002
          Apple, “UIKit,” available at                       Malackowski;
DX-       https://developer.apple.com/documentation/uik      Haun;
4295      it                                                 Federighi               802; 602
          2020.08.13 [2:20-cv-05640 Dkt. 1] Epic
DX-       Games Complaint Ex. B -- App Review
4296      Guidelines                                         Schiller                602
DX-
4297      8/24/2018 email regarding "Re: Security bug" Sweeney                       802
DX-       7/21/2020 email regarding "Re: payment
4298      processing security audit"                   Vogel; Ko
                                                       Schiller;
                                                       Cook;
                                                       Fischer;
DX-       Agreement titled “Apple Developer Program Kosmynka;
4299      License Agreement”                           Friedman                      602
          Kris Carlon, “Android version distribution:
          Are Google’s faster rollout initiatives
          working?,” Androidauthority.com, May 24,
          2020, available at                           Rubin;
DX-       https://www.androidauthority.com/android-    Google
4300      version-distribution-748439/                 custodian               X
                                                       Malackowski;
                                                       Schiller;
DX-                                                    Federighi;
4301      U.S. Patent No. 10,579,713                   Kosmynka                      602



                                                 Page 122
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 126 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring       ID       Epic        Date
  No.                     Description                          Witness        Only    Objection   Admitted
          Apple, “Apple Releases iOS 8 SDK With
          Over 4,000 New APIs,” June 2, 2014,
          available at
          https://www.apple.com/newsroom/2014/06/02
DX-       Apple-Releases-iOS-8-SDK-With-Over-4-000- Malackowski;
4302      New-APIs/                                 Federighi                        802; 602

DX-       Slide deck titled in part "Google Play," dated    Google
4303      October 2020                                      custodian; Hitt          802; 602
          8/8/2018 email regarding "Re: Potential           Penwarden;
DX-       mitigations / Pivots to discuss for Android       Hutcheson;
4304      Launch"                                           Rubin                    602

          Acquired, “Epic Games, Season 7, Episode 3,”
DX-       September 1, 2020, available at
4305      https://www.acquired.fm/episodes/epic-games Hitt                           802; 602
                                                        Schiller;
                                                        Kosmynka;
                                                        Grimm;
          4/21/2020 email regarding "Re: The Verge -    Schmid;
DX-       Epic gives in to Google and releases Fortnite Fischer;
4306      on the Play Store"                            Pruden
          Dean Takahashi, “Sony invests $250 million
          in Fortnite maker Epic Games,”
          Venturebeat.com, July 9, 2020, available at
          https://venturebeat.com/2020/07/09/sony-
DX-       invests-250-million-in-fortnite-maker-epic-                                402; 802;
4307      games/                                        Sweeney                      602
          Defendant and Counterclaim Plaintiff Apple
DX-       Inc.'s Notice of Deposition of Plaintiff and
4308      Counter-Defendant Epic Games, Inc.            Vogel                        602
          Taylor Lyles, “Apple’s free learn-to-code
          Swift Playgrounds sandbox arrives on Mac,”
          The Verge, February 12, 2020, available at
          https://www.theverge.com/2020/2/12/2113557
DX-       3/apple-swift-playgrounds-coding-app-
4309      available-mac                                 Malackowski            X

DX-       Document titled in part "US Smartphone NPS Google
4310      Analysis"                                  custodian; Hitt                 802; 602
DX-       3/10/2018 email regarding "RE: Fortnite
4311      announcement coming"                       Sweeney                         802

                                                 Page 123
         Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 127 of 208
            Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                   Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring ID       Epic         Date
  No.                      Description                       Witness  Only    Objection    Admitted
DX-     Presentation titled "iPhone Buyer Survey          Schiller;
4312    FY20-Q1 Global Report"                            Malackowski
        Transcript of podcast, "WWDC preview: A
        conversation with Apple's former app
DX-     approval chief by Foundering" dated May 27,
4313    2019                                              Shoemaker          802; 602

DX-     Presentation titled "Epic Games / Fortnite
4314    Mobile / Mobile Business Update/Deep Dive" Sweeney

        Apple, “Haiku Article Preview – About Touch
        ID security on iPhone and iPad,” available at
        https://accp.corp.apple.com/content/haiku/artic
DX-     le/en_US/KBase/018/204587.html?cq_ck=161          Schiller;
4315    2519834279                                        Federighi          802; 602
        David S. Evans and Michael Salinger, “Why
        Do Firms Bundle and Tie? Evidence from
        Competitive Markets and Implications for
DX-     Tying Law,” Yale Journal on Regulation,           Rubinfeld;
4316    22(1), 2005, 37–89                                Evans              602
        Paul Hudson, “How to create a peer-to-peer
        network using the multipeer connectivity
        framework,” Hacking with Swift, May 28,
        2019, available at
        https://www.hackingwithswift.com/example-
        code/networking/how-to-create-a-peer-to-peer-
DX-     network-using-the-multipeer-connectivity-
4317    framework                                     Malackowski            802; 602

        Apple, “Haiku Article Preview – iTunes Store:
        Hiding and unhiding purchases,” available at
        https://accp.corp.apple.com/content/haiku/artic
DX-     le/en_US/KBase/005/201322.html?cq_ck=161 Schiller;
4318    2520714318                                      Federighi            802; 602
DX-     9/14/2019 email regarding "Re: Epic Games
4319    Store Investment - Paradox(Internet mail)"      Allison
DX-
4320    Slack Chat Thread ID: 3020974105                  Grant




                                               Page 124
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 128 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring     ID       Epic        Date
  No.                     Description                       Witness      Only    Objection   Admitted

                                                        Schiller;
                                                        Cook;
                                                        Fischer;
                                                        Kosmynka;
DX-       Slide deck titled "App Store Developers       Gray;
4321      Profiling Research," dated March 2015         Schiller; Haun          802; 602
                                                        Penwarden;
                                                        Weissinger;
          Spreadsheet with three tabs: Tab 1            Babcock;
DX-       "Commissions"; Tab 2 "Financials"; Tab 3      Schmalensee;
4322      "Gift Cards""                                 Hitt                    602
                                                        Schiller;
                                                        Cook;
DX-       Document titled “Schedule 2 v21,” January 8, Fischer;
4323      2015                                          Kosmynka;               602
          Epic Games Inc. v Apple Inc. In re Apple
DX-       iPhone Antitrust Lititgation - Declaration of
4324      Craig Donato, dated January 15, 2021          Hitt                    802; 602
DX-       1/30/2019 email regarding "Re: Fortnite x
4325      Marshmello x Apple Music x App Store"         Rein
DX-       9/11/2017 email regarding "Re: WeChat
4326      Games"                                        Sharma                  802; 602
                                                        Schiller;
                                                        Cook;
DX-       Agreement titled “iOS Developer Program       Fischer;
4327      License Agreemenet”                           Kosmynka;               602
DX-       Letter from LAW FIRM dated January 31,        Babcock;                402; 403;
4328      2020                                          Sweeney                 602
                                                        Malackowski;
                                                        Schiller;
DX-                                                     Federighi;
4329      U.S. Patent No. 10,891,369                    Kosmynka                106; 602
DX-       6/22/2018 email regarding "Fortnite Android Sweeney;
4330      launch plan"                                  Rein
DX-       6/9/2016 email regarding "Fwd: Subs 2.0:      Schiller;
4331      Developer Reactions"                          Fischer                 802

DX-       The Fortnite Team ,”Gifting Coming To Battle
4332      Royale,” Epic Games, dated Nov. 17, 2018     Vogel                    602
DX-       4/24/2020 email regarding "Mobile payment
4333      strategies"                                  Nikdel; Ko               602

                                               Page 125
        Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 129 of 208
            Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                   Apple Inc.'s Trial Exhibit List
Exhibit                                              Sponsoring        ID       Epic        Date
  No.                     Description                  Witness         Only    Objection   Admitted
DX-     12/27/2019 email regarding "Re: Clawback on
4334    other platforms like Nintendo's"            Nikdel

DX-     Agreement between Epic Games, International     Schmalensee;
4335    S.à.r.l., and a Company, dated August 9, 2018   Sweeney
        12/11/2012 email regarding "Re: The Next
        Web: Microsoft balks at Apple’s 30% fee,
DX-     leaving SkyDrive and apps that integrate with
4336    it in the lurch on iOS"                         Schiller              802
        David Evans and Richard Schmalensee, “The
        Antitrust Analysis of Multisided Platform
        Business,” In Roger D. Blair and D. Daniel
        Sokol (Eds.), Oxford Handbook of
DX-     International Antitrust Economics, Oxford,      Schmalensee;
4337    2015, pp. 404-447                               Evans                 106; 602
                                                        Schiller;
                                                        Cook;
DX-                                                     Fischer;
4338    App Review Guidelines-June 3, 2019              Kosmynka;
DX-     5/8/2019 email regarding "mobile push/banner
4339    of two upcoming events"                        Malik
                                                       Malackowski;
        “The App Store turns 10,” Apple, July 5,       Schiller;
        2018, available at                             Fischer;
DX-     https://www.apple.com/newsroom/2018/07/ap Schmalensee;
4340    p-store-turns-10                               Hitt                   802; 602
        “Metal, Accelerating graphics and much
DX-     more,” Apple Developer, available at           Schiller;
4341    https://developer.apple.com/metal              Federighi              802; 602
        Presentation titled "Epic Games Store,
DX-     Presentation to the Board of Directors," dated
4342    August 13, 2020                                Babcock                602
                                                       Schiller;
        Presentation titled “Using Receipts to Protect Cook;
DX-     Your Digital Sales,” Section 308, by James     Fischer;
4343    Wilson, Mac App Store                          Kosmynka               802; 602
                                                       Malackowski;
                                                       Schiller;
DX-                                                    Federighi;
4344    U.S. Patent Application No. 2021/0004454       Kosmynka               602




                                             Page 126
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 130 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                  Sponsoring ID      Epic                Date
  No.                       Description                    Witness   Only Objection            Admitted
          “Core Graphics,” Apple,                       Malackowski;
DX-       https://developer.apple.com/documentation/cor Federighi;
4345      egraphics                                     Haun             802; 602
          “Apple Opens Up More Ways To Get Paid On
          The iPhone, Adds Key New Features. Apps
          Hit 800 Million Downloads.” TechCrunch,
          March 17, 2009, available at
DX-       https://techcrunch.com/2009/03/17/phone-      Schiller;
4346      apps-hit-800-million-downloads                Malackowski      802; 602
          “Apple’s App Store Downloads Top 1.5
          Billion in First Year,” Apple, July 14, 2009,
          available at
          https://www.apple.com/newsroom/2009/07/14 Malackowski;
DX-       Apples-App-Store-Downloads-Top-1-5-           Schiller;
4347      Billion-in-First-Year                         Fischer          802; 602

          “Performing Calculations on a GPU,” Apple,
          available at
          https://developer.apple.com/documentation/me Federighi;
DX-       tal/basic_tasks_and_concepts/performing_calc Haun;
4348      ulations_on_a_gpu?preferredLanguage=occ.        Malackowski         802; 602
                                                          Sweeney;
                                                          Grant;
                                                          Kreiner;
DX-                                                       Weissinger;
4349      Epic structured data                            Hitt
          Google Play, “Angry Birds Classic,” available
          at
DX-       https://play.google.com/store/apps/details?id=c Hitt; Google
4350      om.rovio.angrybirds&hl=en_US&gl=US              custodian           802; 602
DX-       “Unreal Engine,” Unreal Engine, available at Sweeney;
4351      https://www.unrealengine.com/en-US              Malackowski         602; Illegible
          “About the security content of iOS 6,”
          available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/010/2026515.html?cq_ck=16 Schiller;
4352      12522046274                                     Federighi           802; 602
DX-       5/29/2020 email regarding “Re: (HOLD) V-        Sweeney;
4353      Bucks Pricing Economic Impact”                  Weissinger




                                               Page 127
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 131 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring     ID       Epic        Date
  No.                      Description                        Witness      Only    Objection   Admitted

          “Digitally Delivered Products,” January 4,
          2021, available at
          https://playstationpartners.service-
DX-       now.com/csm?id=kb_article&sys_id=65032b5
4354      adb6b58102788f1f31d9619c6&policies=true Evans                           802
          Deborah A. Garza, Jonathan R. Yarowsky,
          Bobby R. Burchfield, W. Stephen Cannon,
          Dennis W. Carlton, Makan Delrahim,
          Jonathan M. Jacobson, Donald G. Kempf, Jr.,
          Sanford M. Litvack, John H. Shenefield,
          Debra A. Valentine & John. L. Warden,
          Antitrust Modernization Commission, “Report
          and Recommendations,” April 2007, available
          at
DX-       http://govinfo.library.unt.edu/amc/report_reco
4355      mmendation/toc.htm                             Rubinfeld                602
          Israel Wernick, Danil Golubenko, Aviran
          Hazum, Article titled “Google Play Store
          Played Again – Tekya Clicker Hides in 24
          Children’s Games and 32 Utility Apps,”
          Check Point Research, March 24, 2020,
          available at
          https://research.checkpoint.com/2020/google-
DX-       play-store-played-again-tekya-clicker-hides-in-
4356      24-childrens-games-and-32-utility-apps/           Rubin                 802; 602
          “Setting Wholesale Pricing and Availability in
          Content Pipeline,” Playstation Partners Help
          Center, January 4, 2021, available at
          https://playstationpartners.service-
DX-       now.com/csm?id=kb_article&sys_id=d4faa020
4357      db1f3f00bfa234bffe9619c6                          Evans                 802
          “Carbon,” Wayback Machine, April 20, 2009,
          available at
          https://web.archive.org/web/20090420064147/       Malackowski;
DX-       http://developer.apple.com/referencelibrary/Ca    Federighi;
4358      rbon                                              Haun                  802; 602
                                                            Schiller;
                                                            Kosmynka;
DX-       6/4/2018 email regarding “App Store Review        Fischer;
4359      Guidelines Update 06.2018”                        Malackowski



                                                Page 128
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 132 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring    ID       Epic         Date
  No.                       Description                      Witness     Only    Objection    Admitted
DX-       9/9/2019 email regarding “Re: Epic Games –      Sweeney;
4360      July 2019 Business Report(Internet mail)”       Babcock
DX-       “Epic Games Store, Review of Performance        Sweeney;
4361      and Strategy,” dated October 25, 2019           Allison
DX-       9/27/2019 email regarding “Re: Scoping FN
4362      Build for Google Play”                          Shobin
                                                                                602;
                                                                                Document
          “Amazon Developer Services Agreement,”                                does not
DX-       available at                                                          match
4363      https://developer.amazon.com/support/legal/da Sweeney                 Description
          Apple Inc. FQ2 2013 Earnings Call
DX-       Transcript, S&P Global Market Intelligence,     Malackowski;
4364      April 23, 2013                                  Cook                  802; 602
                                                          Sweeney;
DX-       Spreadsheet with two tabs: Tab 1 "playing";     Weissinger;
4365      Tab 2 "notes""                                  Hitt                  602
          “The Weather Channel: Forecast, Radar &
          Alerts,” Amazon, available at
          https://www.amazon.com/Weather-Channel-
DX-       Forecast-Radar-
4366      Alerts/dp/B0064X7FVE/ref=sr_1_1                 Hitt                  802; 602
DX-       Slack messages, thread ID: 2988486968, dated
4367      July 27, 2020                                   Ko
          “About the security content of iOS,”            Schiller;
          Document ID: 209106, available at               Federighi;
          https://accp.corp.apple.com/content/haiku/artic Cook;
DX-       le/en_US/KBase/036/209106.html?cq_ck=161 Friedman;
4368      2514680823                                      Kosmynka              802; 602
DX-       6/27/2018 email regarding “Enable
4369      extendAutoRenewDate for MLB”                    Gray

DX-       Agreement between Epic Games International
4370      S.a.r.l., and a Company, dated March 8th, 2019 Weissinger             602
          “Epic Online Services Developer Agreement,”
          Epic Online Services, available at
DX-       https://dev.epicgames.com/en-                  Sweeney;
4371      US/services/terms/agreements                   Malackowski            602




                                               Page 129
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 133 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring   ID       Epic        Date
  No.                       Description                        Witness    Only    Objection   Admitted
          Steve Jobs Q&A session following the SDK
          launch in 2008, video and transcript (Apple
          intends to show portions of the video
DX-       corresponding to the following portions of the    Schiller;
4372      transcript: 2:23-5:9; 6:13-8:25)                  Rubin                802; 602
DX-       “Internal Use Only, Project Diesel,” dated
4373      January 22, 2018                                  Weissinger           602
DX-       “iOS Apps Reviewed Summary,” November
4374      20, 2019                                          Kosmynka             802
                                                            Fischer;
                                                            Grimm;
DX-       4/11/2018 email regarding “Re: Fortnite:          Schmid;
4375      tentative ‘quiet’ launch on Thursday 3/29”        Malackowski
DX-       “Finance Board Presentation,” dated January       Sweeney;
4376      2020                                              Babcock              602
                                                            Schiller;
                                                            Cook;
DX-       “Apple Developer Program License                  Fischer;
4377      Agreement”                                        Kosmynka             602
DX-       “Project Liberty Comms Strategy Update
4378      (Draft),” Epic Games, dated August 10, 2020       Shobin
          Jerry Hildenbrand, “After 10 years, Android
          apps are still worse than their iOS
          counterparts,” Android & Chill, January 26,
          2019, available at
          https://www.androidcentral.com/10-years-
DX-       later-and-android-apps-are-still-worse-ios-
4379      version                                           Rubin          X
          Nineteen-Eighty-Fortnite video, available at
          https://www.youtube.com/watch?v=euiSHuaw          Sweeney;
DX-       6Q4, video and transcript (Apple intends to       Weissinger;
4380      show the entire video)                            Ko
                                                            Cook;
DX-       1/18/2013 email regarding “Competitive            Schiller;
4381      Analysis: Amazon MP3 (iOS optimized)”             Federighi
          “Use Restrictions to prevent purchasing on
          your iPhone, iPad, or iPod touch,” Haiku
          Article Review, Document ID: 204396,
          available at                                      Schiller;
          https://accp.corp.apple.com/content/haiku/artic   Federighi;
DX-       le/en_US/KBAse/017/204396.html?cq_ck=161          Friedman;
4382      2572942931                                        Cook                 802; 602

                                                Page 130
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 134 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring      ID       Epic        Date
  No.                     Description                        Witness       Only    Objection   Admitted
          “Epic Games, Inc. and Subsidiaries -
          Consolidated Financial Statements (Non-
DX-       GAAP and US GAAP) For the Quarters               Schmalensee;
4383      Ending March 31, 2020 and 2019”                  Babcock; Hitt          602
                                                           Malackowski;
                                                           Schiller;
DX-                                                        Federighi;
4384      U.S. Patent No. 10,567,517                       Kosmynka               602

          “Antitrust Enforcement and Intellectual
          Property Rights: Promoting Innovation and
          Competition,” U.S. Department of Justice and
          the Federal Trade Commission, April 2007,
          available at
          https://www.ftc.gov/sites/default/files/docume
          nts/reports/antitrust-enforcement-and-
          intellectual-property-rights-promoting-
          innovation-and-competition-
          report.s.department-justice-and-federal-trade-
DX-       commission/p040101promotinginnovationandc
4385      ompetitionrpt0704.pdf                            Malackowski            802; 602
          “Apple’s App Store hits 2M apps, 130B
          downloads, $50B paid to developers,”
          TechCrunch, June 13, 2016, available at
          https://techcrunch.com/2016/06/13/apples-app-    Malackowski;
DX-       store-hits-2m-apps-130b-downloads-50b-paid-      Schiller;
4386      to-developers                                    Fischer                802; 602
DX-       Slack Chat Thread ID: 3008501542, dated
4387      July 20, 2020                                    Grant
DX-
4388      “Steam Rev Share - Group Update”                 Hitt                   802; 602
DX-       10/29/2009 email regarding “Fwd: PSP Go          Hitt;
4389      Launch”                                          Schmalensee            802; 602
          “Search Rift,” Oculus.com, available at
DX-       https://www.oculus.com/experiences/rift/searc
4390      h                                                Hitt; Sharma           602
                                                           Schiller;
                                                           Federighi;
                                                           Cook;
DX-       “Privacy," Apple, available at                   Friedman;
4391      https://www.apple.com/privacy/                   Gray; Rubin            802; 602



                                               Page 131
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 135 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring     ID       Epic        Date
  No.                       Description                     Witness      Only    Objection   Admitted
          Brian Barrett, “Imposter Fortnite Android
          Apps Are Already Spreading Malware,” dated
          August 16, 2018, available at
          https://www.wired.com/story/imposter-
DX-       fortnite-android-apps-already-spreading-
4392      malware/                                      Sweeney                 802; 602
                                                        Malackowski;
          “IOKit,” Apple, available at                  Federighi;
DX-       https://developer.apple.com/documentation/iok Fischer;
4393      it                                            Schiller                802; 602
DX-
4394      4/27/2018 email regarding “Aurum BRD”        Gray                     802
DX-       3/20/2018 email regarding “Re: FN app rating
4395      prompt proposal”                             Hutcheson                602
          “Epic Games, Inc., Fifth Amended and
DX-       Restated Shareholders Agreement,” dated June
4396      15, 2016                                     Sweeney

          “Apple Announces iPhone 2.0 Software Beta,”
          Apple, March 6, 2008, available at              Malackowski;
DX-       https://www.apple.com/newsroom/2008/03/06       Cook;
4397      Apple-Announces-iPhone-2-0-Software-Beta        Schmalensee           802; 602
          “App privacy details on the App Store,” App
          Store, available at                             Schiller;
DX-       https://developer.apple.com/app-store/app-      Federighi;
4398      privacy-details/                                Rubin                 802; 602
                                                          Fischer;
                                                          Cook;
DX-                                                       Schiller;             802; 602;
4399      Presentation titled “App Store”                 Kosmynka              37(c)
                                                          Fischer;
          “App Store & Privacy,” Haiku Article Review, Cook;
          available at                                    Schiller;
          https://accp.corp.apple.com/content/haiku/artic Kosmynka;
DX-       le/en_US/KBase?040/210584.htmn?cq_ck=16 Federighi;
4400      12523853960                                     Friedman              802; 602
          Jordan Herman, “2019 Mobile App Threat
          Landscape Report,” RiskIQ, available at
          https://www.riskiq.com/wp-
DX-       content/uploads/2020/06/RiskIQ-2019-
4401      Mobile-App-Threat-Landscape-Report.pdf          Rubin                 802; 602



                                               Page 132
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 136 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                       Sponsoring     ID       Epic        Date
  No.                         Description                       Witness      Only    Objection   Admitted
          “Let’s get technical,” Affinity, available at
DX-       https://affinity.serif.com/en-us/photo/full-
4402      feature-list                                        Hitt                  802; 602
                                                              Malackowski;
                                                              Schiller;
DX-                                                           Federighi;
4403      U.S. Patent No. 10,827,319                          Kosmynka              602
                                                              Cook;
                                                              Schiller;
          Presentation titled “FY17 App Store                 Kosmynka;
          Developer Survey Results, China, Japan and          Federighi;
          US,” App Store Developer Marketing and              Fischer;
DX-       Apple Market Research and Analysis, fielded         Pruden;
4404      May 2017                                            Schmalensee           802; 602
          “Antitrust Enforcement and Intellectual
          Property Rights: Promoting Innovation and
          Competition,” Issued By the U.S. Department
          of Justice and the Federal Trade Commission,
          April 1, 2007, available at
          <https://www.ftc.gov/reports/antitrust-
DX-       enforcement-intellectual-property-rights-
4405      promoting-innovation-competition-report>            Rubinfeld             802; 602
          “WidgetKit,” Apple, available at                    Malackowski;
DX-       https://developer.apple.com/documentation/wi        Haun;
4406      dgetkit?language=occ                                Federighi             802; 602
          “Apple Trademark List*,” Apple, available at
DX-       https://www.apple.com/legal/intellectual-           Malackowski;
4407      property/trademark/appletmlist.html                 Schiller              802; 602
          David Evans, Andrei Hagiu, Richard
          Schmalensee, “How Software Platforms Drive
DX-       Innovation and Transform Industries,”               Schmalensee;
4408      Invisible Engines                                   Evans                 602
                                                              Malackowski;
                                                              Cook;
                                                              Schiller;
                                                              Kosmynka;
DX-       “Kantar ComTech USA Report CQ4’19,”                 Fischer;
4409      Apple Market Research and Analysis                  Pruden;               802; 602
          3/31/2020 email regarding “Reminder: Your
DX-       app, Fortnite, may be featured on the App           Sweeney;
4410      Store.”                                             Malackowski           602



                                                   Page 133
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 137 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring    ID       Epic        Date
  No.                      Description                        Witness     Only    Objection   Admitted
          Complaint For Trademark Trademark
          Infringement; False Designation of Origin and
          False Description; Dilution; Trademark
          Infringement; Dilution; Unfair Competition,
DX-       Apple Inc. v. Amazon.com, Inc., March 18,                              402; 403;
4411      2011                                          Malackowski              802; 602

DX-       “Apple Terms and Conditions,” Apple,              Schiller;
4412      available at https://developer.apple.com/terms    Malackowski          802; 602
          “About the security content of iTunes 10,”        Cook;
          available at                                      Schiller;
          https://accp.corp.apple.com/content/haiku/artic   Kosmynka;
DX-       le/en_US/KBase/008/202104.html?cq_ck=161          Fischer;
4413      2525383683                                        Friedman             802; 602

          U.S. Bureau of Labor Statistics, “Frequently
          Asked Questions about Hedonic Quality
          Adjustment in the CPI,” September 30, 2020,
DX-       available at https://www.bls.gov/cpi/quality-
4414      adjustment/questions-and-answers.htm              Lafontaine           802; 602
          8/28/2019 email regarding “Re: Cleaned up
DX-       answers for Epic Games store Rock Paper           Sweeney;
4415      Shotgun”                                          Allison
          “Apple will require apps to add privacy
          ‘nutrition labels’ starting December 8th,” The
          Verge
          https://www.theverge.com/2020/11/5/2155192
DX-       6/apple-privacy-developers-nutrition-labels-
4416      app-store-ios-14                                  Rubin          X
DX-       8/10/2016 email regarding “8.10 Niantic
4417      Status”                                      Haun; Pruden              802
                                                       Gray; Cook;
                                                       Schiller;
                                                       Kosmynka;
DX-       FINAL iOS Schedule 2 v20 iOS Schedule 2 v Fischer;
4418      20.pdf                                       Friedman                  602
DX-       5/11/2020 email regarding “Re: Apple /       Sweeney;
4419      Google approach (attorney client privilege)” Rein




                                                 Page 134
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 138 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring     ID       Epic        Date
  No.                       Description                       Witness      Only    Objection   Admitted
          Tuan C. Nguyen, “The Brief History of
          Smartphones,” ThoughtCo., June 25, 2019,
          available at
DX-       https://www.thoughtco.com/history-of-
4420      smartphones-4096585                               Malackowski     X
          “Core Audio Frameworks,” Apple, available
          at
          https://developer.apple.com/library/archive/doc
          umentation/MusicAudio/Conceptual/CoreAudi
          oOverview/CoreAudioFrameworks/CoreAudio           Malackowski;
DX-       Frameworks.html#//apple_ref/doc/uid/TP4000        Federighi;
4421      3577-CH9-SW1                                      Haun                  802; 602
          “Apples Mac App Store Opens for Business,”
          Apple, available at                               Cook;
          http://www.apple.com/pr/library/2011/01/06A       Schiller;
DX-       pples-Mac-App-Store-Opens-for-                    Kosmynka;
4422      Business.html                                     Fischer               802; 602
                                                            Penwarden;
                                                            Sweeney;
                                                            Epic
DX-       1/30/2019 email regarding “Re: FN perf dev        Document
4423      sync recap - 1/29”                                Custodian
                                                            Malackowski;
                                                            Schiller;
DX-                                                         Federighi;
4424      U.S. Patent No. 9,530,133                         Kosmynka              602
DX-       Agreement between Epic Games and a                Weissinger;
4425      Company, effective May 1, 2019                    Sweeney

          “Application Signing,” Android.com,               Rubin;
DX-       available at                                      Google
4426      https://source.android.com/security/apksigning    custodian       X
DX-       4/30/2020 email regarding “Re: Sync on
4427      mobile payment strategy”                          Sweeney
DX-       4/6/2018 email regarding “RE: Re: Fortnite
4428      partnership idea”                                 Sweeney               802
DX-       5/12/2020 email regarding “Re: Q1:2020
4429      Board Update(Internet mail)”                      Allison
          “Android Compatibility Program Overview,”
          Android.com, available at                         Rubin;
DX-       https://source.android.com/compatibility/overv    Google
4430      iew                                               custodian       X

                                                Page 135
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 139 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring    ID       Epic        Date
  No.                        Description                      Witness     Only    Objection   Admitted
          “The Weather Channel for Samsung,” The
          Weather Channel Samsung, available at
DX-       http://galaxystore.samsung.com/detail/com.we
4431      ather.samsung                                    Hitt                  802; 602
          “Security by Design Principles according to
          OWASP,” ThreatPress, March 27, 2018,
          available at
DX-       https://blog.threatpress.com/security-design-
4432      principles-owasp/                                Rubin                 802; 602
          “Using Apple Beta Software,” Apple,
          available at                                     Malackowski;
DX-       https://developer.apple.com/support/beta-        Haun;
4433      software                                         Federighi             802; 602
          “Microsoft Store Policies,” Microsoft, October
          1, 2019, available at
DX-       https://docs.microsoft.com/en-
4434      us/windows/uwp/publish/store-policies            Schmalensee           602
DX-
4435      9/9/2019 email regarding “Re: Epic Key sales”    Kreiner
DX-       7/30/2020 email regarding "Re: Project           Sweeney;
4436      Liberty - First Party Calls Completed"           Weissinger
DX-       7/16/2019 email regarding “Re: Epic Games        Sweeney;
4437      store community team”                            Allison               602

          Jordan Herman, “The Q1 2018 Mobile Threat
          Landscape Report, Threat Actors Target
          Cryptocurrency, but Leave Clues” RiskIQ,
          available at https://cdn.riskiq.com/wp-
          content/uploads/2018/05/RiskIQ-The-Q1-
          2018-Mobile-Threat-Landscape-
DX-       Report.pdf?_ga=2.260044495.477046621.1527
4438      713710-247055714.1527713710                Rubin                       802; 602
          “Form 10-K For the fiscal year ended
          December 31, 2018, PayPal Holdings, Inc.,”
          United States Securities and Exchange
          Commission, January 31, 2019, available at
DX-       https://sec.report/Document/0001633917-19- Schmalensee;
4439      000043/pypl201810-k.htm                    Cook                        602
                                                     Cook;
                                                     Schiller;
DX-                                                  Kosmynka;
4440      “Schedule 2” iOS_Paid_Apps_v10.pdf         Fischer                     602

                                                Page 136
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 140 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                  Sponsoring ID       Epic             Date
  No.                       Description                    Witness   Only Objection          Admitted
                                                        Malackowski;
                                                        Hitt;
DX-       “Introducing Xcode 12,” Apple, available at   Federighi;
4441      https://developer.apple.com/xcode             Haun             802; 602
          1/10/2013 email regarding “Re: FYI: Google Haun;
DX-       allowing more Android developers to respond Fischer;
4442      to user reviews”                              Pruden           802
DX-       “Tinder’s parent company criticizes Apple
4443      over App Store,” Axios, dated June 17, 2020 Ong                802; 602
          6/29/2020 email regarding “Accepted: Project
DX-       Liberty Update @ Wed Jul 1, 2020 11am -
4444      12pm (EDT) (Ed Zobrist)”                      Shobin
          “Apple Developer Agreement, ” 2020.08.23
          [41 - 41-22] - Byars decl. iso Motion for TRO
DX-       Ex. H.pdf Epic Games, Inc. Developer          Sweeney;
4445      Agreement (9/5/2019)                          Schiller         602

          Stephen Silver, “The revolution Steve Jobs
          resisted: Apple’s App Store marks 10 years of
          third-party innovation,” Apple Insider, July
          10, 2018, available at
          https://appleinsider.com/articles/18/07/10/the-
DX-       revolution-steve-jobs-resisted-apples-app-
4446      store-marks-10-years-of-third-party-innovation Hitt                 802; 602
                                                          Hitt; Schiller;
DX-       3/29/2011 email regarding “Re: Amazon Apps Fischer;
4447      :: Competitive Analysis”                        Pruden
          “Menus and Shortcuts,” Apple, available at      Malackowski;
DX-       https://developer.apple.com/documentation/uik Haun;
4448      it/menus_and_shortcuts                          Federighi           802; 602
                                                          Malackowski;
                                                          Schiller;
DX-                                                       Federighi;
4449      U.S. Patent No. 10,552,830                      Kosmynka            602
          “Audiobooks Through ACX,” Kindle Direct
          Publishing, available at
DX-       https://kdp.amazon.com/en_US/help/topic/G20
4450      1014330                                         Hitt                802; 602




                                                 Page 137
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 141 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring    ID       Epic        Date
  No.                        Description                       Witness     Only    Objection   Admitted
          Julien Gamba, Mohammed Rashed, Abbas
          Razaghpanah, Juan Tapiador, and Narseo
          Vallina-Rodriguez, “An analysis of pre-
          installed android software” available in 2020
DX-       IEEE Symposium on Security and Privacy
4451      (SP), pp. 1039-1055, IEEE, 2020                   Rubin                 602
          “RealityKit,” Apple, available at                 Malackowski;
DX-       https://developer.apple.com/documentation/rea     Haun;
4452      litykit                                           Federighi             802; 602
          “Mobile Fact Sheet,” Pew Research Center,
          June 12, 2019, available at
DX-       https://www.pewresearch.org/internet/fact-
4453      sheet/mobile                                      Hitt                  802; 602
          “Apple releases first public betas of iOS 14.5
          and iPadOS 14.5,” 9to5Mac , February 4,
          2021, available at
DX-       https://9to5mac.com/2021/02/04/ios-14-5-
4454      public-beta-now-available                         Malackowski     X
DX-       10/21/2010 email regarding “Fwd: Epic             Apple
4455      Meeting brief”                                    custodian
DX-       Presentation titled “Fortnite: Weekly Mobile
4456      Status May 10, 2019”                              Grant
DX-       8/9/2018 email regarding “RE: Note 9 +            Sweeney; Ko;
4457      Fortnite launch”                                  Hitt                  802; 602

          “About the privacy and security of your health
          records,” Haiku Article Preview, available at
DX-       https://accp.corp.apple.com/content/haiku/artic   Schiller;
4458      le/en_US/KBase/036/209519.html                    Federighi             802; 602
DX-       Slack Chat Thread Id: 3013197823, dated
4459      August 11, 2020                                   Shobin
          Shannon Vavra, “During a pandemic,
          stalkerware becomes even more sinister,”
          Cyberscoop, June 30, 2020, available at
DX-       https://www.cyberscoop.com/stalkerware-
4460      pandemic-coronavirus-domestic-violence/           Rubin                 802; 602
          “What are Gold Bars used for?” King
          Community, available at
DX-       https://community.king.com/en/blog/kb/article
4461      s/596-what-are-gold-bars-used-for                 Hitt                  602
DX-       2/14/2020 email regarding “Re: Ramadan            Malik;
4462      2020 App Store Campaign // Fortnite”              Schmid                802

                                                 Page 138
         Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 142 of 208
             Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                    Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring    ID       Epic        Date
  No.                    Description                        Witness     Only    Objection   Admitted
DX-     3/14/2018 email regarding “Re: Fortcraft         Sweeney;
4463    pulled from Test Flight by Apple”                Rein

         “Game Store,” Nintendo, January 13, 2021,
DX-      available at
4464     https://www.nintendo.com/games/game-guide       Hitt                  602
         “Apple’s iOS 4.2 Available Today for iPad,
         iPhone & iPod touch,” Apple, November 22,
         2010, available at
         https://www.apple.com/newsroom/2010/11/22
DX-      Apples-iOS-4-2-Available-Today-for-iPad-        Malackowski;
4465     iPhone-iPod-touch                               Schiller              802; 602
         “Distribute to registered devices (iOS, tvOS,
         watchOS),” available at
DX-      https://help.apple.com/xcode/mac/current/#/de   Rubin;
4466     v7ccaf4d3c                                      Schiller              802; 602

         “Google Play Protect in 2018: New Updates to
         keep Android users secure,” Google Security
         Blog, February 29, 2019, available at          Kosmynka;
DX-      https://security.googleblog.com/2019/02/googl Google
4467     e-play-protect-in-2018-new-updates.html        custodian              802; 602
                                                        Malackowski;
                                                        Schiller;
DX-                                                     Federighi;
4468     U.S. Patent No. 8,209,632                      Kosmynka               602
                                                        Malackowski;
                                                        Schiller;
DX-                                                     Federighi;
4469     U.S. Patent No. 10,534,533                     Kosmynka               602
         “Alternative distribution options,” Android,
         available at                                   Rubin;
DX-      https://developer.android.com/distribute/marke Google
4470     ting-tools/alternative-distribution            custodian        X
         “Download apps and games on your iPhone or
DX-      iPad,” Apple, available at                     Schiller;
4471     https://support.apple.com/en-us/HT204266       Fischer                802; 602
DX-      5/23/2019 email regarding “Re: CRITICAL:       Sweeney;
4472     Division 2 fraud - halt sales”                 Allison




                                              Page 139
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 143 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                       Sponsoring       ID       Epic        Date
  No.                       Description                         Witness        Only    Objection   Admitted
          “How to Install and Play Roblox Using
          Browser,” Roblox, available at
          https://en.help.roblox.com/hc/en-
DX-       us/articles/204473560-How-to-Install-and-
4473      Play-Roblox-Using-Browser                          Hitt                     602
          “Google follows Apple’s lead, introduced
          human app review team for the Play Store,”
          Appleinsider.com, available at                     Schiller;
          https://appleinsider.com/articles/15/03/17/goog    Fischer;
DX-       le-follows-apples-lead-introduces-human-app-       Kosmynka;
4474      review-team-for-the-play-store                     Rubin                    802; 602
DX-       12/14/2018 email regarding “Fwd: Fortnite          Schmid;
4475      Bundle Info”                                       Fischer                  802
          “App Analytics & Privacy,” Haiku Article
          Preview, available at
DX-       https://accp.corp.apple.com/content/haiju/articl   Schiller;
4476      e/en_US/KBase/040/210661.html                      Federighi                802; 602
                                                             Schiller;
          Schiller Decl. Exhibit D - Email from Tim          Sweeney;
DX-       Sweeney to Tim Cook et al. re “Consumer            Cook;
4477      Choice & Competition” dated June 30, 2020          Malackowski              602

DX-       Slide deck titled "Ecosystem Intelligence          Google
4478      Program," dated January 2018                       custodian; Hitt          802; 602
          Microsoft Corporation, Form 10-K for the           Hitt;
DX-       fiscal year ended June 30, 2020, filed on July     Microsoft
4479      30, 2020                                           custodian                602
          2020.09.15 [4:20-cv-05640 Dkt. 74-6] Schiller      Schiller;
          Decl. Exhibit F - Email from Tim Sweeney to        Sweeney;
DX-       Tim Cook et al. re "Response to June 30            Cook;
4480      Email" dated July 17, 2020                         Malackowski              602
DX-
4481      Presentation titled “Mobile Payments Sync”    Shobin; Ko                    602
                                                        Cook;
          ASCIIwwdc, “Introducing MusicKit - Session Federighi;
DX-       502 WWDC 2017,”available at                   Schiller;
4482      https://asciiwwdc.com/2017/sessions/502       Malackowski                   802; 602
          Facebook, Inc., Form 10-K for the fiscal year
DX-       ended December 31, 2018, filed on January
4483      31, 2019                                      Sharma; Hitt                  602




                                                 Page 140
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 144 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring     ID       Epic        Date
  No.                       Description                       Witness      Only    Objection   Admitted
          Google, “Summaries,” January 28, 2021,
          available at                                      Rubin;
DX-       https://support.google.com/googleplay/android     Google
4484      -developer/answer/9876714                         custodian       X
DX-       Document titled “Epic Games - January 2019
4485      Business Report”                                  Babcock
          Seth Barton, “Tim Sweeney: ‘The game
          business will change more in the next five
DX-       years than the past ten'”, MCVUK.com, March
4486      11, 2019                                          Sweeney               802; 602
          Apple, “Haiku Article Preview – About
          Subscription and Privacy,” available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/028/207233.html?cq_ck=161          Schiller;
4487      2503973082                                        Federighi             802; 602
                                                            Malackowski;
                                                            Schiller;
DX-                                                         Federighi;
4488      U.S. Patent No. 10,708,391                        Kosmynka              602
          Epic Games, Inc.'s Responses and Objections       Weissinger;
DX-       to Apple, Inc.'s Third Set of Interrogatories     Allison;
4489      dated February 15, 2021                           Grant; Rein           602
          Windows Central, “Windows Phone Store,”
          August 7, 2014, available at
DX-       https://www.windowscentral.com/windows-
4490      phone-store.                                  Hitt; Wright              802; 602
DX-       Spreadsheet of two tabs: "UsersPlatform 2015-
4491      2020" and "Family Plan Controlled"            Evans
          Wall Street Journal, “The Mobile Industry’s
          Never Seen Anything Like This: An Interview
          with Steve Jobs at the App Store’s Launch,”
          July 25, 2018,available at
          https://www.wsj.com/articles/the-mobile-
          industrys-never-seen-anything-like-this-an-
DX-       interview-with-steve-jobs-at-the-app-stores-
4492      launch-1532527201                            Malackowski                802; 602
DX-       Letter re: Amendment #1 to Agreement for     Kreiner;
4493      "Fortnite", dated March 15, 2018             Sweeney




                                                 Page 141
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 145 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring     ID       Epic        Date
  No.                     Description                       Witness      Only    Objection   Admitted

          Rue Liu, “Apple iPhone 4S keynote video
          now available” SlashGear, October 4, 2011,
          available at https://www.slashgear.com/apple-
          iphone-4s-keynote-video-now-available-
          04185460/ (Apple intends to show portions of
DX-       the video corresponding to the following
4494      portions of the transcript: 2:24-7:12)        Schiller; Cook          802; 602
DX-       Presentation titled “iPhone Buyer FY20-Q2     Schiller;
4495      Global Report”                                Malackowski             802; 602
DX-
4496      12/25/2019 email regarding "Re: Xsolla"         Sweeney; Ko
                                                          Malackowski;
                                                          Schiller;
DX-                                                       Federighi;
4497      U.S. Patent No. 8,593,452                       Kosmynka              602
          Peter Cohen and Jason Snell, “Steve Jobs at
          D: All Things Digital, Live Coverage,”
          Macworld, May 29, 2007, available at
DX-       https://www.macworld.com/article/1058128/st Schiller;
4498      eveatd.html                                 Rubinfeld                 802; 602
                                                      Malackowski;
                                                      Schiller;
DX-                                                   Federighi;
4499      U.S. Patent No. 10,187,770                  Kosmynka                  602

          Minecraft, “Marketplace FAQs,” available at
DX-       https://help.minecraft.net/hc/en-
4500      us/articles/360035347351-Marketplace-FAQs       Hitt; Wright          802; 602
          Apple, “HomeKit,” available at                  Malackowski;
DX-       https://developer.apple.com/documentaion/ho     Federighi;
4501      mekit/                                          Haun                  802; 602
DX-       Apple, “macOS Big Sur,” available at
4502      https://www.apple.com/macos/big-sur/            Cook                  802; 602
DX-
4503      Slack Chat Thread ID: 2984337503                Ko; Sweeney
          Evans, David S. and Richard Schmalensee,
          ”Chapter 7 – Beyond the Castle Walls,”
          Matchmakers: The New Economics of
DX-       Multisided Platforms, Harvard Business          Schmalensee;
4504      Review Press , May 3, 2016,                     Evans                 602



                                               Page 142
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 146 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                       Sponsoring ID        Epic        Date
  No.                      Description                          Witness   Only    Objection   Admitted
                                                             Malackowski;
                                                             Schiller;
DX-       10/18/2015 email regarding "Re: ERB:               Federighi;
4505      Numerous Apps in Violation"                        Haun
          Apple, “App Store Preview: Roblox,”
          available at
DX-       https://apps.apple.com/us/app/roblox/id431946      Schiller;
4506      152.                                               Fischer             802; 602
DX-       NewZoo, “About Newzoo,” available at
4507      https://newzoo.com/about/                          Hitt                802; 602
          Apple, “Core Video,” available at                  Malackowski;
DX-       https://developer.apple.com/documentation/cor      Federighi;
4508      evideo                                             Haun                802; 602
          Apple, “Haiku Article Preview –
          Unauthorized modification of iOS can cause
          security vulnerabilities, instability, shortened
          battery life, and other issues,” available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/007/201954.html?cq_ck=161           Schiller;
4509      2595943055                                         Federighi           802; 602

          Eucomplaw, “The Role of Error Analysis in
          Antitrust Cases and Why Antitrust Cases are
DX-       Vulnerable to Erroneous Decisions,” available
4510      at https://www.eucomplaw.com/error-types/       Rubinfeld              602
DX-       12/24/2014 email regarding "Re: Binary Size Shoemaker;
4511      Increase"                                       Fischer                802
                                                          Schiller;
                                                          Cook;
DX-       Presentation titled “Using Store Kit for In-App Fischer;
4512      Purchases – Session 305”                        Haun; Pruden           802; 602
DX-       Agreement titled “Apple Developer               Schiller;
4513      Agreement”                                      Malackowski            602
DX-
4514      Document titled "Steam Cross Play"                 Evans               802; 602

          “Form 10-K For the fiscal year ended
          December 31, 2019,” Square, Inc., February
          21, 2020, available at
DX-       https://www.sec.gov/Archives/edgar/data/1512 Schmalensee;
4515      673/000162828020002303/sq-20191231.htm Cook                            602



                                                 Page 143
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 147 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                        Sponsoring       ID       Epic        Date
  No.                       Description                          Witness        Only    Objection   Admitted
          Rene Ritchie, "History of the App Store,"
DX-       imore, July 10, 2014, available at
4516      https://www.imore.com/history-app-store             Malackowski        X
          SensorTower, “Top Charts: iPhone - US –
          Games,” available at
DX-       https://sensortower.com/ios/rankings/top/iphon
4517      e/us/games                                          Hitt                     802; 602
          Apple, “Haiku Article Preview –
          Troubleshooting the Mac App Store,”
          available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/013/203421.html?cq_ck=161            Schiller;
4518      2507869446                                          Federighi                802; 602
DX-       Amendment to Agreement for "Fortnite,"
4519      dated September 18, 2018                            Kreiner

          Apple, “Introduction to Apple platform              Fischer;
          security,” available at                             Friedman;
DX-       https://support.apple.com/guide/security/intro-     Schiller;
4520      to-apple-platform-security-seccd5016d31/web         Malackowski              802; 602
                                                              Malackowski;
                                                              Schiller;
DX-                                                           Federighi;
4521      U.S. Patent No. 10,904,375                          Kosmynka                 602

DX-       Slide deck titled "Games Streaming (Main            Google
4522      Deck Link Above) Deprecated"                        custodian; Hitt          802; 602
          Apple, “SwiftUI,” available at                      Malackowski;
DX-       https://developer.apple.com/documentation/swi       Haun;
4523      ftui/                                               Federighi                802; 602
DX-
4524      5/8/2018 email regarding Epic partnership       Sweeney; Ko                  802; 602
          Apple, “About Simulator,” available at
          https://developer.apple.com/library/archive/doc
DX-       umentation/IDEs/Conceptual/iOS_Simulator_ Malackowski;
4525      Guide/Introduction/Introduction.html            Schiller                     802; 602

                                                              Schmalensee;
DX-                                                           Schiller;
4526      Presentation titled "Size of Business"              Cook; Fischer;           802; 602




                                                   Page 144
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 148 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring     ID       Epic        Date
  No.                        Description                       Witness      Only    Objection   Admitted
          Apple, “Haiku Article Preview – About the
          security partial trust allow list,” available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/019/204938.html?cq_ck=161           Schiller;
4527      2509205838                                         Federighi             802; 602
          Apple, “What You Need to Enroll,” available        Malackowski;
          at                                                 Schiller;
DX-       https://developer.apple.com/programs/ios/univ      Fischer;
4528      ersity/enroll/                                     Pruden                802; 602
                                                             Schiller;
                                                             Cook;
DX-       Presentation titled "Amazon 'Appstore' Early       Fischer;
4529      Feedback" by Eshwar Vangala                        Kosmynka              802; 602
                                                             Malackowski;
                                                             Schiller;
DX-                                                          Federighi;
4530      U.S. Patent No. 9,286,034                          Kosmynka              602
DX-       Document titled "Epic Games -- Q1 2018             Sweeney;
4531      Business Report,” April 2018                       Rein
          Becky Quick, "Watch Apple CEO Tim Cook's
          full interview from the Berkshire Hathaway
          shareholder meeting," CNBC.com, May 6,
          2019, available at
          https://www.cnbc.com/2019/05/06/apple-ceo-
DX-       tim-cook-interview-from-berkshire-hathaway-
4532      meeting.html                                  Cook                       802; 602
          Apple, “App Store Preview: Facebook,”
          available at
DX-       https://apps.apple.com/us/developer/facebook- Schiller;
4533      inc/id284882218                               Fischer                    802; 602
DX-
4534      7/22/2020 email regarding "Re:"                    Sweeney
          Presentation titled "iPad Household
DX-       Dynamics: Apple Market Research and                Schiller;
4535      Analysis,” May 2014                                Malackowski           802; 602
          Apple, “Apple Presents iPhone 4,” June 7,
          2010, available at
DX-       https://www.apple.com/newsroom/2010/06/07          Malackowski;
4536      Apple-Presents-iPhone-4/                           Cook                  802; 602
DX-
4537      Chart titled "Tinder - Information Requests"       Ong                   802; 1002



                                                 Page 145
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 149 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                       Sponsoring    ID       Epic        Date
  No.                       Description                         Witness     Only    Objection   Admitted
DX-       Xbox, “Xbox Live Gold,” available at
4538      https://www.xbox.com/en-US/live/gold               Hitt; Wright          602
DX-       Unity, “Unity Platform,” available at
4539      https://unity.com/products/unity-platform          Hitt                  802; 602
          Apple, “Haiku Article Preview – About the
          security content of Xcode 9,” available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/032/208103.html?cq_ck=161           Schiller;
4540      2508665789                                         Federighi             802; 602
DX-       8/30/2018 email regarding "Re: Apple 30% At        Grant;
4541      Risk_8.15.2018.pdf"                                Sweeney               106
          Denise DiMeglio, “Press Release Wireless
          Service and Cellular Telephones 2019-2020,”
          ACSI, May 19, 2020, available at
          https://www.theacsi.org/news-and-
          resources/press-releases/press-2020/press-
DX-       release-wireless-service-and-cellular-
4542      telephones-2019-2020                               Rubin           X
DX-
4543      Epic structured data                               Sweeney
DX-       Document titled "Epic Games - January 2020
4544      Business Report"                                   Babcock
                                                             Schiller;
          Presentation titled “Getting the Most Out of       Fischer;
DX-       App Analytics – iTunes Connect – Session           Kosmynka;
4545      303”                                               Haun; Pruden          802; 602
DX-       10/17/2018 email regarding "Re: Your app,
4546      Fortnite, may be featured on the App Store."       Hutcheson             802; 602
DX-       8/13/2020 email regarding "Re: this is brilliant
4547      legal move..."                                     Sweeney               802
          Document titled “Transcription of Apple Inc.       Cook;
DX-       WWDC, Moscone Center, San Francisco                Federighi;
4548      Keynote, June 2, 2014”                             Schiller              802
          Roger Fingas, “Apple announces it will offer
          App Store subscriptions to all apps, take
          smaller 15% cut,” Apple Insider, June 8, 2016,
          available at
          https://appleinsider.com/articles/16/06/08/appl
DX-       e-announces-it-will-offer-app-store-
4549      subscriptions-take-smaller-15-cut                  Rubinfeld             802; 602




                                                  Page 146
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 150 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring    ID       Epic        Date
  No.                       Description                        Witness     Only    Objection   Admitted
          Apple, “Certificates – Support – Apple
          Developer,” available at                          Schiller;
DX-       https://developer.apple.com/support/certificate   Federighi;
4550      s/                                                Rubin                 802; 602
DX-       Document titled “iOS Security, iOS 10,”           Schiller;
4551      March 2017                                        Federighi             802; 602
          Amazon, “Amazon.com: Roblox: Appstore
          for Android,” available at
DX-       https://www.amazon.com/Roblox-
4552      Corporation/dp/B00NUF4YOA                         Hitt                  802; 602

          Apple, “Apple Launches Subscriptions on the       Schiller;
          App Store,” Feburary 15, 2011, available at       Cook;
          https://www.apple.com/newsroom/2011/02/15         Fischer;
DX-       Apple-Launches-Subscriptions-on-the-App-          Kosmynka;
4553      Store/                                            Haun; Pruden          802; 602
          Presentation titled “Dubit Guide to Roblox for
DX-       Brands,” 2020, available at
4554      https://docsend.com/view/yytafca42a83pbgq         Hitt                  802; 602
          3/15/2013 email regarding "Re: Nearly 35%
          Of Android Apps In China Secretly Steal User
DX-       Data, Another Sign Of Google’s Lack Of
4555      Control | TechCrunch"                         Fischer; Rubin            802; 602
DX-       3/3/2011 email regarding "Re: Final Cut Store Haun;
4556      requirements"                                 Federighi                 802
                                                        Malackowski;
          Apple, “Multipeer Connectivity,” available at Haun;
DX-       https://developer.apple.com/documentation/mu Federighi;
4557      ltipeerconnectivity                           Schiller                  802; 602
          Netflix, Inc., Form 10-K for the fiscal year
DX-       ended December 31, 2019, filed on January
4558      29, 2020                                      Hitt                      602
DX-       Apple Inc. FQ4 2010 Earnings Call             Malackowski;
4559      Transcript, October 18, 2010                  Cook                      802; 602
          Apple, “App Store Preview: Subway Surfers,”
          available at
DX-       https://apps.apple.com/us/app/subway-         Schiller;
4560      surfers/id512939461                           Fischer                   802; 602
DX-       Presentation titled “Project Liberty Update,”
4561      dated July 1, 2020                            Nikdel; Grant             602




                                                 Page 147
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 151 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring    ID       Epic        Date
  No.                     Description                        Witness     Only    Objection   Admitted
                                                          Schiller;
DX-       3/29/2011 email regarding "Amazon Apps ::       Fischer;
4562      Competitive Analysis"                           Pruden                802
DX-       9/18/2017 email regarding "Fwd: Fortnite
4563      Battle Royale Cross-Play"                       Kreiner
          Apple, “App security overview for iOS and       Fischer;
          iPadOS,” available at                           Friedman;
DX-       https://support.apple.com/guide/security/app-   Schiller;
4564      security-overview-secf49cad4db/1/web/1          Malackowski           802; 602
          Apple, “Apple’s Mac OS X to Ship on March
          24,” January 9, 2001, available at
DX-       https://www.apple.com/newsroom/2001/01/09       Malackowski;
4565      Apples-Mac-OS-X-to-Ship-on-March-24/            Schiller              802; 602
DX-
4566      Open letter from Steve Jobs re SDK              Schiller              802; 602
                                                          Sweeney;
DX-       9/26/2019 email regarding "RE: Fortnite |       Weissinger;
4567      NVIDIA New Opportunities"                       Hitt                  802; 602
DX-       Presentation titled “Epic by Greenbrier -
4568      Project Liberty Campaign Strategy”              Weissinger
          Apple, “Sample Code,” available at
DX-       https://developer.apple.com/wwdc20/sample-     Malackowski;
4569      code/                                          Federighi              802; 602
                                                         Malackowski;
          Apple, “SiriKit,” available at                 Haun;
DX-       https://developer.apple.com/documentation/siri Federighi;
4570      kit                                            Schiller               802; 602
          Fortnite Team, “Apple Ending Fortnite Save
DX-       the World Updates for Mac,” Epic, Sept. 16,    Vogel;
4571      2020                                           Sweeney                602
DX-       Apple Developer, “Game Center,” available at Schiller;
4572      https://developer.apple.com/game-center        Fischer; Haun          802; 602
          Apple, “Identifiers,” available at             Malackowski;
DX-       https://developer.apple.com/account/resources/ Federighi;
4573      identifiers/list                               Fischer                802; 602
                                                         Schiller;
                                                         Cook;
DX-        Agreement titled “Apple Developers Program Fischer;
4574      License Agreement”                             Kosmynka               602
DX-       1/31/2019 email regarding "Re: Apple 30% At Sweeney;
4575      Risk_8.15.2018.pdf"                            Grant                  802



                                               Page 148
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 152 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring    ID       Epic        Date
  No.                     Description                        Witness     Only    Objection   Admitted
                                                          Schiller;
                                                          Cook;
DX-       Agreement titled “Apple Developer               Fischer;
4576      Enterprise Program License Agreement”           Kosmynka

          Epic Games, “About Epic Games,” available
DX-       at https://www.epicgames.com/site/en-           Lafontaine;
4577      US/about                                        Sweeney               602
          Apple, “iPhone at ten: the revolution
          continues,” January 8, 2017, available at
DX-       https://www.apple.com/newsroom/2017/01/iph
4578      one-at-ten-the-revolution-continues/            Schiller              802; 602
DX-       8/5/2020 email regarding "Subscription-free
4579      multiplayer"                                    Sweeney
                                                          Schiller;
                                                          Cook;
DX-       Agreement titled “iOS Developer Program         Fischer;
4580      Enterprise License Agreement”                   Kosmynka

                                                          Malackowski;
                                                          Schmalensee;
                                                          Hitt;
                                                          Lafontaine;
                                                          Rubinfeld;
                                                          Cook;
DX-       Apple Inc., Form 10-K for fiscal year ended     Schiller;
4581      September 26, 2020, filed on October 30, 2020 Fischer                 602
          Apple, “Haiku Article Preview – Apple
          security updates (2011,2012),” available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/018/204611.html?cq_ck=161 Schiller;
4582      2525508807                                      Federighi             802; 602
DX-       Twitter, “Andrew Grant Tweet,” February 5,
4583      2017                                            Grant
DX-       5/25/2010 email regarding "Re: App Store
4584      stats"                                          Malackowski
          Apple Developer, “Protecting the User’s
          Privacy,” available at
DX-       https://developer.apple.com/documentation/uik Schiller;
4585      it/protecting_the_user_s_privacy                Federighi             802; 602




                                               Page 149
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 153 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                        Sponsoring ID       Epic       Date
  No.                       Description                          Witness   Only Objection    Admitted
                                                              Malackowski;
                                                              Schiller;
DX-                                                           Federighi;
4586      U.S. Patent Pub. No. 2018/0349890                   Kosmynka         602
DX-       Document titled “Epic Games - October
4587      Business Report”                                    Babcock
DX-       Google Stadia, “About Stadia,” available at         Hitt; Google
4588      https://stadia.google.com/                          custodian        602
                                                              Schiller;
                                                              Cook;
DX-       Document Titled “Schedule 2 v10,” April 1,          Fischer;
4589      2014                                                Kosmynka         602
          Apple, “Haiku Article Preview – Apple
          security updates (2015),” available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/037/209441.html?cq_ck=161            Schiller;
4590      2525432077                                          Federighi        802; 602
          Apple Event, WWDC 2018, video and
          transcript (Apple intends to show portions of
          the video corresponding to the following            Cook;
DX-       portions of the transcript: 2:7-8; 2:21-4:1; 6:9-   Federighi;
4591      16; 6:24-7:19; 97:18-100:23)                        Schiller         802
DX-       7/14/2020 email regarding "Re: payment
4592      processing security audit"                          Vogel; Ko
                                                              Schiller;
                                                              Cook;
DX-                                                           Fischer;
4593      Presentation titled "App Store"                     Kosmynka         802; 602

                                                              Malackowski;
                                                              Schmalensee;
                                                              Hitt;
                                                              Lafontaine;
                                                              Rubinfeld;
                                                              Cook;
DX-       Apple Inc. Form 10-K for the fiscal year            Schiller;
4594      ending September 27, 2014                           Fischer          602
                                                              Malackowski;
                                                              Schiller;
DX-                                                           Federighi;
4595      U.S. Patent No. 8.849,717                           Kosmynka         602



                                                  Page 150
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 154 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring      ID       Epic        Date
  No.                        Description                      Witness       Only    Objection   Admitted
          Apple, “Haiku Article Preview – Face ID &
          Privacy,” available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/046/212036.html?cq_ck=161          Schiller;
4596      2519430459                                        Federighi              802; 602
          Android, “Phones & Tablets – If you want it,      Malackowski;
DX-       Android powers it.,” available at                 Google
4597      https://www.android.com/phones-tablets/           custodian              802; 602
DX-       Article titled "Epic Games: Why cross-play
4598      matters"                                          Sweeney                802; 602

DX-       Xbox, “Xbox Game Pass,” available at
4599      https://www.xbox.com/en-US/xbox-game-pass Hitt; Wright                   602

                                                            Malackowski;
                                                            Schmalensee;
                                                            Hitt;
                                                            Lafontaine;
                                                            Rubinfeld;
          Apple Inc., SEC Form 2019 10-K for period         Cook;
DX-       ended September 28, 2019, filed on October        Schiller;
4600      31, 2019                                          Fischer                602
          Apple Developer, “Auto-renewable
          Subscriptions,” available at
DX-       https://developer.apple.com/app-                  Schiller;
4601      store/subscriptions/                              Fischer; Haun          802; 602
          Apple, “MapKit,” available at                     Malackowski;
DX-       https://developer.apple.com/documentation/ma      Federighi;
4602      pkit?language=occ                                 Haun                   802; 602
DX-
4603      9/22/2018 email regarding "iOS Featuring"         Hutcheson
          Apple, “System Configuration,” available at       Malackowski;
DX-       https://developer.apple.com/documentation/sys     Haun;
4604      temconfiguration                                  Federighi              802; 602

          Patently Apple, “About/Contact Us,” available
DX-       at https://www.patentlyapple.com/patently-
4605      apple/contact-us.html                             Malackowski            802; 602
DX-       2/22/2019 email regarding "Epic Games –           Sweeney;
4606      January 2019 Business Report"                     Babcock
DX-       6/24/2020 email regarding "Re: Sustained
4607      Release Planning - Input Needed"                  Grant

                                                 Page 151
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 155 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring     ID       Epic        Date
  No.                      Description                         Witness      Only    Objection   Admitted
                                                            Schiller;
DX-       Document titled “Transcript of Apple Inc.         Cook;
4608      Keynote September 9, 2009”                        Federighi              802; 602
DX-       4/10/2018 email regarding "Re:
4609      “AmpLight2FA”"                                    Friedman               802
                                                            Malackowski;
                                                            Schiller;
DX-                                                         Federighi;
4610      U.S. Patent No. 10,762,716                        Kosmynka               602
          Spreadsheet titled "Apple Inc. US Sales,          Cook;
DX-       iPhone, IPad, and IPod Touch, Q4FY2008-           Rubinfeld;
4611      Q4FY2019"                                         Malackowski            602
          Epic Games, “Epic Online Services
          Acceptable Use Policy,” available at
DX-       http://dev.epicgames.com/en-                      Sweeney;
4612      US/services/terms/aup                             Malackowski            602
          6/2/2016 email regarding "“Where’s the App        Schiller;
DX-       for That?” – Fixing App Store Discovery –         Fischer;
4613      MacStories"                                       Malackowski
          Apple, “Choosing a Business Model,”
DX-       available at https://developer.apple.com/app-     Schiller;
4614      store/business-models/                            Schmalensee            802; 602
          Apple, “Haiku – Article Preview – About the
          App Store,” available at
          https://accp.corp.apple.com/content/haiku/artic
DX-       le/en_US/KBase/017/204266.html?cq_ck=161          Schiller;
4615      2587730051                                        Federighi              802; 602
DX-                                                         Grant; Rubin;
4616      Document titled "How to "sideload" on iOS"        Vogel                  602

          Epic Games, “V-Bucks Card FAQs,” available
DX-       at https://www.epicgames.com/fortnite/en-
4617      US/vbuckscard                              Hitt; Sweeney                 602
DX-       8/10/2020 email regarding "Re: Liberty     Sweeney;
4618      Marketing Plan Follow-up"                  Weissinger




                                                 Page 152
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 156 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring     ID       Epic        Date
  No.                     Description                       Witness      Only    Objection   Admitted

                                                          Malackowski;
                                                          Schmalensee;
                                                          Hitt;
                                                          Lafontaine;
                                                          Rubinfeld;
                                                          Cook;
DX-       Apple Inc. Form 10-K for the fiscal year        Schiller;
4619      ending September 26, 2020                       Fischer               602
DX-       4/12/2010 email regarding "Fwd: The             Hitt; Haun;
4620      Platform Purification Directive :-)"            Pruden                802; 602
          Apple, “Adopting Menus and UIActions in
          your User Interface,” available at
          https://developer.apple.com/documentation/uik
DX-       it/menus_and_shortcuts/adopting_menus_and_ Schiller;
4621      uiactions_in_your_user_interface              Malackowski             802; 602
DX-
4622      U.S. Patent No. 10,586,260                      Malackowski           602
                                                          Schiller;
                                                          Cook;
                                                          Fischer;
                                                          Kosmynka;
                                                          Rubinfeld;
DX-       Agreement titled "Apple Developer Program       Schmalensee;
4623      License Agreement"                              Lafontaine            602

          Moby Games, “Epic Games, Inc.” available at
DX-       https://www.mobygames.com/company/epic-
4624      games-inc                                     Malackowski             802; 602
          Apple, “App Store Preview: The Weather
          Channel,” available at
DX-       https://apps.apple.com/us/app/weather-the-    Schiller;
4625      weather-channel/id295646461                   Fischer                 802; 602
                                                        Schmalensee;
                                                        Schiller;
                                                        Cook;
                                                        Fischer;
DX-       Presentation titled "iPhone Developer Program Kosmynka;
4626      Satisfaction Survey," dated March, 2010       Pruden                  802; 602




                                               Page 153
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 157 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                  Sponsoring ID       Epic             Date
  No.                       Description                    Witness   Only Objection          Admitted
                                                        Malackowski;
                                                        Schiller;
DX-                                                     Federighi;
4627      U.S. Patent No. 8,484,100                     Kosmynka         602
          Apple, “CloudKit,” available at               Malackowski;
DX-       https://developer.apple.com/documentation/clo Federighi;
4628      udkit                                         Haun             802; 602
          Geoff Duncan, “Apple Confirms iPhone SDK
          Coming Next Year,” Digitaltrends, October
          17, 2007, available at
DX-       https://www.digitaltrends.com/apple/apple-    Malackowski;
4629      confirms-iphone-sdk-coming-next-year/         Federighi        802; 602
          Red Hat, “What is an SDK?,” available at
DX-       https://www.redhat.com/en/topics/cloud-       Malackowski;
4630      native-apps/what-is-SDK.2                     Federighi        802; 602

          Simon Hill and Mark Jansen, “Android vs
          iOS: Which smartphone platform is the best?,”
          Digitaltrends, January 16, 2021, available at
DX-       https://www.digitaltrends.com/mobile/android-
4631      vs-ios/                                       Rubin            X
                                                        Schiller;
                                                        Cook;
          Presentation titled "App Store Pricing,       Fischer;
DX-       Decisions, Expanded Price Points for          Kosmynka;
4632      Subscriptions"                                Gray
          5/2/2019 email regarding "RE: Epic Board
DX-       Report 2Q19 and 2018 Annual Audited
4633      Financial Statements(Internet mail)"          Sweeney
          Amazon, “Games,” available at
DX-       https://www.amazon.com/b?ie=UTF8&node=2
4634      478844011                                     Hitt                  802; 602
          Unity, “Industry-leading Multiplatform
          Support – Build once, deploy anywhere”
DX-       available at
4635      https://unity.com/features/multiplatform      Hitt                  802; 602
                                                        Schiller;
                                                        Cook;
DX-       Apple, “Developers say App Store Small        Fischer;              802; 602;
4636      Business Program is good for business,”       Kosmynka              Illegible




                                               Page 154
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 158 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring    ID       Epic            Date
  No.                       Description                       Witness     Only    Objection       Admitted
          Thomas Brewster, “How Lenovo’s Superfish
          ‘Malware’ Works And What You Can Do to
          Kill It,” Forbes.com, February 19, 2015,
          available at
          https://www.forbes.com/sites/thomasbrewster/
DX-       2015/02/19/superfish-need-to-
4637      know/?sh=468399c13877                         Rubin              X
                                                        Sweeney;
                                                        Hutcheson;
DX-       8/3/2019 email regarding "Re: Secret          Allison;
4638      announcement draft we're NOT publishing"      Kreiner
DX-       4/27/2020 email regarding "Mobile Payment
4639      Strategies"                                   Sweeney; Ko
          Apple, “Apple Differential Privacy Overview
          Whitepaper,” available at                     Schiller;
DX-       https://www.apple.com/privacy/docs/Differenti Federighi;
4640      al_Privacy_Overview.pdf                       Rubin                    802; 602
DX-       Spreadsheet, file name "MAU 2015-2020 by
4641      platform_os.xlsx"                             Hitt                     602
          Apple, “iPad Arrives This Saturday,”
          March 29, 2010, available at
DX-       https://www.apple.com/newsroom/2010/03/29i Rubinfeld;
4642      Pad-Arrives-This-Saturday/                    Schiller                 802; 602
DX-       1/24/2018 email regarding Upcoming Epic
4643      title on iOS                                  Penwarden
DX-       6/10/2020 email regarding "Project Liberty
4644      Call"                                         Sweeney                  602
                                                        Sweeney;
DX-       5/27/2019 email regarding "Re: EGs Mega       Hutcheson;
4645      Sale Marketing Campaign Update - 5/22"        Allison

          Epic Games, “About Epic Games,” available
DX-       at https://www.epicgames.com/site/en-             Sweeney;
4646      US/about                                          Malackowski          602; Illegible
                                                            Sweeney;
DX-       Presentation titled "Staging - PR Strategy,       Weissinger;
4647      Coms Push, etc.," dated July 22, 2020             Rein




                                                 Page 155
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 159 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring    ID       Epic         Date
  No.                     Description                       Witness     Only    Objection    Admitted

          Samsung, “What are the new Preloaded
          applications that are provided in Tizen based
          Smartphones?,” October 14, 2020, available at
          https://www.samsung.com/in/support/mobile-
          devices/what-are-the-new-preloaded-
DX-       applications-that-are-provided-in-tizen-based-                       802; 901;
4648      smartphones/                                   Rubin                 602
                                                         Schiller;
          Document titled "Update to In-App Purchase Fischer;
          Programming Guide – Update Release R3:         Kosmynka;
DX-       Includes information about managing in-appl Gray;
4649      subscriptions"                                 Malackowski
                                                         Malackowski;
                                                         Schiller;
DX-                                                      Federighi;
4650      U.S. Patent No. 10,194,288                     Kosmynka              602
DX-       5/23/2019 email regarding "Board Requested
4651      Engine Material"                               Sweeney

DX-       Document titled “Liberty Console Partner        Shobin;
4652      Communications (Speculative/Hypothetical)”      Weissinger
           Dean Takahashi, “Graphics guru Tim
          Sweeney explains why Apple’s Metal will
          make mobile games far better,” Venturebeat,
          June 3, 2014, available at
          https://venturebeat.com/2014/06/03/graphics-
          guru-tim-sweeney-explains-why-apples-metal-
DX-       will-make-games-run-10-times-more-
4653      efficiently/                                  Sweeney                802; 602
                                                        Schiller;
                                                        Fischer;
          Presentation titled “Monetize and Promote     Grimm;
DX-       Your App with iAd from design to launch –     Kosmynka;
4654      Session 503 – WWDC15”                         Pruden                 802; 602
          3/1/2019 email regarding "Re: Russian players
DX-       ISSUE and are bombarding us with refund       Sweeney;
4655      requests"                                     Allison




                                               Page 156
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 160 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring   ID       Epic            Date
  No.                      Description                        Witness    Only    Objection       Admitted

          Fireeye, “Advanced Persistent Threat Groups
          – Who’s who of Cyber Threat Actors,”
DX-       available at https://www.fireeye.com/current-
4656      threats/apt-groups.html                          Rubin                802; 602
                                                           Vogel;
DX-       11/6/2018 email regarding struggles with         Sweeney;
4657      refunds for double purchases                     Kreiner              802
                                                           Cook;
DX-       Document titled “Transcription of Apple Inc.     Federighi;
4658      WWDC 2009 – San Francisco Keynote”               Schiller             802; 602
DX-       Presentation titled "Fortnite Battle Royale iOS
4659      + Android Go To Market Plan"                    Sweeney               602; Illegible
                                                          Hutcheson;
DX-       11/13/2018 email regarding "Re: Information Grimm;
4660      on Gifting in Fortnite"                         Schmid                802

          Hanssens Expert Report - Figure 1 - Other
DX-       Electronic Devices Used by iOS App Store
4661      Users - Federal Rule of Evidence 1006 Exhibit    Hanssens             802
          Hanssens Expert Report - Figure 2 - Other
          Electronic Devices Used by iOS Fortnite
DX-       Players - Federal Rule of Evidence 1006
4662      Exhibit                                          Hanssens             802
          Hanssens Expert Report - Figure 3 -Other
          Electronic Devices iOS Fortnite Players Used
DX-       to Play Games - Federal Rule of Evidence
4663      1006 Exhibit                                     Hanssens             802
DX-       Hanssens Expert Report - Figure 4 - Data
4664      Collection Questions                             Hanssens             802
          Hanssens Expert Report - Figure 5 - Rossi
DX-       Survey Revision Process - Federal Rule of
4665      Evidence 1006 Exhibit                            Hanssens             802
DX-
4666      Hanssens Expert Report - Figure 6                Hanssens       X
DX-
4667      Hanssens Expert Report - Figure 7                Hanssens       X
DX-
4668      Hanssens Expert Report - Figure 8                Hanssens             802
DX-       Hanssens Expert Report - Figure 9 - Federal
4669      Rule of Evidence 1006 Exhibit                    Hanssens             802



                                                Page 157
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 161 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring    ID       Epic         Date
  No.                      Description                      Witness     Only    Objection    Admitted
DX-
4670      10 - Hanssens Expert Report - Figure 10.pdf   Hanssens               802
DX-       11 - Hanssens Expert Report - Figure 11.pdf -
4671      Federal Rule of Evidence 1006 Exhibit         Hanssens               802
DX-       12 - Hanssens Expert Report - Figure 12.pdf -
4672      Federal Rule of Evidence 1006 Exhibit         Hanssens               802
DX-
4673      13 - Hanssens Expert Report - Figure 13.pdf   Hanssens               802
DX-       14 - Hanssens Expert Report - Figure 14.pdf -
4674      Federal Rule of Evidence 1006 Exhibit         Hanssens               802
DX-
4675      15 - Hanssens Expert Report - Figure 15.pdf     Hanssens             802
DX-
4676      16 - Hanssens Expert Report - Figure 16.pdf     Hanssens       X
DX-       Hanssens Expert Report - Appendix D-2.pdf -
4677      Federal Rule of Evidence 1006 Exhibit           Hanssens             802
DX-       Hanssens Expert Report - Appendix E-2.pdf -
4678      Federal Rule of Evidence 1006 Exhibit           Hanssens             802
DX-       Hanssens Expert Report - Appendix F-1.pdf -
4679      Federal Rule of Evidence 1006 Exhibit           Hanssens             802
DX-       Hanssens Expert Report - Appendix F-2.pdf -
4680      Federal Rule of Evidence 1006 Exhibit           Hanssens             802
DX-       Hanssens Expert Report - Appendix G-1 (A-1)
4681      .pdf                                            Hanssens       X
DX-       Hanssens Expert Report - Appendix G-1 (A-2)
4682      .pdf                                            Hanssens       X
DX-       Hanssens Expert Report - Appendix G-1 (A-3)
4683      .pdf                                            Hanssens       X
DX-       Hanssens Expert Report - Appendix G-1
4684      (B).pdf                                         Hanssens       X
DX-       Hanssens Expert Report - Appendix G-1 (B-
4685      2).pdf                                          Hanssens       X
DX-       Hanssens Expert Report - Appendix G-1 (B-
4686      3).pdf                                          Hanssens       X
DX-       Hanssens Expert Report - Appendix G-1
4687      (C).pdf                                         Hanssens       X
DX-       Hanssens Expert Report - Appendix G-1 (C-
4688      1).pdf                                          Hanssens       X
DX-       Hanssens Expert Report - Appendix G-1 (C-
4689      2).pdf                                          Hanssens       X
DX-       Hanssens Expert Report - Appendix G-2
4690      (1).pdf                                         Hanssens       X

                                               Page 158
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 162 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring    ID      Epic          Date
  No.                     Description                       Witness     Only   Objection     Admitted
DX-       Hanssens Expert Report - Appendix G-2
4691      (10).pdf                                        Hanssens       X
DX-       Hanssens Expert Report - Appendix G-2
4692      (11).pdf                                        Hanssens       X
DX-       Hanssens Expert Report - Appendix G-2
4693      (12).pdf                                        Hanssens       X
DX-       Hanssens Expert Report - Appendix G-2
4694      (13).pdf                                        Hanssens       X
DX-       Hanssens Expert Report - Appendix G-2
4695      (14).pdf                                        Hanssens       X
DX-       Hanssens Expert Report - Appendix G-2
4696      (15).pdf                                        Hanssens       X
DX-       Hanssens Expert Report - Appendix G-2
4697      (16).pdf                                        Hanssens       X
DX-       Hanssens Expert Report - Appendix G-2
4698      (17).pdf                                        Hanssens       X
DX-       Hanssens Expert Report - Appendix G-2
4699      (18).pdf                                        Hanssens       X
DX-       Hanssens Expert Report - Appendix G-2
4700      (19).pdf                                        Hanssens       X
DX-       Hanssens Expert Report - Appendix G-2
4701      (2).pdf                                         Hanssens       X
DX-       Hanssens Expert Report - Appendix G-2
4702      (20).pdf                                        Hanssens       X
DX-       Hanssens Expert Report - Appendix G-2
4703      (21).pdf                                        Hanssens       X
DX-       Hanssens Expert Report - Appendix G-2
4704      (22).pdf                                        Hanssens       X
DX-       Hanssens Expert Report - Appendix G-2
4705      (23).pdf                                        Hanssens       X
DX-       Hanssens Expert Report - Appendix G-2
4706      (3).pdf                                         Hanssens       X
DX-       Hanssens Expert Report - Appendix G-2
4707      (4).pdf                                         Hanssens       X
DX-       Hanssens Expert Report - Appendix G-2
4708      (5).pdf                                         Hanssens       X
DX-       Hanssens Expert Report - Appendix G-2
4709      (6).pdf                                         Hanssens       X
DX-       Hanssens Expert Report - Appendix G-2 (7)
4710      .pdf                                            Hanssens       X
DX-       Hanssens Expert Report - Appendix G-2
4711      (8).pdf                                         Hanssens       X

                                               Page 159
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 163 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring    ID       Epic         Date
  No.                      Description                      Witness     Only    Objection    Admitted
DX-       Hanssens Expert Report - Appendix G-2
4712      (9).pdf                                         Hanssens       X
DX-       Hanssens Expert Report - Appendix H.pdf -
4713      Federal Rule of Evidence 1006 Exhibit           Hanssens             802
          Dominique Hanssens Opening Expert Report -
          Appendix J-1 - Other Electronic Devices Used
          by iOS App Store Users - All Qualified
DX-       Respondents - Federal Rule of Evidence 1006
4714      Exhibit                                         Hanssens             802
          Dominique Hanssens Opening Expert Report -
          Appendix J-2 - Other Electronic Devices Used
          by iOS App Store Users - Respondents Who
DX-       Paid to Download Apps - Federal Rule of
4715      Evidence 1006 Exhibit                           Hanssens             802
          Dominique Hanssens Opening Expert Report -
          Appendix J-3 - Other Electronic Devices Used
          by iOS App Store Users - Respondents Who
DX-       Made In-App Purchases - Federal Rule of
4716      Evidence 1006 Exhibit                           Hanssens             802
DX-
4717      Hanssens Expert Report Appendix K-1 (1).pdf Hanssens            X
DX-
4718      Hanssens Expert Report Appendix K-1 (2).pdf Hanssens            X
DX-
4719      Hanssens Expert Report Appendix K-1 (3).pdf Hanssens            X
DX-
4720      Hanssens Expert Report Appendix K-1 (4).pdf Hanssens            X
DX-
4721      Hanssens Expert Report Appendix K-1 (5).pdf Hanssens            X
DX-
4722      Hanssens Expert Report Appendix K-1 (6).pdf Hanssens            X
DX-
4723      Hanssens Expert Report Appendix K-1 (7).pdf Hanssens            X
DX-
4724      Hanssens Expert Report Appendix K-1 (8).pdf Hanssens            X
DX-
4725      Hanssens Expert Report Appendix K-1 (9).pdf Hanssens            X
DX-
4726      Hanssens Expert Report Appendix K-2 (1).pdf Hanssens            X
DX-       Hanssens Expert Report Appendix K-2
4727      (10).pdf                                    Hanssens           X



                                               Page 160
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 164 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring    ID      Epic          Date
  No.                     Description                       Witness     Only   Objection     Admitted
DX-       Hanssens Expert Report Appendix K-2
4728      (11).pdf                                        Hanssens       X
DX-       Hanssens Expert Report Appendix K-2
4729      (12).pdf                                        Hanssens       X
DX-       Hanssens Expert Report Appendix K-2
4730      (13).pdf                                        Hanssens       X
DX-       Hanssens Expert Report Appendix K-2
4731      (14).pdf                                        Hanssens       X
DX-       Hanssens Expert Report Appendix K-2
4732      (15).pdf                                        Hanssens       X
DX-       Hanssens Expert Report Appendix K-2
4733      (16).pdf                                        Hanssens       X
DX-       Hanssens Expert Report Appendix K-2
4734      (17).pdf                                        Hanssens       X
DX-       Hanssens Expert Report Appendix K-2
4735      (18).pdf                                        Hanssens       X
DX-       Hanssens Expert Report Appendix K-2
4736      (19).pdf                                        Hanssens       X
DX-
4737      Hanssens Expert Report Appendix K-2 (2).pdf     Hanssens        X
DX-       Hanssens Expert Report Appendix K-2
4738      (20).pdf                                        Hanssens       X
DX-       Hanssens Expert Report Appendix K-2
4739      (21).pdf                                        Hanssens       X
DX-       Hanssens Expert Report Appendix K-2
4740      (22).pdf                                        Hanssens       X
DX-       Hanssens Expert Report Appendix K-2
4741      (23).pdf                                        Hanssens       X
DX-       Hanssens Expert Report Appendix K-2
4742      (24).pdf                                        Hanssens       X
DX-       Hanssens Expert Report Appendix K-2
4743      (25).pdf                                        Hanssens       X
DX-       Hanssens Expert Report Appendix K-2
4744      (26).pdf                                        Hanssens       X
DX-       Hanssens Expert Report Appendix K-2
4745      (27).pdf                                        Hanssens       X
DX-
4746      Hanssens Expert Report Appendix K-2 (3).pdf Hanssens            X
DX-
4747      Hanssens Expert Report Appendix K-2 (4).pdf Hanssens            X
DX-
4748      Hanssens Expert Report Appendix K-2 (5).pdf Hanssens            X

                                               Page 161
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 165 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring   ID       Epic          Date
  No.                      Description                         Witness    Only    Objection     Admitted
DX-
4749      Hanssens Expert Report Appendix K-2 (6).pdf Hanssens             X
DX-
4750      Hanssens Expert Report Appendix K-2 (7).pdf Hanssens             X
DX-
4751      Hanssens Expert Report Appendix K-2 (8).pdf Hanssens             X
DX-
4752      Hanssens Expert Report Appendix K-2 (9).pdf Hanssens             X
          Dominique Hanssens Opening Expert Report -
          Appendix L - Survey Completion and
DX-       Incidence Rates - iOS Fortnite Survey -
4753      Federal Rule of Evidence 1006 Exhibit        Hanssens                  802
          Dominique Hanssens Opening Expert Report -
          Appendix M-1 - Other Electronic Devices
          Used by iOS Fortnite Players - All Qualified
DX-       Respondents - Federal Rule of Evidence 1006
4754      Exhibit                                      Hanssens                  802

          Dominique Hanssens Opening Expert Report -
          Appendix M-2 - Other Electronic Devices
          Used by iOS Fortnite Players - Respondents
DX-       Who Made In-App Purchases in Fortnite -
4755      Federal Rule of Evidence 1006 Exhibit           Hanssens               802
          Dominique Hanssens Opening Expert Report -
          Appendix M-3 - Other Electronic Devices iOS
          Fortnite Players - Used to Play Games -
          Respondents Who Made In-App Purchases in
DX-       Fortnite - Federal Rule of Evidence 1006
4756      Exhibit                                         Hanssens               802; 1006
DX-       Hitt Rebuttal Report - Exhibit 01.pdf - Federal
4757      Rule of Evidence 1006 Exhibit                   Hitt                   802
DX-
4758      Hitt Rebuttal Report - Exhibit 02.pdf             Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 03.pdf - Federal
4759      Rule of Evidence 1006 Exhibit                     Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 04.pdf - Federal
4760      Rule of Evidence 1006 Exhibit                     Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 05.pdf - Federal
4761      Rule of Evidence 1006 Exhibit                     Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 06.pdf - Federal
4762      Rule of Evidence 1006 Exhibit                     Hitt                 No Objection



                                                 Page 162
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 166 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring   ID       Epic          Date
  No.                      Description                         Witness    Only    Objection     Admitted
DX-       Hitt Rebuttal Report - Exhibit 07.pdf - Federal
4763      Rule of Evidence 1006 Exhibit                     Hitt                 No Objection
DX-       Hitt Rebuttal Report - Exhibit 08.pdf - Federal
4764      Rule of Evidence 1006 Exhibit                     Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 09.pdf - Federal
4765      Rule of Evidence 1006 Exhibit                     Hitt                 No Objection
DX-       Hitt Rebuttal Report - Exhibit 10.pdf - Federal
4766      Rule of Evidence 1006 Exhibit                     Hitt                 No Objection
DX-       Hitt Rebuttal Report - Exhibit 11.pdf - Federal
4767      Rule of Evidence 1006 Exhibit                     Hitt                 No Objection
DX-       Hitt Rebuttal Report - Exhibit 12.pdf - Federal
4768      Rule of Evidence 1006 Exhibit                     Hitt                 No Objection
DX-       Hitt Rebuttal Report - Exhibit 13.pdf - Federal
4769      Rule of Evidence 1006 Exhibit                     Hitt                 No Objection
DX-       Hitt Rebuttal Report - Exhibit 14.pdf - Federal
4770      Rule of Evidence 1006 Exhibit                     Hitt                 No Objection
DX-       Hitt Rebuttal Report - Exhibit 15.pdf - Federal
4771      Rule of Evidence 1006 Exhibit                     Hitt                 No Objection
DX-
4772      Hitt Rebuttal Report - Exhibit 16.pdf           Hitt                   802
DX-       Hitt Rebuttal Report - Exhibit 17.pdf - Federal
4773      Rule of Evidence 1006 Exhibit                   Hitt                   802
DX-
4774      Hitt Rebuttal Report - Exhibit 18.pdf             Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 19.pdf - Federal
4775      Rule of Evidence 1006 Exhibit                     Hitt                 802; 1006
DX-       Hitt Rebuttal Report - Exhibit 20.pdf - Federal
4776      Rule of Evidence 1006 Exhibit                     Hitt                 802; 1006
DX-       Hitt Rebuttal Report - Exhibit 21.pdf - Federal
4777      Rule of Evidence 1006 Exhibit                     Hitt                 802; 1006
DX-       Hitt Rebuttal Report - Exhibit 22.pdf - Federal
4778      Rule of Evidence 1006 Exhibit                     Hitt                 802; 1006
DX-       Hitt Rebuttal Report - Exhibit 23.pdf - Federal
4779      Rule of Evidence 1006 Exhibit                     Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 24.pdf - Federal
4780      Rule of Evidence 1006 Exhibit                     Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 25.pdf - Federal
4781      Rule of Evidence 1006 Exhibit                     Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 26.pdf - Federal
4782      Rule of Evidence 1006 Exhibit                     Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 27.pdf - Federal
4783      Rule of Evidence 1006 Exhibit                     Hitt                 802

                                                 Page 163
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 167 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                       Sponsoring   ID       Epic        Date
  No.                      Description                          Witness    Only    Objection   Admitted
DX-       Hitt Rebuttal Report - Exhibit 28.pdf - Federal
4784      Rule of Evidence 1006 Exhibit                      Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 29.pdf - Federal
4785      Rule of Evidence 1006 Exhibit                      Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 30.pdf - Federal
4786      Rule of Evidence 1006 Exhibit                      Hitt                 802; 1006
DX-       Hitt Rebuttal Report - Exhibit 31.pdf - Federal
4787      Rule of Evidence 1006 Exhibit                      Hitt                 802; 1006
DX-
4788      Hitt Rebuttal Report - Exhibit 32.pdf              Hitt                 802
DX-
4789      Hitt Rebuttal Report - Exhibit 33.pdf              Hitt                 802
DX-
4790      Hitt Rebuttal Report - Exhibit 34.pdf              Hitt                 802
DX-
4791      Hitt Rebuttal Report - Exhibit 35.pdf              Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 36.pdf - Federal
4792      Rule of Evidence 1006 Exhibit                      Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 37.pdf - Federal
4793      Rule of Evidence 1006 Exhibit                      Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 38.pdf - Federal
4794      Rule of Evidence 1006 Exhibit                      Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 39.pdf - Federal
4795      Rule of Evidence 1006 Exhibit                      Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 40.pdf - Federal
4796      Rule of Evidence 1006 Exhibit                      Hitt                 802; 1006
DX-       Hitt Rebuttal Report - Exhibit 41.pdf - Federal
4797      Rule of Evidence 1006 Exhibit                      Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 42.pdf - Federal
4798      Rule of Evidence 1006 Exhibit                      Hitt                 802; 1006
DX-       Hitt Rebuttal Report - Exhibit 43.pdf - Federal
4799      Rule of Evidence 1006 Exhibit                      Hitt                 802; 1006
DX-       Hitt Rebuttal Report - Exhibit 44.pdf - Federal
4800      Rule of Evidence 1006 Exhibit                      Hitt
DX-       Hitt Rebuttal Report - Exhibit 45.pdf - Federal
4801      Rule of Evidence 1006 Exhibit                      Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 46.pdf - Federal
4802      Rule of Evidence 1006 Exhibit                      Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 47.pdf - Federal
4803      Rule of Evidence 1006 Exhibit                      Hitt                 802; 1006
DX-       Hitt Rebuttal Report - Exhibit 48.pdf - Federal
4804      Rule of Evidence 1006 Exhibit                      Hitt                 802; 1006

                                                  Page 164
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 168 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring   ID       Epic          Date
  No.                       Description                        Witness    Only    Objection     Admitted
DX-       Hitt Rebuttal Report - Exhibit 49.pdf - Federal
4805      Rule of Evidence 1006 Exhibit                     Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 50.pdf - Federal
4806      Rule of Evidence 1006 Exhibit                     Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 51.pdf - Federal
4807      Rule of Evidence 1006 Exhibit                     Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 52.pdf - Federal
4808      Rule of Evidence 1006 Exhibit                     Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 53.pdf - Federal
4809      Rule of Evidence 1006 Exhibit                     Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 54.pdf - Federal
4810      Rule of Evidence 1006 Exhibit                     Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 55.pdf - Federal
4811      Rule of Evidence 1006 Exhibit                     Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 56.pdf - Federal
4812      Rule of Evidence 1006 Exhibit                     Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 57.pdf - Federal
4813      Rule of Evidence 1006 Exhibit                     Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 58.pdf - Federal
4814      Rule of Evidence 1006 Exhibit                     Hitt                 802; 1006
DX-       Hitt Rebuttal Report - Exhibit 59.pdf - Federal
4815      Rule of Evidence 1006 Exhibit                     Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 60.pdf - Federal
4816      Rule of Evidence 1006 Exhibit                     Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 61.pdf - Federal
4817      Rule of Evidence 1006 Exhibit                     Hitt                 No Objection
DX-       Hitt Rebuttal Report - Exhibit 62.pdf - Federal
4818      Rule of Evidence 1006 Exhibit                     Hitt                 802; 1006
DX-       Hitt Rebuttal Report - Exhibit 63.pdf - Federal
4819      Rule of Evidence 1006 Exhibit                     Hitt                 802; 1006
DX-       Hitt Rebuttal Report - Exhibit 64.pdf - Federal
4820      Rule of Evidence 1006 Exhibit                     Hitt                 802
DX-       Hitt Rebuttal Report - Exhibit 65.pdf - Federal
4821      Rule of Evidence 1006 Exhibit                     Hitt                 802
DX-       Hitt Appendix G - Exhibit 1.pdf - Federal
4822      Rule of Evidence 1006 Exhibit                     Hitt                 1006
DX-       Hitt Appendix G - Exhibit 2.pdf - Federal
4823      Rule of Evidence 1006 Exhibit                     Hitt                 1006
          Hitt Supplement to Rebuttal Expert Report -
DX-       Exhibit 1.pdf - Federal Rule of Evidence 1006
4824      Exhibit                                           Hitt                 No Objection



                                                 Page 165
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 169 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring   ID       Epic          Date
  No.                       Description                      Witness    Only    Objection     Admitted
          Hitt Supplement to Rebuttal Expert Report -
DX-       Exhibit 2.pdf - Federal Rule of Evidence 1006
4825      Exhibit                                         Hitt                 No Objection
          Hitt Supplement to Rebuttal Expert Report -
DX-       Exhibit 3.pdf - Federal Rule of Evidence 1006
4826      Exhibit                                         Hitt                 No Objection
          Hitt Supplement to Rebuttal Expert Report -
DX-       Exhibit 4.pdf - Federal Rule of Evidence 1006
4827      Exhibit                                         Hitt                 No Objection
          Hitt Supplement to Rebuttal Expert Report -
DX-       Exhibit 5.pdf - Federal Rule of Evidence 1006
4828      Exhibit                                         Hitt                 No Objection
          Hitt Supplement to Rebuttal Expert Report -
DX-       Exhibit 6.pdf - Federal Rule of Evidence 1006
4829      Exhibit                                         Hitt                 No Objection
          Hitt Supplement to Rebuttal Expert Report -
DX-       Exhibit 7.pdf - Federal Rule of Evidence 1006
4830      Exhibit                                         Hitt                 No Objection
          Hitt Supplement to Rebuttal Expert Report -
DX-       Exhibit 8.pdf - Federal Rule of Evidence 1006
4831      Exhibit                                         Hitt                 No Objection
          Hitt Supplement to Rebuttal Expert Report -
DX-       Exhibit 9.pdf - Federal Rule of Evidence 1006
4832      Exhibit                                         Hitt                 No Objection
          Hitt Supplement to Rebuttal Expert Report -
DX-       Exhibit 10.pdf - Federal Rule of Evidence
4833      1006 Exhibit                                    Hitt                 802; 1006
          Malackowski - Figure 1_ Apple R&D
DX-       Expenditures and Patent Grants 2005 –
4834      2020.pdf                                        Malackowski          802
DX-       Malackowski - Figure 2_ Steve Jobs
4835      Introduces the “Patented!” iPhone.pdf           Malackowski          802
          Malackowski - Figure 3_ Apple Research and
DX-       Development Expenditures FY 2005 – FY
4836      2020.pdf                                        Malackowski          802

DX-       Malackowski - Figure 4_ Apple Granted U.S.
4837      Patents and Applications 2005 – 2020.pdf        Malackowski          802
DX-       Malackowski - Figure 5_ U.S. Apple Patents
4838      and Applications.pdf                            Malackowski          802




                                               Page 166
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 170 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring    ID       Epic        Date
  No.                       Description                       Witness     Only    Objection   Admitted
          Malackowski - Figure 6_ Steve Jobs
DX-       Introduces the iPhone – Three Revolutionary
4839      Devices in One.pdf                                Malackowski          802
DX-       Malackowski - Figure 7_ Worldwide
4840      Smartphone Sales and Users 2007 - 2021.pdf        Malackowski          802
DX-       Malackowski - Figure 8_ App Store
4841      Applications and Downloads.pdf                    Malackowski          802
DX-       Malackowski - Figure 9_ Example Apple
4842      License with Copyright.pdf                        Malackowski          802
          Malackowski - Figure 10_ Scott Forstall
DX-       Introduced Cocoa Touch with SDK in
4843      2008.pdf                                          Malackowski          802
DX-       Malackowski - Figure 11_ Spore App -
4844      2008.pdf                                          Malackowski          802
DX-       Malackowski - Figure 12_ Guitar Hero App -
4845      2010.pdf                                          Malackowski          802
DX-       Malackowski - Figure 13_ Super Monkey Ball
4846      App - 2008.pdf                                    Malackowski          802
          Malackowski - Figure 14 Home
DX-       CourtRequires iPhone Hardware, Software
4847      and APIs - 2018.pdf                               Malackowski          802
DX-       Rubin Expert Reports -- 1 - Chart - Terms and
4848      Definitions.pdf                                   Rubin          X     802
DX-       Rubin Expert Reports -- 2 - Chart - Terms and
4849      Definitions 2.pdf                                 Rubin          X     802
DX-       Rubin Expert Reports -- 3 - Diagram - uses for
4850      the different types of analysis.pdf               Rubin          X     802
DX-       Rubin Expert Reports -- 4 - Figure 1-3 -
4851      Server product delivery.pdf                       Rubin          X     802
DX-       Rubin Expert Reports -- 5 - Figure 1-2 - Built-
4852      in product delivery.pdf                           Rubin          X     802
DX-       Rubin Expert Reports -- 6 - Chart - Number of
4853      CVE Entries.pdf                                   Rubin                802
DX-       Rubinfeld Rebuttal Expert Report - Figure
4854      1.pdf                                             Rubinfeld            802

DX-       1 - Schmalensee Expert Report - Exhibit 1.pdf
4855      - Federal Rule of Evidence 1006 Exhibit       Schmalensee              802; 1006
          2 - Schmalensee Expert Report - Exhibit
DX-       1.1.pdf - Federal Rule of Evidence 1006
4856      Exhibit                                       Schmalensee              802; 1006



                                                 Page 167
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 171 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring    ID       Epic         Date
  No.                     Description                       Witness     Only    Objection    Admitted

DX-       3 - Schmalensee Expert Report - Exhibit 1.2
4857      .pdf - Federal Rule of Evidence 1006 Exhibit    Schmalensee          802; 1006
          4 - Schmalensee Expert Report - Exhibit
DX-       1.3.pdf - Federal Rule of Evidence 1006
4858      Exhibit                                         Schmalensee          802; 1006
          5 - Schmalensee Rebuttal Expert Report -
DX-       Exhibit 1.4.pdf - Federal Rule of Evidence
4859      1006 Exhibit                                    Schmalensee          802; 1006
DX-       6 - Schmalensee Rebuttal Expert Report -
4860      Table 1.pdf                                     Schmalensee          802
          7 - Schmalensee Rebuttal Expert Report -
DX-       Exhibit 2.pdf - Federal Rule of Evidence 1006
4861      Exhibit                                         Schmalensee          402; 802
DX-       Dominique Hanssens Opening Expert Report -
4862      Appendix A - Curriculum Vitae                   Hanssens       X
          Dominique Hanssens Opening Expert Report -
DX-       Appendix B - Testimony in the Past Four
4863      Years                                           Hanssens       X

DX-       Dominique Hanssens Opening Expert Report -
4864      Appendix C - Documents Relied Upon              Hanssens       X
          Dominique Hanssens Opening Expert Report -
DX-       Appendix D-1 - iOS App Survey Pretest
4865      Interview Questions                             Hanssens             802
          Dominique Hanssens Opening Expert Report -
          Appendix D-2 - iOS App Survey: Summary of
          Pretest Interview Responses 02/01/21 -
DX-       02/02/21 - Federal Rule of Evidence 1006
4866      Exhibit                                         Hanssens             802
          Dominique Hanssens Opening Expert Report -
DX-       Appendix E-1 - iOS Fortnite Survey Pretest
4867      Interview Questions                             Hanssens             802
          Dominique Hanssens Opening Expert Report -
          Appendix E-2 - iOS Fortnite Survey:
          Summary of Pretest Interview Responses
DX-       2/2/2021 - Federal Rule of Evidence 1006
4868      Exhibit                                         Hanssens             802
          Dominique Hanssens Opening Expert Report -
DX-       Appendix F - Additional Details on Survey
4869      Methodology                                     Hanssens             802



                                               Page 168
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 172 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring     ID       Epic        Date
  No.                     Description                       Witness      Only    Objection   Admitted

DX-       Dominique Hanssens Opening Expert Report -
4870      Appendix G-1 - iOS App Survey Instrument   Hanssens                   802
          Dominique Hanssens Opening Expert Report -
          Appendix G-2 - Screenshots of iOS App
DX-       Survey for iPhone and iPad Users -
4871      Introduction and Screener                  Hanssens                   802
          Dominique Hanssens Opening Expert Report -
          Appendix H - Survey Completion and
DX-       Incidence Rates - iOS App Survey - Federal
4872      Rule of Evidence 1006 Exhibit              Hanssens                   802

          Dominique Hanssens Opening Expert Report -
DX-       Appendix I - Panel Quality: Our Values -
4873      Answers to ESOMAR's 28 Questions                Hanssens              802
          Dominique Hanssens Opening Expert Report -
DX-       Appendix K-1 - iOS Fortnite Survey
4874      Instrument                                      Hanssens              802
          Dominique Hanssens Opening Expert Report -
          Appendix K-2 - Screenshots of iOS Fortnite
DX-       Survey for iPhone and iPad Users -
4875      Introduction and Screener                       Hanssens              802
DX-       James Malackowski Opening Expert Report -
4876      Appendix A - Curriculum Vitae                   Malackowski     X
DX-       James Malackowski Opening Expert Report -
4877      Appendix B - Information Considered             Malackowski     X
          James Malackowski Opening Expert Report -
DX-       Appendix C - Apple U.S. Patents and
4878      Applications                                    Malackowski           802
DX-       James Malackowski Opening Expert Report -
4879      Appendix D - Glossary                           Malackowski           802
DX-       Avi Rubin Opening Expert Report - Exhibit 1 -
4880       Curriculum Vitae                               Rubin           X
DX-       Avi Rubin Opening Expert Report - Exhibit 2 -
4881       Materials Relied Upon                          Rubin           X
DX-       Expert Report of James Malackowski, dated
4882      February 16, 2021                               Malackowski     X
                                                          Hitt;
DX-       Expert Report of Lorin Hitt, dated February     Schmalensee;
4883      16, 2021                                        Lafontaine      X
DX-       Expert Report of Richard Schmalensee, dated
4884      February 16, 2021                               Schmalensee     X

                                               Page 169
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 173 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring   ID       Epic         Date
  No.                       Description                      Witness    Only    Objection    Admitted
DX-       Expert Report of Aviel Rubin, dated February
4885      16, 2021                                        Rubin          X
DX-       Expert Report of Daniel Rubinfeld, dated
4886      February 16, 2021                               Rubinfeld      X
DX-       Expert Report of Dominique Hanssens, dated
4887      February 16, 2021                               Hanssens       X
DX-       Expert Report of Francine Lafontaine,
4888      February 16, 2021                               Lafontaine     X
DX-       Expert Rebuttal Report of James
4889      Malackowski, dated March 15, 2021               Malackowski          802
DX-       Expert Rebuttal Report of Lorin Hitt, dated
4890      March 15, 2021                                  Hitt                 802
DX-       Expert Rebuttal Report of Richard
4891      Schmalensee, dated March 15, 2021               Schmalensee          802
DX-       Expert Rebuttal Report of Aviel Rubin, dated
4892      March 15, 2021                                  Rubin          X     802
DX-       Expert Rebuttal Report of Daniel Rubinfeld,
4893      dated March 15, 2021                            Rubinfeld            802
DX-       Expert Rebuttal Report of Dominique
4894      Hanssens, dated March 15, 2021                  Hanssens             802
DX-       Expert Rebuttal Report of Francine
4895      LaFontaine, March 15, 2021                      Lafontaine           802
DX-       Supplement to Expert Rebuttal Report of
4896      Lorin Hitt, dated March 17, 2021                Hitt                 802
DX-       Supplement to Expert Rebuttal Report of
4897      Francine LaFontaine, dated March 17, 2021       Lafontaine           802
          Diedre O’Donnell, “An Android app calling
          itself ‘System Update’ is unmasked as
          malware by a security company,”
          NotebookCheck.net News, March 28, 2021,
          available at
          https://www.notebookcheck.net/An-Android-
          app-calling-itself-System-Update-is-unmasked-
DX-       as-malware-by-a-security-
4898      company.529946.0.html                         Rubin                  802; 602
DX-                                                                            802; 901;
4899      Apple Line of Business Reporting, iPad          Rollins              602
DX-       Apple Inc. LOB Report - iPad Line of                                 802; 901;
4900      Business Report                                 Rollins              602




                                               Page 170
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 174 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring     ID       Epic        Date
  No.                        Description                       Witness      Only    Objection   Admitted
          "Apple Business Manager User Guide,"
          available at
          https://support.apple.com/guide/apple-
DX-       business-manager/select-and-buy-content-          Schiller;
4901      asmc21817890/web                                  Fischer; Haun          602
          "Apple School Manager User Guide,"
          available at
          https://support.apple.com/guide/apple-school-
DX-       manager/select-and-buy-content-                   Schiller;
4902      asmc21817890/web                                  Fischer; Haun          602
          1/12/2007 email Email from Todd Wlder to
          "undisclosed-recipients," subject regarding       Schiller;
DX-       "ONLINE REPORT: 12 January 2007," dated           Cook;                  802; 1002;
4903      January 12, 2007                                  Fischer; Haun          602; 37(c)
DX-       8/2/2016 email regarding "Fwd: our App Store
4904      in China"                                         Schiller               802; 37(c)
          Document titled “APPLE INC "iOS AND               Schiller;
DX-       iPadOS SOFTWARE LICENSE                           Federighi;
4905      AGREEMENT Single Use License"                     Cook
DX-       10/20/2017 email regarding "FY17 Developer
4906      Survey Results - Follow Up"                       Gray                   802
          6/14/19 eEmail from Stoney Gamble to
          Trystan Kosmynka re regarding “Fwd:
DX-       URGENT: FORTNITE: Responses to recent             Grimm;
4907      call from App Review”, dated June 14, 2019        Schmid                 802
          6/4/19 email from Matthew Bengston to Nick
          Darnell, copying Jordan Walker, Andrew
          Grant, Tim Sweeney, David Nikdel, Daniel
          Vogel, et al. re [kairos] Re: regarding “Re:
DX-       [Kairos] Re: Microsoft Announces Minecraft        Grant;
4908      World”, dated June 4, 2019                        Sweeney
                                                            Google
                                                            Custodian;
                                                            Schmalensee;
DX-       Presentation titled Google Play , Alphabet        Hitt;
4909      Board Meeting - May 2019                          Lafontaine             802; 602
                                                            Google
                                                            Custodian;
                                                            Schmalensee;
                                                            Hitt;
DX-       Presentation titled in part Google Play dated     Lafontaine;
4910      March 2020                                        Sweeney                802; 602

                                                 Page 171
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 175 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring     ID       Epic        Date
  No.                      Description                      Witness      Only    Objection   Admitted
          Image included in Declaration of Mike
DX-       Schmid in Support of Apple’s PI Opposition
4911      Brief (ECF No. 79): "Browse" screen shot        Schmid
          Image included in Declaration of Mike
DX-       Schmid in Support of Apple’s PI Opposition
4912      Brief (ECF No. 79): "Today" screen shot         Schmid
          Image included in Declaration of Mike
DX-       Schmid in Support of Apple’s PI Opposition
4913      Brief (ECF No. 79): "Games" screen shot         Schmid
                                                          Schiller;
                                                          Fischer;
                                                          Cook;
          Nick Fernandez, “5 Features the Google Play     Schmalensee;
          Store Sshould Ssteal from the iOS App Store     Hitt; Evans;
DX-       Rright Nnow,” Android Authority, dated          Lafontaine;
4914      December 22, 2019                               Sweeney               802; 602
                                                     Google
                                                     Custodian;
                                                     Schmalensee;
                                                     Hitt;
                                                     Lafontaine;
                                                     Schiller;
          Sameer Samat, “Listening to Developer      Cook;
DX-       Feedback to Improve Google Play,” Android Fischer;
4915      Developers Blog, dated September 28, 2020  Sweeney                    802; 602
                                                     Schmalensee;
          Jonathan Briskman, “App Store Browsing Has Hitt;
          Grown to Drive 15% of Downloads Since iOS Lafontaine;
DX-       11’s Launch,” Sensor Tower Blog, dated May Schiller;
4916      14, 2018                                   Fischer                    802; 602
                                                     Schmalensee;
                                                     Hitt;
          “App Store Improvements,” App Store        Lafontaine;
DX-       Improvements – Support – Apple Developer, Schiller;
4917      [Undated]                                  Fischer; Haun              802; 602




                                               Page 172
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 176 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring      ID       Epic        Date
  No.                      Description                       Witness       Only    Objection   Admitted

                                                      Malackowski;
                                                      Schmalensee;
                                                      Hitt;
                                                      Lafontaine;
                                                      Rubinfeld;
                                                      Cook;
DX-       Apple Inc. Form 10-K, for the Fiscal Year   Schiller;
4918      Ended September 29, 2018                    Fischer                     802; 602
                                                      Schiller;
                                                      Fischer;
                                                      Cook; Haun;
          Sarah Perez, “Apple’s App Store Rredesign   Schmalensee;
DX-       Iimproved Aapp Ddiscovery, Rreport Ffinds,” Hitt; Evans;
4919      Tech Crunch, dated May 14, 2018             Lafontaine                  802; 602
                                                           Schiller;
                                                           Fischer;
                                                           Cook; Haun;
                                                           Schmalensee;
                                                           Hitt; Evans;
                                                           Lafontaine;
DX-       Microsoft Store, “Change your country or         Microsoft
4920      region in Microsoft Store,” [Undated]            custodian              602
                                                           Sweeney;
                                                           Grant; Rein;
          Alfred Ng, “Fortnite had a security              Kreiner; Lee;
DX-       vulnerability that let hackers take over         Mickens;
4921      accounts,” c|net, dated January 16, 2019         Rubin                  802; 602
                                                           Sweeney;
                                                           Grant; Rein;
                                                           Ko; Kreiner;
                                                           Schmalensee;
DX-       “App Distribution Guide,” Galaxy Store –         Hitt; Evans;
4922      Distribute | Samsung Developers, [Undated]       Lafontaine             602
                                                           Sweeney;
                                                           Grant; Rein;
          Samsung, “Get Started in Galaxy Store,”          Ko; Kreiner;
          available at                                     Schmalensee;
DX-       https://developer.samsung.com/galaxy-            Hitt; Evans;
4923      games/get-started-in-galaxy-store.html           Lafontaine             602




                                                Page 173
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 177 of 208
             Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                    Apple Inc.'s Trial Exhibit List
Exhibit                                                  Sponsoring     ID       Epic        Date
  No.                     Description                      Witness      Only    Objection   Admitted
                                                         Google
                                                         Custodian;
                                                         Schmalensee;
                                                         Hitt;
                                                         Lafontaine;
                                                         Schiller;
          Manish Singh “Google Play drops                Cook;
          commissions to 15% from 30%, following         Fischer;
DX-       Apple’s move last year,” Verizon Media,        Weissinger;
4924      March 16, 2021                                 Sweeney               802; 602

          Apple, “How the Program Works,” available Schiller;
DX-       at https://developer.apple.com/programs/how- Fischer;
4925      it-works/                                    Cook; Haun              802; 602
                                                       Schiller;
                                                       Fischer;
          Johanna Weststar, Shruti Kumar, “Developer Cook; Haun;
          Satisfaction Survey 2019 – Industry Trends   Schmalensee;
          and Future Outlook Report,” International    Hitt; Evans;
DX-       Game Developers Association, November 18, Lafontaine;
4926      2020                                         Sweeney                 802; 602
          E. Sadun, “iPhone Dev Team announces
          public iPhone 1.1.1 Jailbreak,” Engadget,    Schiller;
          October 10, 2007, available at               Fischer;
          https://www.engadget.com/2007-10-10-         Cook; Haun;
DX-       iphone-dev-team-announces-public-iphone-1- Federighi;                802; 602;
4927      1-1-jailbreak.html?guccounter=1              Rubin                   Illegible
                                                       Schiller;
                                                       Fischer;
                                                       Haun;
          Apple, “Make Your Apps Available for Pre-    Schmalensee;
          Order,” December 11, 2017, available at      Hitt; Evans;
DX-       https://developer.apple.com/news/?id=1211201 Sweeney;
4928      7a                                           Lafontaine              602




                                              Page 174
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 178 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring    ID       Epic         Date
  No.                     Description                       Witness     Only    Objection    Admitted
                                                        Schiller;
                                                        Fischer;
                                                        Cook; Haun;
                                                        Schmalensee;
          Microsoft, “Microsoft Store Policies,” dated  Hitt; Evans;
          March 4, 2021, available at                   Sweeney;
          https://docs.microsoft.com/en-                Lafontaine;
DX-       us/windows/uwp/publish/store-policies#108- Microsoft
4929      financial-transactions.                       custodian              602
                                                        Schiller;
                                                        Fischer;
                                                        Cook; Haun;
                                                        Schmalensee;
          Steam, “Steam Client Released,” September     Hitt; Evans;
DX-       12, 2003, available at                        Sweeney;
4930      https://store.steampowered.com/oldnews/183 Lafontaine                602
                                                        Schiller;
                                                        Fischer;
                                                        Cook; Haun;
                                                        Schmalensee;
                                                        Hitt; Evans;
DX-       Nintendo, “Can I Change the Nintendo Switch Sweeney;
4931      eShop Country?,”                              Lafontaine             602
          Nick Statt, “Pokémon Go iOS update will
          deliver more advanced augmented reality
          thanks to ARKit,” The Verge, December 20,
          2017, available at                            Federighi;
          https://www.theverge.com/2017/12/20/167983 Schiller;
DX-       88/pokemon-go-niantic-apple-iphone-ios-arkit- Fischer;
4932      augmented-reality-ar-plus                     Malackowski            802; 602
          Honorable Guy Reschenthaler, “Online
          Platforms and Market Power Part 6:
          Examining the Dominance of Amazon, Apple,
          Facebook, and Google, Questions for the
          Record from the Honorable Guy
DX-       Reschenthaler, Questions for Tim Cook, CEO,
4933      Apple, Inc.,”                                 Cook                   802
                                                        Rubin;
          RISKIQ, “2020 Mobile App Threat Landscape Federighi;
DX-       Report, Tumultuous Year Bred New Threats, Fischer;
4934      But the App Ecosystem Got Safer,”             Schiller               802; 602



                                               Page 175
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 179 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                        Sponsoring     ID       Epic        Date
  No.                       Description                          Witness      Only    Objection   Admitted
                                                      Schiller;
          Kellen Browning, “Roblox Tops $45 Billion Fischer;
          on First Day of Trading as Gaming Booms,”   Cook; Haun;
          The New York Times, March 10, 2021,         Schmalensee;
          available at                                Hitt; Evans;
          https://www.nytimes.com/2021/03/10/technolo Sweeney;
          gy/roblox-stock-                            Lafontaine;
DX-       price.html?action=click&module=News&pgty Roblox
4935      pe=Homepage                                 custodian                      802; 602

                                                       Schiller;
          Scott Yoshinaga, “Unlocking iPhone can       Fischer;
          cause permanent damage!,” Apple              Cook; Haun;
DX-       Community, September 24, 2007, available at Federighi;
4936      https://discussions.apple.com/thread/1148643 Rubin; Vogel                  802; 602
                                                               Schmalensee;
                                                               Hitt;
                                                               Lafontaine;
                                                               Evans;
          Tyler Wilde, “Unreal Engine games no longer          Sweeney;
          owe royalties on their first $1M in revenue,”        Weissinger;
          PC Games, May 13, 2020, available at                 Allison;
          https://www.pcgamer.com/unreal-engine-               Grant;
DX-       games-no-longer-owe-royalties-on-their-first-        Kreiner;
4937      dollar1m-in-revenue/#:~:text=Epic                    Rein; Vogel           802; 602
          Emarketer, “US Smartphone Users and                  Schiller;
          Penetration, by OS Forecasts, Estimates and          Fischer;
          Historical data | Insider Intelligence,” available   Cook;
          at                                                   Schmalensee;
          ]https://www.emarketer.com/forecasts/584b26          Hitt; Evans;
DX-       021403070290f93a22/5851918b0626310a2c18              Sweeney;
4938      6ae7                                                 Lafontaine            802; 602
                                                     Schiller;
                                                     Fischer;
                                                     Haun;
                                                     Schmalensee;
                                                     Hitt; Evans;
                                                     Sweeney;
          Apple, “What’s New in the iOS SDK,” March Lafontaine;
DX-       31, 2021, available at                     Rubin;
4939      https://developer.apple.com/ios/whats-new/ Malackowski                     802; 602



                                                   Page 176
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 180 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring    ID       Epic         Date
  No.                     Description                       Witness     Only    Objection    Admitted
                                                        Schiller;
                                                        Fischer;
          Sarah Perez, “Apple’s App Store redesigns     Haun;
          improved app discovery, report finds,” Tech   Schmalensee;
          Crunch, May 14, 2018, available at            Hitt; Evans;
          https://techcrunch.com/2018/05/14/apples-app- Sweeney;
          store-redesign-improved-app-discovery-report- Lafontaine;
DX-       finds/?_sm_au_=iHVJqSFKbRsbWVTPFcVT Rubin;
4940      vKQkcK8…                                      Malackowski            802; 602
          Slack thread Id:3013157607 among Andrew
          Grant, Matt Weissinger, Alec Shobin, Mana
          Drake, Elizabeth Cook, Matt Grandstaff,
          Trever Stone, Ed Zobrist, David Nikdel, Hans
          Stolfus, Thomas Ko, John Jack, Joseph Sozio,
          Carlos Almeida, Arthur Flew, Jamal Fanaian,     Grant,
          Sara Germano, Graham Logan, Jeremy              Weissinger,
DX-       Hoffmann, Rohan Rivas, Scott James on July      Shobin, Ko,
4941      29, 2020                                        Nikdel
          G. Allenby, N. Hardt and P. Rossi, “Chapter 3
DX-       -Economic Foundations of Conjoint
4942      Analysis,” 2019                                 Rossi
          Nemet, et al v. Volkswagen Group of America
DX-       – 3:17-cv-04372 – Expert Report of Peter E.
4943      Rossi, dated March 13, 2020                     Rossi                802
          In the matter of Certain Gaming and
          Entertainment Consoles, Related Software,
          and Components Thereof – No. 337-TA-752 –
DX-       Contingent Rebuttal Witness Statement of
4944      Peter Rossi, dated November 13, 2012            Rossi                802

          Letter from Brian R. Nester of Sidley Austin
          LLP to USITC re In the matter of Certain
          Gaming and Entertainment Consoles, Related
          Software, and Components Thereof – No. 337-
DX-       TA-752 – Contingent Expert Report of Peter
4945      Rossi, dated October 19, 2012                Rossi                   802
          Western Sugar Cooperative et al v. Archer-
          Daniels-Midland Company – 2:11-cv-3473
DX-       CBM – Deposition of Peter Rossi, dated
4946      November 6, 2014                             Rossi                   802




                                               Page 177
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 181 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring   ID       Epic         Date
  No.                       Description                      Witness    Only    Objection    Admitted
          United States of America v AT&T, Inc. et al.
DX-       – 1:170-cv-02511 – Trial Transcript of Peter
4947      Rossi                                            Rossi               802
DX-       Document titled “Devices/Platforms and IAP
4948      Research Discussion Guide”                       Rossi
DX-       In Re ANTHEM, INC. Data Breach
4949      Litigation., 2016 WL 9307288 (2016)              Rossi               802
DX-       Document titled “Programming Note: Put
4950      Timers on Each Screen of the Survey”             Rossi
DX-       9/13/2018 email regarding "Fwd: App Store:
4951      Fortnite Story"                                  Schmid              802
DX-
4952      Screenshot of Fortnite feature on Today tab      Schmid              37(c)
DX-       11/12/2018 email regarding "Re: Information
4953      on Gifting in Fortnite"                          Schmid              802
DX-       4/23/2020 email regarding "Fwd: Fortnite on
4954      the App Store"                                   Schmid              802
DX-       4/22/2020 email regarding "App Store -
4955      Fortnite/Travis Scott Event"                     Schmid              802
          PurpleSec, “2020 Cyber Security Statistics:
          The Ultimate List of Stats, Data & Trends,”
          available at
DX-       https://purplesec.us/resources/cyber-security-   Mickens;
4956      statistics                                       Rubin               802; 602
          GOG, “About GOG – We Care About Games
DX-       Homepage,” available at
4957      https://www.gog.com/about_gog                    Mickens             802; 602
          J.Larisch, J. Mickens and E. Kohler – Alto:
DX-       Lightweight VMs using Virtualization-aware
4958      Manage Runtimes, Harvard University, 2018        Mickens
          Panda Security, “Android devices 50 times
          more infected compared to iOS,” January 14,
          2019, available at
          https://www.pandasecurity.com/en/mediacente
DX-       r/mobile-security/android-more-infected-than-    Mickens;
4959      ios/                                             Rubin               802; 602
          4/9/2019 email regarding "Re: Well-funded
DX-       surveillance operation infected both iOS and     Mickens;
4960      Android devices | Ars Technica"                  Rubin               802; 602




                                                Page 178
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 182 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring   ID       Epic        Date
  No.                       Description                       Witness    Only    Objection   Admitted
          Ben Lovejoy, “Apple brand loyalty hits all-
          time high as Samsung loyalty dives,”
          9to5Mac, March 16, 2021, available at
DX-       https://9to5mac.com/2021/03/16/apple-brand-
4961      loyalty/                                          Mickens             802; 602
          CVE Details, “Apple Iphone Os - CVE
          security vulnerabilities versions and detailed
          reports,” available at
DX-       https://www.cvedetails.com/product/15556/Ap       Mickens;
4962      ple-Iphone-Os.html?vendor_id=49                   Rubin; Lee          802; 602
          John Thornhill, “Apple move to increase
          privacy strengthens its walled garden,”
          Financial Times, available at
DX-       https://www.ft.com/content/e4b2ff3b-1fb9-
4963      4f6b-837a-ab0368fb7125                            Mickens             802; 602
          Avi Bashan and Ohad Bobrov, “Enterprise
DX-       Apps: Bypassing the Gatekeeper,” Check
4964      Point Software Technologies LTD                   Mickens             802; 602
          Lorenzo Franceschi-Bicchleral, “Activision
          Reveals Malware Disguised a ‘Call of Duty:
          Warzone’ Cheats,” Waypoint, March 31,
          2021, available at
          https://www.vice.com/en/article/bvxwva/activi
DX-       sion-reveals-malware-disguised-as-call-of-
4965      duty-warzone-cheats                               Mickens             802; 602
          CVE Details, “Debian – Products of
          Vulnerabilities,” available
DX-       athttps://www.cvedetails.com/vendor/23/Debia      Mickens;
4966      n.html                                            Rubin; Lee          802; 602
DX-       7/11/2014 email regarding "Re: Black Market       Mickens;
4967      App Store Follow-up"                              Rubin
          6/4/2019 email regarding "Re: Economic and
DX-       scale measures of app distribution outside the    Mickens;
4968      App Store"                                        Rubin               802; 602
          CVE Details, “Google Android CVE security
          vulnerabilities versions and detailed reports,”
          available at
DX-       https://www.cvedetails.com/product/19997/Go       Mickens;
4969      ogle-Android.html?vendor_id=1224                  Rubin; Lee          802; 602




                                                Page 179
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 183 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring   ID       Epic        Date
  No.                       Description                        Witness    Only    Objection   Admitted
          Apple, “Hardware security overview,”
          available at
DX-       https://support.apple.com/guide/security/hardw Mickens;
4970      are-security-overview-secf020d1074/web         Rubin                   802; 602
          Tim Bradshaw, “How the iPhone earned its
          security record,” Financial Times, November
          8, 2017, available at
DX-       https://www.ft.com/content/6f956fb6-98ad-
4971      11e7-8c5c-c8d8fa6961bb                         Mickens                 802; 602

          Microsoft, “How to use User Account Control
          (UAC) in Windows Vista,” available at
          https://support.microsoft.com/en-us/topic/how-
DX-       to-use-user-account-control-uac-in-windows-        Mickens;
4972      vista-33b5a65e-4238-397e-d1b4-c502ee0f473e         Rubin               802; 602
          Shashikant Jagtap, “iOS Code Signing Part 1
          Getting Started” - DZone Mobile, February
          13, 2018, available at
DX-       https://dzone.com/articles/ios-code-signing-       Mickens;            802; 602;
4973      part-1-getting-started                             Rubin               Illegible
          Epic Games, Inc. v. Apple Inc. - Expert Report
DX-       of James W. Mickens, PH.D., dated February
4974      16, 2021- Confidential                             Mickens
DX-       Presentation titled “Nokia - Threat Intelligence   Mickens;
4975      Report 2020”                                       Rubin               802; 602
          CVE Details, “Mcafee Total Protection List of
          security vulnerabilities,” available at
          https://www.cvedetails.com/vulnerability-
DX-       list/vendor_id-345/product_id-17303/Mcafee-        Mickens;
4976      Total-Protection.html                              Rubin; Lee          802; 602
          J. Mickens, “Mobile Computing Research Is a
DX-       Hornet’s Nest of Deception and Chicanery,”
4977      ;login: logout, July 2013                          Mickens             802
          Ravi Netravali and James Mickens,
          “Prophecy: Accelerating Mobile Page Loads
DX-       Using Final-state Write Logs,” USENIX,
4978      April 9-11, 2018                                   Mickens
          James Mickens,”Happy MLK Day! IAmA
          black computer scientist who is currently at
DX-       MIT as an MLK Visiting Professor. I also                               402; 403;
4979      work at Microsoft Research. AMA!,” Reddit          Mickens             802



                                                 Page 180
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 184 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring   ID       Epic         Date
  No.                      Description                       Witness    Only    Objection    Admitted

DX-       R. Netravali and J. Mickens, “Reverb:
4980      Speculative Debugging for Web Applications”      Mickens
          F. Wang, R. Ko and J. Mickens, “Riverbed:
DX-       Enforcing User-defined Privacy Constraints in
4981      Distributed Web Services”                        Mickens
          CVE Details, “Symantec Norton 360 List of
          security vulnerabilities” available at
          https://www.cvedetails.com/vulnerability-
DX-       list/vendor_id-76/product_id-10731/Symantec-     Mickens;
4982      Norton-360.html                                  Rubin; Lee          802; 602
          X. Han et al., “Unicorn: Runtime Provenance-
DX-       Based Detector for Advanced Persistent
4983      Threats”                                         Mickens
          Lawrence Abrams, “Warning: Google Alerts
          abused to push fake Adobe Flash
          updater,”Bleepingcomputer.com, February 21,
          2021, available at
          https://www.bleepingcomputer.com/news/secu
DX-       rity/warning-google-alerts-abused-to-push-       Mickens;
4984      fake-adobe-flash-updater/                        Rubin               802; 602
          R. Netravali et al., “WatchTower: Fast, Secure
DX-       Mobile Page Loads Using Remote
4985      Dependency Resolution”                           Mickens
          Epic Games, Inc. v. Apple Inc. – Expert
DX-       Report of Aviel D Rubin, PH.D. date February
4986      16, 2021                                         Lee           X
          Epic Games, Inc. v. Apple Inc. – Rebuttal
DX-       Expert Report of Aviel D Rubin, PH.D. date
4987      March 15, 2021                                   Lee           X
DX-
4988      AppValley Official Twitter                Lee                        802; 602
DX-       Y. Jang et al., “A11y Attacks: Exploiting
4989      Accessibility in Operating Systems”       Lee
          AppValley App, – “AppValley Store”
          available at
DX-       https://appvalleyapp.com/?_sm_au_=iHV0T2s
4990      PscFnrWDJFcVTvKQkcK8MG                    Lee                        802; 602




                                                Page 181
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 185 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring   ID       Epic         Date
  No.                       Description                      Witness    Only    Objection    Admitted
          Georgia Tech Information Security Center,
          “Emerging Cyber Threats Report for 2009 –
          Data, Mobility and Questions of
DX-       Responsibility will Drive Cyber Threats in
4991      2009 and Beyond,” dated October 15, 2008         Lee                 802
          Epic Games, Inc. v. Apple Inc. - Expert Report
DX-       of James W. Mickens, PH.D., dated February
4992      16, 2021- Confidential                           Lee                 602
          OMSCS, “CS 6035: Introduction to
          Information Security,” Georgia Institute of
          Technology, available at
DX-       https://omscs.gatech.edu/cs-6035-introduction-
4993      to-information-security                          Lee                 802
          OMSCS, “CS 6262: Network Security,”
          Georgia Institute of Technology, available at
DX-       https://omscs.gatech.edu/cs-6262-network-
4995      security                                         Lee
          Ralph Ellis, “Minding Your Business – The
          information security industry is booming in
DX-       Georgia fueled by startups and Cyber
4997      Command,” Georgiatrend.com, July 1, 2016         Lee                 802; 602

          Wenke Lee, “Machine Learning and Security:
DX-       The Good, The Bad, and The Ugly” ACM                                 106; 802;
4998      CCS 2020, November 9-13, 2020              Lee                       6(c)

          Video titled “Machine Learning and Security:
          The Good, The Bad, and The Ugly” (Apple
          intends to show portions of the video                                402; 403;
DX-       corresponding to the following portions of the                       802; 602;
5000      transcript: 6:5-12:7; 26:17-36:19)               Lee                 6(c)
          D. Dagon et al., “Mobile Phones as
DX-       Computing Devices - The Viruses are
5001      Coming!” – Wearable Computing, 2004              Lee                 802; 602
          T. Wang et al., “On The Feasibility of Large-
DX-       Scale Infections of iOS Devices” – USENIX,
5002      August 20-22, 2014                               Lee
          Epic Games, Inc. v. Apple Inc. - Expert Report
DX-       of Professor Wenke Lee, dated February 16,
5003      2021 - HCAEO                                     Lee           X




                                                Page 182
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 186 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring   ID       Epic        Date
  No.                       Description                       Witness    Only    Objection   Admitted
          Epic Games, Inc. v. Apple Inc. – Second
DX-       Expert Report of Professor Wenke Lee -
5004      HCAEO                                         Lee               X
          Y. Fratantonio et al.,“Cloak and Dagger: From
DX-       Two Permissions to Complete Control of the
5005      UI Feedback Loop”                             Lee



          “Combination of Features Produces New
          Android Vulnerability,” GATECH.edu/news,
          May 22, 2017, available at
DX-       https://rh.gatech.edu/news/591964/combinatio                          802; 602;
5006      n-features-produces-new-android-vulnerability     Lee                 6(c)
          Video – “Combination of Features Produces
DX-       New Android Vulnerability” (Apple intends to                          802; 602;
5008      show the entire video)                            Lee                 6(c)
          Ralph Ellis, “Minding Your Business – The
          information security industry is booming in
DX-       Georgia fueled by startups and Cyber
5009      Command,” Georgiatrend.com, July 1, 2016          Lee                 802; 602
          “Protecting Privacy Takes Many Forms,”
          GATech, available at
DX-       https://iisp.gatech.edu/protecting-privacy-
5010      takes-many-forms                                  Lee                 802; 602

DX-       W. Meng et al., “The Price of Free: Privacy
5011      Leakage in Personalized Mobile In-App Ads” Lee
          X. Xing et al., “Take this Personally: Pollution
DX-       Attacks on Personalized Services,” USENIX,
5012      August 14-16, 2013                               Lee

          “Georgia Tech Discovers How Mobile Ads
          Leak Personal Data,” Georgia Tech, February
          22, 2016, available at
DX-       https://iisp.gatech.edu/news/georgia-tech-
5013      discovers-how-mobile-ads-leak-personal-data Lee                       802
          T. Wang et al., “Jekyll on iOS: When Benign
DX-       Apps Become Evil,” USENIX, August 14-16,
5014      2013                                        Lee




                                                 Page 183
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 187 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring   ID       Epic        Date
  No.                      Description                        Witness    Only    Objection   Admitted

          T. Wang, et al., “Jekyll on iOS: When Benign
          Apps Become Evil,” USENIX.org, available at
          https://www.usenix.org/conference/usenixsecu
DX-       rity13/technical-
5015      sessions/presentation/wang_tielei                 Lee                 106
          Slides – T. Wang, “Jekyll on iOS: When
DX-       Benign Apps Become Evil,” Georgia Institute
5016      of Technology                                     Lee                 802
          Video - Jekyll on iOS: When Benign Apps
          Become Evil by Tielei Wang of Georgia                                 402; 403;
DX-       Institute of Technology (Apple intends to                             802; 602;
5017      show the entire video)                            Lee                 6(c)
          T. Wang, “On the Feasibility of Large-Scale
          Infections of iOS Devices,” USENIX.org,
          available at
          https://www.usenix.org/conference/usenixsecu
DX-       rity14/technical-
5018      sessions/presentation/wang_tielei                 Lee                 106
          Slides – T. Wang, “On the Feasibility of Large-
DX-       Scale Infections of iOS Devices,” Georgia
5019      Institute of Technology                           Lee                 802; 602
          Video - On the Feasibility of Large-Scale
          Infections of iOS Devices by Tielei Wang of
DX-       Georgia Institute of Technology (Apple                                802; 602;
5020      intends to show the entire video)                 Lee                 6(c)
          “2020 Cyber Security Statistics The Ultimate
          List of Stats, Data & Trends,” – PurpleSec,
          available at
DX-       https://purplesec.us/resources/cyber-security-
5021      statistics                                        Lee                 802; 602
          Y. Shao et al., “Towards a Scalable Resource-
DX-       driven Approach for Detecting Repackaged
5022      Android Applications”                             Lee                 602

DX-       SRI International v. Cisco Systems – 1:13-cv-
5023      01534, Wenke Lee Testimony, May 6, 2016       Lee                     802
          J. Mickens & B. Noble, "Analytical Models
DX-       for Epidemics in Mobile Networks, University
5024      of Michigan"                                  Mickens




                                                Page 184
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 188 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring   ID       Epic         Date
  No.                      Description                       Witness    Only    Objection    Admitted
          J. Mickens & B. Noble, "Modeling Epidemic
DX-       Spreading in Mobile Environments,"
5025      University of Michigan                           Mickens

DX-       Prof. Lee lecture, CS6035_P2_Defense in                              402; 403;
5039      Depth (Apple intends to show the entire video)   Lee                 802; 6(c)
          Prof. Lee lecture, CS6035_P2_Elements of
DX-       Intrusion Detection (Apple intends to show the                       402; 403;
5041      entire video)                                    Lee                 802; 6(c)
          Prof. Lee lecture, CS6035_P2_Intrusion
DX-       Detection Approaches (Apple intends to show                          402; 403;
5081      the entire video)                                Lee                 802; 6(c)
          Prof. Lee lecture, CS6035_P2_Knowledge
DX-       Based Approaches (Apple intends to show the                          402; 403;
5087      entire video)                                    Lee                 802; 6(c)
          Prof. Lee lecture, CS6035_P2_Lesson
DX-       Introduction (Apple intends to show the entire                       402; 403;
5088      video)                                           Lee                 802; 6(c)
          Prof. Lee lecture, CS6035_P2_Android
DX-       Sandbox vs iOS Sandbox (Apple intends to                             402; 403;
5130      show the entire video)                           Lee                 802; 6(c)
DX-       Prof. Lee lecture, CS6035_P2_Code Signing                            402; 403;
5135      (Apple intends to show the entire video)         Lee                 802; 6(c)
          Prof. Lee lecture, CS6035_P2_Lesson
DX-       Introduction (Apple intends to show the entire                       402; 403;
5153      video)                                           Lee                 802; 6(c)
          Prof. Lee lecture, CS6035_P2_Restricted App
DX-       Distribution Model (Apple intends to show the                        402; 403;
5163      entire video)                                    Lee                 802; 6(c)
          Prof. Lee lecture, CS6035_P3_Georgia Tech
DX-       Computer and Network Use Policy (Apple                               402; 403;
5199      intends to show the entire video)                Lee                 802; 6(c)
          Prof. Lee lecture, CS6035_P3_Lesson
DX-       Introduction (Apple intends to show the entire                       402; 403;
5201      video)                                           Lee                 802; 6(c)
          Prof. Lee lecture, CS6035_P3_Security
DX-       Planning Controls (Apple intends to show the                         402; 403;
5218      entire video)                                    Lee                 802; 6(c)
          Prof. Lee lecture, CS6035_P3_Security
DX-       Planning Security Policy (Apple intends to                           402; 403;
5219      show the entire video)                           Lee                 802; 6(c)



                                                Page 185
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 189 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring    ID        Epic        Date
  No.                        Description                    Witness     Only    Objection    Admitted
DX-       Prof. Lee lecture, CS6262_L2_Introduction                            402; 403;
5233      (Apple intends to show the entire video)        Lee                  802; 6(c)
DX-       Prof. Lee lecture, CS6262_L2_Pharmaleaks                             402; 403;
5234      (Apple intends to show the entire video)        Lee                  802; 6(c)
          Prof. Lee lecture, CS6262_L2_Scamming
DX-       Ain’t Easy (Apple intends to show the entire                         402; 403;
5238      video)                                          Lee                  802; 6(c)
DX-       Prof. Lee lecture, CS6262_L2_SPAM (Apple                             402; 403;
5244      intends to show the entire video)               Lee                  802; 6(c)
          Prof. Lee lecture, CS6262_L2_Structure of the
DX-       Underground (Apple intends to show the                               402; 403;
5245      entire video)                                   Lee                  802; 6(c)
          Prof. Lee lecture, CS6262_L2_Traffic PPI
DX-       Example (Apple intends to show the entire                            402; 403;
5246      video)                                          Lee                  802; 6(c)
          Prof. Lee lecture, CS6262_Internet
DX-       Scanning_Introduction (Apple intends to show                         402; 403;
5248      the entire video)                               Lee                  802; 6(c)
DX-       Prof. Lee lecture, CS6262_L8a_CA Risks                               402; 403;
5252      (Apple intends to show the entire video)        Lee                  802; 6(c)
          Prof. Lee lecture, CS6262_L8a_Certification
DX-       Authentication (Apple intends to show the                            402; 403;
5254      entire video)                                   Lee                  802; 6(c)
          Prof. Lee lecture, CS6262_L6b_Android
DX-       Malware (Apple intends to show the entire                            402; 403;
5276      video)                                          Lee                  802; 6(c)
          Prof. Lee lecture, CS6262_L6b_Forensics
DX-       Quiz ANS (Apple intends to show the entire                           402; 403;
5283      video)                                          Lee                  802; 6(c)
          Prof. Lee lecture, CS6262_L6b_Information
DX-       Leakage Detection (Apple intends to show the                         402; 403;
5287      entire video)                                   Lee                  802; 6(c)
          Prof. Lee lecture, CS6262_L6b_Mobile
DX-       Malware Detection (Apple intends to show the                         402; 403;
5293      entire video)                                   Lee                  802; 6(c)
          Prof. Lee lecture, CS6262_L6b_STAMP
DX-       Admission System (Apple intends to show the                          402; 403;
5294      entire video)                                   Lee                  802; 6(c)
          Prof. Lee lecture, CS6262_L6b_Toolchain
DX-       Attacks Quiz ANS (Apple intends to show the                          402; 403;
5295      entire video)                                   Lee                  802; 6(c)



                                               Page 186
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 190 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring    ID       Epic        Date
  No.                       Description                       Witness     Only    Objection   Admitted
          Prof. Lee lecture, CS6262_Mobile Malware
DX-       Introduction (Apple intends to show the entire                         402; 403;
5298      video)                                         Lee                     802; 6(c)
DX-
5299      Tim Sweeney Tweet on September 24, 2020          Sweeney

          Web page titled "r/fuckepic for Dummies -
          2020 Edition," available at
DX-       https://www.reddit.com/r/fuckepic/comments/i                           402; 403;
5300      j48bf/rfuckepic_for_dummies_2020_edition/        Sweeney               802; 602
          12/7/2018 email regarding "Re: Apple draft re
DX-       Vietnam - internal review - attorney-client
5301      privelege"                                       Sweeney
DX-       4/16/2020 email regarding "Re: HOT: Fortnite     Schmid;
5302      and Travis Update"                               Fischer               802
          Invitation from Victoria Hutchinson to Tim
          Sweeney et al re "Invitation: [HOLD] Project
DX-       Liberty @ Thu May 21, 2020 1pm - 2pm
5303      (EDT), dated May 15, 2020"                       Sweeney
                                                           Federighi;
                                                           Haun;
                                                           Schiller;
                                                           Fischer;
                                                           Pruden;
DX-                                                        Grimm;
5304      Apple SDK materials                              Schmid                106; 602
                                                           Schiller;
                                                           Fischer;
                                                           Fefderighi;
                                                           Cook; Haun;
                                                           Schmalensee;
                                                           Hitt;
                                                           Lafontaine;
                                                           Rubin;
DX-                                                        Evans;
5305      Nintendo Switch                                  Sweeney               106; 602
                                                                                 802; 602;
          William Stallings and Lawrie Brown,                                    Copy of
DX-       "Computer Security: Principle and Practice,                            book not
5306      4th Edition"                                     Lee; Mickens          provided
DX-       8/6/2020 email regarding "Project Liberty        Sweeney;
5307      Coalition Weekly"                                Weissinger

                                                Page 187
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 191 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring    ID       Epic        Date
  No.                       Description                       Witness     Only    Objection   Admitted
          Document titled "App Store Review
          Guidelines," September 11, 2020, available at
DX-       https://developer.apple.com/app-                 Schiller,
5308      store/review/guidelines/                         Kosmynka
DX-       Wenke Lee, et al., "Broken Fingers: On the
5309      Usage of the Fingerprint API in Android"         Lee
DX-       Wenke Lee, et al., "From Zygote to Morula:
5310      Fortifying Weakened ASLR on Android"             Lee
          Wenke Lee, et al., "CHEX: Statically Vetting
DX-       Android Apps for Component Hijacking
5311      Vulnerabilities"                                 Lee
          Wenke Lee, et al., "Understanding the
DX-       Prevalence and Use of Alternative Plans in
5312      Malware with Network Games"                      Lee
          Wenke Lee, et al., "BLADE: An Attack-
DX-       Agnostic Approach for Preventing Drive-By
5313      Malware Infections"                              Lee
DX-       Wenke Lee, et al. "ARROW: Generating
5314      Signatures to Detect Drive-By Downloads"         Lee
          Email chain between Mark Bozon and Matt
          Fischer containing a complete copy of a 2008
DX-       WSJ interview with Steve Jobs, reprinted on      Malackowski;
5315      July 25, 2018                                    Fischer
DX-                                                                              802; 602;
5316      November 18, 2020 Tim Sweeney Tweets         Sweeney                   Illegible
          Epic Games, "The Fortnite Mega Drop -
DX-       Permanent Discounts Up To 20%," September Sweeney,
5317      10, 2020                                     Allison                   Illegible
                                                       Hitt;
                                                       Schmalensee;
DX-       Intelligent Economist, "Microtransactions in Rubinfeld;
5318      Video Game," November 19, 2017               LaFontaine                802; 602
DX-       Apple Inc., “Condensed Consolidated
5319      Statements of Operations (Unaudited)”        Cook; Schiller

DX-       Valve Corporation, "Net Steam Sales, Partner
5320      Revenue Share Payments and Net to Value"         Hitt                  602
DX-
5321      Technical document titled "Steam Cross Play" Hitt                      802; 602
DX-       Presentation re "Steam Rev Share- Group
5322      Update"                                      Hitt                      802; 602



                                                Page 188
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 192 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring    ID       Epic        Date
  No.                        Description                      Witness     Only    Objection   Admitted
                                                           Hitt;
DX-       Spreadsheet re console game sales across         Nintendo
5323      platforms                                        custodian             602
DX-                                                        Hitt; Google
5324      Presentation titled in part "Android in China" custodian               802; 602
DX-       Presentation titled in part "Google Play," dated Hitt; Google
5325      March 2020                                       custodian             802; 602
DX-       Presentation titled "Let's Talk About Our        Hitt; Google
5326      Business Model…"                                 custodian             802; 602
DX-                                                        Hitt, Cragg,
5327      Search Ads Weekly Business Review                Schiller
          K. Partleton, "Honor of Kings Reigns
          Supreme as the Top Earning Mobile Game in
          September,” PocketGamer.biz, Oct. 20, 2020,
          available at
          https://www.pocketgamer.biz/asia/news/74803
DX-       /honor-of-kings-reigns-supreme-as-the-top-
5328      earning-mobile-game-in-september/                Hitt                  802; 602
          Sensor Tower, "Lineage Franchise Crosses $4
DX-       Billion in Gross Revenue on Mobile," Oct. 18,
5329      2019                                             Hitt                  802; 602
          D. Takahashi, "Niko Partners: China is Finally
          Embracing Consoles," VentureBeat, June 9,
          2020, available at
          https://venturebeat.com/2020/06/09/niko-
DX-       partners-chinas-console-and-tv-game-market-                            802; 602;
5330      to-hit-2-15-billion-by-2024/                     Hitt                  Illegible
          NBC News, "Sims 3 Sells 1.4 Million Copies
DX-       in First Week," June 9, 2009, available at
5331      https://www.nbcnews.com/id/wbna31194133 Hitt                           802; 602
          P. Byers and J. Heath, "The Start and End
          Date for all Fortnite Seasons," Dot Esports,
          Mar. 16, 2021, available at
DX-       https://dotesports.com/fortnite/news/start-end-
5332      dates-for-all-fortnite-seasons                   Hitt                  802; 602
DX-       Valve – “Steam Distribution Agreement –
5333      Online Version”                                  Hitt
          R. Valentine, “Fate/Grand Order just passed
DX-       $4 billion in revenue,” GamesIndustry.biz,
5334      January 21, 2020                                 Hitt                  802; 602
DX-       Hitt Rebuttal Report - Appendix F - Federal
5335      Rule of Evidence 1006 Exhibit                    Hitt                  802; 1006

                                                Page 189
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 193 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring    ID       Epic         Date
  No.                     Description                       Witness     Only    Objection    Admitted
                                                      Schiller;
                                                      Fischer;
                                                      Cook;
                                                      Schmalensee;
          S. O’Dea, "Apple iPhone smartphone users in Hitt; Evans;
DX-       the United States 2012-2021," Statistica,   Sweeney;
5336      February 27, 2020                           Lafontaine               802; 602
          David B. Yoffie and Renee Kim, “Apple Inc.
DX-       in 2010,” Harvard Business School, July 7,
5337      2014                                        Hitt                     802; 602

          Apple transactional data produced via hard
          drive (not required to be exchanged between                          602;
DX-       the parties pursuant to the Stipulation and                          Untimely
5338      [Proposed] Order Regarding Pretrial Schedule) Hitt                   Identified
          Epic transactional data (not required to be
          exchanged between the parties pursuant to the                        602;
DX-       Stipulation and [Proposed] Order Regarding                           Untimely
5339      Pretrial Schedule)                            Hitt                   Identified
          Epic transactional data (not required to be
          exchanged between the parties pursuant to the                        602;
DX-       Stipulation and [Proposed] Order Regarding                           Untimely
5340      Pretrial Schedule)                            Hitt                   Identified

          Transactional data produced via hard drive
          (not required to be exchanged between the                            602;
DX-       parties pursuant to the Stipulation and                              Untimely
5341      [Proposed] Order Regarding Pretrial Schedule) Hitt                   Identified

          Transactional data produced via hard drive
          (not required to be exchanged between the                            602;
DX-       parties pursuant to the Stipulation and                              Untimely
5342      [Proposed] Order Regarding Pretrial Schedule) Hitt                   Identified
          Player Detail History
          (71a912d1c584440095c560666bbe1a67_0000                               602;
DX-       99), data set produced in backup materials of                        Untimely
5343      Dr. David S. Evans                            Hitt                   Identified
          Player Detail History (Revenue Errata),                              602;
DX-       produced in backup materials of Dr. David S.                         Untimely
5344      Evans                                         Hitt                   Identified




                                               Page 190
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 194 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring   ID       Epic        Date
  No.                      Description                        Witness    Only    Objection   Admitted

          Purchase Data (PurchaseTimeStampUpdate5),                             602;
DX-       data set produced in backup materials of Dr.                          Untimely
5345      David S. Evans                               Hitt                     Identified
DX-                                                                             Untimely
5346      U.S. Patent 2007/0265969 A1                      Gray                 Identified
DX-                                                                             Untimely
5347      U.S. Patent 2019/0102779 A1                      Gray                 Identified
DX-                                                                             Untimely
5348      U.S. Patent 2019/0147430 A1                      Gray                 Identified
DX-                                                                             Untimely
5349      U.S. Patent 2019/0392441 A1                      Gray                 Identified
DX-                                                                             Untimely
5350      WIPO Patent 2019/067585 A1                       Gray                 Identified
                                                                                602;
DX-       Epic Games Store Storefront, available at                             Untimely
5351      https://www.epicgames.com/store/en-US/           Sweeney              Identified

          Epic Games Store Frequently Asked                                     602;
DX-       Questions available at, epicgames.com/site/en-                        Untimely
5352      US/epic-games-store-faq                          Sweeney              Identified
          Brian Crecente, The four lives of Epic Games,
          Polygon, available at                                                 802; 602;
DX-       https://www.polygon.com/a/epic-4-0/the-four-                          Untimely
5353      lives-of-epic-games                              Sweeney              Identified
          Upgrade and switch to Pixel from Android or                           802; 602;
DX-       iOS - Google Store,                                                   Untimely
5354      https://store.google.com/us/magazine/switch      Athey, Hitt          Identified
          How to switch from iPhone to Android,                                 802; 602;
DX-       https://www.techradar.com/how-to/how-to-                              Untimely
5355      switch-from-iphone-to-android                    Athey, Hitt          Identified
                                                                                802; 602;
DX-       Switch to Android - Android,                                          Untimely
5356      https://www.android.com/switch/               Athey, Hitt             Identified
          Transfer data from an iPhone to a Pixel,                              802; 602;
DX-       https://support.google.com/pixelphone/answer/                         Untimely
5357      7129740?hl=en                                 Athey, Hitt             Identified
          Top 6 iPhone to Android Data Transfer Apps
          to Transfer Data Wirelessly,                                          802; 602;
DX-       https://mobiletrans.wondershare.com/iphone-                           Untimely
5358      transfer/iphone-to-android-transfer-app.html  Athey, Hitt             Identified



                                                Page 191
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 195 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring   ID         Epic       Date
  No.                        Description                     Witness    Only     Objection   Admitted
          Samsung, Steps to a Smarter iPhone Switch,                           802; 602;
DX-       https://www.samsung.com/us/support/switch-                           Untimely
5359      to-galaxy/iphone/                               Hitt                 Identified
          Motorola, "Using Migrate for your iPhone,"
          https://web.archive.org/web/20201205084719/                          802; 602;
DX-       https:/support.motorola.com/us/en/solution/ms                        Untimely
5360      96362                                           Hitt                 Identified
          Google Store, "You made the switch. Now                              802; 602;
DX-       let's get you going,"                                                Untimely
5361      https://store.google.com/us/magazine/switch     Hitt                 Identified
          LG, How to Transfer Data to your New LG
          Phone with LG Mobile Switch,
          https://www.lg.com/us/support/help-
          library/how-to-transfer-data-to-your-new-lg-                         802; 602;
DX-       phone-with-lg-mobileswitch-CT10000025-                               Untimely
5362      20150709439936                                  Hitt                 Identified
          Microsoft Strategy Presentation, “Xbox LIVE                          802; 602;
DX-       Marketplace – Future Strategy,” Interactive                          Untimely
5363      Entertainment Business                          Hitt                 Identified
          Microsoft Strategy Presentation, “Xbox LIVE
          Games Marketplace – Guiding Principles,                              802; 602;
DX-       Mission and Vision,” June 2011 Interactive                           Untimely
5364      Entertainment Business                          Hitt                 Identified
          Email from DJ Powers to Steam SWAT                                   802; 602;
DX-       Release, “Epic Games Store – Talking points                          Untimely
5365      from recent trip”                               Hitt                 Identified
          DoubleDown Interactive, “DoubleDown
          Casino,” available at                                                802; 602;
DX-       https://www.doubledowninteractive.com/doubl                          Untimely
5366      e-down/                                         Hitt                 Identified

          “Benefits of connecting through Facebook,”
          available at
          https://doubledowncasino1.zendesk.com/hc/en-                         802; 602;
DX-       us/articles/201395160-Benefits-of-connecting-                        Untimely
5367      through-Facebook-in-DoubleDown-Casino         Hitt                   Identified
          DoubleDown Casino, “How to buy chips in
          DoubleDown Casino,” available at
          https://doubledowncasino1.zendesk.com/hc/en-                         802; 602;
DX-       us/articles/204594014-How-to-buy-chips-in-                           Untimely
5368      DoubleDown-Casino                             Hitt                   Identified



                                               Page 192
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 196 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring   ID       Epic        Date
  No.                        Description                      Witness    Only    Objection   Admitted
          Big Fish Casino, “Online Casino Games,”
          available at                                                          802; 602;
DX-       https://www.bigfishgames.com/us/en/game/big                           Untimely
5369      -fish-casino.html                           Hitt                      Identified
          Big Fish Casino, “How do I play on multiple
          devices?” available at
          https://bigfishcasino.zendesk.com/hc/en-                              802; 602;
DX-       us/articles/229511407-How-do-I-play-on-                               Untimely
5370      multiple-devices                            Hitt                      Identified

          Big Fish Casino, “How do I get Gold?”
          available at
          https://www.bigfishgames.com/game/big-fish-                           802; 602;
DX-       casino/                                                               Untimely
5371      help/articles/229318107-How-do-I-get-Gold-/ Hitt                      Identified
          Jackpot Party Casino, “Connect to Facebook,“
          available at
          https://jackpotpartycasino.zendesk.com/hc/en-                         802; 602;
DX-       us/articles/360040617734-Connect-to-                                  Untimely
5372      Facebook                                      Hitt                    Identified
          Jackpot Party Casino, “Buying Coins,”
          available at                                                          802; 602;
DX-       https://jackpotpartycasino.zendesk.com/hc/en-                         Untimely
5373      us/articles/360002546353-Buying-Coins         Hitt                    Identified

          Jackpot Party Casino, “Supported Browsers,”
          available at                                                          802; 602;
DX-       https://jackpotpartycasino.zendesk.com/hc/en-                         Untimely
5374      us/articles/360041413614-Supported-Browsers Hitt                      Identified
          Apple, “Jackpot Party - Casino Slots on the
          App Store,” available at                                              802; 602;
DX-       https://apps.apple.com/us/app/jackpot-party-                          Untimely
5375      casino-slots/id575980917                        Hitt                  Identified
          Google Play, “Jackpot Party Casino Games:
          Spin FREE Casino Slots - Apps on Google
          Play,” available at
          https://play.google.com/store/apps/details?id=c                       802; 602;
DX-       om.williamsinteractive.jackpotparty&hl=en_U                           Untimely
5376      S&gl=US                                         Hitt                  Identified
                                                                                802; 602;
DX-       Google, “Ecosystem Intelligence Program,”                             Untimely
5377      January 2018                                     Hitt                 Identified

                                                Page 193
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 197 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring   ID       Epic         Date
  No.                       Description                      Witness    Only    Objection    Admitted
          Appfigures, “Number of available gaming
          apps at Google Play from 1st quarter 2015 to
          3rd quarter 2020,” available at
          https://www.statista.com/statistics/780229/nu                        802; 602;
DX-       mber-of-available-gaming-apps-in-the-google-                         Untimely
5378      play-store-quarter/                             Hitt                 Identified
          Phil Muncaster, “Samsung announces app
          store launch date,” CRN, available at                                802; 602;
DX-       https://www.crn.com.au/news/samsung-                                 Untimely
5379      announces-app-store-launch-date-154517          Hitt                 Identified
          Jared Peters, “Samsung App store officially
          changes name to Galaxy Apps,” TalkAndroid,
          available at
          https://www.talkandroid.com/213068-                                  802; 602;
DX-       samsung-app-store-officially-changes-name-to-                        Untimely
5380      galaxyapps/                                     Hitt                 Identified
          Williams Pelegrin, “Galaxy Apps is being
          renamed to Galaxy Store ahead of S10
          unveiling,” Android Authority, available at                          802; 602;
DX-       https://www.androidauthority.com/samsung-                            Untimely
5381      galaxy-apps-renamed-galaxy-store-956075/        Hitt                 Identified

          Kris Holt, “Samsung redesigns its Galaxy
          Store to focus on games,” Engadget, available
          at https://www.engadget.com/samsung-galaxy-                          802; 602;
DX-       store-redesign-games-165511215.html                                  Untimely
5382                                                      Hitt                 Identified
          Chris Kohler, “Nintendo 3DS eShop Packs
          Solid Features, Skimpy Lineup,” Wired,
          available at                                                         802; 602;
DX-       https://www.wired.com/2011/06/nintendo-3ds-                          Untimely
5383      eshop-launch/                               Hitt                     Identified
                                                                               802; 602;
DX-       Nintendo, “Game Store,” available at                                 Untimely
5384      https://www.nintendo.com/games/gameguide/ Hitt                       Identified
          Dylan Tweney, “Amazon Launches Its Own
          Android App Store,” Wired, available at                              802; 602;
DX-       https://www.wired.com/2011/03/amazon-                                Untimely
5385      android-app-store-2/                      Hitt                       Identified




                                               Page 194
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 198 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring   ID       Epic        Date
  No.                      Description                        Witness    Only    Objection   Admitted
          Appfigures, “Number of available gaming
          apps in the Amazon Appstore from 1st quarter
          2015 to 3rd quarter
          2020,” available at
          https://www.statista.com/statistics/780245/nu                         802; 602;
DX-       mber-of-available-gaming-apps-in-the-                                 Untimely
5386      amazon-appstore-quarter/                         Hitt                 Identified
          Electronic Arts, “EA Launches Origin,”
          available at https://www.ea.com/en-                                   802; 602;
DX-       au/news/ea-launches-                                                  Untimely
5387      origin                                           Hitt                 Identified
          Dan Pearson, “EA adding third party games to
          Origin,”
          GamesIndustry.biz, available at                                       802; 602;
DX-       https://www.gamesindustry.biz/articles/2011-                          Untimely
5388      10-28-ea-adding-third-party-games-to-origin      Hitt                 Identified
          PlayStation, “PlayStation Now on PC,”                                 802; 602;
DX-       available at https://www.playstation.com/en-                          Untimely
5389      us/ps-now/ps-now-on-pc/                          Hitt                 Identified
          Jay Peters, “How Amazon’s Luna cloud
          gaming service compares to Stadia, xCloud,
          and GeForce Now,” The Verge, available at
          https://www.theverge.com/2020/9/25/2145491
          7/amazon-luna-cloudgaming-comparison-                                 802; 602;
DX-       google-stadia-microsoft-xcloud-game-pass-                             Untimely
5390      geforce-now                                      Hitt                 Identified
          Gabe Gurwin, “Cloud gaming vs. console
          gaming: The pros and cons of each,” Digital
          Trends, available at                                                  802; 602;
DX-       https://www.digitaltrends.com/gaming/cloud-                           Untimely
5391      gaming-vs-console-gaming/                        Hitt                 Identified
          Will Greenwald, “The Best Game Streaming
          Services for 2021,” PC Mag, available at                              802; 602;
DX-       https://www.pcmag.com/picks/the-best-game-                            Untimely
5392      streaming-services                               Hitt                 Identified
          Kyle Bradshaw, “Epic Games’ Tim Sweeney
          explains why Fortnite isn’t on Stadia ‘yet,’”
          9to5Google, available at                                              802; 602;
DX-       https://9to5google.com/2020/07/28/no-fortnite-                        Untimely
5393      for-stadia-yet/                                  Hitt                 Identified




                                               Page 195
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 199 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring   ID       Epic         Date
  No.                       Description                      Witness    Only    Objection    Admitted
          Phil Eisler, “GeForce NOW Streaming Comes
          to iOS Safari,” NVIDIA, available at                                 802; 602;
DX-       https://blogs.nvidia.com/blog/2020/11/19/gefor                       Untimely
5394      ce-now-on-ios-safari/                          Hitt                  Identified
          Tom Warren, “Xbox Game Pass Subscribers
          Hit 18 Million,” The Verge, available at
          https://www.theverge.com/2021/1/26/2225079                           802; 602;
DX-       5/xbox-game-pass-subscribers-growth-                                 Untimely
5395      microsoft                                      Hitt                  Identified

          Laurent Giret, “Xbox Head Phil Spencer
          Wants to Make Cloud Gaming (Project
          xCloud) Games Available
          for Purchase Without a Subscription,”
          OnMSFT, available at
          https://www.onmsft.com/news/xbox-head-phil-                          802; 602;
DX-       spencer-wants-to-make-project-xcloud-games-                          Untimely
5396      available-for-purchase-without-a-subscription Hitt                   Identified
          Russ Frushtick, “The Backbone iOS
          Controller Recreates the Switch Experience
          for Playstation and Xbox,”
          Polygon, available at
          https://www.polygon.com/reviews/2021/3/4/22
          312193/backbone-one-controller-review-ios-                           802; 602;
DX-       iphone-remote-play-review-impressions-hands-                         Untimely
5397      on                                           Hitt                    Identified
          Tom Warren, “Microsoft Starts Testing Edge
          Chromium Browser on Xbox,” The Verge,
          available at
          https://www.theverge.com/2021/3/7/22318050/                          802; 602;
DX-       microsoft-edge-xbox-chromium-browser-                                Untimely
5398      testing                                      Hitt                    Identified
          Jennifer Still, “How to Buy Movies on
          YouTube on a Web Browser or Mobile
          Device, and Access Your
          Library,” Business Insider, available at
          https://www.businessinsider.com/how-to-buy-                          802; 602;
DX-       movies-                                                              Untimely
5399      on-youtube                                   Hitt                    Identified




                                                Page 196
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 200 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring       ID       Epic        Date
  No.                       Description                       Witness        Only    Objection   Admitted
          Sarah Perez, “In a Significant Change, Apple
          Customers Can Now Buy or Rent Titles
          Directly in the Prime Video App,”
          TechCrunch, available at
          https://techcrunch.com/2020/04/01/in-a-
          significant-change-apple-customers-can-now-                               802; 602;
DX-       buy-or-rent-titles-directly-in-the-prime-video-                           Untimely
5400      app                                             Hitt                      Identified
          Eder Callejas, “Fortnite V-Bucks Gift Cards
          Now Available at Major Retailers in the
          USA,” TechPope, available at
          https://techpope.com/technology/fortnite-v-                               802; 602;
DX-       bucks-gift-cards-now-available-at-major-                                  Untimely
5401      retailers-in-the-usa/                           Hitt                      Identified
                                                                                    802; 602;
DX-                                                                                 Untimely
5402      Microsoft, “Microsoft Outlook”                   Hitt                     Identified
                                                                                    802;
DX-       4/8/2018 email regarding "Re: [CHINESE                                    Untimely
5403      CHARACTERS] Fortnite(Internet mail) "            Sweeney                  Identified
                                                                                    802;
DX-       9/8/2018 email regarding "Re: Cooperation                                 Untimely
5404      between HUAWEI Mate 20 and Fortnite"             Sweeney                  Identified
                                                                                    802;
DX-       4/4/2018 email regarding "Re: Tencent next                                Untimely
5405      steps"                                           Sweeney                  Identified
                                                                                    802;
DX-       7/11/2018 email regarding "Re: Unreal Engine                              Untimely
5406      Marketplace announcement possibility"        Sweeney                      Identified
DX-                                                                                 Untimely
5407      8/13/2020 email regarding "Quote for WSJ "       Sweeney                  Identified

DX-                                                        App Annie
5408      Store Product Level Data                         custodian, Hitt

DX-                                                        App Annie
5409      Product ID Data                                  custodian, Hitt

DX-                                                        App Annie
5410      Category ID Data                                 custodian, Hitt




                                                Page 197
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 201 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring       ID       Epic        Date
  No.                      Description                       Witness        Only    Objection   Admitted

DX-                                                       App Annie
5411      Unified Category ID Data                        custodian, Hitt
DX-       Apple Metal_AND_Framework Patents -                                      402; 802;
5412      Federal Rule of Evidence 1006 Exhibit           Malackowski              901; 1006
DX-       Apple Master Patents - Federal Rule of                                   402; 802;
5413      Evidence 1006 Exhibit                           Malackowski              901; 1006
DX-       Apple AirPrint Patents - Federal Rule of                                 402; 802;
5414      Evidence 1006 Exhibit                           Malackowski              901; 1006
DX-       Apple ApplePay Patents - Federal Rule of                                 402; 802;
5415      Evidence 1006 Exhibit                           Malackowski              901; 1006
DX-       Apple AVFoundation Patents - Federal Rule                                402; 802;
5416      of Evidence 1006 Exhibit                        Malackowski              901; 1006
DX-       Apple BusinessChat Patents - Federal Rule of                             402; 802;
5417      Evidence 1006 Exhibit                           Malackowski              901; 1006
DX-       Apple CarPlay Patents - Federal Rule of                                  402; 802;
5418      Evidence 1006 Exhibit                           Malackowski              901; 1006
DX-       Apple CoreML Patents - Federal Rule of                                   402; 802;
5419      Evidence 1006 Exhibit                           Malackowski              901; 1006
DX-       Apple FaceID Patent Search - Federal Rule of                             402; 802;
5420      Evidence 1006 Exhibit                           Malackowski              901; 1006
DX-       Apple Framebuffer_Security Patents - Federal                             402; 802;
5421      Rule of Evidence 1006 Exhibit                   Malackowski              901; 1006
DX-       Apple HomeKit Patents - Federal Rule of                                  402; 802;
5422      Evidence 1006 Exhibit                           Malackowski              901; 1006
DX-       Apple iAd Patents - Federal Rule of Evidence                             402; 802;
5423      1006 Exhibit                                    Malackowski              901; 1006
DX-       Apple InAppPurchase Patents - Federal Rule                               402; 802;
5424      of Evidence 1006 Exhibit                        Malackowski              901; 1006
DX-       Apple MessageExtension Patents - Federal                                 402; 802;
5425      Rule of Evidence 1006 Exhibit                   Malackowski              901; 1006
DX-       Apple PushNotification Patents - Federal Rule                            402; 802;
5426      of Evidence 1006 Exhibit                        Malackowski              901; 1006
DX-       Apple SDK Patent Search - Federal Rule of                                402; 802;
5427      Evidence 1006 Exhibit                           Malackowski              901; 1006
DX-       Apple SubscriptionService Patents - Federal                              402; 802;
5428      Rule of Evidence 1006 Exhibit                   Malackowski              901; 1006
DX-       Apple TouchID Patents - Federal Rule of                                  402; 802;
5429      Evidence 1006 Exhibit                           Malackowski              901; 1006
DX-       Apple AirPlay Patents - Federal Rule of                                  402; 802;
5430      Evidence 1006 Exhibit                           Malackowski              901; 1006



                                               Page 198
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 202 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring    ID        Epic        Date
  No.                       Description                     Witness     Only    Objection    Admitted
DX-       Apple Architecture Patents - Federal Rule of                         402; 802;
5431      Evidence 1006 Exhibit                           Malackowski          901; 1006
DX-       Apple ARKit Patents - Federal Rule of                                402; 802;
5432      Evidence 1006 Exhibit                           Malackowski          901; 1006
DX-       Apple AudioToolbox Patents - Federal Rule of                         402; 802;
5433      Evidence 1006 Exhibit                           Malackowski          901; 1006
DX-       Apple CloudKit Patents - Federal Rule of                             402; 802;
5434      Evidence 1006 Exhibit                           Malackowski          901; 1006
DX-       Apple CoreMedia Patents - Federal Rule of                            402; 802;
5435      Evidence 1006 Exhibit                           Malackowski          901; 1006
DX-       Apple CoreMotion Patents - Federal Rule of                           402; 802;
5436      Evidence 1006 Exhibit                           Malackowski          901; 1006
DX-       Apple HealthKit Patents - Federal Rule of                            402; 802;
5437      Evidence 1006 Exhibit                           Malackowski          901; 1006
DX-       Apple MultipeerConnectivity Patents - Federal                        402; 802;
5438      Rule of Evidence 1006 Exhibit                   Malackowski          901; 1006
DX-       Apple PassKit Patents - Federal Rule of                              402; 802;
5439      Evidence 1006 Exhibit                           Malackowski          901; 1006
DX-       Apple UserNotification Patents - Federal Rule                        402; 802;
5440      of Evidence 1006 Exhibit                        Malackowski          901; 1006
          Apple CloudKIt_HomeKit_UIKit_WebKit
DX-       Patents - Federal Rule of Evidence 1006                              402; 802;
5441      Exhibit                                         Malackowski          901; 1006
DX-       Apple GameKit Patents - Federal Rule of                              402; 802;
5442      Evidence 1006 Exhibit                           Malackowski          901; 1006
DX-       Apple QuartzCore Patents - Federal Rule of                           402; 802;
5443      Evidence 1006 Exhibit                           Malackowski          901; 1006
DX-       Apple SignInWithApple Patents - Federal                              402; 802;
5444      Rule of Evidence 1006 Exhibit                   Malackowski          901; 1006
          Apple
          CoreAudio_CoreGraphic_CoreVideo_InAppP
DX-       urchases Patents - Federal Rule of Evidence                          402; 802;
5445      1006 Exhibit                                    Malackowski          901; 1006
DX-       Apple API Patents - Federal Rule of Evidence                         402; 802;
5446      1006 Exhibit                                    Malackowski          901; 1006
DX-       Apple AppStore Patents - Federal Rule of                             402; 802;
5447      Evidence 1006 Exhibit                           Malackowski          901; 1006
DX-       Apple Authentication Patents - Federal Rule                          402; 802;
5448      of Evidence 1006 Exhibit                        Malackowski          901; 1006
DX-       Apple Authorize Patents - Federal Rule of                            402; 802;
5449      Evidence 1006 Exhibit                           Malackowski          901; 1006



                                               Page 199
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 203 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                     Sponsoring    ID       Epic        Date
  No.                       Description                       Witness     Only    Objection   Admitted
          Apple CoreAudio_CoreGraphic_CoreVideo
DX-       Patents - Federal Rule of Evidence 1006                                402; 802;
5450      Exhibit                                           Malackowski          901; 1006
DX-       Apple Foundation Patents - Federal Rule of                             402; 802;
5451      Evidence 1006 Exhibit                             Malackowski          901; 1006
DX-       Apple GameController Patents - Federal Rule                            402; 802;
5452      of Evidence 1006 Exhibit                          Malackowski          901; 1006
DX-       Apple iOS Patents - Federal Rule of Evidence                           402; 802;
5453      1006 Exhibit                                      Malackowski          901; 1006
DX-       Apple iOS_MultiTouch Patents - Federal Rule                            402; 802;
5454      of Evidence 1006 Exhibit                          Malackowski          901; 1006
DX-       Apple NetworkExtensions Patents - Federal                              402; 802;
5455      Rule of Evidence 1006 Exhibit                     Malackowski          901; 1006
DX-       Apple Quartz Patents - Federal Rule of                                 402; 802;
5456      Evidence 1006 Exhibit                             Malackowski          901; 1006
DX-       Apple UIKit Patents - Federal Rule of                                  402; 802;
5457      Evidence 1006 Exhibit                             Malackowski          901; 1006
DX-       Apple WebKit Patents - Federal Rule of                                 402; 802;
5458      Evidence 1006 Exhibit                             Malackowski          901; 1006
DX-       Apple Widget Patents - Federal Rule of                                 402; 802;
5459      Evidence 1006 Exhibit                             Malackowski          901; 1006
DX-       Apple Xcode Patents - Federal Rule of                                  402; 802;
5460      Evidence 1006 Exhibit                             Malackowski          901; 1006
DX-       Epic US Patents - Federal Rule of Evidence                             402; 802;
5461      1006 Exhibit                                      Malackowski          901; 1006
DX-       Live Apple Trademarks - Federal Rule of
5462      Evidence 1006 Exhibit                             Malackowski          402
DX-       Total Apple Trademarks - Federal Rule of
5463      Evidence 1006 Exhibit                             Malackowski          402
DX-       Total Epic Games Inc Copyrights - Federal
5464      Rule of Evidence 1006 Exhibit                     Malackowski          402
DX-       Total Epic Games Inc Trademarks - Federal
5465      Rule of Evidence 1006 Exhibit                     Malackowski          402
DX-       Total Live Epic Games Inc Trademarks -
5466      Federal Rule of Evidence 1006 Exhibit             Malackowski          402
                                                                                 602; 1006;
                                                                                 26(a)(2)
                                                                                 (outside
                                                                                 scope of
DX-       App Review Metrics - Federal Rule of                                   expert
5467      Evidence 1006 Exhibit                             Kosmynka             report)



                                                 Page 200
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 204 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring   ID         Epic        Date
  No.                     Description                        Witness    Only     Objection    Admitted
                                                                               802; 1006;
                                                                               26(a)(2)
                                                                               (outside
                                                                               scope of
DX-       Average FY19 Commission Rate - Cragg and                             expert
5468      Evans - Federal Rule of Evidence 1006 Exhibit Hitt                   report)
                                                                               802; 1006;
                                                                               26(a)(2)
                                                                               (outside
                                                                               scope of
DX-       Average FY19 Commission Rate - Evans -                               expert
5469      Federal Rule of Evidence 1006 Exhibit           Hitt                 report)
                                                                               26(a)(2)
                                                                               (outside
                                                                               scope of
DX-       Roblox Average MAU Share - Federal Rule of                           expert
5470      Evidence 1006 Exhibit                           Hitt                 report)
DX-       Malackowski Rebuttal Report - Schedule 1.0 -
5471      Federal Rule of Evidence 1006 Exhibit           Malackowski          No Objection
DX-       Malackowski Rebuttal Report - Schedule 1.1 -
5472      Federal Rule of Evidence 1006 Exhibit           Malackowski          No Objection
DX-       Malackowski Rebuttal Report - Schedule 1.2 -
5473      Federal Rule of Evidence 1006 Exhibit           Malackowski          No Objection
DX-       Malackowski Rebuttal Report - Schedule 1.3 -
5474      Federal Rule of Evidence 1006 Exhibit           Malackowski          No Objection
DX-       Malackowski Rebuttal Report - Schedule 1.4 -
5475      Federal Rule of Evidence 1006 Exhibit           Malackowski          No Objection
DX-       Malackowski Rebuttal Report - Schedule 2.0 -
5476      Federal Rule of Evidence 1006 Exhibit           Malackowski          No Objection
DX-       Malackowski Rebuttal Report - Schedule 2.1 -
5477      Federal Rule of Evidence 1006 Exhibit           Malackowski          No Objection
DX-       Malackowski Rebuttal Report - Schedule 3.0 -
5478      Federal Rule of Evidence 1006 Exhibit           Malackowski          No Objection
DX-       Malackowski Rebuttal Report - Schedule 3.1 -
5479      Federal Rule of Evidence 1006 Exhibit           Malackowski          No Objection
DX-       Malackowski Rebuttal Report - Schedule 3.3 -
5480      Federal Rule of Evidence 1006 Exhibit           Malackowski          802
DX-       Malackowski Rebuttal Report - Schedule 4.0 -
5481      Federal Rule of Evidence 1006 Exhibit           Malackowski          No Objection

DX-       Malackowski Rebuttal Report - Schedule 4.0.1
5482      - Federal Rule of Evidence 1006 Exhibit      Malackowski             No Objection

                                               Page 201
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 205 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring   ID       Epic          Date
  No.                      Description                         Witness    Only    Objection     Admitted
DX-       Malackowski Rebuttal Report - Schedule 4.1 -
5483      Federal Rule of Evidence 1006 Exhibit             Malackowski          No Objection
DX-       Malackowski Rebuttal Report - Schedule 4.2 -
5484      Federal Rule of Evidence 1006 Exhibit             Malackowski          No Objection
DX-       Malackowski Rebuttal Report - Schedule 4.3 -
5485      Federal Rule of Evidence 1006 Exhibit             Malackowski          No Objection
DX-       Malackowski Rebuttal Report - Schedule 5.0 -
5486      Federal Rule of Evidence 1006 Exhibit             Malackowski          802
DX-       Malackowski Rebuttal Report - Schedule 6.0 -
5487      Federal Rule of Evidence 1006 Exhibit             Malackowski          No Objection
DX-       Malackowski Rebuttal Report - Schedule 7.0 -
5488      Federal Rule of Evidence 1006 Exhibit             Malackowski          No Objection

          12/72020 email regarding "Re: My Turn: How                             802; 602;
DX-       We Built a Successful iPhone App|Newsweek                              Untimely
5489      My Turn|Newsweek.complaint"                Lee                         Identified
                                                                                 602;
DX-       Document titled "Apple Developer Program                               Untimely
5490      License Agreement"                            Lee                      Identified
          8/31/2020 email regarding "Re: What a                                  802; 602;
DX-       security on macOS? [Notarization not spotting                          Untimely
5491      cracked submissions]"                         Lee; Federighi           Identified
                                                                                 802; 602;
DX-       Document titled "Apple Platform Security,"                             Untimely
5492      dated Fall 2020                                   Lee                  Identified

DX-       4/4/2019 email regarding "Re: Epic Games –                             Untimely
5493      February 2019 Business Report(Internet mail)” Sweeney                  Identified
                                                                                 802;
DX-       1/14/2019 email regarding "Fortnite deck from                          Untimely
5494      Epic"                                         Fischer                  Identified
DX-                                                                              Untimely
5495      Presentation titled "Fortnite: Apple Go Big"      Fischer              Identified
                                                                                 802;
DX-       5/9/2020 email regarding "Re: Tearsheet for                            Untimely
5496      Epic"                                             Fischer              Identified
                                                                                 802;
DX-       Document titled "Apple/Epic Sync - May 8,                              Untimely
5497      2020"                                             Fischer              Identified
          Email from Samuel Stuckey to Shelley Gould
DX-       re: Epic Lawsuit against Apple and Apple's
5498      policy hurting SMBs                               Gould

                                                 Page 202
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 206 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                    Sponsoring   ID      Epic          Date
  No.                       Description                      Witness    Only   Objection     Admitted
          Get Intstant Risk Alerts to your phone! -
          SmartStops now offers Instant Text Alerts to
          ANY mobile phone
DX-       https://invest.smartstops.net/how-it-
5499      works/mobile-app/                               Gould
DX-       Email from Apple to Shelley Gould re:
5500      Business Payments - In-App Purchase             Gould
          Email from Shelley Gould to Tim Cook re:
DX-       Apple IOS store policy for app launch - Illegal
5501      for SaaS business                               Gould
DX-
5502      Smartstops.net Organizational Chart              Gould
DX-
5503      Yoga Buddhi Terms and Conditions            Simon
          Email from Steve Ruddell to Benjamin Simon
DX-       re: Form Submission from Steve Ruddell
5504      (Refund)                                    Simon
DX-       Screenshot of Free trial access to Down Dog
5505      apps                                        Simon
DX-
5506      Financial Data Chart                             Simon
          Email from Benjamin Simon to Sarah
DX-       Maxwell re: Coalition for App Fairness &
5507      Washington Post Story                            Simon
DX-       Email from Benjamin Simon to Reed
5508      Albergotti                                       Simon
          Sebastian Anthony, “Valve open-sources its
          DirectX to OpenGL translation software: Here
          come the SteamOS and Linux games?” March
          11, 2014, https://www
          .extremetech.com/gaming/178276-valve-open-
          sources-its-directx-to-opengl-translation-
DX-       software-here-come-the-steamos-and-linux-
5509      games                                        Athey, Hitt
          Jason Evangelho, "From 0 to 6,000:
          celebrating one year of Proton, Valve's
          brilliant Linux Gaming Solution," Forbes,
          August 22, 2019, https://www
          .forbes.com/sites/jasonevangelho/2019/08/22/f
          rom-0-to-6000-celebrating-one-year-of-valves-
DX-       genius-linux-gaming-
5510      solution/?sh=66eb17fc1eaa                     Athey, Hitt

                                                Page 203
          Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 207 of 208
              Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                     Apple Inc.'s Trial Exhibit List
Exhibit                                                      Sponsoring   ID      Epic        Date
  No.                      Description                         Witness    Only   Objection   Admitted
DX-
5511      WSJ Op-Ed, What’s Yours is Mine                   Evans
DX-
5512      Defining Antitrust Markets                        Evans
DX-       Why Winner Takes All Thinking Doesn’t
5513      Apply                                             Evans
DX-
5514      The Antitrust Economics of Free                   Evans
DX-       Multisided Platforms, Dynamic Competition
5515      and the Assessment of Market Power                Evans
DX-       The Antitrust Economics of Multi-Sided
5516      Platform Markets                                  Evans
DX-       Excessive Prices: Using Economics to Define
5517      Administrable Legal Rules                         Evans
DX-       Slide deck re “Microsoft Policies & App Store
5518      Priniciples, January 2021”                        Wright
DX-       Slide deck re “Project xCloud - User
5519      experience for game streaming on iOS”             Wright

DX-       Forbes article: “At $500, Microsoft Says the
5520      Xbox One Will Break Even Or Make a Profit” Wright
DX-       Slide deck re “Gaming Content & Platform
5521      Partnerships Deep Dive”                      Wright
DX-       GGPD Portfolio Team Executive Portfolio
5522      Update                                       Wright
DX-
5523      Slide deck re “CY2019 Game Industry Profit” Wright
DX-       Invisible Engines: How Software Platforms   Evans;
5524      Drive Innovation and Transform Industries   Schmalensee
DX-
5525      Apple Arcade Worldwide Pricing                    Gray, Hitt
           “Google Will Reduce Play Store Cut to 15
DX-       percent for a developer’s first $1m in annual
5526      revenue” The Verge, Mar. 16, 2021                 Hitt
DX-        “Report: Steam’s 30% Cut is Actually
5527      Industry Standard,” IGN, Jan. 13, 2020            Schmalensee
DX-
5528      Alibaba Transaction Services Agreement            Schmalensee
DX-
5529      Ebay – Managed Payments                           Schmalensee
DX-
5530      Etsy – Payments Policy                            Schmalensee

                                                 Page 204
         Case 4:20-cv-05640-YGR Document 481 Filed 04/25/21 Page 208 of 208
             Epic Games, Inc. v. Apple Inc. -- Case No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)
                                    Apple Inc.'s Trial Exhibit List
Exhibit                                                   Sponsoring   ID      Epic          Date
  No.                    Description                        Witness    Only   Objection     Admitted
DX-
5531    Form 10k, Mercado Libre, Inc., Feb. 14, 2020     Schmalensee
        Microsoft Corporation, SEC Form 10-K for
DX-     period ended June 30, 2020, filed on July 30,
5532    2020                                             Hitt
        Newsroom, “Gartner Says Worldwide
DX-     Smartphone Sales Declined 5% in Fourth
5533    Quarter of 2020”                                 Schmalensee
DX-     Steamworks Documentation,
5534    “Microtransactions (In-Game Purchases)           Schmalensee
DX-     Feb 4, 2020 email with subject “Analytics
5535    Insights Weekly – 2/4/20”                        Sweeney




                                              Page 205
